Exhibit 10.1

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of September 23, 2009

 

among

 

ENERGYSOLUTIONS, LLC

as Borrower

 

ENERGYSOLUTIONS, INC.

as Parent

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

INITIAL ISSUING BANKS NAMED HEREIN

as Lenders and Initial Issuing Banks

 

CITIGROUP GLOBAL MARKETS INC.

as Sole Lead Arranger and Bookrunner

 

and

 

CITICORP NORTH AMERICA, INC.

as Administrative Agent

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York  10005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

 

 

 

Definitions

 

 

 

Section 1.1

Defined Terms

2

Section 1.2

Defined Agreements as Modified

37

Section 1.3

Computation of Time Periods; Other Definitional Provisions

37

Section 1.4

Accounting Terms

37

Section 1.5

Pro Forma Calculations

37

 

ARTICLE 2.

 

 

 

Loans and Letters of Credit

 

Section 2.1

The Loans and the Letters of Credit

37

Section 2.2

Manner of Borrowing and Disbursement

39

Section 2.3

Interest

44

Section 2.4

Repayment

45

Section 2.5

Fees

47

Section 2.6

Optional Prepayments and Application of Prepayments

48

Section 2.7

Synthetic Deposit Reductions

48

Section 2.8

Mandatory Prepayments

49

Section 2.9

Evidence of Debt

50

Section 2.10

Manner of Payment

51

Section 2.11

Reimbursement

53

Section 2.12

Pro Rata Treatment

54

Section 2.13

Capital Adequacy

54

Section 2.14

Taxes

55

Section 2.15

Increase in Commitments

58

Section 2.16

Synthetic Deposit Account

60

Section 2.17

Synthetic Letters of Credit

63

Section 2.18

Termination and Reduction of Commitments

65

 

 

 

ARTICLE 3.

 

 

 

Conditions Precedent

 

Section 3.1

Conditions Precedent to Initial Loans

66

Section 3.2

Conditions Precedent to Each Loan

70

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 4.

 

 

 

Representations and Warranties

 

 

 

Section 4.1

Representations and Warranties

71

Section 4.2

Survival of Representations and Warranties, Etc.

80

 

ARTICLE 5.

 

 

 

General Covenants

 

 

 

Section 5.1

Preservation of Existence and Similar Matters

81

Section 5.2

Business; Compliance with Applicable Law

81

Section 5.3

Maintenance of Properties

81

Section 5.4

Accounting Methods and Financial Records

81

Section 5.5

Insurance

82

Section 5.6

Payment of Taxes and Claims

83

Section 5.7

Visits and Inspections

83

Section 5.8

Payment of Indebtedness; Loans

83

Section 5.9

Use of Proceeds

84

Section 5.10

Real Estate

84

Section 5.11

Indemnity

84

Section 5.12

Interest Rate Hedging

85

Section 5.13

Covenants Regarding Formation of Subsidiaries and the Making of Acquisitions

86

Section 5.14

Maintenance of Rating

87

Section 5.15

Environmental Compliance

87

Section 5.16

Required Consents and Transfer of Licenses in Event of Default

88

Section 5.17

Subordination of Intercompany Loans

89

 

 

 

ARTICLE 6.

 

 

 

Information Covenants

 

 

 

Section 6.1

Quarterly and Interim Financial Statements and Information

89

Section 6.2

Annual Financial Statements and Information

89

Section 6.3

Performance Certificates

90

Section 6.4

Copies of Other Reports

90

Section 6.5

Notice of Litigation and Other Matters

91

 

ARTICLE 7.

 

 

 

Negative Covenants

 

 

 

Section 7.1

Indebtedness of Parent, EnergySolutions and Its Subsidiaries

92

Section 7.2

Limitation on Liens

95

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 7.3

Amendment and Waiver

96

Section 7.4

Liquidation, Merger, Disposition of Assets

96

Section 7.5

Limitation on Guarantees

97

Section 7.6

Investments and Acquisitions

97

Section 7.7

Financial Covenants

100

Section 7.8

Affiliate Transactions and Restricted Payments

101

Section 7.9

Real Estate

102

Section 7.10

ERISA Liabilities

102

Section 7.11

Limitation on Preferred Stock

102

Section 7.12

Negative Pledge

102

Section 7.13

Payment Restrictions Affecting Subsidiaries

103

Section 7.14

Speculative Transactions

104

Section 7.15

Name, Jurisdiction of Organization and Business

104

Section 7.16

[Reserved]

104

Section 7.17

Permitted Activities of Holdings and Parent

104

 

 

 

ARTICLE 8.

 

 

 

Default

 

 

 

Section 8.1

Events of Default

105

Section 8.2

Remedies

108

Section 8.3

Payments Subsequent to Declaration of Event of Default

109

Section 8.4

Actions in Respect of the Letters of Credit upon Default

109

Section 8.5

Certain Cure Rights

109

 

 

 

ARTICLE 9.

 

 

 

The Agents

 

 

 

Section 9.1

Appointment and Authorization

110

Section 9.2

Interest Holders

111

Section 9.3

Consultation with Counsel

111

Section 9.4

Documents

111

Section 9.5

CNAI and Affiliates

111

Section 9.6

Responsibility of the Administrative Agent and the Collateral Agent

111

Section 9.7

Collateral and Guaranty Matters

112

Section 9.8

Action by the Administrative Agent and the Collateral Agent

113

Section 9.9

Notice of Default or Event of Default

113

Section 9.10

Responsibility Disclaimed

114

Section 9.11

Indemnification

114

Section 9.12

Credit Decision

116

Section 9.13

Successor Agents

116

Section 9.14

Delegation of Duties

117

Section 9.15

Additional Agents

118

Section 9.16

Administrative Agent May File Proofs of Claim

118

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 9.17

Security Documents

119

 

 

 

ARTICLE 10.

 

 

 

Change in Circumstances Affecting Fixed Rate Loans

 

 

 

Section 10.1

Eurodollar Basis Determination Inadequate or Unfair

119

Section 10.2

Illegality

119

Section 10.3

Increased Costs

120

Section 10.4

Effect on Other Loans

122

 

 

 

ARTICLE 11.

 

 

 

Miscellaneous

 

 

 

Section 11.1

Notices

122

Section 11.2

Costs and Expenses

124

Section 11.3

Waivers

125

Section 11.4

Set-Off

125

Section 11.5

Binding Effect and Assignment

126

Section 11.6

Accounting Principles

129

Section 11.7

Counterparts

129

Section 11.8

Governing Law and Jurisdiction

129

Section 11.9

Severability

130

Section 11.10

Interest

130

Section 11.11

Table of Contents and Headings

131

Section 11.12

Amendment and Waiver

131

Section 11.13

Entire Agreement

133

Section 11.14

Other Relationships

133

Section 11.15

Directly or Indirectly

133

Section 11.16

Reliance on and Survival of Various Provisions

133

Section 11.17

Senior Debt

133

Section 11.18

Obligations Several

133

Section 11.19

Confidentiality

134

Section 11.20

No Liability of the Issuing Banks

134

Section 11.21

Patriot Act Notice

135

Section 11.22

Performance

135

Section 11.23

The Platform

135

Section 11.24

Conversion of Currencies

136

 

 

 

ARTICLE 12.

 

 

 

Waiver of Jury Trial

 

 

 

Section 12.1

Waiver of Jury Trial

137

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

-

Form of EnergySolutions/Parent/Subsidiary Pledge Agreements

Exhibit B

-

[Reserved]

Exhibit C

-

Form of Performance Certificate

Exhibit D

-

Form of Request for Loan

Exhibit E

-

Form of Revolving Note

Exhibit F

-

[Reserved]

Exhibit G

-

Form of Request for Term Loan Eurodollar Basis

Exhibit H

-

Form of Guaranty

Exhibit I

-

Form of EnergySolutions Security Agreement

Exhibit J-1

-

Form of Parent Security Agreement

Exhibit J-2

-

Form of Subsidiary Security Agreement

Exhibit K

-

Form of Term Note

Exhibit L

-

Form of EnergySolutions Loan Certificate

Exhibit M

-

Form of Subsidiary Loan Certificate (Corporation)

Exhibit N

-

Form of Subsidiary Loan Certificate (Partnership)

Exhibit O

-

Form of Subsidiary Loan Certificate (Limited Liability Company)

Exhibit P

-

Form of Assignment and Assumption Agreement

Exhibit Q

-

Form of Subordination Agreement

Exhibit R

-

Form of Perfection Certificate

Exhibit S

-

Loan Party Acknowledgment

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1

-

Subsidiaries and Investments of Parent

Schedule 2

-

Licenses

Schedule 3

-

Liens of Record as of the Third Amended and Restated Credit Agreement Effective
Date

Schedule 4-A

-

Revolving Commitments of the Revolving Lenders and Such Lenders’ Addresses for
Notice

Schedule 4-B

-

Term Loan Commitments of the Term Lenders and Such Lenders’ Addresses for Notice

Schedule 4-C

-

Synthetic Deposit Percentages of the Synthetic Lenders and such Lenders’
Addresses for Notice

Schedule 5

-

[Reserved]

Schedule 6

-

Consents, Applicable Law, Conflicts and Liens

Schedule 7

-

Issues Pertaining to Necessary Authorizations and Licenses

Schedule 8

-

Litigation

Schedule 9

-

Liabilities

Schedule 10

-

Agreements with Affiliates, Management Agreements

Schedule 11

-

Real Estate

Schedule 12

-

[Reserved]

Schedule 13

-

Employee Relations, Collective Bargaining Agreements, Labor Unions

Schedule 14

-

Existing Indebtedness

Schedule 15

-

[Reserved]

Schedule 16

-

Taxes

Schedule 17

-

Existing Investments

 

vi

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
September 23, 2009, is made by and among ENERGYSOLUTIONS, LLC, a Utah limited
liability company (“EnergySolutions”), ENERGYSOLUTIONS, INC. (“Parent”), the
Lenders party hereto from time to time, CITIGROUP GLOBAL MARKETS INC. (“CGMI”),
as sole lead arranger and bookrunner (the “Arranger”), and CITICORP NORTH
AMERICA, INC. (“CNAI”), as Administrative Agent (the “Administrative Agent”), as
collateral agent (the “Collateral Agent”), as successor agent (the “Successor
Agent”), as the initial revolving issuing bank (the “Initial Revolving Issuing
Bank”) and as the initial synthetic issuing bank (the “Initial Synthetic Issuing
Bank”).

 

WITNESSETH:

 

WHEREAS, EnergySolutions, ENV Holdings LLC (“Holdco”), certain lenders party
thereto and Calyon New York Branch (“Calyon”), as administrative agent,
syndication agent, documentation agent and sole lead arranger, entered into that
certain credit agreement, dated as of January 31, 2005 and first amended and
restated as of April 13, 2005 and as further amended on February 1, 2006 (the
“Original Credit Agreement”);

 

WHEREAS, the parties to the Original Credit Agreement amended and restated the
Original Credit Agreement as of June 7, 2006, as amended as of June 19, 2006, as
further amended as of February 9, 2007, as further amended as of June 26, 2007
and as further amended as of November 1, 2007 (the “Second Amended and Restated
Credit Agreement”) and whereby CNAI replaced Calyon as administrative agent and
collateral agent;

 

WHEREAS, Duratek, Inc., a Delaware corporation (“Duratek”), certain lenders
thereto, CGMI as sole lead arranger and bookrunner, CNAI as administrative
agent, collateral agent and syndication agent entered into that certain credit
agreement dated as of June 7, 2006, as amended as of June 19, 2006, as further
amended as of February 9, 2007, as further amended as of June 26, 2007 and as
further amended as of November 1, 2007 (the “Duratek Loan Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the Second Amended and
Restated Credit Agreement in its entirety, on the terms and subject to the
conditions set forth herein, to: (a) allow EnergySolutions to purchase from
Exelon Generation Company, LLC (“Exelon”), a Pennsylvania limited liability
company, certain assets relating to the Zion Energy Center, Units 1 and 2,
located in Zion, Illinois and to consummate the related transactions, as
described in the Zion Agreements (as defined herein) (the “Zion Acquisition”),
(b) allow EnergySolutions to establish a new, one year (with customary one year
renewal provisions), unfunded incremental letter of credit facility (the “Zion
Incremental Facility”) and/or third party credit support facility in aggregate
principal amount not to exceed $50,000,000 for related purposes, (c) permit
EnergySolutions to incur additional unsecured debt under certain circumstances,
(d) reset certain financial covenants and (e) make other amendments as set forth
herein (collectively, the “Amendment Transactions”);

 

WHEREAS, the Obligations (as defined in the Second Amended and Restated Credit
Agreement, hereinafter the “Second Amended and Restated Credit Obligations”) of
EnergySolutions

 

--------------------------------------------------------------------------------


 

and the other Loan Parties under the Second Amended and Restated Credit
Agreement and the Security Documents (as defined in the Second Amended and
Restated Credit Agreement, such Security Documents hereinafter the “Second
Amended and Restated Security Documents”) are secured by certain collateral
(hereinafter the “Second Amended and Restated Collateral”) and are guaranteed or
supported or otherwise benefited by the Second Amended and Restated Security
Documents;

 

WHEREAS, the parties hereto intend that (a) the Second Amended and Restated
Credit Obligations which remain unpaid and outstanding as of the Third Amended
and Restated Credit Agreement Effective Date shall continue to exist under this
Agreement on the terms set forth herein and (b) the Second Amended and Restated
Collateral and the Second Amended and Restated Security Documents, as amended
and restated on the date hereof, shall continue to secure, guarantee, support
and otherwise benefit the Second Amended and Restated Credit Obligations, the
other Secured Obligations of EnergySolutions and the other Loan Parties under
this Agreement and the other Loan Documents and the Secured Obligations under
and as defined in the Duratek Loan Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Second Amended and Restated Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 


ARTICLE 1.


 


DEFINITIONS


 


SECTION 1.1                DEFINED TERMS.


 

For the purposes hereof, the following terms shall have the following meanings:

 

“Acquisition” shall mean (whether by purchase, exchange, issuance of capital
stock, limited partnership interests, general partnership interests or other
equity or debt securities, merger, reorganization or any other method) (a) any
acquisition by Parent or any of its Subsidiaries of all or substantially all of
any other Person, which Person shall then become consolidated with
EnergySolutions or any such Subsidiary in accordance with GAAP, or (b) any
acquisition by Parent or any of its Subsidiaries of all or substantially all of
the assets of any other Person; provided that Acquisition shall not mean or
include any acquisition of any interest in real property, either individually or
together with the acquisition of other property or assets.

 

“Acquisition Entity” shall mean in respect of any Acquisition of any entity,
collectively, and on a consolidated basis, such entity and all of the other
entities, if any, that are Affiliates or Subsidiaries of such entity and that
are acquired with such entity in one transaction or a series of two or more
related transactions.

 

“Additional Mortgage” shall mean each mortgage, deed of trust, trust deed, or
deed to secure debt to be delivered after the Third Amended and Restated Credit
Agreement Effective Date pursuant to Section 5.10 hereof, as the same may
hereafter be amended, modified, supplemented or restated from time to time.

 

2

--------------------------------------------------------------------------------


 

“Additional Permitted Debt” shall mean Indebtedness of EnergySolutions or
Duratek that (i) is unsecured, (ii) other than in the case of Indebtedness
incurred pursuant to Section 7.1(w) or, to the extent replacing, renewing,
extending, refinancing or refunding Indebtedness originally incurred pursuant to
Section 7.1(w), Section 7.1(n), is not guaranteed by Parent, EnergySolutions or
any of their Subsidiaries, (iii) matures no earlier than 180 days after the Term
Loan Maturity Date, (iv) requires no payment of principal (whether by way of
scheduled amortization, mandatory redemption, mandatory prepayment, sinking fund
or otherwise) to be made prior to its maturity date (except with respect to an
acceleration after an event of default); provided that in the case of
Indebtedness incurred pursuant to Section 7.1(w) or, to the extent replacing,
renewing, extending, refinancing or refunding Indebtedness originally incurred
pursuant to Section 7.1(w), Section 7.1(n), the terms of such Indebtedness may
require redemptions or offers to purchase upon asset sales and change of control
events on customary terms and (v) does not require Parent, EnergySolutions,
Duratek or any of their respective Subsidiaries to maintain any specified
financial condition.

 

“Adjusted Net Income” shall mean, for any fiscal period, as reflected in the
consolidated financial statements or the notes thereto for Parent and its
Subsidiaries, the sum of (i) Net Income, (ii) amortization of intangible assets,
(iii) non-cash charges for equity-based compensation arrangements and
(iv) non-recurring items subject to the consent of the Administrative Agent. 
For the avoidance of doubt, the calculation of clause (ii) above shall not
include charges for impairments of goodwill or intangible assets.

 

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Administrative Agent’s Account” shall mean the account of the Administrative
Agent maintained by the Administrative Agent at its office at 390 Greenwich
Street, New York, NY 10013, Account No. 36852248  Attention:  Christina Quezon,
or such other account as the Administrative Agent shall specify from time to
time in writing to the Lender Parties.

 

“Affiliate” shall mean, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such first
Person.  For purposes of this definition, “control” when used with respect to
any Person includes, without limitation, the direct or indirect beneficial
ownership of more than ten percent (10%) of the voting securities or voting
equity of such Person, or the power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.  Unless
otherwise specified, “Affiliate” shall mean an Affiliate of Parent, and shall
include its Subsidiaries.

 

“Agent Parties” shall have the meaning set forth in Section 11.23.

 

“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent, the Successor Agent and the Syndication Agent.

 

“Agreement Currency” shall have the meaning set forth in Section 11.24(b).

 

“Agreement Date” shall mean January 31, 2005.

 

3

--------------------------------------------------------------------------------


 

“Amendment Transactions” shall have the meaning set forth in the recitals to
this Agreement.

 

“Applicable Creditor” shall have the meaning set forth in Section 11.24(b).

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including, without limiting the
foregoing, the Licenses and all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.

 

“Applicable Margin” shall mean the interest rate margin applicable to Loans and
Synthetic Deposits hereunder as determined in accordance with
Section 2.3(f) hereof.

 

“Applicable Section 7.1(w) Prepayment Percentage” means, on any date of
incurrence of Indebtedness pursuant to Section 7.1(w), if (A) the Leverage Ratio
as of the date of such incurrence shall be 2.0:1 or greater on a pro forma basis
for such incurrence, 100% and (B) if the Leverage Ratio as of the date of such
incurrence shall be less than 2.0:1 on a pro forma basis for such incurrence,
50% (in each case, assuming the relevant period for the determination of
Operating Cash Flow for purposes of calculation of such Leverage Ratio is the
four quarter period ending on the Latest Financial Reporting Date).

 

“Approved Fund” shall mean, with respect to any Lender Party, any fund that
invests in commercial loans and is managed or advised by such Lender Party or an
Affiliate of such Lender Party, or by the same investment advisor as such Lender
Party or by an Affiliate of such investment advisor.

 

“Arranger” shall have the meaning set forth in the preamble to this Agreement.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit P.

 

“Assumption Agreement” shall mean that certain assumption agreement dated as of
June 7, 2006 made by Duratek surviving the merger of Dragon Merger Corporation,
a Delaware corporation, with and into Duratek.

 

“Authorized Signatory” shall mean such officers of each Loan Party as may be
duly authorized and designated in writing by such Loan Party to execute
documents, agreements and instruments on behalf of such Loan Party.

 

“Available Adjusted Net Income” shall mean, for Parent and its Subsidiaries on a
consolidated basis, (i) for fiscal year 2009, (x) the aggregate amount of
Adjusted Net Income for the prior four fiscal quarters minus (y) the aggregate
dividends paid by EnergySolutions pursuant to Section 7.8(a) during such four
fiscal quarters and (ii) for fiscal year 2010 and thereafter, (x) the aggregate
amount of Adjusted Net Income from January 1, 2009 to the applicable calculation
date minus (y) the aggregate dividends paid by EnergySolutions pursuant to
Section 7.8(a) from January 1, 2009 to the applicable calculation date.

 

4

--------------------------------------------------------------------------------


 

“Available Amount” of any Letter of Credit shall mean, at any time, (i) if the
Letter of Credit is denominated in Dollars, the maximum amount available to be
drawn under such Letter of Credit at such time (assuming compliance at such time
with all conditions to drawing) and (ii) if the Letter of Credit is denominated
in an Available Foreign Currency, the Dollar Equivalent of the maximum amount
available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Available Foreign Currencies” shall mean Canadian Dollars and Euro or such
other currency as agreed to by the Administrative Agent and EnergySolutions.

 

“Base Rate” shall mean a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:

 

(a)           the rate of interest announced by CNAI, from time to time, as its
prime rate in effect at its principal office in the city of New York; and

 

(b)           a rate of interest that is ½ of 1% above the Federal Funds Rate.

 

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to customers in connection with extensions of
credit or to other banks.

 

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (a) the
Base Rate and (b) the Applicable Margin.  The Base Rate Basis shall be adjusted
automatically as of the opening of business on the effective date of each change
in the Base Rate to account for such change and shall also be changed to reflect
adjustments in the Applicable Margin.

 

“Base Rate Option Loan(s)” shall mean any or all of a Base Rate Term Loan and a
Base Rate Revolving Loan, as the context may require.

 

“Base Rate Revolving Loan” shall mean the portion of the Revolving Loans as to
which EnergySolutions has elected the Base Rate Basis for the interest rate
thereon, in accordance with the provisions of Section 2.2 hereof, and which,
except in the case of a Base Rate Revolving Loan the proceeds of which shall be
used solely to repay or prepay in full outstanding Letter of Credit Loans, shall
be in a principal amount of at least $500,000 and in an integral multiple of
$100,000.

 

“Base Rate Term Loan” shall mean the portion of the Term Loans as to which
EnergySolutions has elected the Base Rate Basis for the interest rate thereon,
in accordance with the provisions of Section 2.2 hereof, and which shall be in a
principal amount of at least $5,000,000 and in an integral multiple of
$1,000,000.

 

“Business Day” shall mean a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Option Loans, on which dealings are carried on in
the London interbank market.

 

“Calyon” shall have the meaning set forth in the recitals to this Agreement.

 

“Canadian Dollars” shall mean lawful money of Canada.

 

5

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, in respect of any Person, without
duplication, expenditures for (i) the purchase of tangible assets of long-term
use which are capitalized in accordance with GAAP and (ii) Real Property
Acquisitions, to the extent not otherwise included in clause (i); provided that
Capital Expenditures shall not include any expenditures that (a) constitute
Permitted Acquisitions, (b) are made with casualty insurance proceeds to the
extent such proceeds are permitted to be reinvested pursuant to the terms of
this Agreement, (c) are deemed to occur by virtue of the trade-in or other
exchange of existing assets permitted under this Agreement, (d) are made with
the cash proceeds of an asset disposition permitted under this Agreement to
purchase an asset of like kind or function or (e) are expenditures by any
Special Purpose Subsidiary.

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which is required to be capitalized on the
balance sheet of such lessee in accordance with GAAP.

 

“Cash Collateral Account” shall mean a blocked deposit account at CNAI (or
another commercial bank which has executed a control agreement in accordance
with the provisions of the Security Documents) in the name of the Collateral
Agent and under the sole dominion and control of the Collateral Agent, and
otherwise established in a manner satisfactory to the Collateral Agent.

 

“Cash Equivalents” shall mean the Investments described in Section 7.6(a).

 

“Cash Interest Expense” shall mean, for any period, for Parent and its
Subsidiaries, on a consolidated basis, cash interest paid in respect of
Indebtedness for Money Borrowed (including, without duplication, any net
obligations owing under Hedge Agreements), as determined in accordance with
GAAP, and shall also include the interest component of payments for such period
in respect of Capitalized Lease Obligations.

 

“CGMI” shall have the meaning set forth in the preamble to this Agreement.

 

“Change of Control” shall mean:

 

(a)           (i) that any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Equity Sponsors, is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than the greater of (x) thirty-five percent (35%) of the
shares outstanding and (y) the percentage of the then outstanding voting stock
owned beneficially by the Equity Sponsors directly or indirectly of, in each
case, Parent, or (ii) any Person other than Parent or any Subsidiary that is a
Loan Party has an economic or voting interest in EnergySolutions or Duratek; or

 

(b)           occupation of a majority of the seats (other than vacant seats) on
the board of directors of Parent by Persons who were not Continuing Directors.

 

“CNAI” shall have the meaning set forth in the preamble to this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean any property of any kind provided as collateral for the
Secured Obligations under any of the Security Documents.

 

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Collateralized Letter of Credit” shall mean any Revolving Letter of Credit as
to which an amount of cash not less than the Available Amount thereof has been
deposited in an L/C Collateral Account in respect thereof.

 

“Commitment” shall mean the Term Commitment, the Revolving Commitment, the
Revolving Letter of Credit Commitment, the Reclamation L/C Facility Commitment,
the Synthetic Letter of Credit Commitment and the Zion Incremental Facility
Commitment.

 

“Communications” shall have the meaning set forth in Section 11.23.

 

“Conduit Lender” shall have the meaning set forth in Section 11.5(h).

 

“Consolidated Subsidiary” shall mean any Subsidiary the income or loss of which
is included in the computation of consolidated Net Income of Parent and its
Subsidiaries.

 

“Continuing Directors” shall mean the directors of Parent and each other
director, if, in each case, such other director’s nomination for election to the
board of directors is recommended by a majority of the then Continuing Directors
or such other director receives the vote of the Equity Sponsors in his or her
election by the stockholders of Parent.

 

“Covered Taxes” shall have the meaning set forth in Section 2.14(a).

 

“Cure Amount” shall have the meaning set forth in Section 8.5(a).

 

“Cure Right” shall have the meaning set forth in Section 8.5(a).

 

“Debt Service” shall mean, for any period, the amount of Cash Interest Expense,
together with scheduled principal repayments (excluding any repayments made or
required to be made in accordance with Section 2.8 hereof) in respect of
Indebtedness for Money Borrowed, of Parent and its Subsidiaries on a
consolidated basis.  For purposes of this definition, “principal” shall include
the principal component of payments for such period in respect of Capitalized
Lease Obligations.

 

“Default” shall mean any of the events specified in Section 8.1, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event.

 

“Default Rate” shall mean a simple per annum interest rate equal to the sum of
the otherwise applicable Interest Rate Basis plus two percent (2%).  With
respect to amounts (other than principal) bearing interest at the Default Rate,
for purposes of the foregoing sentence, the words “otherwise applicable Interest
Rate Basis” shall be deemed to mean the Base Rate Basis.

 

7

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall have the meaning set forth in Section 2.2(e)(iv).

 

“Derivatives Contract” shall mean any forward contract (other than a contract to
purchase inputs or provide services entered into in the ordinary course of the
Permitted Business), futures contract, option (other than an option to purchase
inputs or provide services entered into in the ordinary course of the Permitted
Business), swap, notional principal contract, synthetic position or other
financial contract similar to any of the foregoing.

 

“Disbursement” shall have the meaning set forth in Section 2.17(d).

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Available Foreign Currency, the equivalent in Dollars
of such amount, determined by the Administrative Agent using the applicable
Exchange Rate.

 

“Dollars” or “$” shall mean the basic unit of the lawful currency of the United
States of America.

 

“Duratek” shall have the meaning set forth in the recitals to this Agreement.

 

“Duratek Acquisition” shall mean EnergySolutions’ acquisition of Duratek as of
June 7, 2006 pursuant to the Duratek Acquisition Agreement.

 

“Duratek Acquisition Agreement” shall mean that certain acquisition agreement
among EnergySolutions, Dragon Merger Corporation and the other parties thereto,
dated as of February 6, 2006.

 

“Duratek Guaranty” shall mean that certain Duratek Guaranty, dated as of June 7,
2006, in favor of the Collateral Agent, for itself and for the ratable benefit
of the Secured Parties, given by Duratek.

 

“Duratek Loan Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Duratek Loan Documents” shall mean the Duratek Loan Agreement, the Security
Agreements, the Pledge Agreements, the guarantees, notes, security documents and
all other material documents and agreement executed or delivered in connection
with the Duratek Loans, as each such document may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Duratek Loans” shall mean loans issued pursuant to the Duratek Loan Agreement.

 

“Duratek Payoff” shall mean any time when the Duratek Loans have been repaid in
full and no Indebtedness remains outstanding pursuant to Section 7.1(o) hereof.

 

“EnergySolutions” shall have the meaning set forth in the preamble to this
Agreement.

 

8

--------------------------------------------------------------------------------


 

“EnergySolutions Pledge Agreement” shall mean that certain Pledge Agreement,
dated as of the Agreement Date, as amended and restated as of June 7, 2006,
between EnergySolutions and the Collateral Agent.

 

“EnergySolutions Security Agreement” shall mean that certain Security Agreement,
dated as of the Agreement Date, as amended and restated as of June 7, 2006,
between EnergySolutions and the Collateral Agent.

 

“Environmental Claim” shall mean any administrative, regulatory or judicial
action (whether by a private party, governmental authority or any other Person)
or cause of action, suit, obligation, liability, loss, proceeding, decree,
judgment, penalty, fine, fee, demand, order, directive, claim (including any
claim involving liability in tort, strict, absolute or otherwise), lien,
accusation, allegation, abatement, notice of noncompliance or violation or legal
or consultant fee or cost of investigation or proceeding (hereinafter “Claim”),
resulting from or based on any Environmental Law or Environmental Permit, or
arising from the actual or alleged presence, Release or threatened Release of
any Hazardous Material, including and regardless of the merit of such Claim, any
Claim for enforcement, clean-up, removal, response, mitigation, remedial or
other activities or damages, contribution, indemnification, cost recovery,
compensation or injunctive or declaratory relief pursuant to any Environmental
Law or any alleged injury or threat of injury to property, health, safety,
natural resources or the environment.

 

“Environmental Clean-up Activities” shall have the meaning set forth in
Section 5.15(c) hereof.

 

“Environmental Law” shall mean any applicable federal, state or local law,
statute, treaty, convention, rule, regulation, ordinance, code, decree,
injunction, criterion, guideline, directive, Environmental Permit, writ, order
or judgment (including common law), and any applicable requirement thereunder,
relating to human health or safety, Hazardous Materials, pollution, noise, the
environment or natural resources, as such laws (and all other items indicated
above) have been or may be amended from time to time.  Environmental Law
includes, but is not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), the Hazardous Materials
Transportation Act, the Resource Conservation and Recovery Act, the Atomic
Energy Act, the Energy Reorganization Act, the Uranium Mill Tailings Radiation
Control Act, the Hazardous Waste Transportation Act, the Energy Policy Act, the
Low-level Radioactive Waste Policy Act, the Nuclear Waste Policy Act, the Utah
Radiation Control Act, the Utah Air Conservation Act, the Utah Solid and
Hazardous Waste Act, the Utah Water Quality Act, the Tennessee Radiological
Health Service Act,  the South Carolina Radiation Control Act, the South
Carolina Radioactive Waste Transportation and Disposal Act, the Tennessee Solid
Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic Substances
Control Act, the Federal Insecticide, Fungicide, and Rodenticide Act, the Oil
Pollution Act of 1990 and the Occupational Safety and Health Act; each as from
time to time amended, and the regulations promulgated thereunder, and all
analogous state and local statutes in any state in which Parent or any of its
Subsidiaries is engaged in a Permitted Business, including any environmental
transfer of ownership notification or approval statutes.

 

“Environmental Permit” shall mean any permit, authorization, approval, license,
registration, consent, order, certificate, waiver, exception, variance,
exemption or filing with or issued

 

9

--------------------------------------------------------------------------------


 

by any court or governmental or regulatory agency, authority, entity,
department, commission or board relating to or required by any Environmental
Law.

 

“Environmental Testing” shall have the meaning set forth in
Section 5.15(c) hereof.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“Equity Sponsors” shall mean, collectively, the Primary Equity Sponsors and the
Local Investors.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

 

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of EnergySolutions, that is a member of any group of organizations (within the
meaning of Code Section 414(b), 414(c), 414(m) or 414(o)) of which
EnergySolutions is a member.

 

“ERISA Affiliate Plan” shall mean any employee pension benefit plan (other than
a Multiemployer Plan) as defined in Section 3(2) of ERISA, subject to Title IV
of ERISA or Section 302 of ERISA or Section 412 of the Code maintained by an
ERISA Affiliate or to which an ERISA Affiliate contributed, contributes or is
obligated to contribute.

 

“Euro” shall mean the single currency of the Participating Member States.

 

“Eurocurrency Liabilities” shall have the meaning set forth in Regulation D of
the Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Basis” shall mean a simple per annum interest rate (rounded upward,
if necessary, to the nearest one-hundredth (1/100th) of one percent) equal to
the sum of (a) the quotient of (i) the Eurodollar Rate divided by (ii) one minus
the Eurodollar Reserve Percentage, stated as a decimal, plus (b) the Applicable
Margin.  The Eurodollar Basis shall apply to Interest Periods of one (1), two
(2), three (3), six (6) and, if available to all applicable Lenders, nine
(9) and twelve (12) months (each, a “Eurodollar Period”), and, once determined,
shall remain unchanged during the applicable Interest Period, except for changes
to reflect adjustments in the Eurodollar Reserve Percentage and the Applicable
Margin pursuant to Section 2.3(f) hereof.

 

“Eurodollar Option Loan(s)” shall mean any or all of a Eurodollar Term Loan and
a Eurodollar Revolving Loan, as the context may require.

 

“Eurodollar Period” shall have the meaning set forth in the definition of
“Eurodollar Basis.”

 

“Eurodollar Rate” shall mean, for any Interest Period, an interest rate per
annum equal to (a) the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as
the London interbank offered rate for deposits in Dollars at 11:00 a.m. (London
time) or as soon thereafter as possible, two Business Days before

 

10

--------------------------------------------------------------------------------


 

the first day of such Interest Period for a period equal to such Interest Period
(provided that, if for any reason such rate is not available, the term
“Eurodollar Rate” shall mean, for any Interest Period for any Eurodollar Option
Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Dow Jones Market Service as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) or as soon
thereafter as possible, two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates), or (b) if such
rate is for any reason not available, the rate per annum equal to the rate at
which the Administrative Agent or its designee is offered Dollar deposits at or
about 11:00 a.m. (London time) two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market for delivery on the first day
of such Interest Period for the number of days comprised therein and in the
amount requested to be outstanding.

 

“Eurodollar Reserve Percentage” for any Interest Period, shall mean the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Option Loans is determined) having a term equal to such Interest
Period.

 

“Eurodollar Revolving Loan” shall mean any portion of the Revolving Loans as to
which EnergySolutions has elected the Eurodollar Basis for the interest rate
thereon, in accordance with the provisions of Section 2.2 hereof, and which
shall be in a principal amount of at least $1,000,000 and in an integral
multiple of $500,000.

 

“Eurodollar Term Loan” shall mean any portion of the Term Loans as to which
EnergySolutions has elected the Eurodollar Basis for the interest rate thereon,
in accordance with the provisions of Section 2.2 hereof, and which shall be in a
principal amount of at least $5,000,000 and in an integral multiple of
$1,000,000.

 

“Event of Default” shall mean any of the events set forth in Section 8.1;
provided that any requirement for notice or lapse of time or both has been
satisfied.

 

“Excess Cash Flow” shall mean (y) for the first three quarters of each fiscal
year, based upon the unaudited financial statements for such fiscal quarter
required to be provided under Section 6.1 hereof, and (z) for the fourth quarter
of each fiscal year, based on the audited financial statements for such fiscal
year required to be provided under Section 6.2 hereof and calculated, for such
fourth quarter, by subtracting from the annual amount of each element of the
determination of Excess Cash Flow, the aggregate amount of such element utilized
in determining Excess Cash Flow for any of the preceding fiscal periods during
such fiscal year, the remainder, if any, without duplication, of (a) the
Operating Cash Flow (calculated by excluding from Operating Cash Flow (x) the
net income of Duratek and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, (y) any items that would be added to the net income of
Duratek

 

11

--------------------------------------------------------------------------------


 

and its Subsidiaries in the calculation of the operating cash flow of Duratek
and its Subsidiaries (calculated in the same manner, and with the same
adjustments, as “Operating Cash Flow” of Parent and its Subsidiaries) and
(z) the costs, expenses and charges identified in clauses (f) and (g) of the
definition of “Operating Cash Flow”) for such fiscal quarter minus (b) the sum
of the following: (i) Capital Expenditures by Parent and its Subsidiaries (other
than Duratek and its Subsidiaries) during such fiscal quarter (other than
Capital Expenditures that are financed with the proceeds of Indebtedness);
(ii) Tax Distributions made by Parent and cash Taxes paid by Parent and its
Subsidiaries (other than Duratek and its Subsidiaries) during such fiscal
quarter; (iii) Debt Service paid by Parent and its Subsidiaries (other than
Duratek and its Subsidiaries) for such fiscal quarter; (iv) to the extent not
included in the calculation of Operating Cash Flow, legal fees and expenses of,
or the payment of any judgment against, any Loan Party paid by Parent and
Permitted Advisory Fees for such fiscal quarter and (v) cash paid by Parent or
any of the Subsidiaries (other than Duratek and its Subsidiaries) in respect of
a Permitted Acquisition during such fiscal quarter; provided that “Duratek and
its Subsidiaries” shall not include Parent and its Subsidiaries if Parent is a
Subsidiary of Duratek.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” shall mean, on any day with respect to any Available Foreign
Currency, the rate at which such Available Foreign Currency may be exchanged
into Dollars, as set forth at approximately 11:00 a.m. (London time) on such day
on the Reuters World Currency Page for such Available Foreign Currency; in the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as determined by the Administrative Agent,
or, in the absence of such publicly available service, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such Available Foreign Currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later.

 

“Excluded Asset Sales” shall mean (i) sales, leases or other dispositions of
inventory in the ordinary course of business and obsolete or worn-out assets,
(ii) any sale or discount, in each case without recourse and in the ordinary
course of business, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction, (iii) any transfer of assets by any
Consolidated Subsidiary of EnergySolutions to EnergySolutions (and by any
consolidated subsidiary of Duratek to Duratek) and any transfer of assets by
EnergySolutions or Parent to any of its Consolidated Subsidiaries, or between
any of such Consolidated Subsidiaries, so long as the security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and remain perfected and of the same priority (to at least the same
extent as in effect immediately prior to such transfer), (iv) personal property
with a fair market value in the aggregate of less than $1,000,000 per year,
(v) dispositions of personal property to the extent that (x) such personal
property is exchanged for credit against the purchase price of replacement
personal property performing the same function or (y) the proceeds of any such
disposition are promptly applied to the purchase price of similar replacement
personal property, (vi) sales, transfers, contributions or dispositions of
assets contributed for the purpose of creating a Special Purpose Subsidiary
other than ZionSolutions

 

12

--------------------------------------------------------------------------------


 

otherwise permitted herein not to exceed $10,000,000 per such Special Purpose
Subsidiary, (vii) sales, transfers, contributions or dispositions of assets
(A) of a Special Purpose Subsidiary for the purpose of terminating, liquidating
or winding down of such Special Purpose Subsidiary or (B) pursuant to the Zion
Agreements with a fair market value not exceeding the fair market value of any
assets to be disposed of or transferred pursuant to the Zion Agreements in the
forms most recently delivered to the Administrative Agent prior to the date
hereof (without, for the avoidance of doubt, giving effect to any amendments or
modifications thereof pursuant to clause (o) of the definition of Zion
Agreements) or (viii) additional dispositions or transfers of assets in
connection with the Zion Acquisition pursuant to the Zion Agreements with an
aggregate fair market value not exceeding $5,000,000.

 

“Exelon” shall have the meaning set forth in the recitals to this Agreement.

 

“Existing Mortgage” shall mean each mortgage, deed of trust, trust deed or deed
to secure debt listed on Schedule 11 hereto, as the same may have been amended,
modified or supplemented prior to the Third Amended and Restated Credit
Agreement Effective Date.

 

“Existing Mortgage Policy” shall mean each mortgagee title insurance policy
issued (or to be issued) in favor of the Collateral Agent in connection with one
or more Existing Mortgages and insuring title to one or more Mortgaged
Properties.

 

“Federal Funds Rate” shall mean, as of any date, the weighted average of the
rates on overnight federal funds transactions with the members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent or its Affiliate from three
(3) federal funds brokers of recognized standing selected by the Administrative
Agent or its Affiliate.

 

“Fee Letter” shall mean that certain agreement dated as of September 12, 2009
setting forth the applicable fees to be paid by EnergySolutions to the
Administrative Agent in connection with certain of the Loans and the Commitments
created hereunder.

 

“Financial Condition Covenant” shall have the meaning set forth in
Section 8.5(a).

 

“First Lien Leverage Ratio” shall mean, as of any calculation date and for the
relevant period then ended, on a consolidated basis for Parent and its
Subsidiaries, the ratio of Indebtedness of Parent and its Subsidiaries that is
secured on a first lien basis as of such calculation date to the Operating Cash
Flow for such period.

 

“Flood Determination” shall have the meaning set forth in Section 3.1(b)(x)(B).

 

“GAAP” shall have the meaning set forth in Section 1.4.

 

“Granting Lender” shall have the meaning set forth in Section 11.5(h).

 

13

--------------------------------------------------------------------------------


 

“Guarantees” shall mean the Parent Guaranty, the Subsidiary Guaranty, the
Duratek Guaranty and any other Guaranty of the Secured Obligations whether now
or hereafter in existence.

 

“Guarantors” shall mean Parent, each Subsidiary Guarantor and any other Person
that Guarantees the Secured Obligations.

 

“Guaranty” or “Guaranteed,” as applied to an obligation, shall mean and include
(a) a guaranty, direct or indirect, in any manner, of all or any part of such
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of all or any part of
such obligation, including, without limiting the foregoing, any reimbursement
obligations with respect to outstanding letters of credit.

 

“Hazardous Material” shall mean any (a) petroleum or petroleum product,
explosive, radioactive material, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, dioxins, furans or lead, or (b) substance, material,
product, derivative, compound, mixture, mineral, chemical, waste, solid, liquid
or gas, in each case whether naturally occurring, human made or the by-product
of any process, (i) that is now or hereafter becomes defined as or included
within the definition of a “hazardous substance,” “hazardous waste,” “hazardous
material,” “radioactive waste,” “mixed waste,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous chemical,” “extremely hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” or any other words of similar meaning under any
Environmental Law, or (ii) exposure to which or the presence, use, generation,
treatment, Release, transport or storage of which is now or hereafter
prohibited, limited, restricted or regulated under any Environmental Law or by
any governmental or regulatory authority.

 

“Hedge Agreements” shall mean interest rate cap, collar or similar agreements;
provided that such agreements are intended to and reasonably would be expected
to reduce EnergySolutions’ or Parent’s (as the case may be) interest rate risk
with respect to its Obligations permitted under this Agreement.

 

“Holdco” shall have the meaning set forth in the recitals to this Agreement.

 

“Increase Effective Date” shall have the meaning set forth in Section 2.15(a).

 

“Incremental Commitment Cap” shall mean $50,000,000 less the sum of
(i) Incremental Commitments, (ii) Incremental Term Commitments and
(iii) Reclamation L/C Facility Commitments.

 

“Incremental Commitments” shall have the meaning set forth in Section 2.15(a).

 

“Incremental Term Commitment” shall have the meaning set forth in
Section 2.15(a).

 

“Incremental Term Loans” shall have the meaning set forth in Section 2.15(c)(i).

 

“Indebtedness” of any Person shall mean without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures,

 

14

--------------------------------------------------------------------------------


 

notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all indebtedness
(excluding prepaid interest thereon) of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed; provided that the amount
of Indebtedness under this clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby, (f) all Guarantees by such Person of
Indebtedness, (g) all Capitalized Lease Obligations of such Person and (h) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indebtedness for Money Borrowed” shall mean, as of any date with respect to any
Person, Indebtedness for money borrowed and Indebtedness represented by notes
payable and drafts accepted representing extensions of credit, all obligations
evidenced by bonds, debentures, notes or other similar instruments, any net
obligations of such Person owing under Hedge Agreements, all Indebtedness upon
which interest charges are customarily paid, all Capitalized Lease Obligations,
all unsatisfied reimbursement obligations as of such date in respect of a draw
made on or prior to such date under any letter of credit, all Indebtedness
issued or assumed as full or partial payment for property or services (other
than trade payables arising in the ordinary course of business, but only if and
so long as such accounts are payable on customary trade terms), whether or not
any such notes, drafts, obligations or Indebtedness represents Indebtedness for
money borrowed, and, without duplication, Guarantees of any of the foregoing;
provided Synthetic Letters of Credit shall be included only to the extent of any
unreimbursed Disbursements.  For purposes of this definition, interest which is
accrued but not paid on the scheduled due date for such interest shall be deemed
Indebtedness for Money Borrowed; provided that no undrawn Letters of Credit
shall constitute Indebtedness for Money Borrowed.

 

“Indemnified Costs” shall have the meaning set forth in Section 9.11(a) hereof.

 

“Indemnitee” shall have the meaning set forth in Section 5.11 hereof.

 

“Initial Revolving Issuing Bank” shall have the meaning set forth in the
preamble to this Agreement.

 

“Initial Synthetic Issuing Bank” shall have the meaning set forth in the
preamble to this Agreement.

 

“Intercompany Loans” shall have the meaning set forth in Section 7.6(c) hereof.

 

15

--------------------------------------------------------------------------------


 

“Interest Coverage Ratio” shall mean, as of any calculation date and for the
four fiscal-quarter period then ended, on a consolidated basis for Parent and
its Subsidiaries, the ratio of Operating Cash Flow to Cash Interest Expense for
such period.

 

“Interest Period” shall mean (a) in connection with any Base Rate Option Loan,
the period beginning on the date such Loan is made or deemed continued and
ending on the last Business Day of the calendar quarter in which such Loan is
made or deemed continued; provided, however, that if a Base Rate Option Loan is
made or deemed continued on the last day of any calendar quarter, it shall have
an Interest Period ending on, and its Payment Date shall be, the last day of the
following calendar quarter, (b) in connection with any Eurodollar Option Loan,
the term of the related Eurodollar Period selected by EnergySolutions or
otherwise determined in accordance with this Agreement and (c) in connection
with any Synthetic Deposit, the period beginning on (and including) the date on
which such Synthetic Deposit is deposited or on the last day of the preceding
Interest Period and ending on (but excluding) the date which is 30 days
thereafter.  Notwithstanding the foregoing, however, (i) any applicable Interest
Period which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day unless, with respect to Eurodollar
Option Loans only, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
applicable Interest Period, with respect to Eurodollar Option Loans only, which
begins on a day for which there is no numerically corresponding day in the
calendar month during which such Interest Period is to end shall (subject to
clause (i) above) end on the last day of such calendar month, and (iii) no
Interest Period shall extend beyond the Term Loan Maturity Date or the Revolving
Maturity Date with respect to Interest Periods applicable to Revolving Loans and
Term Loans or such earlier date as would interfere with EnergySolutions’
repayment obligations hereunder.  Interest shall be due and payable with respect
to any Loan as provided in Section 2.3 hereof.

 

“Interest Rate Basis” shall mean the Base Rate Basis or the Eurodollar Basis, as
appropriate.

 

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit (other than to customers in the ordinary course of business)
by such Person to, or any Guaranty or other contingent liability with respect to
the capital stock, limited partnership interests, general partnership interests,
or other securities or other equity or ownership interests, Indebtedness or
other obligations of, or any contributions to the capital of, any other Person,
or any ownership, purchase or other acquisition by such Person of any interest
in any Indebtedness, capital stock, limited partnership interests, general
partnership interests, or other securities or other equity or ownership
interests of any such other Person, other than an Acquisition.  “Investment”
shall also include the total cost of any future commitment or other obligation
binding on any Person to make an Investment or any subsequent Investment.

 

“Issuing Banks” shall mean the Revolving Issuing Bank and the Synthetic Issuing
Bank.

 

“Judgment Currency” shall have the meaning set forth in Section 11.24(ii).

 

“L/C Collateral Account” shall mean an interest bearing cash collateral account
to be established and maintained by the Administrative Agent, over which the
Administrative Agent

 

16

--------------------------------------------------------------------------------


 

shall have sole dominion and control, upon terms as may be satisfactory to the
Administrative Agent.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Revolving
Issuing Bank pursuant to a Revolving Letter of Credit.

 

“L/C Related Documents” shall have the meaning set forth in
Section 2.4(d)(ii)(A).

 

“Latest Financial Reporting Date” shall have the meaning set forth in
Section 7.1(w).

 

“Lender Party” shall mean any Lender or any Issuing Bank.

 

“Lenders” shall mean each financial institution party to the Original Credit
Agreement or Second Amended and Restated Credit Agreement or listed on the
signature page hereto as a Lender or any other Person that has become a party to
the Original Credit Agreement or the Second Amended and Restated Credit
Agreement in accordance with Section 11.5 thereof, and that becomes a Lender
hereunder pursuant to Section 11.5, for so long as such Lender or Person, as the
case may be, shall be a party to this Agreement.

 

“Letter of Credit” shall mean, as the context may require, a Revolving Letter of
Credit, a Synthetic Letter of Credit, a Reclamation Letter of Credit and the
Zion Incremental Letter of Credit.

 

“Letter of Credit Agreement” shall mean, as the context may require, a Revolving
Letter of Credit Agreement, a Synthetic Letter of Credit Agreement, a
Reclamation Letter of Credit Agreement and a Zion Incremental Letter of Credit
Agreement.

 

“Letter of Credit Loan” shall mean a funding made by the Revolving Issuing Bank
or any Revolving Lender pursuant to Section 2.2(f)(ii).

 

“Leverage Ratio” shall mean, as of any calculation date and for the relevant
period then ended, on a consolidated basis for Parent and its Subsidiaries, the
ratio of Indebtedness for Money Borrowed as of such calculation date to the
Operating Cash Flow for such period.

 

“LGB” shall mean Lindsay Goldberg & Bessemer L.P. and its Affiliates.

 

“Licenses” shall mean any permits or licenses held by EnergySolutions, Parent or
any of the Subsidiaries, all of which are listed as of the Third Amended and
Restated Credit Agreement Effective Date on Schedule 2 hereto.

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment, charge, security interest, title retention agreement, levy,
execution, seizure, attachment, garnishment or other encumbrance of any kind in
respect of such property, whether created by statute, contract, the common law
or otherwise, and whether or not choate, vested or perfected; provided, however,
that “Lien” shall not include any license, sublicense, lease or sublease of or
with respect to any personal property.

 

17

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean this Agreement (including the Original Credit
Agreement and the Second Amended and Restated Credit Agreement, as amended and
restated hereby), the Assumption Agreement, any Notes, the Security Documents,
the Guarantees, each Letter of Credit Agreement, the Fee Letter, all Requests
for Loans and all other material documents and agreements executed or delivered
by a Loan Party in connection with this Agreement.

 

“Loan Parties” shall mean, collectively, EnergySolutions, each Subsidiary
Guarantor and Parent.

 

“Loans” shall mean, collectively, the Revolving Loans, the Letter of Credit
Loans, the Term Loans and unreimbursed Disbursements in accordance with
Section 2.17(d).

 

“Local Investors” shall mean, collectively, Peterson Partners IV, L.P. and its
Affiliates.

 

“Majority Lenders” shall mean, at any time, Lenders owed or holding at least a
majority in interest of the sum, without duplication, of (a) the aggregate
principal amount of the Loans outstanding at such time, (b) the aggregate
Available Amount of all Revolving Letters of Credit outstanding at such time,
(c) the aggregate amount of Synthetic Deposits at such time, (d) the aggregate
Unused Revolving Commitments at such time and (e) the aggregate principal amount
of the Duratek Loans outstanding at such time; provided, however, that (I) if
any Lender shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Majority Lenders at such time (i) the aggregate
principal amount of the Loans owing to such Lender (in its capacity as a Lender)
and outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Revolving Letters of Credit outstanding at such time and
(iii) the Unused Revolving Commitment of such Lender at such time and (II) if
any lender shall be a “Defaulting Lender” (as defined in the Duratek Loan
Agreement) at such time, there shall be excluded from the determination of
Majority Lenders at such time the aggregate principal amount of the Duratek
Loans owing to such lender (in its capacity as a lender) and outstanding at such
time.  For purposes of this definition, the aggregate principal amount of
(x) Letter of Credit Loans owing to the Revolving Issuing Bank and (y) the
Available Amount of each Revolving Letter of Credit shall be deemed “owed to”
the Revolving Lenders ratably in accordance with their respective Revolving
Commitments.

 

“Majority Revolving Lenders” shall mean, at any time, Revolving Lenders owed or
holding at least a majority in interest of the sum, without duplication, of
(a) the aggregate principal amount of the Revolving Loans outstanding at such
time, (b) the aggregate Available Amount of all Revolving Letters of Credit
outstanding at such time and (c) the aggregate Unused Revolving Commitments at
such time; provided, however, that if any Revolving Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Majority
Revolving Lenders at such time (i) the aggregate principal amount of the
Revolving Loans owing to such Lender (in its capacity as a Revolving Lender) and
outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Revolving Letters of Credit outstanding at such time and
(iii) the Unused Revolving Commitment of such Lender at such time.  For purposes
of this definition, the aggregate principal amount of (x) Letter of Credit Loans
owing to the Revolving Issuing Bank and (y) the Available Amount of each
Revolving Letter of Credit shall be deemed “owed to” the Revolving Lenders
ratably in accordance with their respective Revolving Commitments.

 

18

--------------------------------------------------------------------------------


 

“Material Adverse Change” shall mean (A) as of June 7, 2006, any effect on, or
change, event, occurrence or state of facts that (i) is material and adverse to
the business, properties, assets, liabilities (contingent or otherwise), results
of operations or financial condition of EnergySolutions and its Subsidiaries
taken as a whole, or (ii) prevents EnergySolutions from performing its
obligations under the Duratek Acquisition Agreement or from consummating the
Transactions (as defined in the Duratek Acquisition Agreement); provided,
however, that none of the following will be taken into account in determining
whether there has been a Material Adverse Change on June 7, 2006: (w) conditions
affecting any of the industries in which EnergySolutions operates generally
(provided that any such condition does not disproportionately affect
EnergySolutions or its Subsidiaries), (x) conditions affecting the economy or
capital markets (provided that any such condition does not disproportionately
affect EnergySolutions or its Subsidiaries), (y) any failure, in and of itself,
by EnergySolutions to meet any internal or published projections, forecasts or
revenue or earnings predictions or projections (it being understood that the
facts or circumstances giving rise to or contributing to such failure may be
taken into account in determining whether there has been a Material Adverse
Change), or (z) any effect, change, event, occurrence or state of facts
resulting from, or attributable to, the announcement or consummation of the
Merger (as defined in the Duratek Acquisition Agreement) and (B) thereafter, any
act, omission, event, development or circumstance that in the Administrative
Agent’s reasonable judgment has had or could reasonably be expected to have a
material adverse effect on or affecting (a) the Amendment Transactions, (b) the
Duratek Acquisition, (c) the business, assets, property, liabilities (fixed or
contingent), condition (financial or otherwise), operations, business or
prospects of EnergySolutions, Parent and their Subsidiaries, taken as a whole,
or (d) the validity, enforceability or priority of any of the Loan Documents or
the liens thereunder or the rights and remedies of the Administrative Agent and
the Lenders thereunder.

 

“Moody’s” shall mean Moody’s Investors Service, a subsidiary of Moody’s
Corporation.

 

“Mortgage” shall mean each Existing Mortgage, as modified by the applicable
Mortgage Amendment, and each Additional Mortgage, if any, as the same may
hereafter be further amended, modified, supplemented or restated from time to
time.

 

“Mortgage Amendment” shall mean (i) an amendment to an Existing Mortgage, dated
as of the Third Amended and Restated Credit Agreement Effective Date (or such
later date as the Collateral Agent may agree to in its sole discretion), duly
executed and delivered by the applicable Loan Party for the benefit of the
Collateral Agent, as mortgagee, in form and substance reasonably satisfactory to
the Collateral Agent and appropriate for recording and/or filing in the
appropriate real property records to perfect and protect the lien created by
such Existing Mortgage as modified by such Mortgage Amendment and (ii) any
future amendments to the Mortgages.

 

“Mortgage Policy” shall mean (i) each Existing Mortgage Policy together with any
and all endorsements thereto issued, or to be issued, in favor of Collateral
Agent, (ii) each mortgagee title insurance policy issued, or to be issued, in
favor of Collateral Agent in connection with any Additional Mortgage and
(iii) each endorsement issued to any Existing Mortgage Policy or mortgage title
insurance policy issued after the date hereof in connection with any Mortgage
Amendment, as provided for herein.

 

19

--------------------------------------------------------------------------------


 

“Mortgaged Property” shall mean (a) as of the Third Amended and Restated Credit
Agreement Effective Date, the real property designated as “Mortgaged Property”
on Schedule 11 hereto and (b) thereafter, all of the real property referred to
in clause (a) together with any and all real property which is encumbered by an
Additional Mortgage.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Necessary Authorizations” shall mean all approvals and licenses from, and all
filings and registrations with, any governmental or other regulatory authority,
including, without limiting the foregoing, the Licenses and all grants,
approvals, licenses, filings and registrations necessary in order to enable
Parent or any of its Subsidiaries to own, construct, maintain and operate its
Permitted Business and to make and hold Investments in other Persons who own,
construct, maintain and operate their respective Permitted Businesses.

 

“Net Income” shall mean, for Parent and its Subsidiaries on a consolidated
basis, for any period, net income determined in accordance with GAAP.

 

“Net Proceeds” shall mean, with respect to any sale, lease, transfer, swap or
other disposition of assets or securities by any of the Loan Parties or any of
their Subsidiaries, the aggregate amount of cash received for such assets or
securities (including, without limitation, any payments received for
non-competition covenants, consulting or management fees, and any portion of the
amount received evidenced by a buyer promissory note or other evidence of
Indebtedness), net of (a) amounts reserved, if any, for taxes payable with
respect to any such sale (after application of any available losses, credits or
other offsets), (b) reasonable and customary transaction fees, commissions,
discounts, costs and out-of-pocket expenses properly attributable to such
transaction and payable by such Loan Party or any of its Subsidiaries (other
than to an Affiliate if not on an arm’s-length basis) in connection with such
sale, lease, transfer or other disposition of assets or securities, (c) until
actually received by such Loan Party or any of its Subsidiaries, any portion of
the amount received held in escrow or evidenced by a buyer promissory note, or a
non-compete agreement or covenant, management agreement or consulting agreement,
for which compensation is paid over time, (d) the principal amount of any
Indebtedness for Money Borrowed (other than the Loans) that is secured by the
asset subject to such sale, lease, transfer, swap or other disposition and that
is repaid in connection therewith, and (e) any reserve for adjustments in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any pension and other post-employment benefit liabilities
associated with such asset or assets and retained by such Loan Party or any of
its Subsidiaries after such sale, lease, transfer, swap or other disposition so
long as such reserve is required by law.  Upon receipt by the Loan Parties or
any of their Subsidiaries of amounts referred to in clause (c) of the preceding
sentence or to the extent the amounts referred to in clause (a) and clause
(e) of the preceding sentence exceed the amounts actually so required, such
amounts shall then be deemed to be “Net Proceeds.”  With respect to any
incurrence of Indebtedness for Money Borrowed incurred by, or any issuance or
sale of equity interests issued by, any Loan Party, “Net Proceeds” shall mean
the aggregate amount of such Indebtedness for Money Borrowed or the aggregate
cash received in connection with such issuance or sale of equity interests net
of any reasonable fees, commissions, discounts, costs and out-of-pocket expenses
associated with the incurrence of such Indebtedness for Money Borrowed or such
issuance or sale of equity interests.

 

20

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” shall have the meaning set forth in Section 11.12.

 

“Non-U.S. Jurisdiction” shall mean each jurisdiction of organization of a
Subsidiary of Parent other than the United States (or any State thereof) or the
District of Columbia.

 

“Non-U.S. Subsidiary” shall mean any Subsidiary that is or becomes organized
under the laws of a Non-U.S. Jurisdiction.

 

“Notes” shall mean, collectively, the Revolving Notes and the Term Notes.

 

“Notice of Issuance” shall have the meaning set forth in Section 2.2(f)(i).

 

“Obligations” shall mean (a) all payment and performance obligations of every
kind, nature and description of the Loan Parties (including any interest on the
Loans accruing after commencement of any bankruptcy or insolvency proceeding
with respect to any Loan Party regardless of whether such interest is allowed in
such proceeding) to the Administrative Agent, any other Agents, the Lender
Parties, Affiliates of the Lender Parties in connection with this Agreement and
the other Loan Documents (including any Letter of Credit commissions, interest,
fees and other charges on the Loans or Synthetic Deposits or otherwise under the
Loan Documents that would accrue but for the filing of a bankruptcy action with
respect to any Loan Party, whether or not such claim is allowed in such
bankruptcy action), as they may be amended from time to time, or as a result of
making the Loans or Synthetic Deposits, whether such obligations are direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, arising by operation of law or otherwise, now
existing or hereafter arising, and (b) the obligation of any Loan Party to pay
an amount equal to the amount of any and all damages which the Lender Parties,
the Administrative Agent or any other Agent or any of them may suffer by reason
of a breach by any Loan Party of any obligation, covenant or undertaking with
respect to this Agreement or any other Loan Document.

 

“Operating Cash Flow” shall mean, for any fiscal period, for Parent and its
Subsidiaries on a consolidated basis, or for any Acquisition Entity, as
applicable, Net Income for such period (after eliminating any extraordinary
gains and losses, including gains and losses from the sale of assets, and
minority interests, and equity in earnings (losses) of non-consolidated
entities), plus cash (except for extraordinary cash) received from
non-consolidated joint ventures by Parent and its Subsidiaries in such period
plus, to the extent deducted or accrued in determining Net Income, the sum of
each of the following for such period: (a) depreciation, amortization and other
non-cash charges (including, without limitation, accretion charges and
compensation expenses for equity grants issued) (but excluding non-cash charges
that constitute an accrual of a reserve for future cash payments), (b) Cash
Interest Expense, (c) Permitted Advisory Fees, (d) income tax expense, (e) fees
and expenses incurred by Parent and its Subsidiaries in connection with the
Amendment Transactions and the Duratek Acquisition; provided that no costs and
expenses incurred by Parent or its Subsidiaries to Guaranty the payment or
performance of a Special Purpose Subsidiary or the Zion Acquisition or
EnergySolutions’ decommissioning obligations related thereto shall be included
in this clause (e), (f) costs and expenses relating to unrealized synergies
expected to be achieved by Parent and its Subsidiaries, incurred in connection
or as a result of the Duratek Acquisition, not to exceed the Restructuring Cost
Cap in any four-quarter fiscal period, (g) cash charges incurred to effectuate
the savings identified in clause (f) not to

 

21

--------------------------------------------------------------------------------


 

exceed $15,000,000 in the aggregate from the date of the Original Credit
Agreement through September 30, 2008 and (h) fees and expenses incurred by
Parent and its Subsidiaries in connection with the initial public offering of
the shares of common stock of Parent (including, without limitation, any
advisory and underwriting fees and expense to terminate excess performance bonus
plans of certain of its current and former senior management); provided that for
purposes of the covenants set forth in Section 7.7 hereof, if either Parent or
any of its respective Subsidiaries makes any Acquisition during a period in
which Operating Cash Flow is to be determined hereunder, such Operating Cash
Flow will be determined on a pro forma basis as if such Acquisition were
consummated on the first day of the relevant period.

 

“Original Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Other Taxes” shall have the meaning set forth in Section 2.14(b).

 

“Parent” shall have the meaning set forth in the preamble to this Agreement.

 

“Parent Guaranty” shall mean that certain Guaranty Agreement, dated as of
November 20, 2007, between Parent and the Collateral Agent.

 

“Parent Pledge Agreement” shall mean that certain Pledge Agreement, dated as of
November 20, 2007, between Parent and the Collateral Agent.

 

“Parent Security Agreement” shall mean that certain Security Agreement, dated as
of November 20, 2007, between Parent and the Collateral Agent.

 

“Participating Member State” shall mean any member state of the European
Community that adopts or had adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to the Economic
and Monetary Union.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law on October 26, 2001.

 

“Payment Date” shall mean, with respect to any Loan, the last day of any
Interest Period applicable to such Loan and the date of payment in full of such
Loan.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

 

“Performance Certificate” shall mean a certificate of an executive officer of
EnergySolutions as to its financial performance, in substantially the form
attached as Exhibit C hereto.

 

“Permitted Acquisition” shall mean (i) the U.K. Acquisition, (ii) an Acquisition
by Parent or any of its Subsidiaries of any Person (a) primarily engaged in a
Permitted Business and (b) who Guarantees the Secured Obligations and (iii) an
Acquisition by Parent or any of its respective Subsidiaries of a Special Purpose
Subsidiary.

 

22

--------------------------------------------------------------------------------


 

“Permitted Advisory Fees” shall mean management fees to be paid to some or all
of the Equity Sponsors in an annual amount up to the greater of (a) $3 million,
or (b) 3% of Operating Cash Flow, if and to the extent that before and after
giving effect to any such payment, Parent and its Subsidiaries are in current
and pro forma covenant compliance with the financial covenants set forth in
Section 7.7 hereof.

 

“Permitted Asset Sale” shall mean the sale by Parent or any of its Subsidiaries
of any part of its or their assets as and to the extent permitted under
Section 7.4(a) hereof.

 

“Permitted Business” shall mean (i) all existing business operations of Parent
and its Subsidiaries (including, without limitation, Duratek and its
Subsidiaries) conducted prior to or as of the Third Amended and Restated Credit
Agreement Effective Date, as well as those reasonably related thereto (in the
discretion of EnergySolutions), including environmental services and (ii) any
reasonably related business in respect of the use and management of radioactive
material and radioactive waste in accordance with Applicable Law, the Licenses
and the Necessary Authorizations.

 

“Permitted Investments” shall mean Investments described in and permitted to be
made under Section 7.6(c) hereof.

 

“Permitted Liens” shall mean, as applied to any Person:

 

(a)           any Lien in favor of the Administrative Agent (for itself and for
the ratable benefit of the Secured Parties) given to secure the Secured
Obligations;

 

(b)           (i) Liens on real estate for real estate taxes not yet delinquent
and (ii) Liens for taxes, assessments, judgments, governmental charges or levies
or claims not overdue for a period of not more than thirty (30) days or the
nonpayment of which is being diligently contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside on such Person’s
books, but only so long as no foreclosure, distraint, sale or similar
proceedings have been commenced with respect thereto and remain unstayed for a
period of thirty (30) days after their commencement;

 

(c)           Liens of landlords, carriers, warehousemen, mechanics, laborers
and materialmen incurred in the ordinary course of business for sums not yet
overdue by more than thirty (30) days or being diligently contested in good
faith, if reserves or appropriate provisions shall have been made therefor;

 

(d)           Liens incurred in the ordinary course of business in connection
with worker’s compensation, unemployment insurance and social security
insurance;

 

(e)           restrictions on the transfer of assets imposed by any of the
Licenses as now in effect or by any Environmental Laws, any state laws and any
regulations thereunder;

 

(f)            easements, rights-of-way, restrictions and other similar
encumbrances on the use of real property which do not interfere with the
ordinary conduct of the business of such Person, or Liens incidental to the
conduct of the business of such Person or to the

 

23

--------------------------------------------------------------------------------


 

ownership of its properties which were not incurred in connection with
Indebtedness or other extensions of credit and which do not in the aggregate
materially detract from the value of such properties or materially impair their
use in the operation of the business of such Person;

 

(g)           purchase money security interests which are perfected
automatically by operation of law, only for the period (not to exceed twenty
(20) days) of automatic perfection under the law of the applicable jurisdiction,
and limited to Liens on assets so purchased;

 

(h)           cash collateralization of the mark-to-market value of the
Obligations under Secured Hedge Agreements in an aggregate amount not to exceed
$2,000,000;

 

(i)            any Liens of record listed on Schedule 3 attached hereto;

 

(j)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, and (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry;

 

(k)           Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding leases entered into by the Loan Parties or any of
their Subsidiaries in the ordinary course of business;

 

(l)            Liens existing on property at the time of its acquisition or
existing on the property of any Person that becomes a Subsidiary; provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof) and
(iii) the Indebtedness secured thereby is permitted under Section 7.1 hereof;

 

(m)          leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business and not interfering in any material respect
with the business of Parent or its Subsidiaries;

 

(n)           any interest or title of a lessor, sublessor, licensee,
sublicensee, licensor or sublicensor under any lease or license agreement
granted in the ordinary course of business;

 

(o)           other Liens securing Indebtedness outstanding in an aggregate
amount not to exceed $5,000,000;

 

(p)           Liens on the Collateral securing obligations under the Duratek
Loan Agreement; provided that such Liens are pari passu to the Liens securing
the Secured Obligations in accordance with the terms of the Security Documents;

 

(q)           on or after the Third Amended and Restated Credit Agreement
Effective Date, Liens (x) on the assets or properties of, or on any general or
limited partnership

 

24

--------------------------------------------------------------------------------


 

interest, limited liability, membership interest in, or ownership of any shares
of capital stock, or other securities of, ZionSolutions and (y) on the
Collateral securing the Zion Credit Support Obligation; provided that, in the
case of the foregoing clause (y), Liens on Collateral securing the Zion Credit
Support Obligation may be granted either (A) under the Security Documents
pursuant to joinder and similar agreements reasonably satisfactory to the
Collateral Agent or (B) pursuant to security documentation and intercreditor
agreements reasonably satisfactory to the Collateral Agent (and the Lenders
specifically authorize the Administrative Agent and/or the Collateral Agent to
enter into such joinder and similar agreements and/or such intercreditor
agreements, as the case may be);

 

(r)            in addition to the Liens permitted pursuant to clause (q) above,
Liens on the assets or properties of, or on any general or limited partnership
interest, limited liability, membership interest in, or ownership of any shares
of capital stock, or other securities of, any Special Purpose Subsidiary except
for ZionSolutions incurred as a result of the formation or acquisition of such
Special Purpose Subsidiary (i) pursuant to the SPS Project Documentation and
(ii) in an aggregate amount not to exceed $20,000,000 per Special Purpose
Subsidiary and $50,000,000 in the aggregate; and

 

(s)           (i) on or after the Third Amended and Restated Credit Agreement
Effective Date, easements granted pursuant to the Zion Agreements and
(ii) easements granted solely for the purpose of securing the availability of
capacity at EnergySolutions’ Class A low level radioactive disposal site in
Clive, Utah for the disposal of Class A low level radioactive waste in
connection with contracts entered into by Special Purpose Subsidiaries to
decommission non-operating nuclear power generation facilities or to secure
performance thereof; provided the aggregate area of any easement granted
pursuant to this clause (s) shall not exceed 10% of the availability at such
Clive, Utah disposal site for the disposal of Class A low level radioactive
waste as of the Third Amended and Restated Credit Agreement Effective Date.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to refund, refinance,
replace, defease or discharge other Indebtedness; provided that:

 

(1)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on the
Indebtedness and the amount of all fees, expenses and premiums incurred in
connection therewith);

 

(2)           such Permitted Refinancing Indebtedness has a final maturity date
not earlier than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

(3)           if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Obligations,
such Permitted Refinancing Indebtedness is subordinated in right of payment to,
the Obligations on

 

25

--------------------------------------------------------------------------------


 

terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; and

 

(4)           such Indebtedness is incurred either by Parent or by the
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

 

“Permitted Restricted Payments” shall include (i) Permitted Advisory Fees,
(ii) Tax Distributions, (iii) Restricted Payments that do not exceed
$15,000,000, in the aggregate, from the Third Amended and Restated Credit
Agreement Effective Date and (iv) after the consummation of the initial public
offering of the shares of common stock of Parent, to the holders of Equity
Interests of Parent, the dividends specified in Section 7.8(a).

 

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, unincorporated
organization, government or any agency or political subdivision thereof, or any
other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA, subject to Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code maintained by EnergySolutions,
Parent or any Subsidiary or to which EnergySolutions, Parent or any Subsidiary
contributed, contributes or is obligated to contribute.

 

“Platform” shall have the meaning set forth in Section 11.23.

 

“Pledge Agreements” shall mean the EnergySolutions Pledge Agreement, the Parent
Pledge Agreement, the Subsidiary Pledge Agreement and any additional pledge
agreement substantially in the form of Exhibit A attached hereto that secures
the Secured Obligations whether now or hereafter in existence.

 

“Post-Increase Revolving Lenders” shall have the meaning set forth in
Section 2.15(d).

 

“Pre-Increase Revolving Lenders” shall have the meaning set forth in
Section 2.15(d).

 

“Primary Equity Sponsors” shall mean LGB and WPG.

 

“Pro Rata Share” of any amount shall mean (i) with respect to any Revolving
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Commitment at such time and the
denominator of which is the aggregate Revolving Commitments at such time.

 

“Property” shall mean property now or hereafter owned, operated or leased by
EnergySolutions or the Subsidiaries.

 

“Real Property Acquisition” shall mean (whether by purchase, exchange, issuance
of capital stock, limited partnership interests, general partnership interests
or other equity or debt securities, merger, reorganization or any other method)
the acquisition by EnergySolutions or

 

26

--------------------------------------------------------------------------------


 

any of the Subsidiaries of any interest in real property, whether done and made
individually or as part of a transaction including assets or property other than
real property.

 

“Reclamation L/C Facility Commitment” shall mean Commitments issued pursuant to
Section 2.15(a) with respect to Reclamation L/C Facility Commitments relating to
Obligations of a Special Purpose Subsidiary.

 

“Reclamation L/C Facility Commitment Cap” shall mean $50,000,000.

 

“Reclamation L/C Facility Maturity Date” shall mean one year from the date of
issuance of any Reclamation Letter of Credit with customary one year renewal
provisions; provided that in no event shall the Reclamation L/C Facility
Maturity Date be later than the Term Loan Maturity Date.

 

“Reclamation Letter of Credit” shall mean any Letter of Credit issued under a
Reclamation L/C Facility Commitment pursuant to a Reclamation Letter of Credit
Agreement.

 

“Reclamation Letter of Credit Agreement” shall mean an application and agreement
for a Reclamation Letter of Credit.

 

“Register” shall have the meaning set forth in Section 11.5(c) hereof.

 

“Release” shall mean the release, deposit, disposal or leakage at, into, upon or
under any land, water or air, or otherwise into the environment or into the
indoor air, including by means of burial, disposal, discharge, emission,
injection, spillage, leakage, seepage, leaching, dumping, pumping, pouring,
escaping, emptying, migrating, placement and the like (including the disposal of
barrels, containers and other closed receptacles containing Hazardous
Materials).

 

“Remedial Action” shall mean all actions, including, without limitation, any
capital expenditures, undertaken to (i) clean up, remove, treat or in any other
way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations or post-remedial monitoring and care; or (iv) bring facilities on
any property owned, operated or leased by the Loan Parties and the facilities
located and operations conducted thereon into compliance with all Environmental
Laws and Environmental Permits.

 

“Reportable Event” shall have the meaning set forth in Section 4043 of ERISA and
any regulations promulgated thereto.

 

“Request for Loan” shall mean a certificate designated as a “Request for Loan,”
signed by an Authorized Signatory requesting a Revolving Loan hereunder, which
shall be in substantially the form of Exhibit D attached hereto and shall, among
other things, (a) specify the date of the Revolving Loan, which shall be a
Business Day, the amount of the Revolving Loan, Type of Loan, and, with respect
to a Eurodollar Revolving Loan, the Interest Period selected by EnergySolutions,
and (b) state that there shall not exist, on the date of the requested Revolving
Loan, both before and after giving effect thereto, a Default.

 

27

--------------------------------------------------------------------------------


 

“Request for Term Loan Eurodollar Basis” shall mean a certificate designated as
a “Request for Term Loan Eurodollar Basis” signed by an Authorized Signatory
requesting that a portion of the Term Loans complying with the requirements of
this Agreement applicable to Eurodollar Term Loans bear interest at the
Eurodollar Basis, which shall be in substantially the form of Exhibit G attached
hereto and shall, among other matters, (a) specify the applicable Interest
Period and the requested commencement date thereof, and (b) state that there
shall not exist, on the first day of the requested Interest Period, both before
and after giving effect to such request, a Default.

 

“Restricted Payment” shall mean (a) any direct or indirect cash distribution,
cash dividend or other cash payment by EnergySolutions, Parent or any of their
Subsidiaries to any Person (other than to Parent or any other Subsidiary) on
account of any general or limited partnership interest in, membership interest
in, or ownership of any shares of capital stock or other securities of,
EnergySolutions, Parent or any of their Subsidiaries; or (b) any payment by
EnergySolutions, Parent or any of their Subsidiaries to a Person other than
EnergySolutions, Parent or any of their Subsidiaries under any management or
consulting agreement, or other similar agreement or arrangement not entered into
in the ordinary course of business.

 

“Restructuring Cost Cap” shall mean $20,000,000 for the four-quarter period
ended September 30, 2006.  For each successive four-quarter period thereafter,
“Restructuring Cost Cap” shall be reduced by $2,500,000.  For the avoidance of
doubt, the “Restructuring Cost Cap” shall be $17,500,000 for the four-quarter
period ended December 31, 2006 and $0 for the four-quarter period ended
September 30, 2008.

 

“Revolving Commitment” shall mean, with respect to any Revolving Lender at any
time, the amount set forth opposite such Lender’s name on Schedule 4-A hereto
under the caption “Revolving Commitment” or, if such Lender has entered into one
or more Assignment and Assumption Agreements, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 11.5(c) as
such Lender’s “Revolving Commitment.”

 

“Revolving Issuing Bank” shall mean (i) the Initial Revolving Issuing Bank and
any assignee to which a Revolving Letter of Credit Commitment hereunder has been
assigned pursuant to Section 11.5 so long as each such assignee expressly agrees
to perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as the Revolving
Issuing Bank and notifies the Administrative Agent of the amount of its
Revolving Letter of Credit Commitment (which information shall be recorded by
the Administrative Agent in the Register), for so long as the Initial Revolving
Issuing Bank or assignee, as the case may be, shall have a Revolving Letter of
Credit Commitment and (ii) with respect to the existing letters of credit set
forth on Schedule 4-B hereto, each Lender identified as a “Revolving Issuing
Bank” on such schedule.

 

“Revolving Lender” shall mean a Lender that has a Revolving Commitment.

 

“Revolving Letter of Credit” shall have the meaning set forth in Section 2.1(d),
but shall include those letters of credit existing on the Second Amendment
Effective Date.

 

28

--------------------------------------------------------------------------------


 

“Revolving Letter of Credit Agreement” shall have the meaning set forth in
Section 2.2(f)(i).

 

“Revolving Letter of Credit Commitment” shall mean, with respect to the
Revolving Issuing Bank, an amount equal to $60,000,000.

 

“Revolving Loans” shall mean, collectively, the amount advanced by the Revolving
Lenders to EnergySolutions under the Revolving Commitments, not to exceed the
aggregate amount of the Revolving Commitments.

 

“Revolving Maturity Date” shall mean June 7, 2011.

 

“Revolving Notes” shall mean those certain revolving promissory notes in the
aggregate original principal amount of $75,000,000, one issued by
EnergySolutions to each of the Revolving Lenders issuing a Revolving Commitment
that requests a promissory note, in accordance with each such Revolving Lender’s
Revolving Commitment, each one substantially in the form of Exhibit E attached
hereto, and any extensions, modifications, renewals, endorsements or
replacements of or amendments to any of the foregoing.

 

“Revolving Notice of Renewal” shall have the meaning set forth in
Section 2.1(d).

 

“Revolving Notice of Termination” shall have the meaning set forth in
Section 2.1(d).

 

“Rollover Letter of Credit” shall have the meaning set forth in Section 2.17(b).

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Second Amendment Effective Date” shall mean June 7, 2006.

 

“Second Amended and Restated Credit Agreement” shall have the meaning set forth
in the recitals to this Agreement.

 

“Second Amended and Restated Credit Obligations” from the fifth recital.

 

“Second Amended and Restated Collateral” from the fifth recital.

 

“Second Amended and Restated Security Documents” from the fifth recital.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between any Loan Party and any Secured Party.

 

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of EnergySolutions and the
other Loan Parties under each Secured Hedge Agreement entered into with any
counterparty that is a Secured Party.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, each other
Agent, the Lender Parties and each counterparty to a Hedge Agreement if at the
date of entering into such Hedge Agreement such Person was a Lender or an
Affiliate of a Lender and such person

 

29

--------------------------------------------------------------------------------


 

executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such Person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 11.2 and
11.9 as if it were a Lender.

 

“Security Agreements” shall mean the EnergySolutions Security Agreement, the
Parent Security Agreement, the Subsidiary Security Agreements and any additional
security agreement substantially in the form of Exhibit I, Exhibit J-1 or
Exhibit J-2, respectively, attached hereto that secures the Secured Obligations
whether now or hereafter in existence.

 

“Security Documents” shall mean the Pledge Agreements, the Guarantees, the
Security Agreements, the Mortgages, any other agreement or instrument providing
collateral for the Secured Obligations whether now or hereafter in existence,
and any filings, instruments, agreements and documents related thereto or to
this Agreement and providing the Collateral Agent, for itself and for the
benefit of the Secured Parties, with collateral for the Secured Obligations.

 

“Security Interest” shall mean all Liens in favor of the Collateral Agent, for
itself and for the benefit of the Secured Parties, created hereunder or under
any of the Security Documents to secure the Secured Obligations.

 

“Solvent” shall mean, with respect to any Loan Party, that as of the date of
determination, both (i)(a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Third Amended and
Restated Credit Agreement Effective Date or with respect to any transaction
contemplated or undertaken after the Third Amended and Restated Credit Agreement
Effective Date; and (c) such Person has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

 

“SPA” shall mean that certain Share Purchase Agreement between British Nuclear
Fuels plc, EnergySolutions EU Limited and EnergySolutions, dated June 6, 2007.

 

“Special Purpose Subsidiary” shall mean (i) ZionSolutions and (ii) no more than
five (5) other Subsidiaries, each of which Subsidiary referred to in this clause
(ii) shall (x) other than with respect to directors’ qualifying shares or de
minimis non-economic interests held by the transferor of the assets to such
Subsidiary pursuant to the applicable SPS Project Documentation (as defined
below), be a Person whose Equity Interests are wholly-owned by EnergySolutions
or a Subsidiary Guarantor, (y) have been designated with reasonable prior notice
by EnergySolutions to the Administrative Agent as a Special Purpose Subsidiary
and (z) have been formed for the purpose of entering into one or more contracts
(such contracts and all related documentation

 

30

--------------------------------------------------------------------------------


 

referred to in this clause (ii), the “SPS Project Documentation”) to
decommission nuclear or other types of power facilities whereby any such
Subsidiary purchases and/or leases all or part of the assets of such facilities
in part to succeed to licenses or permits granted in respect of such facilities
by the United States Nuclear Regulatory Commission or any other federal or state
governmental entity.

 

“Subordination Agreement” shall mean a Subordination Agreement in the form
attached hereto as Exhibit Q.

 

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect its board of directors,
regardless of the existence at the time of a right of the holders of any class
or classes of securities of such corporation to exercise such voting power by
reason of the happening of any contingency, or any partnership of which more
than fifty percent (50%) of the outstanding partnership interests, are at the
time owned directly or indirectly by such Person, or by one or more Subsidiaries
of such Person, or by such Person and one or more Subsidiaries of such Person,
or (b) any other entity which is directly or indirectly controlled or capable of
being controlled by such Person, or by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person.  “Subsidiaries”
as used herein, unless otherwise indicated, shall mean all Subsidiaries of
Parent (including EnergySolutions), including Subsidiaries of any Subsidiaries
of Parent.  The Subsidiaries of Parent as of the Third Amended and Restated
Credit Agreement Effective Date are set forth on Schedule 1 attached hereto.

 

“Subsidiary Guarantor” shall mean each domestic Subsidiary that Guarantees the
Secured Obligations in accordance with the terms of this Agreement.

 

“Subsidiary Guaranty” shall mean each subsidiary guaranty given by each
Subsidiary Guarantor, substantially in the form of Exhibit H attached hereto.

 

“Subsidiary Pledge Agreement” shall mean (i) that certain Subsidiary Pledge
Agreement, dated as of February 27, 2006, as amended and restated as of June 6,
2006, between the Subsidiaries of EnergySolutions party thereto and the
Collateral Agent and (ii) any additional pledge agreement substantially in the
form of Exhibit A attached hereto executed by a new Subsidiary in accordance
with Section 5.13.

 

“Subsidiary Security Agreement” shall mean (i) that certain Subsidiary Security
Agreement, dated as February 27, 2006, as amended and restated as of June 6,
2006, between the respective Subsidiaries party thereto and the Collateral Agent
and (ii) each additional subsidiary security agreement executed by a new
Subsidiary in accordance with Section 5.13, substantially in the form of
Exhibit J-2 attached hereto.

 

“Successor Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Successor Agent Agreement” shall mean that certain agreement, dated as of
June 7, 2006, between Calyon and CNAI, pursuant to which CNAI assumed all the
rights and obligations of Calyon as Collateral Agent hereunder.

 

31

--------------------------------------------------------------------------------


 

“Syndication Agent” shall have the meaning set forth in the recitals to this
Agreement.

 

“Syndication Date” shall have the meaning set forth in Section 11.5(b).

 

“Synthetic A Deposits” shall mean those Synthetic A Deposits established
pursuant to the Second Amended and Restated Credit Agreement.

 

“Synthetic Deposit” shall mean, with respect to each Synthetic Lender at any
time, amounts actually on deposit in the Synthetic Deposit Account to the credit
of such Lender’s Synthetic Deposit Sub-Account at such time.

 

“Synthetic Deposit Account” shall mean the account established by the
Administrative Agent at Citibank, N.A. with the title “Synthetic Lenders
(EnergySolutions) Credit-Linked Deposit Account” pursuant to Section 2.16(a).

 

“Synthetic Deposit Amount” shall mean, with respect to any Synthetic Lender, an
amount equal to the product of (a) such Lender’s Synthetic Deposit Percentage
and (b) the Synthetic Facility Available Amount.

 

“Synthetic Deposit Percentage” shall mean, with respect to any Synthetic Lender,
the percentage of the total Synthetic Deposits represented by such Lender’s
Synthetic Deposit.  If the Synthetic Deposits have been reduced to zero, the
Synthetic Deposit Percentages shall be determined based upon the Synthetic
Deposits most recently in effect, giving effect to any assignments.  Each
Synthetic Lender’s Synthetic Deposit Percentage on the Second Amendment
Effective Date is set forth opposite it’s name on  Schedule 4-C hereto under the
caption “Synthetic Deposit Percentage” or, if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 11.5(c).

 

“Synthetic Deposit Sub-Account” shall have the meaning set forth in
Section 2.16(a).

 

“Synthetic Deposit Return” shall have the meaning set forth in Section 2.16(d).

 

“Synthetic Facility Available Amount” shall mean $100,000,000 less (i) the
aggregate amount of all Synthetic Deposits returned to Lenders pursuant to
Section 2.7 and (ii) the Dollar Equivalent of the amount of unreimbursed
Disbursements in accordance with Section 2.16(c)(i).

 

“Synthetic Facility Availability Date” shall mean any Business Day on or after
the establishment of the Synthetic Deposit Account pursuant to Section 2.16(a). 
On such date, after giving effect to any Rollover Letters of Credit being deemed
Synthetic Letter of Credit hereunder, the Available Amount for all Revolving
Letters of Credit shall not exceed $60,000,000.

 

“Synthetic Issuing Bank” shall mean the Initial Synthetic Issuing Bank and any
other Person deemed to be a Synthetic Issuing Bank pursuant to
Section 2.17(b) and any assignee (i) consented to by the Administrative Agent
and EnergySolutions (each such consent not to be unreasonably withheld or
delayed) and (ii) to which a Synthetic Deposit hereunder has been assigned
pursuant to Section 11.5 so long as each such assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required

 

32

--------------------------------------------------------------------------------


 

to be performed by it as the Synthetic Issuing Bank and notifies the
Administrative Agent of the amount of its Synthetic Deposit (which information
shall be recorded by the Administrative Agent in the Register), for so long as
the Initial Synthetic Issuing Bank or assignee, as the case may be, shall have a
Synthetic Deposit.

 

“Synthetic Lender” shall mean, as of any time of determination, any Lender which
has a Synthetic Deposit Percentage greater than 0%.

 

“Synthetic Letter of Credit” shall have the meaning set forth in
Section 2.17(a).

 

“Synthetic Letter of Credit Agreement” shall have the meaning set forth in
Section 2.2(f)(i).

 

“Synthetic Letter of Credit Commitment” shall mean the Synthetic Issuing Bank’s
obligation to issue Synthetic Letters of Credit pursuant to Section 2.17(a) and,
with respect to each Synthetic Lender, such Lender’s Synthetic Letter of Credit
Participation Obligation.

 

“Synthetic Letter of Credit Maturity Date” shall mean June 7, 2013.

 

“Synthetic Letter of Credit Outstandings” shall mean, at any time of
determination, the sum of (i) the aggregate Available Amount of all issued and
outstanding Synthetic Letters of Credit plus (ii) all outstanding Synthetic
Reimbursement Obligations.

 

“Synthetic Letter of Credit Participation Obligation” shall have the meaning set
forth in Section 2.17(c).

 

“Synthetic Notice of Renewal” shall have the meaning set forth in
Section 2.17(a).

 

“Synthetic Notice of Termination” shall have the meaning set forth in
Section 2.17(a).

 

“Synthetic Reimbursement Obligation” shall have the meaning set forth in
Section 2.17(d).

 

“Tax Distributions” shall mean, for any period in which EnergySolutions is
treated as a disregarded entity or a partnership for federal, applicable state
and/or local income tax purposes, distributions paid to direct or indirect
members of EnergySolutions for the purpose of funding each such member’s income
tax liability attributable to such Person’s direct or indirect distributive
share of the taxable income of EnergySolutions for such period, in an aggregate
amount (for all such members) equal to the product of (a) the taxable income
allocable to the members for such period less the cumulative amount of net
taxable loss allocated to such members of EnergySolutions for all prior taxable
periods (as if such periods were one combined period), to the extent such prior
net losses are of a character (i.e., ordinary or capital) that would have
allowed such losses to be offset against the current period’s income and (b) the
Assumed Tax Rate (as defined below), plus any previously undistributed amounts
permitted under the foregoing formula.  If EnergySolutions is a corporation for
U.S. federal, applicable state and/or local income tax purposes and a member of
a group filing consolidated, combined or unitary tax returns of which
EnergySolutions is not the common parent, EnergySolutions may make payments to
the parent of such group in respect of EnergySolutions’ share of taxable income;
provided, however,

 

33

--------------------------------------------------------------------------------


 

that the amount of such payments in respect of any tax period does not exceed
the lesser of (i) the actual tax liability of the consolidated group or (ii) the
amount that EnergySolutions would have been required to pay in respect of
federal, state or local income taxes (as the case may be) for such year if
EnergySolutions paid such taxes directly as a stand-alone taxpayer at the
Assumed Tax Rate, less, in each case, any such taxes payable directly by
EnergySolutions.  Each Tax Distribution shall be designated as such, and with
respect to a particular fiscal quarter of EnergySolutions’ fiscal year, in such
EnergySolutions’ books and records.  “Assumed Tax Rate” shall mean the highest
hypothetical combined marginal effective U.S. federal, state and local income
tax rate prescribed for an individual or corporation resident of New York, New
York or Salt Lake City, Utah applicable to the character of the net taxable
income (i.e., capital gains, dividends and/or ordinary income) allocable to the
direct or indirect members of EnergySolutions in the relevant taxable year
(taking into account the deductibility of state and local income taxes as
applicable at the time for U.S. federal income tax purposes).

 

“Taxes” shall have the meaning set forth in Section 2.14(a).

 

“Term Commitment” shall mean, with respect to any Term Lender at any time, the
amount set forth opposite such Lender’s name on Schedule 4-B hereto under the
caption “Term Commitment” or, if such Lender has entered into one or more
Assignment and Assumption Agreements, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 11.5(c).

 

“Term Facility” shall mean, at any time, the aggregate amount of the Term Loans
at such time.

 

“Term Lender” shall mean any Lender that has a Term Commitment.

 

Term Loan Maturity Date” shall mean the earlier of (a) June 7, 2013 or (b) the
date on which the payment of all outstanding Obligations shall be due (whether
by acceleration or otherwise).

 

“Term Loans” shall mean, collectively, the amounts advanced by the Term Lenders
pursuant to the Term Commitments, as set forth on Schedule 4-B attached hereto.

 

“Term Notes” shall mean those certain term promissory notes, one issued to each
of the Lenders listed on Schedule 4-B hereto that requests a promissory note, by
EnergySolutions in the amount of each of such Lenders’ Term Loan to
EnergySolutions, each one substantially in the form of Exhibit K attached
hereto, and any extensions, modifications, renewals, endorsements or
replacements of or amendments to any of the foregoing.

 

“Third Amended and Restated Amendment Agreement” shall mean that certain Third
Amended and Restated Amendment Agreement, dated as of September 23, 2009, by and
among EnergySolutions, the Administrative Agent and the Lenders signatories
thereto.

 

“Third Amended and Restated Credit Agreement Effective Date” shall mean
September 23, 2009.

 

34

--------------------------------------------------------------------------------


 

“Type” refers to the distinction (a) between Loans bearing interest at the Base
Rate and Loans bearing interest at the Eurodollar Rate, (b) among the Revolving
Loans, the Letter of Credit Loans and the Term Loans or (c) between the
Revolving Commitment and the Revolving Letter of Credit Commitment.

 

“U.K. Acquisition” shall mean the acquisition by EnergySolutions or Parent and
their Subsidiaries of 100% of the capital stock of Reactor Sites Management
Company Limited that was consummated on June 27, 2007 in accordance with the SPA
and all other related documentation (without amendment, modification or waiver
thereof which is materially adverse to the Lenders (as reasonably determined by
the Arranger) without the prior consent of the Arranger).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“Unused Revolving Commitment” shall mean, with respect to any Lender at any
time, an amount equal to (a) such Lender’s Revolving Commitment at such time
minus (b) the sum (without duplication) of (i) the aggregate principal amount of
all Revolving Loans and Letter of Credit Loans made by such Lender (in its
capacity as a Lender) and outstanding at such time and (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Revolving Letters of
Credit outstanding at such time and (B) the aggregate principal amount of all
Letter of Credit Loans made by the Revolving Issuing Bank pursuant to
Section 2.2(f)(ii) and outstanding at such time.

 

“WPG” shall mean Western Pacific Group, L.C., Creamer Investments, Inc. and/or
any of their respective Affiliates.

 

“Zion Acquisition” shall have the meaning set forth in the recitals to this
Agreement.

 

“Zion Agreements” shall mean collectively the following documents (each in the
form most recently delivered to the Administrative Agent prior to the Third
Amended and Restated Credit Agreement Effective Date): (a) the ZionSolutions
Limited Liability Company Agreement entered into by members of ZionSolutions,
(b) the Asset Sale Agreement (and the amendment thereto dated as of August 17,
2009), (c) an Assignment and Assumption Agreement to be entered into by and
between Exelon and ZionSolutions, (d) a Bill of Sale to be entered into by and
between Exelon and ZionSolutions, (e) a Lease Agreement to be entered into by
and between Exelon and ZionSolutions, (f) a Put Option Agreement to be entered
into by and between Exelon and ZionSolutions, (g) a Pledge Agreement made by
EnergySolutions in favor of Exelon, (h) the Guaranty made as of December 11,
2007 by Parent in favor of Exelon, (i) an Irrevocable Easement for Disposal
Capacity to be made by EnergySolutions to a certain trustee named thereto, (j) a
Disposal Services Agreement to be entered into by and between EnergySolutions
and a certain trustee named thereto, (k) a Leased Personnel Agreement to be
entered into by Exelon and ZionSolutions, (l) the Performance Guaranty made as
of December 11, 2007 by EnergySolutions in favor of Exelon, (m) a Trust
Agreement by and among EnergySolutions, a trustee named thereto and other
parties party thereto in connection with a backup non-qualified decommissioning,
(n) a Credit Support Agreement among Exelon, EnergySolutions and Parent and
(o) all amendments

 

35

--------------------------------------------------------------------------------


 

or modifications to any of the agreements listed in the foregoing clauses
(a) through (n), to the extent such amendments or modifications are delivered to
the Administrative Agent ten (10) Business Days prior to becoming effective and,
to the extent such amendments or waivers could reasonably be expected to
adversely affect the interests of the Lenders in any material respect, the
Administrative Agent has consented thereto in writing (it being understood that
any modification, amendment or waiver of any Zion Agreement that increases the
amount of Indebtedness of Parent, EnergySolutions or their respective
Subsidiaries pursuant to such Zion Agreement shall be deemed to adversely affect
the interests of the Lenders in a material respect).  All capitalized terms in
this paragraph not otherwise defined herein shall have the meanings ascribed to
such terms in that certain Asset Sale Agreement, dated December 11, 2007, by and
among Exelon, ZionSolutions, EnergySolutions and Parent.

 

“Zion Credit Support Obligation” shall mean any letter of credit, performance or
fidelity bond or related obligation in favor of third party support providers
relating to the Zion Acquisition; provided that the aggregate amount of all such
letters of credit, performance and fidelity bonds and related obligations shall
not at any time exceed $50,000,000 minus the aggregate amount of the Zion
Incremental Facility Commitment at such time; provided further that, to the
extent secured by all or any portion of the Collateral, all such letters of
credit, performance and fidelity bonds and related obligations shall mature,
expire or otherwise terminate prior to the Term Loan Maturity Date.

 

“Zion Incremental Facility” shall have the meaning set forth in the recitals to
this Agreement.

 

“Zion Incremental Facility Commitment” shall mean Commitments issued pursuant to
Section 2.15(a) with respect to Zion Incremental Facility Commitments relating
to Obligations of ZionSolutions.

 

“Zion Incremental Facility Commitment Cap” shall at any time mean $50,000,000
minus the aggregate amount of the Zion Credit Support Obligation at such time.

 

“Zion Incremental Facility Maturity Date” shall mean one year from the date of
issuance of the Zion Incremental Facility Letter of Credit with customary one
year renewal provisions; provided that in no event shall the Zion Incremental
Facility Maturity Date be later than the Term Loan Maturity Date.

 

“Zion Incremental Letter of Credit” shall mean any Letter of Credit issued under
the Zion Incremental Facility Commitment pursuant to a Zion Incremental Letter
of Credit Agreement.

 

“Zion Incremental Letter of Credit Agreement” shall mean an application and
agreement for a Zion Incremental Letter of Credit.

 

“ZionSolutions” shall mean ZionSolutions, LLC, a Delaware limited liability
company, organized for the purpose of consummating the Zion Acquisition and
whose Equity Interests shall be (other than with respect to directors’
qualifying shares or de minimis non-economic interests held by Exelon or its
Affiliates) wholly-owned by EnergySolutions or a Subsidiary Guarantor.


 


36

--------------------------------------------------------------------------------



 


SECTION 1.2                DEFINED AGREEMENTS AS MODIFIED.


 

Each definition of an agreement or instrument in this Article 1 shall include
such agreement or instrument as amended, modified, renewed or restated from time
to time in accordance herewith.

 


SECTION 1.3                COMPUTATION OF TIME PERIODS; OTHER DEFINITIONAL
PROVISIONS.


 

In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.  All notices shall be required to be in writing.

 


SECTION 1.4                ACCOUNTING TERMS.


 

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.1(k) (“GAAP”).

 


SECTION 1.5                PRO FORMA CALCULATIONS.


 

For purposes of computing each of the Leverage Ratio and the Interest Coverage
Ratio for any purpose hereunder, such ratio (and any financial calculations or
components required to be made or included therein) shall be determined, with
respect to the relevant period, after giving pro forma effect to the Duratek
Acquisition, each Permitted Acquisition and disposition of a Person, line of
business or division consummated during such period (including, in each case,
any incurrence, assumption, refinancing or repayment of Indebtedness for Money
Borrowed), as if such Duratek Acquisition, Permitted Acquisition, disposition or
related transactions had been consummated on the first day of such period, in
each case, either (i) prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended, or (ii)(a) that have been certified by a
financial officer of EnergySolutions as having been prepared in good faith based
upon reasonable assumptions and (b) are reasonably acceptable to the
Administrative Agent.

 


ARTICLE 2.


 


LOANS AND LETTERS OF CREDIT


 


SECTION 2.1                THE LOANS AND THE LETTERS OF CREDIT.


 


(A)           THE REVOLVING LOANS.  THE REVOLVING LENDERS AGREE, SEVERALLY IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING COMMITMENTS AND NOT JOINTLY, UPON THE
TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, TO LEND AND RELEND TO
ENERGYSOLUTIONS, ON AND AFTER THE AGREEMENT DATE AND PRIOR TO THE REVOLVING
MATURITY DATE, AMOUNTS REQUESTED BY ENERGYSOLUTIONS WHICH, IN THE AGGREGATE, DO
NOT EXCEED AT ANY TIME THE AGGREGATE REVOLVING COMMITMENTS; PROVIDED THAT NO
LOAN MAY BE MADE AT ANY TIME UNDER THIS SECTION 2.1(A) IN AN AMOUNT THAT SHALL
EXCEED THE


 


37

--------------------------------------------------------------------------------



 


AGGREGATE UNUSED REVOLVING COMMITMENTS AT SUCH TIME.  LOANS UNDER THE REVOLVING
COMMITMENT MAY BE REPAID AND REBORROWED AS PROVIDED IN SECTION 2.2 HEREOF.


 


(B)           THE TERM LOANS.  THE TERM LOANS BEAR INTEREST AT THE EURODOLLAR
BASIS OR THE BASE RATE BASIS AS PROVIDED IN SECTION 2.2 HEREOF.  TERM LOANS
REPAID OR PREPAID MAY NOT BE REBORROWED.


 


(C)           [RESERVED].


 


(D)           REVOLVING LETTERS OF CREDIT.  THE REVOLVING ISSUING BANK AGREES,
ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO ISSUE (OR CAUSE ANY OF ITS
AFFILIATES THAT IS A COMMERCIAL BANK TO ISSUE ON ITS BEHALF) STANDBY LETTERS OF
CREDIT (EACH A “REVOLVING LETTER OF CREDIT”) IN DOLLARS OR ANY AVAILABLE FOREIGN
CURRENCY FOR THE ACCOUNT OF ENERGYSOLUTIONS OR ANY OF THE SUBSIDIARIES FROM TIME
TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE AGREEMENT DATE UNTIL FIVE
DAYS BEFORE THE REVOLVING MATURITY DATE IN AN AGGREGATE AVAILABLE AMOUNT (I) FOR
ALL REVOLVING LETTERS OF CREDIT NOT TO EXCEED AT ANY TIME THE REVOLVING LETTER
OF CREDIT COMMITMENT AT SUCH TIME AND (II) FOR EACH SUCH REVOLVING LETTER OF
CREDIT NOT TO EXCEED THE AGGREGATE UNUSED REVOLVING COMMITMENTS AS OF THE DATE
OF ISSUANCE THEREOF.  NO REVOLVING LETTER OF CREDIT SHALL HAVE AN EXPIRATION
DATE LATER THAN THE EARLIER OF (I) ONE YEAR AFTER THE DATE OF ISSUANCE THEREOF,
OR (II) FIVE DAYS BEFORE THE REVOLVING MATURITY DATE, BUT MAY BY ITS TERMS BE
RENEWABLE ANNUALLY UPON WRITTEN NOTICE (A “REVOLVING NOTICE OF RENEWAL”) GIVEN
TO THE REVOLVING ISSUING BANK THAT ISSUED SUCH REVOLVING LETTER OF CREDIT AND
THE ADMINISTRATIVE AGENT ON OR PRIOR TO ANY DATE FOR NOTICE OF RENEWAL SET FORTH
IN SUCH REVOLVING LETTER OF CREDIT BUT IN ANY EVENT AT LEAST 10 BUSINESS DAYS
PRIOR TO THE DATE OF THE PROPOSED RENEWAL OF SUCH REVOLVING LETTER OF CREDIT AND
UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE 3 UNLESS THE
REVOLVING ISSUING BANK HAS NOTIFIED ENERGYSOLUTIONS (WITH A COPY TO THE
ADMINISTRATIVE AGENT) ON OR PRIOR TO THE DATE FOR NOTICE OF TERMINATION SET
FORTH IN SUCH REVOLVING LETTER OF CREDIT BUT IN ANY EVENT AT LEAST 5 BUSINESS
DAYS PRIOR TO THE DATE OF AUTOMATIC RENEWAL OF ITS ELECTION NOT TO RENEW SUCH
REVOLVING LETTER OF CREDIT (A “REVOLVING NOTICE OF TERMINATION”); PROVIDED THAT
THE TERMS OF EACH REVOLVING LETTER OF CREDIT THAT IS AUTOMATICALLY RENEWABLE
ANNUALLY SHALL (X) REQUIRE THE REVOLVING ISSUING BANK THAT ISSUED SUCH REVOLVING
LETTER OF CREDIT TO GIVE THE BENEFICIARY NAMED IN SUCH REVOLVING LETTER OF
CREDIT NOTICE OF ANY REVOLVING NOTICE OF TERMINATION, (Y) PERMIT SUCH
BENEFICIARY, UPON RECEIPT OF SUCH NOTICE, TO DRAW UNDER SUCH REVOLVING LETTER OF
CREDIT PRIOR TO THE DATE SUCH REVOLVING LETTER OF CREDIT OTHERWISE WOULD HAVE
BEEN AUTOMATICALLY RENEWED AND (Z) NOT PERMIT THE EXPIRATION DATE (AFTER GIVING
EFFECT TO ANY RENEWAL) OF SUCH REVOLVING LETTER OF CREDIT IN ANY EVENT TO BE
EXTENDED TO A DATE LATER THAN FIVE DAYS BEFORE THE REVOLVING MATURITY DATE.  IF
EITHER A REVOLVING NOTICE OF RENEWAL IS NOT GIVEN BY ENERGYSOLUTIONS OR A
REVOLVING NOTICE OF TERMINATION IS GIVEN BY THE REVOLVING ISSUING BANK PURSUANT
TO THE IMMEDIATELY PRECEDING SENTENCE, SUCH REVOLVING LETTER OF CREDIT SHALL
EXPIRE ON THE DATE ON WHICH IT OTHERWISE WOULD HAVE BEEN AUTOMATICALLY RENEWED. 
WITHIN THE LIMITS OF THE REVOLVING LETTER OF CREDIT COMMITMENT, AND SUBJECT TO
THE LIMITS REFERRED TO ABOVE, ENERGYSOLUTIONS MAY REQUEST THE ISSUANCE OF
REVOLVING LETTERS OF CREDIT UNDER THIS SECTION 2.1(D), REPAY ANY LETTER OF
CREDIT LOANS RESULTING FROM DRAWINGS THEREUNDER PURSUANT TO SECTION 2.2(F) AND
REQUEST THE ISSUANCE OF ADDITIONAL REVOLVING LETTERS OF CREDIT UNDER THIS
SECTION 2.1(D).  ENERGYSOLUTIONS SHALL BE LIABLE FOR ALL OBLIGATIONS IN RESPECT
OF EACH REVOLVING LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF ANY OF THE
SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS TO REPAY ANY LETTER
OF CREDIT LOAN IN RESPECT THEREOF UNDER SECTION 2.4(C).


 


38

--------------------------------------------------------------------------------



 


SECTION 2.2                MANNER OF BORROWING AND DISBURSEMENT.


 


(A)           CHOICE OF INTEREST RATE, ETC.


 

(i)            Any Loan under the Revolving Commitment or made as a Term Loan
shall, at the option of EnergySolutions, bear interest as a Base Rate Option
Loan, or, subject to Section 2.2(a)(ii) and Article 10 hereof, a Eurodollar
Revolving Loan or Eurodollar Term Loan, as the case may be.  Any notice given to
the Administrative Agent in connection with a requested Loan hereunder shall be
given to the Administrative Agent prior to 12:30 p.m. (New York time) in order
for such Business Day to count toward the minimum number of Business Days
required.

 

(ii)           (A)  On the date on which the aggregate unpaid principal amount
of any Eurodollar Revolving Loan or Eurodollar Term Loan shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000 in the case of a
Eurodollar Revolving Loan and $5,000,000 in the case of a Eurodollar Term Loan,
such Eurodollar Option Loan shall automatically, on the last day of the then
existing Interest Period therefor, be (1) reborrowed as a Base Rate Revolving
Loan, in the case of any Eurodollar Revolving Loan or (2) continued as a Base
Rate Term Loan, in the case of any Eurodollar Term Loan.

 

(B)           If EnergySolutions shall fail to select the duration of any
Interest Period for any Eurodollar Revolving Loan or Eurodollar Term Loan in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.1, the Administrative Agent will forthwith so notify
EnergySolutions and the Lenders which have made such Eurodollar Option Loan,
whereupon each such Eurodollar Option Loan shall automatically, on the last day
of the then existing Interest Period therefor, be (1) reborrowed as a Base Rate
Revolving Loan, in the case of a Eurodollar Revolving Loan or (2) continued as a
Base Rate Term Loan, in the case of a Eurodollar Term Loan.

 

(C)           Upon the occurrence and during the continuance of any Default,
(1) each Eurodollar Option Loan will automatically, on the last day of the then
existing Interest Period therefor, be (i) reborrowed as a Base Rate Revolving
Loan, in the case of a Eurodollar Revolving Loan or (ii) continued as a Base
Rate Term Loan, in the case of a Eurodollar Term Loan, and (2) the obligation of
the Lenders to make any Eurodollar Revolving Loan or Eurodollar Term Loan shall
be suspended.

 


(B)           BASE RATE OPTION LOANS.


 

(i)            Initial Loans.  EnergySolutions shall give the Administrative
Agent in the case of initial Base Rate Option Loans at least one (1) Business
Day’s irrevocable prior written notice in the form of a Request for Loan or
telephonic notice followed immediately by a Request for Loan; provided, however,
that EnergySolutions’ failure to confirm any telephonic notice with a Request
for Loan shall not invalidate any notice so given.

 

(ii)           Repayments and Reborrowings of Base Rate Revolving Loans.  Upon
at least one (1), with respect to items (B) and (C) of this sentence, or three
(3), with respect to item (A) of this sentence, Business Days’ irrevocable prior
written notice to the Administrative Agent, EnergySolutions may repay or prepay
a Base Rate Revolving Loan without regard to its Payment Date and (A) reborrow
all or a portion of the principal amount thereof as one or more Eurodollar

 

39

--------------------------------------------------------------------------------


 

Revolving Loans for the Interest Period(s) selected, (B) reborrow all or a
portion of the principal amount thereof as one or more Base Rate Revolving
Loans, or (C) not reborrow all or any portion of such Base Rate Revolving Loan
at that time.  On the date indicated by EnergySolutions, such Base Rate
Revolving Loan, subject to the provisions hereof, shall be so repaid and, as
applicable, reborrowed.

 

(iii)          Continuations of Base Rate Term Loans.  Upon at least one (1),
with respect to items (B) and (C) of this sentence, or three (3), with respect
to item (A) of this sentence, Business Days’ irrevocable prior written notice to
the Administrative Agent, EnergySolutions shall specify whether all or a portion
of each Base Rate Term Loan outstanding on the related Payment Date (A) is to be
continued in whole or in part as one or more Eurodollar Term Loans for the
Interest Period(s) selected, (B) is to be continued in whole or in part as one
or more Base Rate Term Loans, or (C) is to be repaid and not reborrowed.

 


(C)           EURODOLLAR OPTION LOANS.


 

(i)            Initial Loans.  EnergySolutions shall give the Administrative
Agent in the case of any initial Eurodollar Option Loan at least three
(3) Business Days’ irrevocable prior written notice in the form of a Request for
Loan or Request for Term Loan Eurodollar Basis, or telephonic notice followed
immediately by a Request for Loan or Request for Term Loan Eurodollar Basis;
provided, however, that EnergySolutions’ failure to confirm any telephonic
notice with a Request for Loan or Request for Term Loan Eurodollar Basis shall
not invalidate any notice so given.  The Administrative Agent, whose
determination shall be conclusive absent manifest error, shall determine the
available Eurodollar Basis and shall notify EnergySolutions of such Eurodollar
Basis.  EnergySolutions shall promptly notify the Administrative Agent by
telephone or telecopy, and shall immediately confirm any such telephonic notice
in writing, of its selection of a Eurodollar Basis and Interest Period for such
Loan; provided, however, that EnergySolutions’ failure to confirm any such
telephonic notice in writing shall not invalidate any notice so given.

 

(ii)           Repayments and Reborrowings of Eurodollar Revolving Loans.  Upon
at least one (1), with respect to items (B) and (C) of this sentence, or three
(3), with respect to item (A) of this sentence, Business Days’ irrevocable prior
written notice to the Administrative Agent, EnergySolutions shall specify
whether all or a portion of each Eurodollar Revolving Loan outstanding on the
Payment Date (A) is to be repaid and then reborrowed in whole or in part as one
or more Eurodollar Revolving Loans for the Interest Period(s) selected, (B) is
to be repaid and then reborrowed in whole or in part as one or more Base Rate
Revolving Loans, or (C) is to be repaid and not reborrowed at that time.

 

(iii)          Continuations of Eurodollar Term Loans.  Upon at least one (1),
with respect to items (B) and (C) of this sentence, or three (3), with respect
to item (A) of this sentence, Business Days’ irrevocable prior written notice to
the Administrative Agent, EnergySolutions shall specify whether all or a portion
of each Eurodollar Term Loan outstanding on the related Payment Date (A) is to
be continued in whole or in part as one or more Eurodollar Term Loans for the
Interest Period(s) selected, (B) is to be continued in whole or in part as a
Base Rate Term Loan, or (C) is to be repaid and not reborrowed.

 

40

--------------------------------------------------------------------------------



 


(D)                                 NOTIFICATION OF LENDERS.  UPON RECEIPT OF A
REQUEST FOR LOAN, OR A NOTICE FROM ENERGYSOLUTIONS WITH RESPECT TO A SELECTION
OF AN INTEREST PERIOD FOR A REVOLVING LOAN, OR A NOTICE FROM ENERGYSOLUTIONS
WITH RESPECT TO ANY OUTSTANDING REVOLVING LOAN PRIOR TO THE PAYMENT DATE FOR
SUCH REVOLVING LOAN, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER
BY TELEPHONE OR TELECOPY OF THE CONTENTS THEREOF AND THE AMOUNT OF SUCH LENDER’S
PORTION OF THE RELATED REVOLVING LOAN.  EACH LENDER SHALL, NOT LATER THAN
2:30 P.M. (NEW YORK TIME) ON THE DATE OF BORROWING SPECIFIED IN SUCH NOTICE,
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S
ACCOUNT, OR AT SUCH ACCOUNT AS THE ADMINISTRATIVE AGENT SHALL DESIGNATE, THE
AMOUNT OF ITS PORTION OF ANY REVOLVING LOAN WHICH REPRESENTS AN ADDITIONAL
BORROWING HEREUNDER IN IMMEDIATELY AVAILABLE FUNDS.


 


(E)                                  DISBURSEMENT.


 

(i)                                     Prior to 3:00 p.m. (New York time) on
the date of the making of a Revolving Loan hereunder, the Administrative Agent
shall, subject to the satisfaction of any applicable conditions set forth in
Article 3 hereof, disburse the amounts made available to it by the Lenders in
like funds by (A) transferring the amounts so made available by wire transfer
pursuant to EnergySolutions’ instructions, or (B) in the absence of such
instructions, crediting the amounts so made available to the account of
EnergySolutions maintained with the Administrative Agent; provided, however,
that the Administrative Agent shall first make the applicable portion of such
funds equal to the aggregate principal amount of any Letter of Credit Loans made
by the Revolving Issuing Bank and by any other Revolving Lender and outstanding
on the date of such Revolving Loan, plus interest accrued and unpaid thereon to
and as of such date, available to the Revolving Issuing Bank and such other
Revolving Lender for repayment of such Letter of Credit Loans.

 

(ii)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to 2:30 p.m. (New York time) on the date of
any Loan that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Loan, the Administrative Agent may assume
that such Lender has made or will make such portion available to the
Administrative Agent on the date of such Loan and the Administrative Agent may
in its sole discretion and in reliance upon such assumption, make available to
EnergySolutions on such date a corresponding amount.  If and to the extent the
Lender does not make such ratable portion available to the Administrative Agent,
such Lender agrees to repay to the Administrative Agent on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to EnergySolutions until the date such amount is
repaid to the Administrative Agent, at the Federal Funds Rate for the first
three (3) days and thereafter at the Federal Funds Rate plus one percent (1%).

 

(iii)                               If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s portion of the applicable Loan for purposes of this
Agreement.  If such Lender does not repay such corresponding amount immediately
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
notify EnergySolutions and EnergySolutions shall immediately pay such
corresponding amount to the Administrative Agent, together with interest
thereon.  The failure of any Lender to fund its portion of any Loan shall not
relieve any other Lender of its obligation hereunder to fund its respective

 

41

--------------------------------------------------------------------------------


 

portion of the Loan on the date of such borrowing, but no Lender shall be
responsible for any such failure of any other Lender.

 

(iv)                              In the event that, at any time when
EnergySolutions is not in Default and has satisfied all applicable conditions
set forth in Article 3 hereof, a Lender for any reason fails, refuses, or has
given notice to the Administrative Agent and/or EnergySolutions that it refuses,
to fund its portion of a Loan or, in accordance with Section 2.2(f)(ii) below, a
disbursed amount (a “Defaulting Lender”), then, until such time as such
Defaulting Lender has funded its portion of such Loan, or all other Lenders have
received payment in full (whether by repayment or prepayment) of the principal
and interest due in respect of such Loan, such Defaulting Lender shall not have
the right (i) to vote regarding any issue on which voting is required or
advisable under this Agreement or any other Loan Document, and such Lender’s
Unused Revolving Commitment and interest in any Loans or Revolving Letters of
Credit shall not be counted as outstanding for purposes of determining “Majority
Lenders” hereunder or (ii) to receive payments of (A) principal, interest or
fees from EnergySolutions in respect of its unfunded portion of Loans, (B) any
commitment fee in respect of its Revolving Commitment or (C) any portion of
Revolving Letter of Credit fees or interests or amounts in respect of any Letter
of Credit Loans.  In addition to the foregoing, and notwithstanding
Section 2.1(d), if any Lender shall become a Defaulting Lender, the Revolving
Letter of Credit Commitment shall be reduced by an amount equal to such
Defaulting Lender’s Pro Rata Share of the Revolving Letter of Credit Commitment
unless and until arrangements reasonably satisfactory to the Revolving Issuing
Bank have been entered into (the Revolving Issuing Bank having made a good faith
effort to enter into such arrangements) to eliminate the Revolving Issuing
Bank’s risk with respect to the Defaulting Lender’s Pro Rata Share of the
Revolving Letter of Credit Commitment, including cash collateralizing the
Revolving Issuing Bank’s Revolving Letter of Credit Commitment with respect to
such Defaulting Lender’s Pro Rata Share.  The provisions of this
Section 2.2(e)(iv) are not in lieu of any other claim EnergySolutions may have
against such Defaulting Lender.

 


(F)                                    ISSUANCE OF AND DRAWINGS AND
REIMBURSEMENT UNDER LETTERS OF CREDIT.


 

(i)                                     Request for Issuance.  Each Letter of
Credit shall be issued upon notice, given not later than 12:30 p.m. (New York
time) on the fifth Business Day prior to the date of the proposed issuance of
such Letter of Credit, by EnergySolutions to the applicable Issuing Bank, which
shall give to the Administrative Agent and each Revolving Lender (in the case of
a request for a Revolving Letter of Credit) or each Synthetic Lender (in the
case of a request for a Synthetic Letter of Credit) prompt notice thereof by
telecopier or electronic communication.  Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or telecopier or electronic communication, specifying
therein the requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit (which amount shall not be less
than $100,000), (C) expiration date of such Letter of Credit, (D) name and
address of the beneficiary of such Letter of Credit and (E) form of such Letter
of Credit, and shall be accompanied by such application and agreement for Letter
of Credit as the Issuing Bank may specify to EnergySolutions for use in
connection with such requested Letter of Credit (a “Revolving Letter of Credit
Agreement” or a “Synthetic Letter of Credit Agreement,” as applicable).  If
(x) the requested form of such Letter of Credit is acceptable to the applicable
Issuing Bank in its sole discretion, (y) as of the requested date of issuance,
the requirements of Section 2.1(c) or 2.17(a) hereof have been satisfied as to
such Letter of

 

42

--------------------------------------------------------------------------------


 

Credit, and (z) the applicable Issuing Bank has not received notice of objection
to such issuance from the Majority Lenders, the applicable Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article 3, make such
Letter of Credit available to EnergySolutions at its office referred to in
Section 11.1 or as otherwise agreed with EnergySolutions in connection with such
issuance.  In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

 

(ii)                                  Participations in Revolving Letters of
Credit.  Upon the issuance of a Revolving Letter of Credit by the Revolving
Issuing Bank, the Revolving Issuing Bank shall be deemed, without further action
by any party hereto, to have sold to each Revolving Lender, and each such
Revolving Lender shall be deemed, without further action by any party hereto, to
have purchased from the Revolving Issuing Bank, a participation in such
Revolving Letter of Credit in an amount for each Revolving Lender equal to the
Dollar Equivalent of such Lender’s Pro Rata Share of the Available Amount of
such Revolving Letter of Credit, effective upon the issuance of such Revolving
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay such
Lender’s Pro Rata Share of each L/C Disbursement made by the Revolving Issuing
Bank and not reimbursed by EnergySolutions forthwith on the date due as provided
in Section 2.4(d) (or which has been so reimbursed but must be returned or
restored by the Revolving Issuing Bank because of the occurrence of an event
specified in Section 8.1(f) or (g) or otherwise) by making available to the
Administrative Agent for the account of the Revolving Issuing Bank by deposit to
the Administrative Agent’s Account, in same day funds, an amount equal to the
Dollar Equivalent of such Lender’s Pro Rata Share of such L/C Disbursement. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.2(f)(ii) in respect of Revolving
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or the termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  If and to the extent that any Revolving Lender shall not have so
made the amount of such L/C Disbursement available to the Administrative Agent,
such Revolving Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such L/C Disbursement is due pursuant to Section 2.4(c) until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate for its
account or the account of the Revolving Issuing Bank, as applicable.  If such
Lender shall pay to the Administrative Agent such amount for the account of the
Revolving Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Letter of Credit Loan made by such Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Loan made by the Revolving Issuing Bank shall be
reduced by such amount on such Business Day.

 

(iii)                               [Reserved.]

 

(iv)                              Drawing and Reimbursement.  The payment by the
Revolving Issuing Bank of a draft drawn under any Revolving Letter of Credit
shall constitute for all purposes of this Agreement the making by the Revolving
Issuing Bank of a Letter of Credit Loan, which shall be a Base Rate Option Loan,
in the Dollar Equivalent of the amount of such draft.

 

43

--------------------------------------------------------------------------------


 

(v)                                 Letter of Credit Reports.  The Issuing Banks
shall furnish (A) to the Administrative Agent on or about the first Business Day
of each week a written report summarizing issuance and expiration dates of
Letters of Credit issued during the previous week and drawings during such week
under all Letters of Credit, (B) to each Revolving Lender and Synthetic Lender
on or about the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued during the preceding
month and drawings during such month under all Letters of Credit and (C) to the
Administrative Agent and each Revolving Lender on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Revolving Letters
of Credit.

 

(vi)                              Failure to Make Letter of Credit Loans.  The
failure of any Lender to make the Letter of Credit Loan to be made by it on the
date specified in Section 2.4(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Loan to be made by such other Lender on such date.

 

(vii)                           [Reserved.]

 

(viii)                        Applicability of ISP98.  Unless otherwise
expressly agreed by the applicable Issuing Bank and EnergySolutions when a
Letter of Credit is issued, the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to each Letter of Credit.

 


SECTION 2.3                                                INTEREST.


 


(A)                                  ON BASE RATE OPTION LOANS.  INTEREST ON
EACH BASE RATE OPTION LOAN SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365/366
DAYS FOR THE ACTUAL NUMBER OF DAYS ELAPSED AND SHALL BE PAYABLE AT THE BASE RATE
BASIS FOR SUCH BASE RATE OPTION LOAN, IN ARREARS ON THE APPLICABLE PAYMENT DATE
FOR THE PERIOD THROUGH THE DATE IMMEDIATELY PRECEDING SUCH PAYMENT DATE. 
INTEREST ON BASE RATE OPTION LOANS THEN OUTSTANDING SHALL ALSO BE DUE AND
PAYABLE ON THE REVOLVING MATURITY DATE OR THE TERM LOAN MATURITY DATE, AS
APPLICABLE, WITH RESPECT TO REVOLVING LOANS AND TERM LOANS.


 


(B)                                 ON EURODOLLAR OPTION LOANS.  INTEREST ON
EACH EURODOLLAR OPTION LOAN SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR
THE ACTUAL NUMBER OF DAYS ELAPSED AND SHALL BE PAYABLE AT THE EURODOLLAR BASIS
FOR SUCH EURODOLLAR OPTION LOAN, IN ARREARS ON THE APPLICABLE PAYMENT DATE FOR
THE PERIOD THROUGH THE DAY IMMEDIATELY PRECEDING SUCH PAYMENT DATE, AND, IN
ADDITION, IF THE INTEREST PERIOD FOR A EURODOLLAR OPTION LOAN EXCEEDS THREE
(3) MONTHS, INTEREST ON SUCH EURODOLLAR OPTION LOAN SHALL ALSO BE DUE AND
PAYABLE IN ARREARS ON EVERY THREE-MONTH ANNIVERSARY OF THE FIRST DAY OF SUCH
INTEREST PERIOD.  INTEREST ON EURODOLLAR OPTION LOANS THEN OUTSTANDING SHALL
ALSO BE DUE AND PAYABLE ON THE REVOLVING MATURITY DATE OR THE TERM LOAN MATURITY
DATE, AS APPLICABLE, WITH RESPECT TO REVOLVING LOANS AND TERM LOANS.


 


(C)                                  INTEREST IF NO NOTICE OF SELECTION OF
INTEREST RATE BASIS.  WITH RESPECT TO ANY LOAN, IF ENERGYSOLUTIONS FAILS TO GIVE
THE ADMINISTRATIVE AGENT TIMELY NOTICE OF ITS SELECTION OF A

 

44

--------------------------------------------------------------------------------


 

Eurodollar Basis, or if for any reason a determination of a Eurodollar Basis for
any Loan is not timely concluded, the Base Rate Basis shall apply to such Loan.


 


(D)                                 INTEREST UPON DEFAULT.  IMMEDIATELY UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER, ALL OVERDUE PRINCIPAL IN RESPECT OF
THE LOANS, TOGETHER WITH ACCRUED AND UNPAID OVERDUE INTEREST, PREMIUM AND OTHER
UNPAID SUMS, SHALL BEAR INTEREST AT THE DEFAULT RATE.  SUCH INTEREST SHALL BE
PAYABLE ON DEMAND AND SHALL ACCRUE UNTIL THE EARLIEST OF (A) WAIVER OR CURE (TO
THE SATISFACTION OF THE LENDERS REQUIRED UNDER SECTION 11.12 HEREOF TO WAIVE OR
CURE) OF SUCH EVENT OF DEFAULT, OR (B) AGREEMENT BY THE MAJORITY LENDERS TO
RESCIND THE CHARGING OF INTEREST AT THE DEFAULT RATE, OR (C) PAYMENT IN FULL OF
THE OBLIGATIONS.


 


(E)                                  EURODOLLAR OPTION LOANS.  AT NO TIME MAY
THE NUMBER OF OUTSTANDING EURODOLLAR OPTION LOANS EXCEED EIGHT (8).


 


(F)                                    APPLICABLE MARGIN.  WITH RESPECT TO ANY
LOAN HEREUNDER, THE APPLICABLE MARGIN SHALL BE (I) WITH RESPECT TO ANY TERM
LOAN, (X) 3.75% FOR EURODOLLAR TERM LOANS (OR 3.25% WHEN THE LEVERAGE RATIO AS
OF THE MOST RECENTLY COMPLETED FISCAL QUARTER IS LESS THAN 2.0 TO 1.0) AND
(Y) 2.25% FOR BASE RATE TERM LOANS (OR 1.75% WHEN THE LEVERAGE RATIO AS OF THE
MOST RECENTLY COMPLETED FISCAL QUARTER IS LESS THAN 2.0 TO 1.0), (II) WITH
RESPECT TO ANY REVOLVING LOAN, (X) 3.75% FOR EURODOLLAR OPTION LOANS AND
(Y) 2.25% FOR BASE RATE OPTIONS LOANS, (III) WITH RESPECT TO ANY SYNTHETIC
DEPOSIT AND UNREIMBURSED DISBURSEMENTS IN ACCORDANCE WITH SECTION 2.17(D), 3.75%
(OR 3.25% WHEN THE LEVERAGE RATIO AS OF THE MOST RECENTLY COMPLETED FISCAL
QUARTER IS LESS THAN 2.0 TO 1.0).


 


SECTION 2.4                                                REPAYMENT.


 


(A)                                  ANY UNPAID PRINCIPAL AND INTEREST OF THE
REVOLVING LOANS AND ANY OTHER OUTSTANDING OBLIGATIONS UNDER THE REVOLVING
COMMITMENT SHALL BE DUE AND PAYABLE IN FULL ON THE REVOLVING MATURITY DATE.  ALL
SYNTHETIC DEPOSITS SHALL BE REFUNDED AND ANY UNPAID INTEREST AND PARTICIPATION
FEES IN RESPECT OF SUCH SYNTHETIC DEPOSITS, ANY UNREIMBURSED DISBURSEMENTS AND
ANY OTHER OUTSTANDING OBLIGATIONS RELATING TO THE SYNTHETIC DEPOSITS OR THE
SYNTHETIC LETTER OF CREDIT COMMITMENT SHALL BE DUE AND PAYABLE IN FULL ON
JUNE 7, 2013.


 


(B)                                 [RESERVED].


 


(C)                                  COMMENCING SEPTEMBER 30, 2006 AND AT THE
END OF EACH CALENDAR QUARTER FOR THE NEXT 26 CALENDAR QUARTERS, THE OUTSTANDING
PRINCIPAL BALANCE OF THE TERM LOANS SHALL BE REPAID IN AN AMOUNT EQUAL TO THE
PRODUCT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOANS AS OF THE OPENING
OF BUSINESS ON SEPTEMBER 30, 2006 MULTIPLIED BY 0.25%.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS SECTION 2.4(C), ANY UNPAID PRINCIPAL AND INTEREST OF THE
TERM LOANS SHALL BE DUE AND PAYABLE IN FULL ON THE TERM LOAN MATURITY DATE.


 


(D)                                 LETTER OF CREDIT LOANS.


 

(i)                                     EnergySolutions shall repay to the
Administrative Agent for the account of the Revolving Issuing Bank and each
other Revolving Lender that has made a Letter of Credit Loan on the earlier of
(1) the Business Day when such Letter of Credit Loan is made, if made on or
prior to 2:00 p.m. (New York time), or the succeeding Business Day, if made
after 2:00 p.m.

 

45

--------------------------------------------------------------------------------


 

(New York time), and (2) the Revolving Maturity Date, the outstanding principal
amount of each Letter of Credit Loan made by each of them; provided that if the
repayment of any such Letter of Credit Loan by EnergySolutions is made in
respect of a Letter of Credit denominated in an Available Foreign Currency, such
repayment of a Letter of Credit Loan shall include all additional amounts
necessary to reimburse the Revolving Issuing Bank or the Revolving Lenders for
exchange rate fluctuations such that the total repayment by EnergySolutions
shall, in the reasonable judgment of the Administrative Agent, be equal to the
amount of the L/C Disbursement.

 

(ii)                                  The Obligations of EnergySolutions and the
Revolving Lenders with respect to Revolving Letters of Credit under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to any Revolving Letter of Credit, shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances:

 

(A)                              any lack of validity or enforceability of any
Loan Document, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

(B)                                any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations of
EnergySolutions in respect of any L/C Related Document or any other amendment or
waiver of or any consent to departure from all or any of the L/C Related
Documents;

 

(C)                                the existence of any claim, set-off, defense
or other right that EnergySolutions may have at any time against any beneficiary
or any transferee of a Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), the Issuing Bank or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(D)                               any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(E)                                 payment by the Issuing Bank under a Letter
of Credit against presentation of a draft, certificate or other document that
does not strictly comply with the terms of such Letter of Credit;

 

(F)                                 any exchange, release or non-perfection of
any Collateral or other collateral, or any release or amendment or waiver of or
consent to departure from any Guaranty or any other guarantee, for all or any of
the Obligations of EnergySolutions in respect of the L/C Related Documents; or

 

(G)                                any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, EnergySolutions or a guarantor.

 

46

--------------------------------------------------------------------------------


 


SECTION 2.5                                                FEES.


 


(A)                                  FEES PAYABLE UNDER THE FEE LETTER. 
ENERGYSOLUTIONS AGREES TO PAY SUCH FEES AS ARE MUTUALLY AGREED UPON AND AS ARE
DESCRIBED IN THE FEE LETTER.


 


(B)                                 COMMITMENT FEE.  IN ADDITION,
ENERGYSOLUTIONS AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
EACH OF THE REVOLVING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING
COMMITMENTS, A COMMITMENT FEE ON THE AGGREGATE UNUSED REVOLVING COMMITMENTS, FOR
EACH DAY FROM THE AGREEMENT DATE UNTIL THE REVOLVING MATURITY DATE CALCULATED AT
THE RATE OF 0.50% PER ANNUM.


 

The aggregate Available Amount of all Revolving Letters of Credit outstanding
shall count as usage for purposes of computing the foregoing commitment fee. 
Such commitment fee shall be computed on the basis of a year of 360 days for the
actual number of days elapsed, shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, commencing on September 30, 2006, and on
the Revolving Maturity Date, shall be fully earned when due, and shall be
non-refundable when paid.

 


(C)                                  LETTER OF CREDIT FEES.


 

(i)                                     EnergySolutions shall pay to the
Administrative Agent for the account of each Revolving Lender a commission on
such Revolving Lender’s Pro Rata Share of the average daily aggregate Available
Amount of all Revolving Letters of Credit outstanding from time to time at a
rate per annum equal to the Applicable Margin for Eurodollar Option Loans under
the Revolving Commitments in effect from time to time, if any, payable in
arrears quarterly on the last Business Day of each calendar quarter, commencing
on September 30, 2006, and on the Revolving Maturity Date and thereafter from
time to time on demand, shall be fully earned when due, and shall be
non-refundable when paid.

 

(ii)                                  EnergySolutions shall pay to the Revolving
Issuing Bank, for its own account, a Revolving Letter of Credit fronting fee in
respect of each Revolving Letter of Credit, payable in arrears quarterly on the
last Business Day of each calendar quarter and on the Revolving Maturity Date,
of such Revolving Letter of Credit, computed at 0.25% per annum of the face
amount of such Revolving Letter of Credit, and shall also pay to the Revolving
Issuing Bank customary commissions, issuance fees, fronting fees, transfer fees
and other fees and charges in connection with the issuance, administration,
amendment, payment and negotiation of each Revolving Letter of Credit. 
EnergySolutions shall pay to the Synthetic Issuing Bank, for its own account, a
Synthetic Letter of Credit fronting fee in respect of each Synthetic Letter of
Credit, payable in arrears quarterly on the last Business Day of each calendar
quarter and on the Synthetic Letter of Credit Maturity Date, of such Synthetic
Letter of Credit, computed at 0.25% per annum of the face amount of such Letter
of Credit, and shall also pay to the Synthetic Issuing Bank customary
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance, administration, amendment, payment and
negotiation of each Synthetic Letter of Credit.  Letter of Credit commissions
shall be computed on the basis of a year of 360 days for the actual number of
days elapsed.

 

47

--------------------------------------------------------------------------------


 


(D)                                 PARTICIPATION FEES.


 

(i)                                     Upon the deposit of the Synthetic
Deposits in the Synthetic Deposit Account, the fees (“Participation Fees”)
relative to the Synthetic Deposits shall accrue at a rate per annum equal to the
sum of the Eurodollar Rate for the relevant Interest Period plus the Applicable
Margin; provided that the amount due and payable by EnergySolutions under this
clause shall be the amount set forth above less the Synthetic Deposit Return
payable by the Administrative Agent to the Synthetic Lenders pursuant to
Section 2.16(d) for the applicable period. All Synthetic Deposits shall accrue
fees at all times that they are on deposit in the Synthetic Deposit Account.

 

(ii)                                  Participation Fees accrued on each
Synthetic Deposit shall be payable, without duplication: (a) on the Synthetic
Letter of Credit Maturity Date, (b) on the date of any return of a Synthetic
Deposit pursuant to Section 2.7, on the amount of such deemed Synthetic Deposits
so returned and (c) on the last day of each Interest Period.

 


SECTION 2.6                                                OPTIONAL PREPAYMENTS
AND APPLICATION OF PREPAYMENTS.


 


(A)                                  OPTIONAL PREPAYMENT OF LOANS.  SUBJECT TO
SECTION 2.6(B), THE PRINCIPAL AMOUNT OF ANY BASE RATE OPTION LOAN MAY BE PREPAID
IN FULL OR IN PART AT ANY TIME, WITHOUT PENALTY OR PREMIUM AND WITHOUT REGARD TO
THE PAYMENT DATE FOR SUCH LOAN, UPON NOT LESS THAN ONE (1) BUSINESS DAY’S PRIOR
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF SUCH PREPAYMENT.  SUBJECT TO
SECTION 2.6(B) AND SECTION 2.11, EURODOLLAR OPTION LOANS MAY BE PREPAID PRIOR TO
THE DUE DATE THEREOF, UPON NOT LESS THAN THREE (3) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT.  PARTIAL PREPAYMENTS SHALL BE IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $1,000,000 AND IN AN INTEGRAL MULTIPLE OF $500,000.  A
NOTICE OF PREPAYMENT SHALL BE IRREVOCABLE.


 


(B)                                 APPLICATION OF PREPAYMENT.  EACH PREPAYMENT
OF THE TERM LOANS SHALL BE APPLIED (I) FIRST, IN DIRECT ORDER OF MATURITIES, TO
THE NEXT FOUR SCHEDULED PRINCIPAL REPAYMENT INSTALLMENTS OF THE TERM FACILITY
AND (II) SECOND, TO THE OTHER PRINCIPAL REPAYMENT INSTALLMENTS OF THE TERM
FACILITY ON A PRO RATA BASIS AMONG THE TERM LENDERS.  ANY PREPAYMENT OF
REVOLVING LOANS SHALL BE APPLIED (A) FIRST, TO PREPAYMENT OF THE LETTER OF
CREDIT LOANS THEN OUTSTANDING UNTIL SUCH LOANS ARE PAID IN FULL, (B) SECOND, TO
PREPAYMENT OF REVOLVING LOANS THEN OUTSTANDING UNTIL SUCH LOANS ARE PAID IN FULL
AND (C) THIRD, TO BE DEPOSITED IN THE L/C COLLATERAL ACCOUNT TO CASH
COLLATERALIZE THE AGGREGATE AVAILABLE AMOUNT OF THE REVOLVING LETTERS OF CREDIT
THEN OUTSTANDING.  ANY PREPAYMENT OF THE TERM FACILITY MAY NOT BE REBORROWED. 
ANY PREPAYMENT OF REVOLVING LOANS PURSUANT TO THIS SECTION 2.6 SHALL NOT REDUCE
THE REVOLVING COMMITMENT.  THE PREPAYMENT OF ANY PRINCIPAL AMOUNT OF LOANS SHALL
BE MADE WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AGGREGATE
PRINCIPAL AMOUNT PREPAID AND ENERGYSOLUTIONS SHALL REIMBURSE THE LENDERS AND THE
ADMINISTRATIVE AGENT, ON DEMAND, FOR ANY LOSS OR OUT-OF-POCKET EXPENSE INCURRED
BY ANY LENDER PARTY OR THE ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH
PREPAYMENT, AS SET FORTH IN SECTION 2.11 HEREOF.  ANY PREPAYMENT UNDER THIS
AGREEMENT SHALL NOT AFFECT ENERGYSOLUTIONS’ OBLIGATION TO CONTINUE MAKING
PAYMENTS UNDER ANY SECURED HEDGE AGREEMENTS, WHICH SHALL REMAIN IN FULL FORCE
AND EFFECT NOTWITHSTANDING SUCH PREPAYMENT, SUBJECT TO THE TERMS OF SUCH SECURED
HEDGE AGREEMENTS.


 


SECTION 2.7                                                SYNTHETIC DEPOSIT
REDUCTIONS.


 

From time to time on any Business Day, EnergySolutions may cause the Synthetic
Deposits to be returned ratably to the Synthetic Lenders; provided that (A) all
such voluntary reductions

 

48

--------------------------------------------------------------------------------


 

shall require at least one but no more than five Business Days’ prior telephonic
notice (promptly confirmed by facsimile) to the Administrative Agent; (B) all
such voluntary partial returns shall be in an aggregate minimum amount of
$1,000,000 and an integral multiple of $500,000, and (C) such reductions shall
be accompanied by reimbursement for losses or out-of-pocket expenses in
accordance with Section 2.11, if any.

 


SECTION 2.8                                                MANDATORY
PREPAYMENTS.


 


(A)                                  IN ADDITION TO THE SCHEDULED REPAYMENTS
PROVIDED FOR IN SECTION 2.4 HEREOF, ENERGYSOLUTIONS SHALL PREPAY THE TERM LOANS
IN AN AMOUNT EQUAL TO 100% OF THE NET PROCEEDS (W) FROM ANY SALE OR DISPOSITION
BY HOLDCO, PARENT OR ANY OF THEIR SUBSIDIARIES OF ANY INTEREST IN ANY LOAN PARTY
(OTHER THAN FROM A SALE TO ANOTHER LOAN PARTY), (X) EXCEPT AS SET FORTH BELOW,
FROM ANY PERMITTED ASSET SALES (OTHER THAN ANY EXCLUDED ASSET SALES) AND
(Y) EXCEPT AS SET FORTH IN SECTION 5.5(E) HEREOF, RECEIVED AS A RESULT OF A
CASUALTY OR CONDEMNATION.  SUCH AMOUNT SHALL BE APPLIED ON THE THIRD BUSINESS
DAY FOLLOWING RECEIPT THEREOF BY ENERGYSOLUTIONS OR THE AFFECTED SUBSIDIARY IN
ACCORDANCE WITH SECTION 2.6(B).  ENERGYSOLUTIONS SHALL ALSO PREPAY THE TERM
LOANS, WITH APPLICATION THERETO IN ACCORDANCE WITH SECTION 2.6(B), IN RESPECTIVE
AMOUNTS EQUAL TO THE AFTER-TAX AMOUNT OF ANY REFUND, PURCHASE PRICE ADJUSTMENT,
CLAIM OR CREDIT ARISING UNDER ANY AGREEMENT GOVERNING OR RELATING TO ANY
ACQUISITION OF ANY ASSETS OR BUSINESS.  NOTWITHSTANDING THE FOREGOING, WITH
RESPECT TO ANY NET PROCEEDS REALIZED OR RECEIVED WITH RESPECT TO ANY PERMITTED
ASSET SALES (OTHER THAN ANY EXCLUDED ASSET SALES), AT THE OPTION OF
ENERGYSOLUTIONS, AND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, ENERGYSOLUTIONS MAY REINVEST ALL OR ANY PORTION OF
SUCH NET PROCEEDS IN ASSETS USED OR USEFUL FOR ITS BUSINESS WITHIN THREE HUNDRED
SIXTY-FIVE (365) DAYS FOLLOWING RECEIPT OF SUCH NET PROCEEDS; PROVIDED, HOWEVER,
THAT (I) IF THE PROPERTY SUBJECT TO SUCH ASSET SALE CONSTITUTED COLLATERAL UNDER
THE SECURITY DOCUMENTS, THEN ANY CAPITAL ASSETS PURCHASED WITH THE NET PROCEEDS
THEREOF PURSUANT TO THIS SUBSECTION SHALL BE MORTGAGED OR PLEDGED, AS THE CASE
MAY BE, TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES AND
(II) IF ANY NET PROCEEDS ARE NO LONGER INTENDED TO BE SO REINVESTED AT ANY TIME
AFTER DELIVERY OF A NOTICE OF REINVESTMENT ELECTION, AN AMOUNT EQUAL TO ANY SUCH
NET PROCEEDS SHALL BE IMMEDIATELY APPLIED TO THE PREPAYMENT OF THE LOANS IN
ACCORDANCE WITH SECTION 2.6(B).  FOR THE PURPOSES OF CALCULATING THE MANDATORY
PREPAYMENT REQUIRED BY THIS SECTION 2.8(A), “NET PROCEEDS” SHALL EXCLUDE ALL NET
PROCEEDS RECEIVED BY DURATEK AND ITS SUBSIDIARIES; PROVIDED THAT “DURATEK AND
ITS SUBSIDIARIES” SHALL NOT INCLUDE ENERGYSOLUTIONS AND ITS SUBSIDIARIES IF
ENERGYSOLUTIONS IS A SUBSIDIARY OF DURATEK.


 


(B)                                 IN ADDITION TO THE SCHEDULED REPAYMENTS
PROVIDED FOR IN SECTION 2.4 HEREOF, ENERGYSOLUTIONS SHALL PREPAY THE TERM LOANS
IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE NET PROCEEDS RECEIVED
AFTER THE SECOND AMENDMENT EFFECTIVE DATE FROM ANY INDEBTEDNESS FOR MONEY
BORROWED INCURRED BY HOLDCO, ENERGYSOLUTIONS, PARENT OR ANY OF THEIR
SUBSIDIARIES, EXCEPT FOR INDEBTEDNESS FOR MONEY BORROWED (I) PERMITTED BY
SECTION 7.1 HEREOF OR (II) INCURRED IN CONNECTION WITH ANY PERMITTED INVESTMENTS
OR PERMITTED ACQUISITIONS PERMITTED UNDER SECTION 7.6 HEREOF (INCLUDING ANY
INDEBTEDNESS ASSUMED BY ENERGYSOLUTIONS OR THE SUBSIDIARIES IN CONNECTION WITH
ANY SUCH PERMITTED INVESTMENT OR PERMITTED ACQUISITION), TO THE EXTENT THAT UPON
CONSUMMATION OF ANY SUCH PERMITTED INVESTMENT OR PERMITTED ACQUISITION SUCH NET
PROCEEDS WERE INVESTED IN, OR USED TO ACQUIRE, SUCH PERMITTED INVESTMENT OR
PERMITTED ACQUISITION, OTHER THAN, IN THE CASE OF CLAUSES (I) AND (II), ANY
ADDITIONAL PERMITTED DEBT INCURRED PURSUANT TO SECTION 7.1(W) (TO THE EXTENT
REQUIRED TO PREPAY TERM LOANS PURSUANT TO SUCH SECTION).  SUCH AMOUNT

 

49

--------------------------------------------------------------------------------



 

shall be applied on the third Business Day following receipt thereof by
EnergySolutions, Parent or the affected Subsidiary in accordance with
Section 2.6(b).  For the purposes of calculating the mandatory prepayment
required by this Section 2.8(b), “Net Proceeds” shall exclude all Net Proceeds
received from any Indebtedness for Money Borrowed incurred by Duratek and its
Subsidiaries other than under Section 7.1(w) of this Agreement or the Duratek
Loan Agreement; provided that “Duratek and its Subsidiaries” shall not include
EnergySolutions and its Subsidiaries if EnergySolutions is a Subsidiary of
Duratek.


 


(C)                                  IN ADDITION TO THE SCHEDULED REPAYMENTS
PROVIDED FOR IN SECTION 2.4 HEREOF, FOR EACH FISCAL QUARTER DURING THE TERM
HEREOF (COMMENCING WITH THE FISCAL QUARTER ENDED SEPTEMBER 30, 2006), ON OR
PRIOR TO THE FIFTH BUSINESS DAY FOLLOWING DELIVERY OF THE FINANCIAL STATEMENTS
REQUIRED BY SECTIONS 6.1 AND 6.2 HEREOF FOR THE MOST RECENTLY COMPLETED FISCAL
QUARTER, (X) SO LONG AS THE LEVERAGE RATIO AS OF THE END OF THE MOST RECENTLY
COMPLETED FISCAL QUARTER IS EQUAL TO OR GREATER THAN 3.0 TO 1.0, ENERGYSOLUTIONS
SHALL PREPAY THE TERM LOANS IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN
(I) FIFTY PERCENT (50%) OF EXCESS CASH FLOW FOR THE MOST RECENTLY COMPLETED
FISCAL QUARTER AND (II) AN AMOUNT EQUAL TO THE OPTIONAL PREPAYMENTS MADE
PURSUANT TO SECTION 2.6 IN SUCH FISCAL PERIOD, (Y) IF THE LEVERAGE RATIO AS OF
THE END OF THE MOST RECENTLY COMPLETED FISCAL QUARTER IS LESS THAN 3.0 TO 1.0
AND GREATER THAN 1.0 TO 1.0, ENERGYSOLUTIONS SHALL PREPAY THE TERM LOANS IN AN
AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) TWENTY-FIVE PERCENT (25%) OF EXCESS
CASH FLOW FOR THE MOST RECENTLY COMPLETED FISCAL QUARTER AND (II) AN AMOUNT
EQUAL TO THE OPTIONAL PREPAYMENTS MADE PURSUANT TO SECTION 2.6 IN SUCH FISCAL
PERIOD AND (Z) IF THE LEVERAGE RATIO AS OF THE END OF THE MOST RECENTLY
COMPLETED FISCAL QUARTER IS LESS THAN OR EQUAL TO 1.0 TO 1.0, ENERGYSOLUTIONS
SHALL NOT BE REQUIRED PREPAY THE TERM LOANS.


 


(D)                                 ON EACH DATE WHEN THE AGGREGATE AMOUNT OF
ALL SYNTHETIC LETTER OF CREDIT OUTSTANDINGS EXCEEDS THE SYNTHETIC FACILITY
AVAILABLE AMOUNT, ENERGYSOLUTIONS SHALL CASH COLLATERALIZE ALL SYNTHETIC LETTER
OF CREDIT OUTSTANDINGS IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.


 


(E)                                  ANY PREPAYMENT PURSUANT TO THIS SECTION 2.8
SHALL BE MADE IN THE MANNER SET FORTH IN SECTION 2.6(B).


 


SECTION 2.9                                                EVIDENCE OF DEBT.


 


(A)                                  THE LOANS SHALL BE REPAYABLE IN ACCORDANCE
WITH THE TERMS AND PROVISIONS SET FORTH HEREIN.  UPON THE REQUEST OF ANY LENDER,
NOTES SHALL BE ISSUED BY ENERGYSOLUTIONS AND PAYABLE TO THE ORDER OF SUCH LENDER
REFLECTING SUCH LENDER’S REVOLVING COMMITMENT AND TERM LOANS.  THE NOTES ISSUED
BY ENERGYSOLUTIONS TO THE LENDERS SHALL BE DULY EXECUTED AND DELIVERED BY ONE OR
MORE AUTHORIZED SIGNATORIES.


 


(B)                                 EACH LENDER PARTY SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE
INDEBTEDNESS OF ENERGYSOLUTIONS TO SUCH LENDER PARTY RESULTING FROM EACH LOAN
OWING TO SUCH LENDER PARTY FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER PARTY FROM TIME TO TIME HEREUNDER.


 


(C)                                  THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 11.5(C) SHALL INCLUDE A CONTROL
ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR EACH LENDER PARTY, IN WHICH ACCOUNTS
(TAKEN TOGETHER) SHALL BE RECORDED (I) THE DATE AND AMOUNT OF EACH LOAN MADE
HEREUNDER,

 

50

--------------------------------------------------------------------------------


 

the Type of such Loan and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption Agreement delivered to
and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from EnergySolutions to each Lender Party
hereunder, (iv) the amount of any sum received by the Administrative Agent from
EnergySolutions hereunder and each Lender Party’s share thereof and (v) the
amount of such Lender Party’s Synthetic Deposits.

 


(D)                                 ENTRIES MADE IN GOOD FAITH BY THE
ADMINISTRATIVE AGENT IN THE REGISTER PURSUANT TO SECTION 2.9(C) ABOVE, AND BY
EACH LENDER PARTY IN ITS ACCOUNT OR ACCOUNTS PURSUANT TO SECTION 2.9(B) ABOVE,
SHALL BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM ENERGYSOLUTIONS TO, IN THE CASE OF THE
REGISTER, EACH LENDER PARTY AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH
LENDER PARTY, UNDER THIS AGREEMENT, ABSENT MANIFEST ERROR; PROVIDED, HOWEVER,
THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR SUCH LENDER PARTY TO MAKE AN
ENTRY, OR ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR SUCH
ACCOUNT OR ACCOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF
ENERGYSOLUTIONS UNDER THIS AGREEMENT.


 


SECTION 2.10                                          MANNER OF PAYMENT.


 


(A)                                  EACH PAYMENT (INCLUDING ANY PREPAYMENT) BY
ENERGYSOLUTIONS ON ACCOUNT OF THE PRINCIPAL OF OR INTEREST ON THE LOANS,
COMMITMENT FEES AND ANY OTHER AMOUNT OWED TO THE LENDER PARTIES, THE
ADMINISTRATIVE AGENT OR ANY OF THEM UNDER THIS AGREEMENT SHALL BE MADE NOT LATER
THAN 2:00 P.M. (NEW YORK TIME) ON THE DATE SPECIFIED FOR PAYMENT UNDER THIS
AGREEMENT TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S ACCOUNT, FOR
THE ACCOUNT OF THE LENDER PARTIES, OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA IN IMMEDIATELY AVAILABLE
FUNDS WITHOUT SET-OFF OR COUNTERCLAIM.  ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER 2:00 P.M. (NEW YORK TIME) SHALL BE DEEMED RECEIVED ON
THE NEXT BUSINESS DAY.  RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT
HEREUNDER AT OR PRIOR TO 2:00 P.M. (NEW YORK TIME) ON ANY BUSINESS DAY SHALL BE
DEEMED TO CONSTITUTE RECEIPT ON SUCH BUSINESS DAY.  IN THE CASE OF A PAYMENT FOR
THE ACCOUNT OF A LENDER PARTY, THE ADMINISTRATIVE AGENT WILL PROMPTLY THEREAFTER
(AND, IF SUCH AMOUNT IS RECEIVED BEFORE 2:00 P.M. (NEW YORK TIME), ON THE SAME
DAY) DISTRIBUTE THE AMOUNT SO RECEIVED IN LIKE FUNDS TO SUCH LENDER PARTY.  IF
THE ADMINISTRATIVE AGENT SHALL NOT HAVE RECEIVED ANY PAYMENT FROM
ENERGYSOLUTIONS AS AND WHEN DUE, THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY
THE LENDER PARTIES ACCORDINGLY.  ONLY UPON ITS ACCEPTANCE OF AN ASSIGNMENT AND
ASSUMPTION AGREEMENT AND RECORDING OF THE INFORMATION CONTAINED THEREIN IN THE
REGISTER PURSUANT TO SECTION 11.5(C), FROM AND AFTER THE EFFECTIVE DATE OF SUCH
ASSIGNMENT AND ASSUMPTION AGREEMENT, THE ADMINISTRATIVE AGENT SHALL MAKE ALL
PAYMENTS HEREUNDER AND UNDER THE NOTES IN RESPECT OF THE INTEREST ASSIGNED
THEREBY TO THE LENDER PARTY ASSIGNEE THEREUNDER, AND THE PARTIES TO SUCH
ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL MAKE ALL APPROPRIATE ADJUSTMENTS IN
SUCH PAYMENTS FOR PERIODS PRIOR TO SUCH EFFECTIVE DATE DIRECTLY BETWEEN
THEMSELVES.


 


(B)                                 ENERGYSOLUTIONS AGREES TO PAY PRINCIPAL,
INTEREST, FEES AND ALL OTHER OBLIGATIONS DUE HEREUNDER, UNDER THE FEE LETTER,
UNDER ANY NOTES OR UNDER THE OTHER LOAN DOCUMENTS WITHOUT SET-OFF OR
COUNTERCLAIM OR ANY DEDUCTION WHATSOEVER (OTHER THAN ANY DEDUCTIONS OR
WITHHOLDINGS REQUIRED BY LAW ON ACCOUNT OF TAXES).

 

51

--------------------------------------------------------------------------------


 


(C)                                  PRIOR TO THE ACCELERATION OF THE LOANS
UNDER SECTION 8.2 HEREOF, IF SOME BUT LESS THAN ALL AMOUNTS DUE FROM
ENERGYSOLUTIONS ARE RECEIVED BY THE ADMINISTRATIVE AGENT WITH RESPECT TO THE
OBLIGATIONS, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH AMOUNTS IN THE
FOLLOWING ORDER OF PRIORITY:


 

(I)                                     FIRST, TO THE PAYMENT OF ALL OF THE
FEES, INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO
THE ADMINISTRATIVE AGENT (SOLELY IN ITS CAPACITY AS THE ADMINISTRATIVE AGENT)
UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH DATE,
RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH FEES,
INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES OWING TO THE ADMINISTRATIVE AGENT
ON SUCH DATE;

 

(II)                                  SECOND, TO THE PAYMENT OF ALL OF THE FEES,
INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO EACH
ISSUING BANK (SOLELY IN ITS CAPACITY AS SUCH) UNDER OR IN RESPECT OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH DATE, RATABLY BASED UPON THE
RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH FEES, INDEMNIFICATION PAYMENTS, COSTS
AND EXPENSES OWING TO THE SUCH ISSUING BANK ON SUCH DATE;

 

(III)                               THIRD, TO THE PAYMENT OF ALL OF THE
INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE
LENDERS UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON
SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH
INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES OWING TO THE LENDERS ON SUCH DATE;

 

(IV)                              FOURTH, TO THE PAYMENT OF ALL OF FEES AND THE
ACCRUED AND UNPAID INTEREST AND ANY PREMIUMS ON THE OBLIGATIONS OF
ENERGYSOLUTIONS UNDER OR IN RESPECT OF THE LOAN DOCUMENTS THAT IS DUE AND
PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES, RATABLY BASED UPON
THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH INTEREST OWING TO THE
ADMINISTRATIVE AGENT AND THE LENDER PARTIES ON SUCH DATE;

 

(V)                                 FIFTH, RATABLY TO THE PAYMENT OF THE
PRINCIPAL AMOUNT OF ALL OF THE OUTSTANDING LOANS THAT IS DUE AND PAYABLE TO THE
ADMINISTRATIVE AGENT AND THE LENDER PARTIES ON SUCH DATE, RATABLY BASED UPON THE
RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH PRINCIPAL OWING TO THE ADMINISTRATIVE
AGENT AND THE LENDER PARTIES ON SUCH DATE AND AMOUNTS PAYABLE UNDER SECURED
HEDGE AGREEMENTS WITH LENDERS AND/OR THEIR AFFILIATES (OR PERSONS THAT WERE
LENDERS OR AFFILIATES OF LENDERS AT THE TIME ANY SUCH SECURED HEDGE AGREEMENT
WAS ENTERED INTO);

 

(VI)                              SIXTH, TO THE PAYMENT OF ALL OTHER SECURED
OBLIGATIONS OF THE LOAN PARTIES OWING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS
OR SECURED HEDGE AGREEMENTS THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT
AND THE OTHER SECURED PARTIES ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE
AGGREGATE AMOUNTS OF ALL SUCH SECURED OBLIGATIONS OWING TO THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES ON SUCH DATE; AND

 

(VII)                           SEVENTH, THE BALANCE, IF ANY, TO THE PERSON
LAWFULLY ENTITLED THERETO (INCLUDING THE APPLICABLE LOAN PARTY OR ITS SUCCESSORS
OR ASSIGNS) OR AS A COURT OF COMPETENT JURISDICTION MAY DIRECT.

 

52

--------------------------------------------------------------------------------


 


(D)                                 IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS
FOR APPLICATION TO THE OBLIGATIONS OF THE LOAN PARTIES UNDER OR IN RESPECT OF
THE LOAN DOCUMENTS UNDER CIRCUMSTANCES FOR WHICH THE LOAN DOCUMENTS DO NOT
SPECIFY THE LOANS TO WHICH, OR THE MANNER IN WHICH, SUCH FUNDS ARE TO BE
APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, IN THE
CASE OF THE TERM LOANS, FOR APPLICATION TO SUCH PRINCIPAL REPAYMENT INSTALLMENTS
THEREOF, AS THE ADMINISTRATIVE AGENT SHALL DIRECT, AND IN OTHER CASES, ELECT TO,
DISTRIBUTE SUCH FUNDS TO EACH OF THE LENDER PARTIES IN ACCORDANCE WITH SUCH
LENDER PARTY’S PRO RATA SHARE OF THE SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT
OF THE LOANS OUTSTANDING AT SUCH TIME, (II) THE AGGREGATE AVAILABLE AMOUNT OF
ALL REVOLVING LETTERS OF CREDIT OUTSTANDING AT SUCH TIME AND (III) THE AGGREGATE
AMOUNT OF ALL UNREIMBURSED DISBURSEMENTS IN RESPECT OF SYNTHETIC LETTERS OF
CREDIT, IN REPAYMENT OR PREPAYMENT OF SUCH OF THE OUTSTANDING LOANS OR OTHER
OBLIGATIONS THEN OWING TO SUCH LENDER PARTY.


 


(E)                                  SUBJECT TO ANY CONTRARY PROVISIONS IN THE
DEFINITION OF “INTEREST PERIOD,” IF ANY PAYMENT UNDER THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS IS SPECIFIED TO BE MADE ON A DAY WHICH IS NOT A
BUSINESS DAY, IT SHALL BE MADE ON THE NEXT BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN COMPUTING INTEREST AND FEES, IF ANY, IN
CONNECTION WITH SUCH PAYMENT; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD
CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF EURODOLLAR OPTION LOANS TO BE MADE
IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT
PRECEDING BUSINESS DAY.


 


(F)                                    UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOTICE FROM ENERGYSOLUTIONS PRIOR TO THE DATE ON WHICH ANY PAYMENT
IS DUE TO ANY LENDER PARTY HEREUNDER THAT ENERGYSOLUTIONS WILL NOT MAKE SUCH
PAYMENT IN FULL, THE ADMINISTRATIVE AGENT MAY ASSUME THAT ENERGYSOLUTIONS HAS
MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE
DISTRIBUTED TO EACH SUCH LENDER PARTY ON SUCH DUE DATE AN AMOUNT EQUAL TO THE
AMOUNT THEN DUE SUCH LENDER PARTY.  IF AND TO THE EXTENT ENERGYSOLUTIONS SHALL
NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT, EACH SUCH
LENDER PARTY SHALL REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
AMOUNT DISTRIBUTED TO SUCH LENDER PARTY TOGETHER WITH INTEREST THEREON, FOR EACH
DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER PARTY UNTIL THE DATE
SUCH LENDER PARTY REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL
FUNDS RATE.


 


SECTION 2.11                                          REIMBURSEMENT.


 


(A)                                  WHENEVER ANY LENDER SHALL SUSTAIN OR INCUR
ANY LOSSES OR OUT-OF-POCKET EXPENSES IN CONNECTION WITH (I) FAILURE BY
ENERGYSOLUTIONS TO BORROW ANY EURODOLLAR OPTION LOAN AFTER HAVING GIVEN NOTICE
OF ITS INTENTION TO BORROW IN ACCORDANCE WITH SECTION 2.2 HEREOF (WHETHER BY
REASON OF ENERGYSOLUTIONS’ ELECTION NOT TO PROCEED OR THE NON-FULFILLMENT OF ANY
OF THE CONDITIONS SET FORTH IN ARTICLE 3), OR (II) PAYMENT OF ANY EURODOLLAR
OPTION LOAN IN WHOLE OR IN PART PURSUANT TO SECTION 2.2(A)(II), 2.6, 2.8, 10.2
OR 11.24, ACCELERATION OF THE MATURITY OF THE LOANS PURSUANT TO SECTION 8.2 OR
FOR ANY OTHER REASON, ENERGYSOLUTIONS AGREES TO PAY TO SUCH LENDER, UPON DEMAND,
AN AMOUNT SUFFICIENT TO COMPENSATE SUCH LENDER FOR ALL SUCH LOSSES AND
REASONABLE OUT-OF-POCKET EXPENSES.  SUCH LENDER’S GOOD FAITH DETERMINATION OF
THE AMOUNT OF SUCH LOSSES OR OUT-OF-POCKET EXPENSES, AS SET FORTH IN WRITING
PURSUANT TO SECTION 2.11(B) HEREOF, AND ACCOMPANIED BY CALCULATIONS IN
REASONABLE DETAIL DEMONSTRATING THE BASIS FOR ITS DEMAND, SHALL BE PRESUMPTIVELY
CORRECT, ABSENT MANIFEST ERROR.

 

53

--------------------------------------------------------------------------------


 


(B)                                 LOSSES SUBJECT TO REIMBURSEMENT HEREUNDER
SHALL BE (I) ANY LOSS INCURRED BY ANY LENDER IN CONNECTION WITH THE
RE-EMPLOYMENT OF FUNDS PREPAID, REPAID, NOT BORROWED, OR PAID, AS THE CASE MAY
BE, AND THE AMOUNT OF SUCH LOSS SHALL BE THE EXCESS, IF ANY, OF (1) THE INTEREST
OR OTHER COST TO SUCH LENDER OF THE DEPOSIT OR OTHER SOURCE OF FUNDING USED TO
MAKE ANY SUCH EURODOLLAR OPTION LOAN (BUT SPECIFICALLY EXCLUDING ANY APPLICABLE
MARGIN) FOR THE REMAINDER OF ITS INTEREST PERIOD, OVER (2) THE INTEREST EARNED
(OR TO BE EARNED) BY SUCH LENDER UPON THE RE-LENDING OR OTHER REDEPLOYMENT OF
THE AMOUNT OF SUCH EURODOLLAR OPTION LOAN FOR THE REMAINDER OF ITS PUTATIVE
INTEREST PERIOD OR (II) ANY OTHER EXPENSES INCURRED BY ANY LENDER OR ANY
PARTICIPANT OF SUCH LENDER PERMITTED HEREUNDER IN CONNECTION WITH THE
RE-EMPLOYMENT OF FUNDS PREPAID, REPAID, NOT BORROWED, OR PAID, AS THE CASE MAY
BE.


 

For the avoidance of doubt, nothing in this Section 2.11 shall be construed to
apply to Taxes that are neither Covered Taxes nor Other Taxes.

 


SECTION 2.12                                          PRO RATA TREATMENT.


 


(A)                                  LOANS.  EACH LOAN FROM THE LENDERS SHALL BE
MADE PRO RATA (I) ON THE BASIS OF THE RESPECTIVE REVOLVING COMMITMENTS OF THE
REVOLVING LENDERS WITH RESPECT TO LOANS MADE UNDER THE REVOLVING COMMITMENT, AND
(II) ON THE BASIS OF THE RESPECTIVE TERM COMMITMENTS OF THE TERM LENDERS WITH
RESPECT TO TERM LOANS.


 


(B)                                 PAYMENTS.  EXCEPT AS SPECIFICALLY PROVIDED
IN SECTION 2.2(E)(IV) OR ARTICLE 10 HEREOF OR ELSEWHERE IN THIS AGREEMENT, EACH
PAYMENT AND PREPAYMENT OF PRINCIPAL OF THE LOANS OR REFUNDING OF THE LENDER’S
SYNTHETIC DEPOSIT ACCOUNT, AND EACH PAYMENT OF INTEREST ON THE LOANS, SHALL BE
MADE TO THE LENDERS PRO RATA ON THE BASIS OF THEIR RESPECTIVE UNPAID PRINCIPAL
AMOUNTS OUTSTANDING IMMEDIATELY PRIOR TO SUCH PAYMENT OR PREPAYMENT.  IF ANY
LENDER SHALL OBTAIN ANY PAYMENT (WHETHER INVOLUNTARY, THROUGH THE EXERCISE OF
ANY RIGHT OF SET-OFF, OR OTHERWISE) ON ACCOUNT OF ANY LOANS OR SYNTHETIC
DEPOSITS MADE BY IT IN EXCESS OF ITS RATABLE SHARE OF SUCH LOANS OR SYNTHETIC
DEPOSITS, SUCH LENDER SHALL FORTHWITH PURCHASE FROM THE OTHER LENDERS SUCH
INTERESTS (WHETHER BY PURCHASING A PARTICIPATION OR BY ASSIGNMENT) IN THE
APPLICABLE LOANS MADE BY THEM AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING
LENDER TO SHARE THE EXCESS PAYMENT RATABLY WITH EACH OF THEM; PROVIDED, HOWEVER,
THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM
SUCH PURCHASING LENDER, SUCH PURCHASE FROM EACH LENDER SHALL BE RESCINDED AND
EACH SUCH LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE TO THE
EXTENT OF SUCH RECOVERY; PROVIDED FURTHER, HOWEVER, THAT, SO LONG AS THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL NOT HAVE BEEN ACCELERATED, ANY EXCESS
PAYMENT RECEIVED BY ANY LENDER IN RESPECT OF ANY TYPE OF LOANS OR SYNTHETIC
DEPOSITS SHALL BE SHARED ON A PRO RATA BASIS ONLY WITH OTHER LENDERS TO WHICH
LOANS OF SUCH TYPE ARE OWING.  ENERGYSOLUTIONS AGREES THAT ANY LENDER SO
PURCHASING A PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THIS
SECTION 2.12(B) MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS
RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SET-OFF) WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF
ENERGYSOLUTIONS IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 2.13                                          CAPITAL ADEQUACY.


 

If, after the Third Amended and Restated Credit Agreement Effective Date, the
adoption or effectiveness of any Applicable Law regarding the capital adequacy
of banks or bank holding

 

54

--------------------------------------------------------------------------------


 

companies, or any change or effectiveness in Applicable Law (whether adopted
before or after the Third Amended and Restated Credit Agreement Effective Date)
or any change in the interpretation or administration or effectiveness thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by such Lender Party
with any directive issued or adopted after the Third Amended and Restated Credit
Agreement Effective Date regarding capital adequacy (whether or not having the
force of law) of any such governmental authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on any
Lender Party’s capital, as a consequence of its obligations hereunder with
respect to the Loans, such Lender Party’s Revolving Commitment or its
obligations to issue or participate in any Revolving Letter of Credit hereunder,
to a level below that which it could have achieved but for such adoption, change
or compliance (taking into consideration such Lender Party’s policies with
respect to capital adequacy immediately before such adoption, change or
compliance and assuming that such Lender Party’s capital was fully utilized
prior to such adoption, change or compliance) by an amount reasonably deemed by
such Lender Party to be material, then such Lender Party shall promptly notify
EnergySolutions of such adoption, compliance or change.  Upon demand by such
Lender Party, EnergySolutions shall promptly pay to such Lender Party such
additional amounts as shall be sufficient to compensate such Lender Party for
such reduced return, together with interest on such amount from the fourth (4th)
day after the date of demand until payment in full thereof at the Default Rate. 
A certificate of such Lender Party setting forth the amount to be paid to such
Lender Party by EnergySolutions as a result of any event referred to in this
paragraph and supporting calculations in reasonable detail shall be conclusive,
absent manifest error.  For the avoidance of doubt, this Section 2.13 shall not
apply to Taxes.

 


SECTION 2.14                                          TAXES.


 


(A)                                  SUBJECT TO THE EXCLUSIONS AND LIMITATIONS
OF THIS SECTION 2.14 AND SUBJECT TO THE LENDERS’ COMPLIANCE WITH
SECTION 2.14(F), ANY AND ALL PAYMENTS BY ANY LOAN PARTY HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR
WITHHOLDING FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES OR WITHHOLDINGS (“TAXES”) IMPOSED OR ASSESSED ON OR WITH
RESPECT TO PAYMENTS MADE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS BY THE
UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISIONS THEREOF OR THEREIN OR ANY
OTHER JURISDICTION (INCLUDING NON-U.S. JURISDICTIONS), AND ALL LIABILITIES WITH
RESPECT HERETO OR THERETO (BUT EXCLUDING ANY TAX IMPOSED ON OR MEASURED BY THE
NET INCOME OR PROFITS OF A LENDER OR FRANCHISE TAXES IMPOSED IN LIEU OF NET
INCOME TAXES ON OVERALL GROSS RECEIPTS, OR ANY OTHER SIMILAR TAXES IMPOSED, IN
EACH CASE, AS A RESULT OF SUCH LENDER BEING ORGANIZED IN, HAVING ITS PRINCIPAL
OFFICE OR APPLICABLE LENDING OFFICE IN, ENGAGING IN A TRADE OR BUSINESS IN, OR
HAVING A PRESENT OR FORMER CONNECTION WITH THE JURISDICTION IMPOSING SUCH TAX
(OTHER THAN ANY SUCH TRADE OR BUSINESS, OR CONNECTION ARISING OR DEEMED TO ARISE
SOLELY OR PRIMARILY FROM ANY TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (ALL
SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS OR OTHER
CHARGES BEING REFERRED TO COLLECTIVELY AS “COVERED TAXES”).


 

If any Loan Party shall be required by law to withhold or deduct any Covered
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to any Lender, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions or withholdings on
account of Covered Taxes (including deductions applicable to additional sums
payable under this Section 2.14(a)) such Lender receives an amount equal to the
sum

 

55

--------------------------------------------------------------------------------


 

it would have received had no such deductions or withholdings of Covered Taxes
been made, (ii) the applicable Loan Party shall make such deductions or
withholdings, and (iii) the applicable Loan Party shall pay the full amount of
Covered Taxes deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.

 


(B)                                 ENERGYSOLUTIONS AGREES TO PAY ANY PRESENT OR
FUTURE RECORDATION, TRANSFER, MORTGAGE, STAMP OR DOCUMENTARY TAXES OR ANY OTHER
EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR LEVIES (INCLUDING ANY INTEREST AND
PENALTIES RELATED THERETO) IMPOSED BY THE UNITED STATES OF AMERICA OR ANY
POLITICAL SUBDIVISION THEREOF OR ANY OTHER JURISDICTION (INCLUDING NON-U.S.
JURISDICTIONS) THAT ARISE FROM THE EXECUTION, DELIVERY, REGISTRATION OF,
PERFORMANCE UNDER, OR ENFORCEMENT OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)                                  WITHOUT DUPLICATION OF ITS OBLIGATION TO
PAY INCREASED AMOUNTS ON ACCOUNT OF COVERED TAXES AND OTHER TAXES PURSUANT TO
SECTIONS 2.14(A) AND (B), RESPECTIVELY, ENERGYSOLUTIONS SHALL INDEMNIFY EACH
LENDER FOR THE FULL AMOUNT OF COVERED TAXES AND OTHER TAXES (INCLUDING, WITHOUT
LIMITATION, ANY COVERED TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON
AMOUNTS PAYABLE UNDER THIS SECTION 2.14) PAID BY SUCH LENDER AND ANY PENALTIES,
INTEREST AND EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH COVERED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  PAYMENT
BY ENERGYSOLUTIONS PURSUANT TO THIS INDEMNIFICATION SHALL BE MADE WITHIN THIRTY
(30) DAYS FROM THE DATE SUCH LENDER (AS THE CASE MAY BE) MAKES WRITTEN DEMAND
THEREFOR (SUBMITTED THROUGH THE ADMINISTRATIVE AGENT).  A LENDER’S FAILURE TO
PROVIDE NOTICE TO ENERGYSOLUTIONS SHALL NOT RELIEVE ENERGYSOLUTIONS OF ANY OF
ITS OBLIGATIONS UNDER THIS SECTION 2.14.  NOTWITHSTANDING THE FOREGOING, WHERE
NOTICE IS NOT GIVEN WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE LENDER HAS
ACTUAL NOTICE OF THE ASSERTION OF TAXES AND ENERGYSOLUTIONS DOES NOT OTHERWISE
HAVE NOTICE OF SUCH ASSERTION, NO INDEMNIFICATION SHALL BE REQUIRED FOR
PENALTIES, ADDITIONS TO TAX, EXPENSES, AND INTEREST ACCRUING ON SUCH COVERED
TAXES OR OTHER TAXES FROM THE DATE ONE HUNDRED TWENTY (120) DAYS AFTER THE
LENDER HAS ACTUAL NOTICE OF THE ASSERTION OF SUCH TAXES UNTIL THE DATE SUCH
NOTICE WAS ACTUALLY RECEIVED BY ENERGYSOLUTIONS.


 


(D)                                 WITHIN THIRTY (30) DAYS AFTER THE DATE OF
ANY PAYMENT OF COVERED TAXES OR OTHER TAXES BY THE ANY LOAN PARTY, SUCH LOAN
PARTY SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN
SECTION 11.1 HEREOF, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING
PAYMENT THEREOF.  THE APPLICABLE LOAN PARTY SHALL COMPENSATE EACH LENDER TO THE
EXTENT THAT SUCH LENDER IS REQUIRED TO PAY ANY COVERED TAXES OR OTHER TAXES (OR
APPLICABLE PENALTIES, INTEREST AND EXPENSES) AS A RESULT OF ANY FAILURE BY SUCH
LOAN PARTY TO SO FURNISH SUCH COPY OF SUCH RECEIPT.


 


(E)                                  THE AGREEMENTS AND OBLIGATIONS OF THE LOAN
PARTIES CONTAINED IN THIS SECTION 2.14 SHALL SURVIVE THE INDEFEASIBLE PAYMENT IN
FULL OF THE OBLIGATIONS.


 


(F)                                    NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY IN THIS AGREEMENT, TO THE EXTENT THAT SUCH PERSON IS AT SUCH TIME
LEGALLY ENTITLED TO DO SO, ON THE DATE A PERSON BECOMES AN AGENT OR LENDER
HEREUNDER AND AT SUCH OTHER TIMES AS REASONABLY REQUESTED BY ENERGYSOLUTIONS OR
THE ADMINISTRATIVE AGENT IN WRITING, SUCH PERSON MUST PROVIDE TO ENERGYSOLUTIONS
AND THE ADMINISTRATIVE AGENT TWO PROPERLY COMPLETED AND DULY EXECUTED ORIGINALS
OF EACH OF THE FOLLOWING, AS APPLICABLE:  (I) FORM W-8ECI (IN THE CASE OF A
NON-U.S. PERSON CLAIMING EXEMPTION FROM WITHHOLDING BECAUSE THE INCOME IS
EFFECTIVELY CONNECTED WITH A U.S. TRADE OR BUSINESS), (II) FORM W-

 

56

--------------------------------------------------------------------------------


 

8BEN (in the case of a non-U.S. Person claiming exemption from, or reduction of,
withholding tax under an income tax treaty or under the portfolio interest
exemption), (iii) with respect to any interest in this Agreement in which a
participation has been sold, a Form W-8IMY along with accompanying Form W-8BEN
(claiming exemption from withholding under the portfolio interest exemption),
(iv) any other applicable form, certificate or document necessary to establish
such non-U.S. Person’s entitlement to exemption from United States federal
withholding tax or reduced rate with respect to all payments to be made to such
non-U.S. Person under this Agreement, or (v) Form W-9 (claiming exemption from
backup withholding tax), or any successor forms.  Each Agent and Lender agrees
that from time to time after the Agreement Date, when a lapse in time or change
in circumstances renders the previous certification obsolete or inaccurate in
any material respect, such Agent or Lender will, to the extent that such Agent
or Lender is at such time legally entitled to do so, deliver to EnergySolutions
and the Administrative Agent two new accurate and complete original signed
copies of the applicable certification form.  Notwithstanding anything to the
contrary in this Section 2.14, a Lender shall not be entitled to payment on
account of or indemnification for Covered Taxes that are U.S. federal
withholding Taxes that are imposed pursuant to a law in effect at the time such
Lender becomes a party to this Agreement, except, in the case of an assignee to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Loan Parties with respect to
such Tax pursuant to Section 2.14(a) and a Lender shall not be entitled to a
payment on account of or indemnification for such Covered Taxes to the extent
such Taxes result from the failure of such Lender to comply with the
documentation requirements of this Section 2.14(f).


 


(G)                                 IF THE ADMINISTRATIVE AGENT OR ANY LENDER
DETERMINES, IN ITS GOOD FAITH SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF
ANY COVERED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A LOAN
PARTY OR WITH RESPECT TO WHICH THE LOAN PARTY HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.14, IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY SUCH LOAN PARTY UNDER THIS SECTION 2.14 WITH RESPECT TO THE COVERED TAXES OR
OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF
SUCH AGENT OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY
THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT
THE LOAN PARTY, UPON THE REQUEST OF SUCH AGENT OR SUCH LENDER, AGREES TO REPAY
THE AMOUNT PAID OVER TO SUCH LOAN PARTY TO SUCH AGENT OR SUCH LENDER IN THE
EVENT SUCH AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY
AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE LOAN PARTY OR ANY
OTHER PERSON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT WILL ANY
LENDER BE REQUIRED TO PAY ANY AMOUNT TO A LOAN PARTY THE PAYMENT OF WHICH WOULD
PLACE SUCH LENDER IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN SUCH LENDER
WOULD HAVE BEEN IN IF THE ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF ANY
COVERED TAXES OR OTHER TAXES HAD NEVER BEEN PAID.


 


(H)                                 EACH LENDER AGREES THAT, UPON THE OCCURRENCE
OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 2.14 (A),
SECTION 2.14(C) OR SECTION 10.3 WITH RESPECT TO SUCH LENDER, IT WILL, IF
REQUESTED BY ENERGYSOLUTIONS, USE REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY
CONSIDERATIONS OF SUCH LENDER) TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOANS
AFFECTED BY SUCH EVENT WITH THE OBJECT OF AVOIDING THE CONSEQUENCES OF SUCH
EVENT; PROVIDED THAT SUCH DESIGNATION IS MADE ON TERMS THAT, IN THE GOOD FAITH
SOLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS LENDING OFFICE(S) TO
SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, AND PROVIDED FURTHER THAT
NOTHING

 

57

--------------------------------------------------------------------------------


 

in this Section 2.14 shall affect or postpone any of the obligations of the Loan
Party or the rights of any Lender pursuant to Section 2.14(a),
Section 2.14(c) or Section 10.3.


 


SECTION 2.15                                          INCREASE IN COMMITMENTS.


 


(A)                                  BORROWER REQUEST.  ENERGYSOLUTIONS MAY BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT ELECT TO REQUEST: (I) PRIOR TO THE
REVOLVING MATURITY DATE, AN INCREASE TO THE EXISTING REVOLVING COMMITMENTS (THE
“INCREMENTAL COMMITMENTS”) BY AN AMOUNT NOT IN EXCESS OF THE INCREMENTAL
COMMITMENT CAP IN THE AGGREGATE AND NOT LESS THAN $5,000,000 INDIVIDUALLY (OR,
IF LESS, THE AMOUNT OF THE INCREMENTAL COMMITMENT CAP); (II) PRIOR TO THE TERM
LOAN MATURITY DATE, THE ESTABLISHMENT OF ONE OR MORE NEW TERM COMMITMENTS (EACH,
AN “INCREMENTAL TERM COMMITMENT”) BY AN AMOUNT NOT IN EXCESS OF THE INCREMENTAL
COMMITMENT CAP IN THE AGGREGATE AND NOT LESS THAN $5,000,000 INDIVIDUALLY (OR,
IF LESS, THE AMOUNT OF THE INCREMENTAL COMMITMENT CAP);  (III) AFTER THE THIRD
AMENDED AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE, THE ESTABLISHMENT OF ONE
OR MORE RECLAMATION L/C FACILITY COMMITMENTS (“RECLAMATION L/C FACILITY
COMMITMENTS”) BY AN AMOUNT NOT IN EXCESS OF THE RECLAMATION L/C FACILITY
COMMITMENT CAP; AND (IV) AFTER THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT
EFFECTIVE DATE, THE ESTABLISHMENT OF ONE ZION INCREMENTAL FACILITY COMMITMENT
(“ZION INCREMENTAL FACILITY COMMITMENT”) BY AN AMOUNT NOT IN EXCESS OF THE ZION
INCREMENTAL FACILITY COMMITMENT CAP.  EACH SUCH NOTICE SHALL SPECIFY (X) THE
DATE (EACH, AN “INCREASE EFFECTIVE DATE”) ON WHICH ENERGYSOLUTIONS PROPOSES THAT
THE INCREASED OR NEW COMMITMENTS SHALL BE EFFECTIVE, WHICH SHALL BE A DATE NOT
LESS THAN 10 BUSINESS DAYS AFTER THE DATE ON WHICH SUCH NOTICE IS DELIVERED TO
THE ADMINISTRATIVE AGENT AND (Y) THE IDENTITY OF THE FINANCIAL INSTITUTION TO
WHOM ENERGYSOLUTIONS PROPOSES ANY PORTION OF SUCH INCREASED OR NEW COMMITMENTS
BE ALLOCATED AND THE AMOUNTS OF SUCH ALLOCATIONS; PROVIDED THAT ANY EXISTING
LENDER APPROACHED TO PROVIDE ALL OR A PORTION OF THE INCREASED OR NEW
COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE DISCRETION, TO PROVIDE SUCH
INCREASED OR NEW COMMITMENT.


 


(B)                                 CONDITIONS.  THE INCREASED OR NEW
COMMITMENTS SHALL BECOME EFFECTIVE, AS OF SUCH INCREASE EFFECTIVE DATE; PROVIDED
THAT:


 

(I)                                     EACH OF THE CONDITIONS SET FORTH IN
SECTION 3.2 SHALL BE SATISFIED;

 

(II)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD RESULT FROM THE BORROWINGS TO BE MADE ON THE
INCREASE EFFECTIVE DATE AND THE USE OF PROCEEDS THEREOF;

 

(III)                               ENERGYSOLUTIONS SHALL DELIVER OR CAUSE TO BE
DELIVERED ANY LEGAL OPINIONS OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH TRANSACTION.

 


(C)                                  TERMS OF NEW LOANS AND COMMITMENTS.  THE
TERMS AND PROVISIONS OF LOANS MADE PURSUANT TO THE NEW COMMITMENTS SHALL BE AS
FOLLOWS:


 

(I)                                     TERMS AND PROVISIONS OF LOANS MADE
PURSUANT TO INCREMENTAL TERM COMMITMENTS (“INCREMENTAL TERM LOANS”) SHALL BE,
EXCEPT AS OTHERWISE SET FORTH HEREIN, IDENTICAL TO THE EXISTING TERM LOANS (IT
BEING UNDERSTOOD THAT INCREMENTAL TERM LOANS MAY BE PART OF AN EXISTING TRANCHE
OF TERM LOANS);

 

58

--------------------------------------------------------------------------------


 

(II)                                  ANY SUCH INCREMENTAL TERM LOANS SHALL NOT
AMORTIZE (ON A PERCENTAGE BASIS) ANY FASTER THAN THE EXISTING TERM LOANS AND
SHALL NOT MATURE PRIOR TO THE TERM LOAN MATURITY DATE;

 

(III)                               IN THE EVENT THAT THE APPLICABLE MARGIN OR
OTHER INTEREST MARGIN FOR THE INCREMENTAL TERM LOANS OR LOANS UNDER ANY
INCREMENTAL COMMITMENTS (INCLUSIVE OF UPFRONT FEES AND OID PAYABLE TO SUCH
LENDERS) IS GREATER THAN THE APPLICABLE MARGIN FOR ANY THEN ALREADY OUTSTANDING
TERM LOANS OR REVOLVING LOANS, RESPECTIVELY (IN EACH CASE INCLUSIVE OF ANY
UPFRONT FEES AND OID PAID TO THE EXISTING LENDERS), THEN THE APPLICABLE MARGIN
FOR THE ALREADY OUTSTANDING TERM LOANS OR REVOLVING LOANS, RESPECTIVELY, SHALL
BE INCREASED TO THE EXTENT NECESSARY SUCH THAT THE APPLICABLE MARGIN FOR SUCH
ALREADY OUTSTANDING CLASS OF TERM LOANS OR REVOLVING LOANS, AS APPLICABLE, IS
EQUAL TO THE APPLICABLE MARGIN OR OTHER INTEREST MARGIN FOR THE INCREMENTAL TERM
LOANS OR LOANS UNDER SUCH INCREMENTAL COMMITMENTS, AS APPLICABLE; PROVIDED THAT,
FOR THE AVOIDANCE OF DOUBT, THIS SECTION 2.15(C) SHALL NOT BE TRIGGERED BY THE
ESTABLISHMENT OF ANY RECLAMATION L/C FACILITY COMMITMENT OR THE ZION INCREMENTAL
FACILITY COMMITMENT;

 

(IV)                              THE RECLAMATION L/C FACILITY COMMITMENTS SHALL
TERMINATE, AND ALL OBLIGATIONS THEREUNDER SHALL BE DUE, ON THE RECLAMATION L/C
FACILITY MATURITY DATE;

 

(V)                                 THE ZION INCREMENTAL FACILITY COMMITMENT
SHALL TERMINATE, AND ALL OBLIGATIONS THEREUNDER SHALL BE DUE, ON THE ZION
INCREMENTAL FACILITY MATURITY DATE;

 

(VI)                              PARTICIPATION IN THE INCREMENTAL TERM
COMMITMENTS, RECLAMATION L/C FACILITY COMMITMENTS, THE ZION INCREMENTAL FACILITY
COMMITMENT AND INCREMENTAL COMMITMENTS SHALL BE OFFERED TO BANKS, FINANCIAL
INSTITUTIONS AND OTHER ENTITIES REASONABLY ACCEPTABLE TO ENERGYSOLUTIONS AND THE
ADMINISTRATIVE AGENT; AND

 

(VII)                           THE TERMS AND PROVISIONS OF REVOLVING LOANS MADE
PURSUANT TO NEW COMMITMENTS SHALL BE IDENTICAL TO THE REVOLVING LOANS (FOR THE
AVOIDANCE OF DOUBT, AFTER GIVING EFFECT TO ANY ADJUSTMENT REQUIRED BY CLAUSE
(III) ABOVE).

 


(D)                                 ADJUSTMENT OF REVOLVING LOANS.  IN THE CASE
OF INCREMENTAL COMMITMENTS, EACH OF THE REVOLVING LENDERS HAVING A REVOLVING
COMMITMENT PRIOR TO SUCH INCREASE EFFECTIVE DATE (THE “PRE-INCREASE REVOLVING
LENDERS”) SHALL ASSIGN TO ANY REVOLVING LENDER WHICH IS ACQUIRING AN INCREMENTAL
COMMITMENT ON THE INCREASE EFFECTIVE DATE (THE “POST-INCREASE REVOLVING
LENDERS”), AND SUCH POST-INCREASE REVOLVING LENDERS SHALL PURCHASE FROM EACH
PRE-INCREASE REVOLVING LENDER, AT THE PRINCIPAL AMOUNT THEREOF, SUCH INTERESTS
IN THE REVOLVING LOANS OUTSTANDING ON SUCH INCREASE EFFECTIVE DATE AS SHALL BE
NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO ALL SUCH ASSIGNMENTS AND
PURCHASES, SUCH REVOLVING LOANS WILL BE HELD BY PRE-INCREASE REVOLVING LENDERS
AND POST-INCREASE REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THEIR REVOLVING
COMMITMENTS AFTER GIVING EFFECT TO THE INCREMENTAL COMMITMENTS.


 


(E)                                  MAKING OF NEW TERM LOANS.  ON ANY INCREASE
EFFECTIVE DATE ON WHICH NEW COMMITMENTS FOR TERM LOANS ARE EFFECTIVE, SUBJECT TO
THE SATISFACTION OF THE FOREGOING TERMS AND CONDITIONS, EACH LENDER OF SUCH NEW
COMMITMENT SHALL MAKE A TERM LOAN TO ENERGYSOLUTIONS IN AN AMOUNT EQUAL TO ITS
NEW COMMITMENT.

 

59

--------------------------------------------------------------------------------



 


(F)                                    EQUAL AND RATABLE BENEFIT.  THE LOANS AND
COMMITMENTS ESTABLISHED PURSUANT TO THIS PARAGRAPH SHALL CONSTITUTE LOANS AND
COMMITMENTS UNDER, AND SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL, WITHOUT LIMITING THE
FOREGOING, BENEFIT EQUALLY AND RATABLY FROM THE GUARANTEES AND SECURITY
INTERESTS CREATED BY THE SECURITY DOCUMENTS.  THE LOAN PARTIES SHALL TAKE ANY
ACTIONS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO ENSURE AND/OR
DEMONSTRATE THAT THE LIEN AND SECURITY INTERESTS GRANTED BY THE SECURITY
DOCUMENTS CONTINUE TO BE PERFECTED UNDER THE UCC OR OTHERWISE AFTER GIVING
EFFECT TO THE ESTABLISHMENT OF ANY SUCH INCREMENTAL TERM LOANS OR INCREMENTAL
COMMITMENTS.


 


(G)                                 AMENDMENT TO LOAN DOCUMENTS. ENERGYSOLUTIONS
AND THE ADMINISTRATIVE AGENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDER, ENTER
INTO AN AMENDMENT TO ANY LOAN DOCUMENT TO APPROPRIATELY INCLUDE THE INCREMENTAL
TERM LOANS HEREUNDER INCLUDING, WITHOUT LIMITATION, TO PROVIDE THAT SUCH
INCREMENTAL TERM LOANS SHALL SHARE IN MANDATORY PREPAYMENTS ON THE SAME BASIS AS
THE TERM LOANS).


 


SECTION 2.16                                SYNTHETIC DEPOSIT ACCOUNT.


 


(A)                                  ON OR AFTER TO THE SECOND AMENDMENT
EFFECTIVE DATE, THE ADMINISTRATIVE AGENT SHALL ESTABLISH THE SYNTHETIC DEPOSIT
ACCOUNT. THE ADMINISTRATIVE AGENT SHALL MAINTAIN RECORDS ENABLING IT TO
DETERMINE AT ANY TIME THE AMOUNT OF THE INTEREST OF EACH SYNTHETIC LENDER IN THE
SYNTHETIC DEPOSIT ACCOUNT (THE INTEREST OF EACH SYNTHETIC LENDER IN THE
SYNTHETIC DEPOSIT ACCOUNT, AS EVIDENCED BY SUCH RECORDS, BEING REFERRED TO AS
SUCH LENDER’S “SYNTHETIC DEPOSIT SUB-ACCOUNT”). THE ADMINISTRATIVE AGENT SHALL
ESTABLISH SUCH ADDITIONAL SYNTHETIC DEPOSIT SUB-ACCOUNTS FOR ASSIGNEE LENDERS AS
SHALL BE REQUIRED PURSUANT TO SECTION 11.5.  NO PERSON (OTHER THAN THE
ADMINISTRATIVE AGENT OR ANY OF ITS SUB-AGENTS) SHALL HAVE THE RIGHT TO MAKE ANY
WITHDRAWALS FROM THE SYNTHETIC DEPOSIT ACCOUNT OR EXERCISE ANY OTHER RIGHT OR
POWER WITH RESPECT THERETO, EXCEPT AS EXPRESSLY PROVIDED HEREIN. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT NO AMOUNT ON DEPOSIT AT ANY TIME IN THE SYNTHETIC DEPOSIT ACCOUNT
(I) SHALL BE THE PROPERTY OF ANY SECURED PARTY (OTHER THAN THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE SYNTHETIC ISSUING BANK) AND (II) SHALL CONSTITUTE
“COLLATERAL” UNDER THE LOAN DOCUMENTS OTHER THAN IN FAVOR OF THE SYNTHETIC
ISSUING BANK IN RESPECT OF SYNTHETIC LETTER OF CREDIT PARTICIPATION
OBLIGATIONS.  EACH SYNTHETIC LENDER AGREES THAT ITS RIGHT, TITLE AND INTEREST
WITH RESPECT TO THE SYNTHETIC DEPOSIT ACCOUNT SHALL BE LIMITED TO THE RIGHT TO
REQUIRE AMOUNTS IN ITS SYNTHETIC DEPOSIT SUB-ACCOUNT TO BE USED AS EXPRESSLY SET
FORTH HEREIN AND THAT IT WILL HAVE NO RIGHT TO REQUIRE THE RETURN OF ITS
SYNTHETIC DEPOSIT OTHER THAN AS EXPRESSLY PROVIDED HEREIN (EACH SYNTHETIC LENDER
HEREBY ACKNOWLEDGING THAT ITS SYNTHETIC DEPOSIT CONSTITUTES PAYMENT FOR ITS
SYNTHETIC LETTER OF CREDIT PARTICIPATION OBLIGATIONS AND THAT THE SYNTHETIC
ISSUING BANK WILL BE ISSUING, AMENDING, RENEWING AND EXTENDING SYNTHETIC LETTERS
OF CREDIT IN RELIANCE ON THE AVAILABILITY OF SUCH LENDER’S SYNTHETIC DEPOSIT TO
DISCHARGE SUCH LENDER’S OBLIGATIONS IN ACCORDANCE WITH CLAUSE (C) OF THIS
SECTION 2.16 AND SECTION 2.17(C)).  THE FUNDING OF THE SYNTHETIC DEPOSITS AND
THE AGREEMENTS WITH RESPECT THERETO SET FORTH IN THIS AGREEMENT CONSTITUTE
ARRANGEMENTS SOLELY AMONG THE ADMINISTRATIVE AGENT, THE SYNTHETIC ISSUING BANK
AND THE SYNTHETIC LENDERS WITH RESPECT TO THE FUNDING AND REIMBURSEMENT
OBLIGATIONS OF THE SYNTHETIC LENDERS UNDER THIS AGREEMENT, AND DO NOT CONSTITUTE
LOANS, EXTENSIONS OF CREDIT OR OTHER FINANCIAL ACCOMMODATIONS TO ANY LOAN PARTY.

 

60

--------------------------------------------------------------------------------



 


(B)                                 THE FOLLOWING AMOUNTS WILL BE DEPOSITED IN
THE SYNTHETIC DEPOSIT ACCOUNT AT THE FOLLOWING TIMES:


 

(I)                                     AT ANY TIME AFTER THE SYNTHETIC FACILITY
AVAILABILITY DATE, UPON THE WRITTEN REQUEST (THE “SYNTHETIC REQUEST”) OF
ENERGYSOLUTIONS SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO OR AS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, EACH SYNTHETIC LENDER SHALL DEPOSIT IN
THE SYNTHETIC DEPOSIT ACCOUNT (VIA THE ADMINISTRATIVE AGENT) AN AMOUNT IN
DOLLARS EQUAL TO SUCH LENDER’S SYNTHETIC DEPOSIT AMOUNT.  THEREAFTER, THE
SYNTHETIC DEPOSITS SHALL BE AVAILABLE, ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, FOR APPLICATION PURSUANT TO SECTION 2.16(D)(I), TO
REIMBURSE SUCH LENDER’S SYNTHETIC DEPOSIT PERCENTAGE OF DISBURSEMENTS THAT ARE
NOT REIMBURSED BY ENERGYSOLUTIONS.

 

(II)                                  ON ANY DATE PRIOR TO THE SYNTHETIC LETTER
OF CREDIT MATURITY DATE ON WHICH THE ADMINISTRATIVE AGENT OR THE SYNTHETIC
ISSUING BANK RECEIVES ANY REIMBURSEMENT PAYMENT FROM ENERGYSOLUTIONS IN RESPECT
OF A DISBURSEMENT, WITH RESPECT TO WHICH AMOUNTS WERE WITHDRAWN FROM THE
SYNTHETIC DEPOSIT ACCOUNT TO REIMBURSE OR PAY SUCH DISBURSEMENT, THE
ADMINISTRATIVE AGENT SHALL DEPOSIT IN THE SYNTHETIC DEPOSIT ACCOUNT, AND CREDIT
TO THE SYNTHETIC DEPOSIT SUB-ACCOUNTS OF THE SYNTHETIC LENDERS, THE PORTION OF
SUCH REIMBURSEMENT OR OTHER PAYMENT TO BE DEPOSITED THEREIN, IN ACCORDANCE WITH
SECTION 2.17(D).

 

(III)                               CONCURRENTLY WITH THE EFFECTIVENESS OF ANY
ASSIGNMENT BY ANY LENDER OF ALL OR ANY PORTION OF ITS SYNTHETIC DEPOSIT, THE
ADMINISTRATIVE AGENT SHALL TRANSFER INTO THE SYNTHETIC DEPOSIT SUB-ACCOUNT OF
THE ASSIGNEE THE CORRESPONDING PORTION OF THE AMOUNT ON DEPOSIT IN THE
ASSIGNOR’S SYNTHETIC DEPOSIT SUB-ACCOUNT IN ACCORDANCE WITH SECTION 11.5(C).

 


(C)                                  EACH SYNTHETIC LENDER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ITS SYNTHETIC DEPOSIT IN THE SYNTHETIC DEPOSIT
ACCOUNT SHALL BE WITHDRAWN AND DISTRIBUTED AS FOLLOWS:


 

(I)                                     IN THE EVENT ENERGYSOLUTIONS DOES NOT
REIMBURSE THE SYNTHETIC LETTER OF CREDIT ISSUER PURSUANT TO SECTION 2.17(D), THE
ADMINISTRATIVE AGENT SHALL WITHDRAW FROM THE SYNTHETIC DEPOSIT ACCOUNT THE
AMOUNT OF SUCH UNREIMBURSED DISBURSEMENT (AND DEBIT THE SYNTHETIC DEPOSIT
SUB-ACCOUNT OF EACH SYNTHETIC LENDER IN THE AMOUNT OF SUCH SYNTHETIC LENDER’S
SYNTHETIC DEPOSIT PERCENTAGE OF SUCH UNREIMBURSED DISBURSEMENT) AND MAKE SUCH
AMOUNT AVAILABLE TO THE SYNTHETIC ISSUING BANK AND THE SYNTHETIC FACILITY
AVAILABLE AMOUNT SHALL BE REDUCED BY SUCH AMOUNT.

 

(II)                                  IN THE EVENT ENERGYSOLUTIONS VOLUNTARILY
DECIDES TO PERMANENTLY REDUCE THE SYNTHETIC FACILITY AVAILABLE AMOUNT PURSUANT
TO SECTION 2.7(D), THE ADMINISTRATIVE AGENT WILL WITHDRAW FROM THE SYNTHETIC
DEPOSIT ACCOUNT AN AMOUNT EQUAL TO SUCH REDUCTION, AND PAY TO EACH SYNTHETIC
LENDER AN AMOUNT EQUAL TO THE PRODUCT OF (A) SUCH LENDER’S SYNTHETIC DEPOSIT
PERCENTAGE MULTIPLIED BY (B) THE AGGREGATE AMOUNT OF SUCH REDUCTION.  IN NO
EVENT SHALL THE SYNTHETIC FACILITY AVAILABLE AMOUNT BE REDUCED TO AN AMOUNT THAT
IS LESS THAN THE AGGREGATE AMOUNT OF THE SYNTHETIC LETTER OF CREDIT
OUTSTANDINGS.

 

61

--------------------------------------------------------------------------------


 

(III)                               CONCURRENTLY WITH THE EFFECTIVENESS OF ANY
ASSIGNMENT BY ANY SYNTHETIC LENDER OF ALL OR ANY PORTION OF ITS SYNTHETIC
DEPOSIT, THE CORRESPONDING PORTION OF THE ASSIGNOR’S SYNTHETIC DEPOSIT
SUB-ACCOUNT SHALL BE TRANSFERRED FROM THE ASSIGNOR’S SYNTHETIC DEPOSIT
SUB-ACCOUNT TO THE ASSIGNEE’S SYNTHETIC DEPOSIT SUB-ACCOUNT IN ACCORDANCE WITH
SECTION 11.5 AND, IF REQUIRED BY SECTION 11.5, THE ADMINISTRATIVE AGENT SHALL
CLOSE SUCH ASSIGNOR’S SYNTHETIC DEPOSIT SUB-ACCOUNT.

 

(IV)                              UPON THE REDUCTION OF THE SYNTHETIC FACILITY
AVAILABLE AMOUNT AND THE SYNTHETIC LETTER OF CREDIT OUTSTANDINGS TO ZERO, ALL
AMOUNTS REMAINING IN THE SYNTHETIC DEPOSIT ACCOUNT SHALL BE RETURNED TO THE
SYNTHETIC LENDERS BASED ON SUCH SYNTHETIC LENDER’S SYNTHETIC DEPOSIT PERCENTAGE.

 


(D)                                 THE ADMINISTRATIVE AGENT SHALL INVEST, OR
CAUSE TO BE INVESTED, THE SYNTHETIC DEPOSIT OF EACH SYNTHETIC LENDER SO AS TO
EARN FOR THE ACCOUNT OF SUCH SYNTHETIC LENDER A RETURN THEREON (THE “SYNTHETIC
DEPOSIT RETURN”) FOR EACH DAY AT A RATE PER ANNUM EQUAL TO (I) THE ONE MONTH
LIBOR RATE AS DETERMINED BY THE ADMINISTRATIVE AGENT ON SUCH DAY (OR IF SUCH DAY
WAS NOT A BUSINESS DAY, THE FIRST BUSINESS DAY IMMEDIATELY PRECEDING SUCH DAY)
BASED ON RATES FOR DEPOSITS IN DOLLARS (AS SET FORTH BY BLOOMBERG L.P.-PAGE BTMM
OR ANY OTHER COMPARABLE PUBLICLY AVAILABLE SERVICE AS MAY BE SELECTED BY THE
ADMINISTRATIVE AGENT) (THE “BENCHMARK LIBO RATE”) MINUS (II) 0.15% PER ANNUM
(BASED ON A 365/366 DAY YEAR). THE BENCHMARK LIBO RATE WILL BE RESET MONTHLY. 
THE SYNTHETIC DEPOSIT RETURN ACCRUED THROUGH AND INCLUDING THE LAST DAY OF EACH
INTEREST PERIOD SHALL BE PAYABLE BY THE ADMINISTRATIVE AGENT TO EACH SYNTHETIC
LENDER ON EACH DAY ON WHICH PARTICIPATION FEES ARE REQUIRED TO BE PAID WITH
RESPECT TO ALL OR ANY PORTION OF THE SYNTHETIC DEPOSITS PURSUANT TO
SECTION 2.5(D)(II) AND THE ADMINISTRATIVE AGENT SHALL PAY TO EACH SYNTHETIC
LENDER THE SYNTHETIC DEPOSIT RETURN ON SUCH LENDER’S SYNTHETIC DEPOSITS.  ANY
AMOUNTS EARNED AND RECEIVED WITH RESPECT TO SYNTHETIC DEPOSITS IN EXCESS OF THE
SYNTHETIC DEPOSIT RETURN SHALL BE FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT.
NO PERSON OTHER THAN THE ADMINISTRATIVE AGENT SHALL HAVE ANY OBLIGATION UNDER OR
IN RESPECT OF THIS CLAUSE.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, ENERGYSOLUTIONS SHALL NOT BE LIABLE FOR ANY LOSSES DUE TO
(I) THE MISAPPROPRIATION OF ANY SYNTHETIC DEPOSIT RETURN OR SYNTHETIC DEPOSIT OR
(II) THE FAILURE OF THE ADMINISTRATIVE AGENT TO PAY THE SYNTHETIC DEPOSIT RETURN
TO ANY SYNTHETIC LENDER (IT BEING UNDERSTOOD AND AGREED FOR GREATER CERTAINTY
THAT THIS CLAUSE SHALL NOT LIMIT ANY OBLIGATION OF ENERGYSOLUTIONS HEREUNDER TO
PAY ANY PARTICIPATION FEE). NEITHER THE ADMINISTRATIVE AGENT, THE SYNTHETIC
ISSUING BANK, ANY LOAN PARTY NOR ANY OTHER PERSON GUARANTEES ANY RATE OF RETURN
ON THE INVESTMENT OF ANY SYNTHETIC DEPOSIT HELD IN THE SYNTHETIC DEPOSIT
ACCOUNT.


 


(F)                                    IF THE SYNTHETIC ISSUING BANK IS ENJOINED
FROM TAKING ANY ACTION REFERRED TO IN CLAUSE (C) OF THIS SECTION 2.16, OR IF THE
SYNTHETIC ISSUING BANK REASONABLY DETERMINES THAT, BY OPERATION OF LAW, IT MAY
REASONABLY BE PRECLUDED FROM TAKING ANY SUCH ACTION, OR IF ANY LOAN PARTY OR
SYNTHETIC LENDER CHALLENGES IN ANY LEGAL PROCEEDING ANY OF THE ACKNOWLEDGEMENTS,
AGREEMENTS OR CHARACTERIZATIONS SET FORTH IN ANY OF CLAUSE (A) OF THIS
SECTION 2.16, THEN, IN ANY SUCH CASE (AND SO LONG AS SUCH EVENT OR CONDITION
SHALL BE CONTINUING), AND NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, THE SYNTHETIC ISSUING BANK SHALL NOT BE REQUIRED TO ISSUE, RENEW OR
EXTEND ANY SYNTHETIC LETTER OF CREDIT.

 

62

--------------------------------------------------------------------------------


 


(G)                                 IN THE EVENT ANY PAYMENT OF A SYNTHETIC
REIMBURSEMENT OBLIGATION SHALL BE REQUIRED TO BE REFUNDED BY THE SYNTHETIC
ISSUING BANK TO ENERGYSOLUTIONS AFTER THE RETURN OF THE SYNTHETIC DEPOSITS TO
THE SYNTHETIC LENDERS AS PERMITTED HEREUNDER, EACH SYNTHETIC LENDER AGREES TO
ACQUIRE AND FUND A PARTICIPATION IN SUCH REFUNDED AMOUNT EQUAL TO THE LESSER OF
ITS SYNTHETIC DEPOSIT PERCENTAGE HEREOF AND THE AMOUNT OF ITS SYNTHETIC DEPOSIT
THAT SHALL HAVE BEEN SO RETURNED.


 


SECTION 2.17                                SYNTHETIC LETTERS OF CREDIT.


 


(A)                                  THE SYNTHETIC ISSUING BANK AGREES, ON THE
TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO ISSUE (OR CAUSE ANY AFFILIATE
THAT IS A COMMERCIAL BANK TO ISSUE ON ITS BEHALF) STANDBY LETTERS OF CREDIT
(EACH A “SYNTHETIC LETTER OF CREDIT”) IN DOLLARS OR ANY AVAILABLE FOREIGN
CURRENCY FOR THE ACCOUNT OF ENERGYSOLUTIONS OR ANY OF ITS SUBSIDIARIES FROM TIME
TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE SYNTHETIC FACILITY
AVAILABILITY DATE UNTIL 5 DAYS BEFORE THE SYNTHETIC LETTER OF CREDIT MATURITY
DATE; PROVIDED THAT THE SYNTHETIC ISSUING BANK SHALL NOT BE PERMITTED OR
REQUIRED TO ISSUE ANY SYNTHETIC LETTER OF CREDIT OR INCREASE THE AVAILABLE
AMOUNT OF ANY EXISTING SYNTHETIC LETTER OF CREDIT IF, AFTER GIVING EFFECT
THERETO, (I) THE AGGREGATE AMOUNT OF ALL SYNTHETIC LETTER OF CREDIT OUTSTANDINGS
WOULD EXCEED THE SYNTHETIC FACILITY AVAILABLE AMOUNT OR (II) THE AGGREGATE
AMOUNT OF ALL SYNTHETIC LETTER OF CREDIT OUTSTANDINGS WOULD EXCEED THE AMOUNT ON
DEPOSIT IN THE SYNTHETIC DEPOSIT ACCOUNT.  NO SYNTHETIC LETTER OF CREDIT SHALL
HAVE AN EXPIRATION DATE LATER THAN THE EARLIER OF (I) ONE YEAR AFTER THE DATE OF
ISSUANCE THEREOF, OR (II) FIVE (5) DAYS BEFORE THE SYNTHETIC LETTER OF CREDIT
MATURITY DATE, BUT MAY BY ITS TERMS BE RENEWABLE ANNUALLY UPON WRITTEN NOTICE (A
“SYNTHETIC NOTICE OF RENEWAL”) GIVEN TO THE SYNTHETIC ISSUING BANK THAT ISSUED
SUCH SYNTHETIC LETTER OF CREDIT AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO ANY
DATE FOR NOTICE OF RENEWAL SET FORTH IN SUCH SYNTHETIC LETTER OF CREDIT BUT IN
ANY EVENT AT LEAST 10 BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED RENEWAL OF
SUCH SYNTHETIC LETTER OF CREDIT AND UPON FULFILLMENT OF THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE 3 UNLESS THE SYNTHETIC ISSUING BANK HAS NOTIFIED
ENERGYSOLUTIONS (WITH A COPY TO THE ADMINISTRATIVE AGENT) ON OR PRIOR TO THE
DATE FOR NOTICE OF TERMINATION SET FORTH IN SUCH SYNTHETIC LETTER OF CREDIT BUT
IN ANY EVENT AT LEAST 5 BUSINESS DAYS PRIOR TO THE DATE OF AUTOMATIC RENEWAL OF
ITS ELECTION NOT TO RENEW SUCH SYNTHETIC LETTER OF CREDIT (A “SYNTHETIC NOTICE
OF TERMINATION”); PROVIDED THAT THE TERMS OF EACH SYNTHETIC LETTER OF CREDIT
THAT IS AUTOMATICALLY RENEWABLE ANNUALLY SHALL (X) REQUIRE THE SYNTHETIC ISSUING
BANK THAT ISSUED SUCH SYNTHETIC LETTER OF CREDIT TO GIVE THE BENEFICIARY NAMED
IN SUCH SYNTHETIC LETTER OF CREDIT NOTICE OF ANY SYNTHETIC NOTICE OF
TERMINATION, (Y) PERMIT SUCH BENEFICIARY, UPON RECEIPT OF SUCH NOTICE, TO DRAW
UNDER SUCH SYNTHETIC LETTER OF CREDIT PRIOR TO THE DATE SUCH SYNTHETIC LETTER OF
CREDIT OTHERWISE WOULD HAVE BEEN AUTOMATICALLY RENEWED AND (Z) NOT PERMIT THE
EXPIRATION DATE (AFTER GIVING EFFECT TO ANY RENEWAL) OF SUCH SYNTHETIC LETTER OF
CREDIT IN ANY EVENT TO BE EXTENDED TO A DATE LATER THAN 5 DAYS BEFORE THE TERM
LOAN MATURITY DATE.  IF EITHER A SYNTHETIC NOTICE OF RENEWAL IS NOT GIVEN BY
ENERGYSOLUTIONS OR A SYNTHETIC NOTICE OF TERMINATION IS GIVEN BY THE SYNTHETIC
ISSUING BANK PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, SUCH SYNTHETIC
LETTER OF CREDIT SHALL EXPIRE ON THE DATE ON WHICH IT OTHERWISE WOULD HAVE BEEN
AUTOMATICALLY RENEWED.  WITHIN THE LIMITS OF THE SYNTHETIC FACILITY AVAILABLE
AMOUNT, AND SUBJECT TO THE LIMITS REFERRED TO ABOVE, ENERGYSOLUTIONS MAY REQUEST
THE ISSUANCE OF SYNTHETIC LETTERS OF CREDIT UNDER THIS SECTION 2.17(A) AND
REQUEST THE ISSUANCE OF ADDITIONAL SYNTHETIC LETTERS OF CREDIT UNDER THIS
SECTION 2.17(A).

 

63

--------------------------------------------------------------------------------



 


(B)                                 SCHEDULE 2.17(B) CONTAINS A DESCRIPTION OF
CERTAIN LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF ENERGYSOLUTIONS AND/OR ONE
OR MORE OF ITS SUBSIDIARIES AND OUTSTANDING ON THE SECOND AMENDMENT EFFECTIVE
DATE. EACH SUCH LETTER OF CREDIT, INCLUDING ANY EXTENSION OR RENEWAL THEREOF
(EACH, AS AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF AND
HEREOF, AN “EXISTING LETTER OF CREDIT”) SHALL CONSTITUTE A “SYNTHETIC LETTER OF
CREDIT” FOR ALL PURPOSES OF THIS AGREEMENT ISSUED ON THE SECOND AMENDMENT
EFFECTIVE DATE.  IN ADDITION, ON (I) ANY DATE AFTER THE SECOND AMENDMENT
EFFECTIVE DATE ON WHICH ANY FINANCIAL INSTITUTION OR OTHER PERSON BECOMES A
LENDER HEREUNDER, WITH THE CONSENT OF ENERGYSOLUTIONS, THE ADMINISTRATIVE AGENT
AND SUCH LENDER, ANY LETTERS OF CREDIT ISSUED BY SUCH LENDER FOR THE ACCOUNT OF
ENERGYSOLUTIONS AND/OR ONE OR MORE OF ITS SUBSIDIARIES MAY BE DESIGNATED AS
EXISTING LETTERS OF CREDIT (II) THE DATE OF DEPOSIT OF SYNTHETIC DEPOSITS INTO
THE SYNTHETIC ACCOUNT PURSUANT TO SECTION 2.16(B)(I), ANY REVOLVING LETTERS OF
CREDIT (SUCH LETTERS OF CREDIT, THE “ROLLOVER LETTERS OF CREDIT”) MAY BE
DESIGNATED BY ENERGYSOLUTIONS AS EXISTING LETTERS OF CREDIT AND, IN EACH CASE,
IF ANY SUCH LETTERS OF CREDIT ARE SO DESIGNATED, SCHEDULE 2.17(B) SHALL BE
DEEMED AMENDED TO INCLUDE SAME AND SAME SHALL CONSTITUTE “SYNTHETIC LETTERS OF
CREDIT” FOR ALL PURPOSES OF THIS AGREEMENT, ISSUED ON THE DATE OF SUCH
DESIGNATION. ANY LENDER HEREUNDER TO THE EXTENT IT HAS ISSUED A ROLLOVER LETTER
OF CREDIT OR AN EXISTING LETTER OF CREDIT SHALL CONSTITUTE A “SYNTHETIC ISSUING
BANK” FOR ALL PURPOSES OF THIS AGREEMENT.


 


(C)                                  PARTICIPATIONS.  UPON THE ISSUANCE OF EACH
SYNTHETIC LETTER OF CREDIT OR AN INCREASE IN THE AVAILABLE AMOUNT THEREOF, AND
WITHOUT FURTHER ACTION, EACH SYNTHETIC LENDER SHALL BE DEEMED TO HAVE
IRREVOCABLY PURCHASED, TO THE EXTENT OF ITS SYNTHETIC DEPOSIT PERCENTAGE, A
PARTICIPATION INTEREST IN SUCH SYNTHETIC LETTER OF CREDIT, INCLUDING ANY
CONTINGENT LIABILITY OR SYNTHETIC REIMBURSEMENT OBLIGATION CREATED AS A RESULT
OF ANY ISSUANCE THEREOF OR DISBURSEMENT WITH RESPECT THERETO (EACH, A “SYNTHETIC
LETTER OF CREDIT PARTICIPATION OBLIGATION”). EACH SYNTHETIC LENDER’S SYNTHETIC
LETTER OF CREDIT PARTICIPATION OBLIGATION SHALL BE CASH COLLATERALIZED (AS
PROVIDED IN SECTION 2.16), IN FAVOR OF THE SYNTHETIC ISSUING BANK, BY SUCH
SYNTHETIC LENDER’S SYNTHETIC DEPOSIT. SUCH SYNTHETIC LENDER’S SYNTHETIC DEPOSIT
SHALL BE AVAILABLE FOR WITHDRAWAL BY THE ADMINISTRATIVE AGENT, IN THE AMOUNTS
CONTEMPLATED BY AND OTHERWISE IN ACCORDANCE WITH SECTION 2.16(C)(I), TO
REIMBURSE THE SYNTHETIC ISSUING BANK FOR SYNTHETIC REIMBURSEMENT OBLIGATIONS.


 


(D)                                 REIMBURSEMENT. IF ANY DRAFT IS PAID UNDER A
SYNTHETIC LETTER OF CREDIT (EACH SUCH PAYMENT, A “DISBURSEMENT”),
ENERGYSOLUTIONS SHALL REIMBURSE THE SYNTHETIC ISSUING BANK BY PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE AMOUNT OF (A) THE DOLLAR EQUIVALENT OF THE DRAFT SO
PAID AND (B) ANY TAXES, FEES, CHARGES OR OTHER COSTS OR EXPENSES INCURRED BY THE
SYNTHETIC ISSUING BANK (INCLUDING, WITH RESPECT TO LETTERS OF CREDIT DENOMINATED
IN AN AVAILABLE FOREIGN CURRENCY, COSTS RELATING TO FOREIGN CURRENCY
FLUCTUATIONS, SUCH THAT THE TOTAL REPAYMENT BY ENERGYSOLUTIONS SHALL, IN THE
REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT, BE EQUAL TO THE AMOUNT OF THE
DISBURSEMENT) IN CONNECTION WITH SUCH PAYMENT, NOT LATER THAN 2:00 P.M., NEW
YORK CITY TIME, ON THE BUSINESS DAY ON WHICH ENERGYSOLUTIONS RECEIVES NOTICE OF
SUCH DRAFT.  EACH SUCH PAYMENT SHALL BE MADE TO THE ADMINISTRATIVE AGENT IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  IF ENERGYSOLUTIONS FAILS TO
REIMBURSE THE SYNTHETIC ISSUING BANK AT THE TIME AND PLACE AND IN THE MANNER
DESCRIBED ABOVE IN THIS SECTION 2.17(D), THE ADMINISTRATIVE AGENT, ON BEHALF OF
THE SYNTHETIC ISSUING BANK, SHALL WITHDRAW FROM THE SYNTHETIC DEPOSIT ACCOUNT AN
AMOUNT EQUAL TO THE DOLLAR EQUIVALENT OF THE AMOUNT OF SUCH UNREIMBURSED
PAYMENT. INTEREST SHALL BE PAYABLE ON ANY SUCH AMOUNT, AND SUCH AMOUNT SHALL
CONSTITUTE A LOAN HEREUNDER, FROM THE DATE

 

64

--------------------------------------------------------------------------------


 

the relevant draft is paid until payment in full at the Eurodollar Basis (with a
Eurodollar Period of one month).  Drawings under a Synthetic Letters of Credit
shall be deemed to be reimbursed to the extent funds on deposit in the Synthetic
Deposit Account are withdrawn and applied thereto in accordance with
Section 2.16(c)(i).  The obligation (a “Synthetic Reimbursement Obligation”) of
EnergySolutions under this Section 2.17(d) to reimburse, without duplication,
the Synthetic Issuing Bank with respect to each Disbursement (including interest
thereon) and the right of the Synthetic Issuing Bank to be paid with amounts on
deposit in the Synthetic Deposit Account pursuant to Section 2.16(d)(i), shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances:


 

(A)                              ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
L/C RELATED DOCUMENTS;

 

(B)                                ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS OF
ENERGYSOLUTIONS IN RESPECT OF ANY L/C RELATED DOCUMENT OR ANY OTHER AMENDMENT OR
WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ALL OR ANY OF THE L/C RELATED
DOCUMENTS;

 

(C)                                THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE
OR OTHER RIGHT THAT ENERGYSOLUTIONS MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY
OR ANY TRANSFEREE OF A SYNTHETIC LETTER OF CREDIT (OR ANY PERSONS FOR WHICH ANY
SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE SYNTHETIC ISSUING
BANK OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE L/C RELATED DOCUMENTS OR ANY UNRELATED TRANSACTION;

 

(D)                               ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED
UNDER A SYNTHETIC LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;

 

(E)                                 PAYMENT BY THE SYNTHETIC ISSUING BANK UNDER
A SYNTHETIC LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT, CERTIFICATE OR
OTHER DOCUMENT THAT DOES NOT STRICTLY COMPLY WITH THE TERMS OF SUCH SYNTHETIC
LETTER OF CREDIT;

 

(F)                                 ANY EXCHANGE, RELEASE OR NON-PERFECTION OF
ANY COLLATERAL OR OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR
CONSENT TO DEPARTURE FROM ANY GUARANTY OR ANY OTHER GUARANTEE, FOR ALL OR ANY OF
THE OBLIGATIONS OF ENERGYSOLUTIONS IN RESPECT OF THE L/C RELATED DOCUMENTS; OR

 

(G)                                ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING, WITHOUT
LIMITATION, ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, ENERGYSOLUTIONS OR ANY GUARANTOR.

 


SECTION 2.18                                          TERMINATION AND REDUCTION
OF COMMITMENTS.


 


(A)                                  TERMINATION OF COMMITMENTS.  THE TERM
COMMITMENTS EXPIRED ON JUNE 7, 2006.  THE REVOLVING COMMITMENTS AND THE
REVOLVING LETTER OF CREDIT COMMITMENTS SHALL AUTOMATICALLY TERMINATE AT
5:00 P.M., NEW YORK CITY TIME ON THE REVOLVING MATURITY DATE.  THE SYNTHETIC

 

65

--------------------------------------------------------------------------------


 

Letter of Credit Commitments shall automatically terminate on the Term Loan
Maturity Date.


 


(B)                                 BORROWER NOTICE.  ENERGYSOLUTIONS SHALL
NOTIFY THE ADMINISTRATIVE AGENT IN WRITING OF ANY ELECTION TO TERMINATE OR
REDUCE THE REVOLVING COMMITMENTS UNDER THIS SECTION 2.18 AT LEAST THREE BUSINESS
DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING
SUCH ELECTION AND THE EFFECTIVE DATE THEREOF; PROVIDED THAT ANY SUCH REDUCTION
SHALL APPLY PROPORTIONATELY AND PERMANENTLY TO REDUCE THE REVOLVING COMMITMENTS,
AS APPLICABLE, OF EACH OF THE REVOLVING LENDERS; PROVIDED FURTHER THAT ANY SUCH
REPAYMENT OF REVOLVING LOANS CONTEMPLATED BY THE PRECEDING CLAUSE SHALL BE MADE
IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION 2.10 WITH RESPECT TO THE RATABLE
ALLOCATION OF PAYMENTS HEREUNDER).  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE,
THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
NOTICE DELIVERED BY ENERGYSOLUTIONS PURSUANT TO THIS SECTION SHALL BE
IRREVOCABLE AND ANY TERMINATION OR REDUCTION OF THE REVOLVING COMMITMENTS SHALL
BE PERMANENT.  EACH REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE MADE RATABLY
AMONG THE REVOLVING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING
COMMITMENTS.


 


ARTICLE 3.

CONDITIONS PRECEDENT


 


SECTION 3.1                                                CONDITIONS PRECEDENT
TO INITIAL LOANS.


 


(A)                                  AGREEMENT DATE.  THE OBLIGATION OF ANY
LENDER TO MAKE A LOAN ON THE AGREEMENT DATE WAS SUBJECT TO THE SATISFACTION, OR
WAIVER IN ACCORDANCE WITH SECTION 11.12 OF THE ORIGINAL CREDIT AGREEMENT, OF ALL
OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 3.1 OF THE ORIGINAL CREDIT
AGREEMENT.


 


(B)                                 THIRD AMENDED AND RESTATED CREDIT AGREEMENT
EFFECTIVE DATE.  THE OBLIGATION OF ANY LENDER TO MAKE A LOAN OR A SYNTHETIC
DEPOSIT ON THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE IS
SUBJECT TO THE SATISFACTION OF ALL CONDITIONS PRECEDENT SET FORTH BELOW:


 

(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED:

 

(A)                              this Agreement, duly executed by (i) Parent,
EnergySolutions, the Administrative Agent and the other parties hereto, and
(ii) such other documentation as the Administrative Agent shall reasonably
determine necessary to evidence the new Commitments and the guarantee and
security thereof, in each case in form and substance satisfactory to the
Administrative Agent;

 

(B)                                the loan certificate of EnergySolutions, in
substantially the form attached hereto as Exhibit L, including a certificate of
incumbency with respect to each Authorized Signatory, together with appropriate
attachments which shall include without limitation, the following items:  (A) a
copy of the Articles of Organization of EnergySolutions, certified to be true,
complete and correct by the Utah Department of Commerce, and a true, complete
and correct copy of the operating agreement of EnergySolutions, (B) certificates
of good standing for

 

66

--------------------------------------------------------------------------------


 

EnergySolutions issued by the Secretary of State or similar state official for
each state in which EnergySolutions is required to qualify or has qualified to
do business, (C) a true, complete and correct copy of the appropriate
authorizing resolutions of EnergySolutions, authorizing EnergySolutions to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party, and (D) a true, complete and correct copy of any agreement
in effect with respect to the voting rights, ownership interests or management
of EnergySolutions;

 

(C)                                the results of a recent lien search in each
relevant jurisdiction (including, without limitation, in the United States
Patent and Trademark Office and the United States Copyright Office) with respect
to EnergySolutions and each Guarantor, and such search shall reveal no liens on
any of the outstanding shares issued by EnergySolutions and no liens on any of
the assets of EnergySolutions or any Guarantor, other than liens permitted by
the Loan Documents;

 

(D)                               legal opinions of (i) Weil, Gotshal & Manges
LLP, counsel to EnergySolutions, (ii) Parr Waddoups Brown Gee & Loveless, Utah
counsel to EnergySolutions, and (iii) Morgan, Lewis & Bockius LLP, special
counsel to EnergySolutions and its Subsidiaries; each as counsel to
EnergySolutions and its Subsidiaries, addressed to each Lender, the
Administrative Agent and the Collateral Agent, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, and dated as of the
Third Amended and Restated Credit Agreement Effective Date;

 

(E)                                 a completed Perfection Certificate
substantially in the form of Exhibit R to this Agreement, executed by an
Authorized Signatory of each Loan Party, together with all attachments
contemplated thereby;

 

(F)                                 a loan certificate from Parent and each
other Loan Party, in substantially the form of Exhibit M, N or O, as applicable,
including a certificate of incumbency with respect to each officer or partner
authorized to execute Loan Documents on behalf of such Person, together with
appropriate attachments which shall include, without limitation, the following
items:  (A) a copy of the certificate or articles of incorporation of such
Person or certificate of formation of such Subsidiary, as applicable, certified
to be true, complete and correct by the Secretary of State of the jurisdiction
of incorporation or of formation of such Subsidiary, (B) certificates of good
standing for such Person issued by the Secretary of State or similar state
official of each state in which such Person is organized or required to qualify
to do business, (C) a true, complete and correct copy of the by-laws, operating
agreement or partnership agreement, as applicable, of such Person, and (D) a
true, complete and correct copy of the resolutions of such Person authorizing it
to execute, deliver and perform the Loan Documents to which it is a party;

 

(G)                                copies of reasonably satisfactory insurance
brokers’ letters, binders or certificates covering the assets of EnergySolutions
and its Subsidiaries, and otherwise meeting and covering the requirements of
Section 5.5 hereof;

 

67

--------------------------------------------------------------------------------


 

(H)                               [Reserved];

 

(I)                                    evidence that all other recordings and
filings of or with respect to each Security Document shall have been completed
and that all other actions that the Administrative Agent may reasonably deem
necessary or desirable in order to perfect and protect the liens and security
interests created under the Security Documents shall have been taken, completed
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (including, without limitation, receipt of duly executed
payoff letters and UCC-3 termination statements) and the Administrative Agent
shall have received such assurances, including, without limitation, title
insurance and opinions of counsel, as the Administrative Agent may deem
appropriate to establish the Loan Parties’ title to, and the due creation and
perfection of the Administrative Agent’s liens on and security interests in, the
Collateral and the absence of any unpermitted liens on or interests in the
Collateral, in form and substance satisfactory to the Administrative Agent; and

 

(J)                                   duly executed Notes (to the extent
requested by any Lenders).

 

(II)                                  [RESERVED].

 

(III)                               THE ADMINISTRATIVE AGENT AND THE ARRANGER
SHALL HAVE RECEIVED ALL REASONABLE COSTS, FEES, EXPENSES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT
EFFECTIVE DATE, INCLUDING REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES
(INCLUDING THE REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF CAHILL
GORDON & REINDEL LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT AND THE ARRANGER)
REQUIRED TO BE REIMBURSED OR PAID BY ENERGYSOLUTIONS, AND FOR WHICH INVOICES
HAVE BEEN PRESENTED TO ENERGYSOLUTIONS ON OR PRIOR TO THE THIRD AMENDED AND
RESTATED CREDIT AGREEMENT EFFECTIVE DATE.

 

(IV)                              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO THEM THAT ALL MATERIAL NECESSARY
AUTHORIZATIONS, INCLUDING ALL MATERIAL NECESSARY CONSENTS TO THE EXECUTION,
DELIVERY AND PERFORMANCE BY ENERGYSOLUTIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND BY THE SUBSIDIARIES OF THE LOAN DOCUMENTS
TO WHICH THEY ARE PARTIES, HAVE BEEN OBTAINED OR MADE, ARE IN FULL FORCE AND
EFFECT AND ARE NOT SUBJECT TO ANY PENDING OR THREATENED REVERSAL OR
CANCELLATION, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF
AN AUTHORIZED SIGNATORY SO STATING.

 

(V)                                 ALL FINANCING STATEMENTS, EXISTING MORTGAGES
AND OTHER DOCUMENTS RELATING TO THE PERFECTION OF THE LENDER’S LIENS ON AND
SECURITY INTERESTS IN THE COLLATERAL SHALL REMAIN FILED OR RECORDED AS PROVIDED
PURSUANT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND THE SECOND
AMENDED AND RESTATED SECURITY DOCUMENTS.

 

(VI)                              ALL INTERCOMPANY INDEBTEDNESS OF THE LOAN
PARTIES SHALL HAVE BEEN SUBORDINATED TO THEIR RESPECTIVE OBLIGATIONS HEREUNDER,
ON TERMS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 

(VII)                           [RESERVED].

 

68

--------------------------------------------------------------------------------


 

(VIII)                        THE LENDERS SHALL HAVE RECEIVED A SOLVENCY
CERTIFICATE, SIGNED BY THE CHIEF FINANCIAL OFFICER OF ENERGYSOLUTIONS AND IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, TOGETHER WITH SUCH
OTHER EVIDENCE REASONABLY REQUESTED BY THE LENDERS, CONFIRMING THE SOLVENCY OF
ENERGYSOLUTIONS, PARENT AND THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS.

 

(IX)                                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A LOAN PARTY ACKNOWLEDGMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT S, DATED AS OF THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT WHEREBY
EACH LOAN PARTY (I) RATIFIES AND AFFIRMS ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS EXECUTED BY SUCH LOAN PARTY, (II) ACKNOWLEDGES, RENEWS AND EXTENDS ITS
CONTINUED LIABILITY UNDER ALL SUCH LOAN DOCUMENTS AND AGREES SUCH LOAN DOCUMENTS
REMAIN IN FULL FORCE AND EFFECT AND (III) AGREES THAT THE SECURITY DOCUMENTS
SECURE ALL OBLIGATIONS OF THE LOAN PARTIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

(X)                                   THE COLLATERAL AGENT SHALL HAVE RECEIVED:

 

(A)                              with respect to each Mortgaged Property, a
Mortgage Amendment;

 

(B)                                with respect to each Mortgaged Property, a
copy of the Existing Mortgage Policy and an unconditional and irrevocable
commitment to issue, upon recordation of the applicable Mortgage Amendment(s) an
endorsement with respect thereto assuring the Collateral Agent that such
Existing Mortgage, as amended by the applicable Mortgage Amendment is a valid
and enforceable first priority lien on such Mortgaged Property in favor of the
Collateral Agent for the benefit of the Secured Parties free and clear of all
defects and encumbrances and liens except as expressly permitted by Section 7.2,
and otherwise in form and substance reasonably satisfactory to the Collateral
Agent together with a completed Federal Emergency Management Agency Standard
Flood Hazard Determination (“Flood Determination”) with respect to each
Mortgaged Property; and

 

(C)                                with respect to each Mortgage Amendment
delivered pursuant to Section 3.1(b)(x)(A), opinions of local counsel to the
Loan Parties, which opinions (x) shall be addressed to the Agent and each of the
Lenders and be dated the Third Amended and Restated Credit Agreement Effective
Date, (y) shall cover the enforceability of the applicable Existing Mortgage, as
amended by the applicable Mortgage Amendment, and such other matters incident to
the transactions contemplated herein as the Collateral Agent may reasonably
request and (z) shall be in form and substance reasonably satisfactory to the
Collateral Agent.

 

If delivery of the Mortgage Amendments, Existing Mortgage Policies and
endorsements thereto and/or local opinions pursuant to this
Section 3.1(x) cannot be accomplished on or prior to the Third Amended and
Restated Credit Agreement Effective Date without undue burden or expense, then
delivery of such documents and instruments shall not constitute a condition
precedent to effectiveness of this Agreement.  To the extent that any such
documents are not delivered on or prior to the Third Amended and Restated Credit
Agreement Effective Date,

 

69

--------------------------------------------------------------------------------


 

then EnergySolutions and/or Parent, at its sole cost and expense, will (or will
cause its respective Subsidiaries to) deliver or cause to be delivered such
documents and instruments on or prior to the date that is thirty (30) days after
the Third Amended and Restated Credit Agreement Effective Date.

 


SECTION 3.2                                                CONDITIONS PRECEDENT
TO EACH LOAN.


 

The obligation of the Lenders to make each Loan (including the initial Loans
hereunder but excluding (i) a Letter of Credit Loan made by the Revolving
Issuing Bank or a Revolving Lender pursuant to Section 2.2(f), (ii) a
reborrowing or continuation of all or a portion of a Loan of the same Type
pursuant to Section 2.2(b) or Section 2.2(c) and (iii) a conversion of all or a
portion of a Loan from one Type to the other pursuant to Section 2.2(b) or
Section 2.2(c) and the obligation of any Issuing Bank to issue a Letter of
Credit (including the initial issuance) or renew or extend a Letter of Credit,
is subject to the further conditions precedent that on the date of such Loan or
issuance or renewal:

 

(a)                                  The following statements shall be true (and
each of the giving of the applicable Request for Loan, or Notice of Issuance or
Revolving Notice of Renewal and the acceptance by EnergySolutions of the
proceeds of such Loan or of such Letter of Credit or the renewal of such Letter
of Credit shall constitute a representation and warranty by EnergySolutions that
both on the date of such notice and on the date of such Loan or issuance or
renewal such statements are true):

 

(i)                                     All of the representations and
warranties of the Loan Parties under this Agreement and the other Loan
Documents, which, pursuant to Section 4.2 hereof, are made at and as of the time
of such Loan, shall be true and correct at such time in all material respects as
if made at such time (except to the extent they expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date), both before and after giving effect to the application of
the proceeds of such Loan, and after giving effect to any updates to information
provided to the Lenders in accordance with the terms of such representations and
warranties; and

 

(ii)                                  No Default has occurred and is continuing,
or would result from such Loan or issuance or renewal or from the application of
the proceeds therefrom.

 

(b)                                 The Administrative Agent shall have received
a duly executed Request for Loan in accordance with the requirements hereof.

 

(c)                                  The Administrative Agent shall have
received any such additional documentary information reasonably requested and
reasonably satisfactory to the Administrative Agent confirming the satisfaction
of any of the foregoing conditions in this Section 3.2 if, in the good faith
judgment of Administrative Agent, such request is warranted under the
circumstances.

 

70

--------------------------------------------------------------------------------



 


ARTICLE 4.


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1                                                REPRESENTATIONS AND
WARRANTIES.


 

EnergySolutions hereby agrees, represents and warrants in favor of the
Administrative Agent, the Arranger and each Lender that:

 

(a)                                  Organization; Ownership; Power;
Qualification.  EnergySolutions is a limited liability company, or, to the
extent permitted by Section 7.4(b), a corporation, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.  EnergySolutions has the limited liability company power, or
corporate power, as applicable, and authority to own its properties and to carry
on its business as now being and hereafter proposed to be conducted.  Each
Subsidiary and Parent is a corporation, limited liability company or a
partnership (as the case may be) duly organized, validly existing and in good
standing under the laws of the state of its incorporation, organization or
formation (as the case may be), and has the necessary power and authority to own
its properties and to carry on its business as now being and hereafter proposed
to be conducted.  EnergySolutions, Parent and each of their Subsidiaries are
duly qualified, in good standing and authorized to do business in each
jurisdiction (other than their respective jurisdictions of incorporation,
organization or formation) in which the character of their respective properties
or the nature of their respective businesses makes such qualification or
authorization prudent, except where the failure to be so qualified and in good
standing would not reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 Authorization; Enforceability. 
EnergySolutions has the power and has taken all necessary action to authorize it
to borrow hereunder, to execute, deliver and perform this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms, and to consummate the transactions contemplated hereby and
thereby.  This Agreement has been duly executed and delivered by EnergySolutions
and is, and each of the other Loan Documents to which EnergySolutions is party
is, a legal, valid and binding obligation of EnergySolutions enforceable against
EnergySolutions in accordance with its terms, subject, as to enforcement of
remedies, to the following qualifications:  (i) an order of specific performance
and an injunction are discretionary remedies and, in particular, may not be
available where damages are considered an adequate remedy at law,
(ii) enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other similar laws affecting enforcement of
creditors’ rights generally (insofar as any such law relates to the bankruptcy,
insolvency or similar event of EnergySolutions), and (iii) enforcement may be
subject to general principles of equity (regardless of whether such enforcement
is considered in a proceeding in equity or at law) and may be limited by public
policies which may affect the enforcement of certain rights or remedies provided
for in this Agreement or the Security Documents.

 

(c)                                  Subsidiaries and Parent; Authorization;
Enforceability.  EnergySolutions’ Subsidiaries, Parent’s Subsidiaries and all
Investments of EnergySolutions and Parent

 

71

--------------------------------------------------------------------------------


 

and their direct and indirect ownership thereof are set forth as of the Third
Amended and Restated Credit Agreement Effective Date on Schedule 1, and except
as set forth on Schedule 1 attached hereto, EnergySolutions and Duratek have the
unrestricted right to vote the issued and outstanding shares of their corporate
Subsidiaries, and the right to vote their partnership and membership interests
in such partnership and limited liability company Subsidiaries in accordance
with the terms of the applicable partnership agreement or operating agreement
shown thereon; such shares of such corporate Subsidiaries have been duly
authorized and issued and are fully paid and nonassessable.  Each of
EnergySolutions, Parent and their Subsidiaries has the necessary power and
authority, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated by this Agreement and by such Loan Documents.  Each of the Loan
Documents to which a Loan Party is party is a legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject, as to enforcement of remedies, to the following
qualifications:  (i) an order of specific performance and an injunction are
discretionary remedies and, in particular, may not be available where damages
are considered an adequate remedy at law, (ii) enforcement may be limited by
bankruptcy, insolvency, liquidation, reorganization, reconstruction and other
similar laws affecting enforcement of creditors’ rights generally (insofar as
any such law relates to the bankruptcy, insolvency or similar event of such
Subsidiary), and (iii) enforcement may be subject to general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and may be limited by public policies which may affect the
enforcement of certain rights or remedies provided for in such Loan Documents.

 

(d)                                 Consents, Applicable Law, Conflicts and
Liens.  Except as set forth on Schedule 6 hereto (as such schedule was delivered
on the Second Amendment Effective Date), the execution, delivery and
performance, in accordance with their respective terms, by EnergySolutions of
this Agreement and any Notes, and by EnergySolutions, Parent and their
respective Subsidiaries of each of the other Loan Documents to which they are
respectively party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not (i) require any material consent or approval,
governmental or otherwise, not already obtained, (ii) violate any Applicable Law
respecting EnergySolutions, Parent or their respective Subsidiaries,
(iii) conflict with, result in a breach of or constitute a default under the
certificate or articles of incorporation or by-laws, operating agreement or
partnership agreement, as the case may be, as such documents are amended, of
EnergySolutions, of Parent or of any of their respective Subsidiaries, or under
any material indenture, agreement, or other instrument, to which
EnergySolutions, Parent or any of their respective Subsidiaries is a party or by
which any of them or their respective properties may be bound, (iv) conflict
with, result in a breach of, or constitute a default or violation of, the terms
and conditions of any of the Necessary Authorizations, except in the case of any
conflict, breach, default or violation of any of the Environmental Permits not
reasonably expected to result, individually or in the aggregate with all other
exceptions to the representations and warranties in Section 4.1(a)(i) hereof, in
a Material Adverse Change or (v) result in or require the creation or imposition
of any Lien upon or with respect to any property now owned or hereafter acquired
by EnergySolutions, Parent or any of their respective Subsidiaries except for
Permitted Liens.

 

72

--------------------------------------------------------------------------------


 

(e)                                  Business.  On the Third Amended and
Restated Credit Agreement Effective Date, Parent is a direct or indirect holding
company for each of EnergySolutions and Duratek and Parent, together with its
Subsidiaries, each is engaged in the business of owning, operating and investing
in the Permitted Businesses.

 

(f)                                    Licenses, Etc.  The Necessary
Authorizations have been duly authorized by the grantors thereof and are in full
force and effect.  EnergySolutions and the Subsidiaries are in compliance in all
material respects with all of the provisions of the Necessary Authorizations. 
Except as set forth on Schedule 7 (as such schedule was delivered on the Second
Amendment Effective Date) as delivery on the Second Amendment Effective Date,
attached hereto, EnergySolutions and the Subsidiaries have secured all Necessary
Authorizations and all such Necessary Authorizations are in full force and
effect.  Except as set forth on Schedule 7 (as such schedule was delivered on
the Second Amendment Effective Date) attached hereto, none of the material
Necessary Authorization is the subject of any pending or, to EnergySolutions’ or
Duratek’s knowledge, threatened revocation.

 

(g)                                 Compliance with Law.  EnergySolutions,
Parent and their respective Subsidiaries are in compliance with all Applicable
Law except to the extent the failure to do so would not reasonably be expected
to result in a Material Adverse Change.

 

(h)                                 Title to Assets.  Each of EnergySolutions,
Parent and each of their respective Subsidiaries has (i) good, defensible,
insurable, legal and beneficial fee simple title to (in the case of fee
interests in real property), (ii) valid and enforceable leasehold interests in
(in the case of leasehold interests in real or personal property) and (iii) good
and defensible title to (in the case of all other personal property), all of its
properties and assets.  None of such properties or assets held by Parent,
EnergySolutions or their respective Subsidiaries is subject to any Liens, except
for Permitted Liens.  Except for financing statements evidencing Permitted
Liens, no financing statement under the Uniform Commercial Code as in effect in
any jurisdiction and no other filing which names Parent, EnergySolutions or
their respective Subsidiaries as debtor or which covers or purports to cover any
of the assets of Parent, EnergySolutions or their respective Subsidiaries is
currently effective and on file in any state or other jurisdiction, and none of
Parent, EnergySolutions or their respective Subsidiaries has signed any such
financing statement or filing or any security agreement authorizing any secured
party thereunder to file any such financing statement or filing.

 

(i)                                     Litigation.  There is no action, suit,
revocation, proceeding or investigation pending against, or, to EnergySolutions’
knowledge, threatened against or in any other manner relating adversely to,
Parent, EnergySolutions or their respective Subsidiaries or any of their
respective properties, including without limitation any of the Necessary
Authorization, in any court or before any arbitrator of any kind or before or by
any governmental body, except as described on Schedule 8 attached hereto (as
such schedule was delivered on the Second Amendment Effective Date) or as
subsequently disclosed to the Administrative Agent and the Lenders pursuant to
Section 6.5 hereof; and no such action, suit, proceeding or investigation could
reasonably be expected to have an adverse outcome which (i) calls into question
the validity of this Agreement or any other Loan Document, (ii) challenges the
continued possession and use of any License by Parent,

 

73

--------------------------------------------------------------------------------


 

EnergySolutions or their respective Subsidiaries or any Person in which
EnergySolutions has, directly or indirectly, an Investment and such challenge
could result in a Default pursuant to Section 8.1(k) hereof, or (iii) except as
expressly set forth on Schedule 8 (or as disclosed pursuant to Section 6.5),
could have a Material Adverse Change.

 

(j)                                     Taxes.  Except as set forth on Schedule
16 (as such schedule was delivered on the Second Amendment Effective Date), all
federal, material state and other material tax returns (including information
returns) of Parent, EnergySolutions and each of their respective Subsidiaries
required by law to be filed have been duly filed and all federal, state and
other Taxes, including, without limitation, withholding taxes, assessments and
other governmental charges or levies required to be paid by Parent,
EnergySolutions or their respective Subsidiaries or imposed upon Parent,
EnergySolutions or their respective Subsidiaries or any of their respective
properties, income, profits or assets, which are due and payable, have been
paid, except (x) any such taxes (i) the payment of which Parent, EnergySolutions
or any of their respective Subsidiaries is diligently contesting in good faith
by appropriate proceedings, (ii) for which adequate reserves in accordance with
GAAP have been provided on the books of Parent, EnergySolutions or their
respective Subsidiaries and (iii) as to which no Lien other than a Permitted
Lien has attached and no foreclosure, distraint, sale or similar proceedings
have been commenced and (y) to the extent the failure of such tax returns to
have been so filed or such taxes to have been paid would not reasonably be
expected to have a Material Adverse Change.  Each of Parent, EnergySolutions or
their respective Subsidiaries has made adequate provision in accordance with
GAAP for all taxes not yet due and payable, except as could not reasonably be
likely to, individually or in the aggregate, have a Material Adverse Change. 
Each of Parent, EnergySolutions or their respective Subsidiaries is unaware of
any proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Change.  None of Parent, EnergySolutions or their respective
Subsidiaries has ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6662(d)(2)(C)(iii) of
the Code or within the meaning of Section 6111(c) or Section 6111(d) of the Code
as in effect immediately prior to the enactment of the American Jobs Creation
Act of 2004, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as could not reasonably
be likely to, individually or in the aggregate, have a Material Adverse Change.

 

(k)                                  Financial Statements.  EnergySolutions has
furnished or caused to be furnished to the Administrative Agent and the Lenders
its (or its predecessor’s) audited financial statements on a consolidated basis
with its Subsidiaries for the fiscal year ended December 31, 2007, which,
together with other financial statements furnished to the Administrative Agent
and the Lenders subsequent to the Agreement Date, are complete and correct in
all material respects and present fairly in accordance with GAAP the financial
position of EnergySolutions and its Subsidiaries on a consolidated basis on and
as at such dates and the results of operations for the periods then ended. 
Except as provided on Schedule 9 attached hereto (as such schedule was delivered
on the Second Amendment Effective Date), none of EnergySolutions, Parent or any
of their Subsidiaries has any material liabilities, contingent or otherwise,
other than (i) as disclosed in the financial statements referred to in the
preceding sentence or those delivered pursuant to Sections 6.1 or

 

74

--------------------------------------------------------------------------------


 

6.2, (ii) those that would not reasonably be expected to have a Material Adverse
Change and (iii) as set forth or referred to in this Agreement.

 

(l)                                     No Adverse Change.  Since December 31,
2007, there has occurred no event which has had or which could reasonably be
expected to have a Material Adverse Change.

 

(m)                               ERISA.  EnergySolutions and each Subsidiary
and each of their respective Plans are in compliance in all respects with ERISA
and the Code, including Section 4980 B of the Code, except as could not
reasonably be expected to have a Material Adverse Change.  Neither Parent nor
any of its Subsidiaries has incurred any accumulated funding deficiency within
the meaning of Section 412 of the Code with respect to any Plan.  No ERISA
Affiliate has incurred any accumulated funding deficiency within the meaning of
Section 412 of the Code with respect to any ERISA Affiliate Plan, except as
could not reasonably be expected to have a Material Adverse Change.  No
Reportable Event, for which the 30-day notice requirement has not been waived,
has occurred and is continuing with respect to any Plan, except as could not
reasonably be expected to result in a Material Adverse Change.  No Plan or trust
created thereunder, or party in interest (as defined in Section 3(14) of ERISA),
or any fiduciary (as defined in Section 3(21) of ERISA), has engaged in a
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) which would reasonably be expected to subject Parent
or any of its Subsidiaries to a tax or penalty in any amount on “prohibited
transactions” imposed by Section 502 of ERISA or Section 4975 of the Code or an
obligation to indemnify any other person for such tax or penalty, except as
could not reasonably be expected to result in a Material Adverse Change.  None
of EnergySolutions, any Subsidiary or any of their ERISA Affiliates (i) has
incurred or reasonably expects to incur any liability with respect to a
withdrawal from any Multiemployer Plan, except as could not reasonably be
expected to have a Material Adverse Change, or (ii) has received any notice
concerning a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, except
as could not reasonably be expected to have a Material Adverse Change.

 

(n)                                 Compliance with Regulations T, U and X. 
None of Parent, EnergySolutions or any of their respective Subsidiaries is
engaged principally in or has as one of its important activities the business of
purchasing or carrying, or extending credit for the purpose of purchasing or
carrying, any margin stock within the meaning of Regulations T, U and X of the
Board of Governors of the Federal Reserve System; nor will any proceeds of the
Loans be used for such purpose.

 

(o)                                 Investment Company Act.  None of Parent,
EnergySolutions or any of their respective Subsidiaries is required to register
under the provisions of the Investment Company Act of 1940, as amended, and
neither the entering into or performance by Parent, EnergySolutions or any of
their respective Subsidiaries of this Agreement nor the issuance of any Notes
violates any provision of such Act or requires any consent, approval or
authorization of, or registration with, the Securities and Exchange Commission
or any other governmental or public body or authority pursuant to any provisions
thereof.

 

75

--------------------------------------------------------------------------------


 

(p)                                 Governmental Regulation.  Except as set
forth on Schedule 6 hereto (as such schedule was delivered on the Second
Amendment Effective Date), none of Parent, EnergySolutions or any of their
respective Subsidiaries is required to obtain any consent, approval,
authorization, permit or license which has not already been obtained from, or
effect any filing or registration which has not already been effected with, any
federal, state or local regulatory authority in connection with the execution
and delivery of this Agreement.  None of Parent, EnergySolutions or any of their
respective Subsidiaries is required to obtain any consent, approval,
authorization, permit or license which has not already been obtained from, or
effect any filing or registration which has not already been effected with, any
federal, state or local regulatory authority in connection with the performance,
in accordance with their respective terms, of this Agreement or any other Loan
Document.

 

(q)                                 Absence of Default, Etc.  Parent,
EnergySolutions and all of their respective Subsidiaries are in compliance in
all respects with all of the provisions of their respective certificates or
articles of organization or incorporation and by-laws, operating agreement or
partnership agreements, as the case may be, and no event has occurred or failed
to occur (including, without limitation, any matter which could create a Default
hereunder by cross-default) which has not been remedied or waived, the
occurrence or non-occurrence of which constitutes, or with the passage of time
or giving of notice or both would constitute, (i) an Event of Default or (ii) a
material default by Parent, EnergySolutions or any of their respective
Subsidiaries under any material agreement or other instrument relating to
Indebtedness of Parent, EnergySolutions or any of their respective Subsidiaries
in the amount of $5,000,000 or more, any of the Necessary Authorization, or any
judgment, decree or order in the amount of $5,000,000 or more to which Parent,
EnergySolutions or any of their respective Subsidiaries is a party or by which
Parent, EnergySolutions or any of their respective Subsidiaries or any of their
respective properties may be bound or affected.  None of Parent, EnergySolutions
or any of their respective Subsidiaries is a party to or bound by any contract
or agreement continuing after the Third Amended and Restated Credit Agreement
Effective Date, or bound by any Applicable Law, that could have a Material
Adverse Change or result in the loss of any License.

 

(r)                                    Accuracy and Completeness of
Information.  All information, reports, prospectuses and other papers and data
relating to Parent, EnergySolutions or any of their respective Subsidiaries and
furnished by or on behalf of Parent, EnergySolutions or any of their respective
Subsidiaries to the Administrative Agent or the Lenders were, taken as a whole,
at the time furnished, true, complete and correct in all material respects to
the extent necessary to give the Administrative Agent and the Lenders true and
accurate knowledge of the subject matter.  No fact or situation is currently
known to EnergySolutions which has had or could reasonably be expected to have a
Material Adverse Change.

 

(s)                                  Agreements with Affiliates and Management
Agreements.  Except as set forth on Schedule 10 attached hereto (as such
schedule was delivered on the Second Amendment Effective Date) or otherwise
permitted hereunder, none of Parent, EnergySolutions or any of their respective
Subsidiaries has (i) any written agreements or binding

 

76

--------------------------------------------------------------------------------


 

arrangements of any kind with any Affiliate or (ii) any material management or
consulting agreements of any kind.

 

(t)                                    Priority.  The Security Interest is a
valid and perfected first priority security interest in the Collateral in favor
of the Administrative Agent, for itself and for the ratable benefit of the
Secured Parties, securing, in accordance with the terms of the Security
Documents and subject to the outstanding Obligations, and the Collateral is
subject to no Liens other than Permitted Liens.  The Liens created by the
Security Documents are enforceable as security for the outstanding Secured
Obligations in accordance with their terms with respect to the Collateral
subject, as to enforcement of remedies, to the following qualifications:  (i) an
order of specific performance and an injunction are discretionary remedies and,
in particular, may not be available where damages are considered an adequate
remedy at law, (ii) enforcement may be limited by bankruptcy, insolvency,
liquidation, reorganization, reconstruction and other similar laws affecting
enforcement of creditors’ rights generally (insofar as any such law relates to
the bankruptcy, insolvency or similar event of Parent, EnergySolutions or any of
their respective Subsidiaries, as the case may be), and (iii) enforcement may be
subject to general principles of equity (regardless of whether such enforcement
is considered in a proceeding in equity or at law) and may be limited by
Applicable Law that may affect the enforcement of certain rights or remedies
provided for in such Loan Documents.

 

(u)                                 Indebtedness.  Except as permitted pursuant
to Section 7.1 hereof, none of Parent, EnergySolutions or any of their
respective Subsidiaries has outstanding, as of the Third Amended and Restated
Credit Agreement Effective Date, and after giving effect to the initial Loans
hereunder on the Third Amended and Restated Credit Agreement Effective Date, any
Indebtedness for Money Borrowed other than the Duratek Loans, the Indebtedness
existing as of Second Amendment Effective Date and set forth on Schedule 14 and
the Indebtedness for Money Borrowed evidenced by this Agreement or any of the
other Loan Documents.

 

(v)                                 Investments.  All Investments of Parent,
EnergySolutions and all of their respective Subsidiaries are shown as of the
Third Amended and Restated Credit Agreement Effective Date on Schedule 1
attached hereto.

 

(w)                               Real Estate.  As of the Third Amended and
Restated Credit Agreement Effective Date, other than as listed and described on
Schedule 11 attached hereto, none of EnergySolutions or any of its Subsidiaries
currently owns, leases or has previously owned or leased any real property.

 

(x)                                   Intellectual Property.  Parent,
EnergySolutions and each of their respective Subsidiaries own, possess or have
the right to use all licenses and rights to all patents, trademarks, trademark
rights, trade names, trade name rights, service marks and copyrights necessary
to conduct their business in all respects as now conducted, without known
conflict with any patent, trademark, trade name, service mark, license or
copyright of any other Person, except to the extent that the failure to so own,
possess or have the right to use the same could not reasonably be expected to
result in a Material Adverse Change, and such intellectual property of Parent,
EnergySolutions or any of their respective

 

77

--------------------------------------------------------------------------------


 

Subsidiaries is not subject to any Lien, other than any Permitted Liens.  All
such licenses and rights with respect to patents, trademarks, trademark rights,
trade names, trade name rights, service marks and copyrights are in full force
and effect in all respects, except to the extent that the failure to so be in
full force and effect could not reasonably be expected to result in a Material
Adverse Change, and are not subject to any pending or, to the knowledge of
EnergySolutions and Parent, threatened attack or revocation.

 

(y)                                 Patriot Act.  None of Parent,
EnergySolutions or any of their respective Subsidiaries is in material violation
of any laws relating to terrorism or money laundering, including, without
limitation, the Patriot Act.

 

(z)                                   Solvency.  As of the Third Amended and
Restated Credit Agreement Effective Date, the Loan Parties, taken as a whole,
are and, both before and after the making of any Loan hereunder on such date,
will be Solvent.

 

(aa)                            Environmental Matters.

 

(I)                                     EXCEPT AS, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE CHANGE:

 

(A)                              THE OPERATIONS OF ENERGYSOLUTIONS, DURATEK AND
THE PROPERTY ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS IN ALL MATERIAL RESPECTS, INCLUDING, WITHOUT LIMITATION,
OBTAINING, MAINTAINING, AND TIMELY APPLYING TO OBTAIN, AMEND OR RENEW
ENVIRONMENTAL PERMITS NECESSARY FOR OPERATIONS OF ENERGYSOLUTIONS AND THE
SUBSIDIARIES, AND ENERGYSOLUTIONS AND THE SUBSIDIARIES HAVE NO LIABILITY UNDER
SUCH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS;

 

(B)                                NEITHER ENERGYSOLUTIONS NOR ANY OF THE
SUBSIDIARIES NOR ANY REAL PROPERTY CURRENTLY OR PREVIOUSLY OWNED, OPERATED OR
LEASED BY ENERGYSOLUTIONS OR THE SUBSIDIARIES OR ANY PREDECESSOR OF
ENERGYSOLUTIONS OR THE SUBSIDIARIES IS SUBJECT TO ANY PENDING ENVIRONMENTAL
CLAIM OR GOVERNMENTAL INVESTIGATION OR, TO ENERGYSOLUTIONS’ KNOWLEDGE,
THREATENED ENVIRONMENTAL CLAIM OR GOVERNMENTAL INVESTIGATION, IN EACH CASE,
RELATED TO ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS INCLUDING, WITHOUT
LIMITATION, ANY SUCH ENVIRONMENTAL CLAIM OR GOVERNMENTAL INVESTIGATION TO REVOKE
ENVIRONMENTAL PERMITS NECESSARY FOR OPERATIONS OF ENERGYSOLUTIONS OR THE
SUBSIDIARIES;

 

(C)                                EACH OF ENERGYSOLUTIONS AND DURATEK HAS
OBTAINED AND CURRENTLY MAINTAINS ALL FUNDS REQUIRED BY APPLICABLE ENVIRONMENTAL
LAW TO SECURE ANY OBLIGATIONS OF ENERGYSOLUTIONS AND DURATEK FOR CLOSURE AND
POST-CLOSURE CARE OF THE PROPERTY;

 

(D)                               NO LIEN HAS BEEN PLACED UPON OR, TO
ENERGYSOLUTIONS’ OR DURATEK’S KNOWLEDGE, IS THREATENED TO BE PLACED UPON THE
PROPERTY UNDER ANY ENVIRONMENTAL LAW;

 

78

--------------------------------------------------------------------------------


 

(E)                                 NEITHER ENERGYSOLUTIONS, DURATEK NOR ANY OF
THEIR PAST OR CURRENT FACILITIES OR OPERATIONS, NOR ANY PREDECESSOR OF
ENERGYSOLUTIONS OR DURATEK, NOR ANY OWNER OF PREMISES LEASED OR OPERATED BY
ENERGYSOLUTIONS OR DURATEK, IS SUBJECT TO ANY OUTSTANDING SETTLEMENT OR ORDER,
WRIT, INJUNCTION, RULING, ASSESSMENT, JUDGMENT, PLAN, ARBITRATION AWARD OR
DECREE FROM ANY PERSON (I) IDENTIFYING OR ALLEGING NONCOMPLIANCE WITH OR
LIABILITY UNDER ANY ENVIRONMENTAL LAWS, (II) REQUIRING REMEDIAL ACTION OR
(III) REQUIRING PAYMENT OF ANY ENVIRONMENTAL CLAIM;

 

(F)                                 THERE IS NO ENVIRONMENTAL CLAIM PENDING
AGAINST OR TO ENERGYSOLUTIONS’ OR DURATEK’S KNOWLEDGE THREATENED AGAINST,
AFFECTING OR INVOLVING ANY PERSON WHOSE LIABILITY FOR SUCH ENVIRONMENTAL CLAIM
ENERGYSOLUTIONS OR DURATEK HAS ASSUMED CONTRACTUALLY OR BY OPERATION OF LAW;

 

(G)                                NEITHER ENERGYSOLUTIONS NOR TO
ENERGYSOLUTIONS’ KNOWLEDGE ANY PREDECESSOR OF ENERGYSOLUTIONS, NOR TO
ENERGYSOLUTIONS’ KNOWLEDGE ANY OWNER OF PREMISES LEASED OR OPERATED BY
ENERGYSOLUTIONS OR ANY OF ITS PREDECESSORS, HAS FILED ANY NOTICE UNDER ANY
ENVIRONMENTAL LAW REPORTING A RELEASE OF HAZARDOUS MATERIAL THAT IS NOT
OTHERWISE AUTHORIZED UNDER APPLICABLE ENVIRONMENTAL LAWS OR ENVIRONMENTAL
PERMITS; NEITHER DURATEK NOR TO DURATEK’S KNOWLEDGE ANY PREDECESSOR OF DURATEK,
NOR TO DURATEK’S KNOWLEDGE ANY OWNER OF PREMISES LEASED OR OPERATED BY DURATEK
OR ANY OF ITS PREDECESSORS, HAS FILED ANY NOTICE UNDER ANY ENVIRONMENTAL LAW
REPORTING A RELEASE OF HAZARDOUS MATERIAL THAT IS NOT OTHERWISE AUTHORIZED UNDER
APPLICABLE ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS;

 

(H)                               EXCEPT AS AUTHORIZED UNDER THE ENVIRONMENTAL
PERMITS, IN THE ORDINARY COURSE OF THE PERMITTED BUSINESS, THERE HAVE BEEN NO
RELEASES OF HAZARDOUS MATERIALS AT, ON OR UNDER ANY PROPERTY NOW OR PREVIOUSLY
OWNED, OPERATED OR LEASED BY ENERGYSOLUTIONS, DURATEK OR ANY OF THEIR
PREDECESSORS THAT HAVE GIVEN OR COULD GIVE RISE TO REMEDIAL ACTION UNDER ANY
ENVIRONMENTAL LAW;

 

(I)                                    NO PROPERTY NOW OR PREVIOUSLY OWNED OR
LEASED BY ENERGYSOLUTIONS OR DURATEK (COLLECTIVELY, “SITE”) IS LISTED OR
PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST PURSUANT TO CERCLA, ON THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY INFORMATION
SYSTEM LIST OR ON ANY SIMILAR STATE LIST OF SITES REQUIRING INVESTIGATION OR
CLEANUP (COLLECTIVELY, “LIST”) AND NO SUCH SITE OF ANY PREDECESSOR OF
ENERGYSOLUTIONS OR ANY OF THE SUBSIDIARIES IS LISTED OR, TO ENERGYSOLUTIONS’
KNOWLEDGE, PROPOSED FOR LISTING ON ANY SUCH LIST; AND

 

(J)                                   TO ENERGYSOLUTIONS’ AND DURATEK’S
KNOWLEDGE, THERE IS NO PROPOSED RULE OR INTRODUCED LEGISLATION (INCLUDING ANY
PROPOSED RULE OR INTRODUCED LEGISLATION UNDER DISCUSSION BY ANY APPLICABLE STATE
OR LOCAL GOVERNMENTAL AUTHORITY) RELATING TO APPLICABLE ENVIRONMENTAL LAWS, THE
ENFORCEMENT OF APPLICABLE ENVIRONMENTAL LAWS, OR THE GRANT OR INTERPRETATION OF
APPLICABLE ENVIRONMENTAL PERMITS, THAT WOULD RESULT IN MATERIAL EXPENDITURES OR
CHANGES IN THE OPERATIONS OF THE PERMITTED BUSINESS; AND

 

79

--------------------------------------------------------------------------------


 

(II)                                  SAVE AND EXCEPT THOSE REPRESENTATIONS AND
WARRANTIES IN SECTION 4.1(D)(IV) WITH RESPECT TO ENVIRONMENTAL PERMITS, THE
REPRESENTATIONS AND WARRANTIES OF THIS SECTION 4.1(AA) ARE THE SOLE AND
EXCLUSIVE REPRESENTATIONS AND WARRANTIES WITH RESPECT TO ANY NECESSARY
AUTHORIZATION ADDRESSED IN SECTION 4.1(F) THAT IS ALSO AN ENVIRONMENTAL PERMIT,
AND WITH RESPECT TO ANY ACTION, SUIT, REVOCATION, PROCEEDING OR INVESTIGATION
ADDRESSED IN SECTION 4.1(I) THAT IS ALSO AN ENVIRONMENTAL CLAIM.

 

(bb)                          Employee Relations.  Each Loan Party and each of
its Subsidiaries (A) has adequate relations with its employees, and (B) is not,
as of the Second Amendment Effective Date, except as set forth on Schedule 13
(as such schedule was delivered on the Second Amendment Effective Date), party
to any collective bargaining agreement.  Except as set forth on Schedule 13 (as
such schedule was delivered on the Second Amendment Effective Date), no labor
union has been recognized as the representative of any Loan Party’s or any of
its Subsidiaries’ employees, and no Loan Party is aware of any pending,
threatened or contemplated strikes, work stoppage or other material labor
disputes involving such Loan Party’s or any of its Subsidiaries’ employees.

 


SECTION 4.2                                                SURVIVAL OF
REPRESENTATIONS AND WARRANTIES, ETC.


 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct in all
material aspects, at and as of the Third Amended and Restated Credit Agreement
Effective Date and on the date of each Loan except (i) to the extent expressly
applicable only to the Third Amended and Restated Credit Agreement Effective
Date (in which case such representations and warranties shall have been true and
correct in all material respects as of the Third Amended and Restated Credit
Agreement Effective Date) or previously fulfilled in accordance with the terms
hereof, or (ii) to the extent already subject to a materiality qualification (in
which case such representations and warranties shall be true and correct in all
respects without further qualification).  All representations and warranties
made under this Agreement shall survive, and not be waived by, the execution
hereof by the Lenders and the Administrative Agent, any investigation or inquiry
by any Lender or the Administrative Agent, or the making of any Loan under this
Agreement.

 


ARTICLE 5.


 


GENERAL COVENANTS


 

So long as any of the Obligations is outstanding and unpaid or any Letter of
Credit (other than a Collateralized Letter of Credit) shall be outstanding or
EnergySolutions shall have the right to borrow hereunder (whether or not the
conditions to borrowing have been or can be fulfilled), and unless the Majority
Lenders, or such greater number of Lenders as may be expressly provided herein,
shall otherwise consent in writing:

 

80

--------------------------------------------------------------------------------



 


SECTION 5.1                                                PRESERVATION OF
EXISTENCE AND SIMILAR MATTERS.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to:

 

(a)                                  except as otherwise permitted hereunder,
preserve and maintain its existence, rights, franchises, licenses and privileges
in the state of its incorporation, organization or formation and in each other
state in which it operates a material part of its business, including, without
limitation, the Necessary Authorizations (other than any such the loss of which
would not reasonably be expected to result in a Material Adverse Change); and

 

(b)                                 qualify and remain qualified and authorized
to do business in each jurisdiction (other than its jurisdiction of
incorporation, organization or formation) in which the character of its
properties or the nature of its business makes such qualification or
authorization prudent, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Change.

 


SECTION 5.2                                                BUSINESS; COMPLIANCE
WITH APPLICABLE LAW.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to, (a) engage only in the Permitted Business and will not engage
in any other business activity, and (b) comply with the requirements relating to
the Licenses and of all Applicable Law except to the extent the failure to so
comply could not reasonably be expected to result in a Material Adverse Change.

 


SECTION 5.3                                                MAINTENANCE OF
PROPERTIES.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to, maintain or cause to be maintained in the ordinary course of
business in good working order and condition (reasonable wear and tear excepted
and except for surplus and obsolete properties and properties damaged from
casualty) all properties used in their respective businesses (whether owned or
held under lease), and from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements, additions, betterments and
improvements thereto except, in each case, to the extent the failure to do so
could not reasonably be expected to result in a Material Adverse Change.

 


SECTION 5.4                                                ACCOUNTING METHODS
AND FINANCIAL RECORDS.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries on a consolidated basis to, maintain a system of accounting
established and administered in accordance with GAAP, keep adequate records and
books of account in which complete entries will be made in accordance with GAAP
and reflecting all transactions required to be reflected by GAAP and keep
accurate and complete records in all material respects of their respective
properties and assets.  EnergySolutions and Parent and their respective
Subsidiaries will maintain a fiscal year ending on December 31.

 

81

--------------------------------------------------------------------------------


 


SECTION 5.5                                                INSURANCE.


 

EnergySolutions will, and will cause each Subsidiary to:

 

(a)                                  Maintain insurance (other than business
interruption coverage insurance) including, but not limited to, public liability
coverage insurance from responsible companies in such amounts and against such
risks to EnergySolutions and each Subsidiary as is prudent and reasonably
satisfactory to the Administrative Agent (including, without limitation,
larceny, embezzlement, employee fidelity and other criminal misappropriation
insurance).

 

(b)                                 Keep their respective assets insured by
responsible companies or self-insured on terms and in a manner reasonably
acceptable to the Administrative Agent against loss or damage by fire, theft,
burglary, pilferage, loss in transit, explosions and hazards insured against by
extended coverage, in amounts which are prudent for the Permitted Businesses, in
accordance with industry standards, and reasonably satisfactory to the
Administrative Agent, all premiums thereon to be paid by EnergySolutions and
each Subsidiary.

 

(c)                                  Require that each insurance policy for
EnergySolutions and the Subsidiaries provide for at least thirty (30) days’
prior written notice to the Administrative Agent of any termination of or
proposed cancellation or nonrenewal of such policy, or material reduction in
coverage, and name, other than with respect to directors and officers liability
insurance coverage, the Collateral Agent (for itself and for the ratable benefit
of the Secured Parties) as additional named loss payee to the extent of the
Obligations and additional named insured.

 

(d)                                 Subject to Section 5.5(e), proceeds of
insurance for EnergySolutions and each Subsidiary paid to the Collateral Agent
shall be applied to the payment or prepayment of the Obligations as provided
under Section 2.10(c) or Section 8.3 hereof, as applicable.  Any balance thereof
remaining after payment in full of the Obligations shall be paid to
EnergySolutions or as otherwise required by law.

 

(e)                                  If in connection with any claim
EnergySolutions or any Subsidiary shall be entitled to receive proceeds from any
policy for insurance less than $10,000,000, then EnergySolutions or such
Subsidiary shall have the right to elect (i) to use such proceeds to repair,
replace (including, without limitation, the purchase of replacement assets
similar in function to the assets as to which such proceeds are received) or
rebuild the affected assets within one year after receipt of such proceeds,
(ii) to reinvest such proceeds in assets used or useful to the business of
EnergySolutions or the Subsidiaries or (iii) to remit such proceeds to the
Administrative Agent as provided under Section 5.5(d) hereof.  In the event such
insurance proceeds from any such claim exceed such threshold, the Administrative
Agent shall hold such proceeds pending its receipt from EnergySolutions of a
plan for the use of such proceeds and the approval of such plan by the
Administrative Agent.

 

82

--------------------------------------------------------------------------------


 


SECTION 5.6                                                PAYMENT OF TAXES AND
CLAIMS.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to timely file all material tax returns (including information
returns), required by federal, state or other tax authorities and pay and
discharge all Taxes, including, without limitation, withholding taxes,
assessments and governmental charges or levies required to be paid by them or
imposed upon them or their income or profits or upon any properties belonging to
them, prior to the date on which penalties attach thereto, and all lawful claims
for labor, materials and supplies which, if unpaid, might reasonably be expected
to become a Lien or charge upon any of their properties, except (i) that no such
tax, assessment, charge, levy or claim need be paid which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on the appropriate books, but only so long as
such tax, assessment, charge, levy or claim does not become a Lien or charge
(other than a Permitted Lien) and no foreclosure, distraint, sale or similar
proceedings shall have been commenced and (ii) for failures to do so that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

 


SECTION 5.7                                                VISITS AND
INSPECTIONS.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to, permit representatives of the Administrative Agent and any of
the Lenders, upon reasonable notice to EnergySolutions, Parent or the relevant
Subsidiary and during normal business hours, to (a) visit and inspect the
properties of EnergySolutions or such Subsidiary, (b) inspect and make extracts
from and copies of their respective books and records, and (c) discuss with
their respective principal officers their respective businesses, assets,
liabilities, financial positions, results of operations and business prospects
so long as EnergySolutions is given reasonable opportunity to be present at such
discussions, all at EnergySolutions’ expense in the case of actions described in
the foregoing clauses (a) through (c) by the Administrative Agent’s
representatives; provided, however, that unless an Event of Default shall have
occurred and be continuing, EnergySolutions shall not be obligated to reimburse
the Administrative Agent for more than one such visit or inspection per year. 
EnergySolutions, Parent and each of their respective Subsidiaries will also
permit representatives of the Administrative Agent and any of the Lenders to
discuss with their respective auditors their respective businesses, assets,
liabilities, financial positions, results of operations and business prospects,
at (y) EnergySolutions’ expense, in the case of discussions between the
Administrative Agent’s representatives and such respective auditors and (z) the
Lender’s expense, in the case of discussions between any Lender’s
representatives (other than those of the Administrative Agent, in its capacity
as a Lender) and such respective auditors absent an Event of Default (provided
that upon the occurrence and during the continuation of any Event of Default,
the same shall be at EnergySolutions’ expense), in each case so long as
EnergySolutions is given reasonable opportunity to be present at such
discussions.

 


SECTION 5.8                                                PAYMENT OF
INDEBTEDNESS; LOANS.


 

EnergySolutions and Parent each will, and will cause each of their Subsidiaries
to, pay any and all of their respective Indebtedness when and as it becomes due,
other than amounts diligently disputed in good faith and for which adequate
reserves have been set aside in accordance with GAAP.

 

83

--------------------------------------------------------------------------------


 


SECTION 5.9                                                USE OF PROCEEDS.


 

No proceeds of Loans hereunder shall be used for the purchase or carrying or the
extension of credit for the purpose of purchasing or carrying any margin stock
within the meaning of Regulations T, U and X of the Board of Governors of the
Federal Reserve System.

 


SECTION 5.10                                          REAL ESTATE.


 

EnergySolutions and Parent, each at its sole cost and expense will, and will
cause their respective Subsidiaries (other than Special Purpose Subsidiaries)
to, grant and record in the appropriate recording office an Additional Mortgage
securing the Secured Obligations to the Collateral Agent, for itself and for the
ratable benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Collateral Agent, covering each material fee-owned parcel of
real estate hereafter acquired directly or indirectly by EnergySolutions and
Parent or any of their respective Subsidiaries (other than Special Purpose
Subsidiaries) after the Agreement Date.  Each such Additional Mortgage shall be
granted and recorded, promptly (but in no event more than 30 days) after any
such acquisition.  EnergySolutions and Parent each at its sole cost and expense
will, and will cause its Subsidiaries to, deliver to the Collateral Agent all
documentation, including opinion of counsel, Flood Determinations, property and
liability insurance certificates and Mortgage Policies, which in the reasonable
opinion of the Collateral Agent is appropriate, either in connection with any
request for approval of a proposed Permitted Acquisition or Real Property
Acquisition or thereafter in connection with such grant, including without
limitation any survey or any Phase I environmental audit requested by the
Collateral Agent or any Lender in form and substance acceptance to such
requesting party.

 


SECTION 5.11                                          INDEMNITY.


 

EnergySolutions and Parent, each for itself and on behalf of each of their
respective Subsidiaries, agree jointly and severally to indemnify and hold
harmless each Lender and the Administrative Agent and each of their respective
affiliates, employees, representatives, officers, trustees, directors,
successors and assigns (any of the foregoing shall be an “Indemnitee”) from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable attorneys’ (limited to
the reasonable out-of-pocket fees and expenses of one outside counsel to all
Indemnitees with such local counsel as may be necessary), experts’, agents’ and
consultants’ fees and expenses (as such fees and expenses are incurred) and
demands by any party, including the costs in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith,
whether or not EnergySolutions, Parent or any of their Subsidiaries, or the
Person seeking indemnification is the prevailing party, whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
members, managers, directors, shareholders or creditors or an Indemnitee or any
other Person, and whether or not any Indemnitee is otherwise a party thereto,
(a) resulting from any breach or alleged breach by EnergySolutions, Parent or
any of their Subsidiaries of any representation, warranty or covenant made
hereunder or under any other Loan Document; (b) arising out of or in connection
with (i) any Commitment, any Loans, any Letter of Credit or otherwise under this
Agreement or any other Loan Document (including the taking of Collateral for the
Secured Obligations), including the use of the proceeds of Loans or any Letter
of Credit hereunder in any fashion by EnergySolutions, Parent or any of their
respective Subsidiaries or the performance of

 

84

--------------------------------------------------------------------------------


 

their respective obligations under the Loan Documents by EnergySolutions, Parent
or any of their respective Subsidiaries, (ii) allegations of any participation
by the Lenders or the Administrative Agent, or any of them, in the affairs of
EnergySolutions, Parent or any of their respective Subsidiaries, or allegations
that any of them has any joint liability with EnergySolutions, Parent or any of
their respective Subsidiaries for any reason, (iii) any claims against the
Lenders or the Administrative Agent, or any of them, by any shareholder, partner
or other investor in or lender to EnergySolutions, Parent or any of their
respective Subsidiaries, by any brokers or finders or investment advisers or
investment bankers retained by EnergySolutions or Parent or by any other third
party, arising out of any Commitment, any Loans, any Letter of Credit or
otherwise under this Agreement or any other Loan Document, (iv) the presence,
use, generation, treatment, storage, recycling, management, Release or
threatened Release of any Hazardous Material at, in, on or under, or the
transport of Hazardous Materials to or from, property presently or formerly
owned or operated by EnergySolutions or Duratek or their predecessors, Parent or
any of their respective Subsidiaries, (v) any Environmental Claim, (vi) the
actual or alleged violation of any Environmental Law or Environmental Permit,
(vii) any Environmental Testing or Environmental Clean-up Activities required by
any applicable governmental authority or Environmental Law, (viii) any
undertaking or action in response to a request for information, order or notice
from, or investigation by, any governmental authority acting under any
applicable Environmental Law, or (ix) any claims relating to natural resource
damages, property damage (including diminution in value) or the death, personal
injury or harm to any Person actually or allegedly arising from or relating to
acts or omissions of EnergySolutions or Duratek or their predecessors, Parent or
any of their respective Subsidiaries or to conduct by any Person on property
presently or formerly owned or operated by EnergySolutions, Parent or any of
their respective Subsidiaries; or (c) in connection with fees and other charges
payable in connection with the Loans, or the execution, delivery and enforcement
of this Agreement, the Security Documents, the other Loan Documents, and any
amendments thereto or waivers of any of the provisions thereof; in the case of
clause (a), (b) or (c), unless the Person seeking indemnification hereunder is
determined in such case to have acted with gross negligence or willful
misconduct or in breach of the Loan Documents, in any case by a final,
non-appealable judicial order.  The obligations of EnergySolutions, Parent and
their respective Subsidiaries under this Section 5.11 are in addition to, and
shall not otherwise limit, any liabilities which EnergySolutions, Parent or any
respective Subsidiary might otherwise have in connection with any warranties or
similar obligations of EnergySolutions, Parent or such respective Subsidiary in
any other agreement or instrument or for any other reason.  For the avoidance of
doubt, nothing in this Section 5.11 shall be construed so as to apply to the
indemnification of Taxes that are neither Covered Taxes nor Other Taxes.

 


SECTION 5.12                                          INTEREST RATE HEDGING.


 

Within sixty (60) days from the Third Amended and Restated Credit Agreement
Effective Date, and at the end of each fiscal quarter thereafter,
EnergySolutions shall have entered into or maintained in effect one or more
Hedge Agreements in such aggregate notional amount as necessary so that, with
respect to no less than thirty-three percent (33%) of the then outstanding
aggregate principal balance of the Term Loans and the Duratek Loans,
EnergySolutions’ obligations to make floating rate interest payments thereunder
will be hedged with fixed rate payments to be paid under such Hedge Agreements. 
Such Hedge Agreements shall provide interest rate protection on terms
(including, without limitation, consideration of the creditworthiness of the
other party to the proposed Hedge Agreement) reasonably acceptable to (and with
parties

 

85

--------------------------------------------------------------------------------


 

reasonably acceptable to) the Administrative Agent for an average period of the
lesser of (a) two (2) years from the date of such Hedge Agreement or Hedge
Agreements and (b) the period remaining from the date thereof until the Term
Loan Maturity Date.  All Secured Obligations of EnergySolutions to any of the
Lenders pursuant to any Secured Hedge Agreement shall rank pari passu with all
other Secured Obligations.  Any prepayment, acceleration, reduction, increase or
any other change in the terms of the Loans hereunder will not alter the notional
amount of any such Secured Hedge Agreement or otherwise affect EnergySolutions’
obligation to continue making payments under any such Secured Hedge Agreement,
which will remain in full force and effect notwithstanding any such prepayment,
acceleration, reduction, increase or change, subject to the terms of such
Secured Hedge Agreement.

 


SECTION 5.13                                          COVENANTS REGARDING
FORMATION OF SUBSIDIARIES AND THE MAKING OF ACQUISITIONS.


 

At the time of any Acquisition by EnergySolutions, Parent or any of their
respective Subsidiaries, or the formation of any new Subsidiary of any of
EnergySolutions, Parent or any of their respective Subsidiaries, EnergySolutions
and Parent each will, and will cause their respective Subsidiaries (except in
the case of any non-operating Subsidiary with total assets of less than
$1,000,000) to, (i) in the case of the formation or Acquisition of a new
Subsidiary, provide to the Administrative Agent an executed Subsidiary Security
Agreement for such new Subsidiary (other than any Non-U.S. Subsidiary or a
Special Purpose Subsidiary, for which no such Subsidiary Security Agreement is
required), in substantially the form of Exhibit J-2 attached hereto, together
with appropriate UCC-1 financing statements, as well as an executed Subsidiary
Guaranty for such new Subsidiary (other than any Non-U.S. Subsidiary or Special
Purpose Subsidiary, for which no such Subsidiary Guaranty is required), in
substantially the form of Exhibit H attached hereto, which shall constitute both
Security Documents and Loan Documents for purposes of this Agreement, as well as
a loan certificate for such new Subsidiary, substantially in the form of
Exhibit M, Exhibit N or Exhibit O attached hereto, as appropriate, together with
appropriate attachments; provided that the requirement that any new Subsidiary
of any of EnergySolutions or Parent or any of their respective Subsidiaries
execute a Subsidiary Guaranty and a Subsidiary Security Agreement shall not
apply to a new non-wholly owned Subsidiary if, but only for so long as, (x) such
Subsidiary has total assets of less than $5,000,000 individually and (y) the
total assets of such Subsidiary, together with the total assets of all domestic
Subsidiaries that do not Guarantee the Secured Obligations pursuant to this
proviso are less than $10,000,000 in the aggregate, (ii) in the case of any
Acquisition by EnergySolutions, Parent or any of their respective Subsidiaries
or the formation of any new Subsidiary, pledge to the Collateral Agent all of
the capital stock, limited partnership interests, general partnership interests,
or other securities or other equity or ownership interests of such Subsidiary or
Person which is acquired or formed, beneficially owned by EnergySolutions,
Parent or any of their respective Subsidiaries, as the case may be, as
additional Collateral for the Secured Obligations to be held by the Collateral
Agent in accordance with the terms of EnergySolutions’ Pledge Agreement, Parent
Pledge Agreement, Subsidiary Pledge Agreement or a new Subsidiary Pledge
Agreement (it being understood that (i) no Non-U.S. Subsidiary or Special
Purpose Subsidiary shall be required to execute any such Subsidiary Pledge
Agreement and (ii) no Loan Party shall be required to pledge any equity or
ownership interest in a newly acquired Subsidiary if (A) with respect to
Acquisitions only, such pledge is prohibited by the terms of such Subsidiary’s
organizational documents to the extent such prohibition exists at the time such
Subsidiary is acquired (and not created in

 

86

--------------------------------------------------------------------------------


 

anticipation or contemplation hereof) or (B) such Subsidiary is a Special
Purpose Subsidiary) in substantially the form of Exhibit A attached hereto, and
execute and deliver to the Collateral Agent all such documentation for such
pledge as, in the reasonable opinion of the Collateral Agent, is appropriate;
provided that in the case of any Acquisition by EnergySolutions or Parent or any
of their respective Subsidiaries or the formation of any new Subsidiary that is
a “first tier” Non-U.S. Subsidiary, not more than 65% of the capital stock,
limited partnership interests, general partnership interests, or other
securities or other equity or ownership interests, in each case, which are
entitled to vote, of any “first-tier” Non-U.S. Subsidiary or Person which is
acquired or formed, beneficially owned by EnergySolutions or Parent or any of
their respective Subsidiaries, as the case may be, shall be pledged to the
Collateral Agent as additional Collateral for the Secured Obligations to be held
by the Collateral Agent in accordance with the terms of EnergySolutions’ Pledge
Agreement, Parent Pledge Agreement, Subsidiary Pledge Agreement or a new
Subsidiary Pledge Agreement; and (iii) provide all other documentation,
including one or more opinions of counsel reasonably satisfactory to the
Collateral Agent, which in the reasonable opinion of the Collateral Agent is
appropriate with respect to such Acquisition, Real Property Acquisition or the
formation of such Subsidiary and take all actions necessary or advisable in the
reasonable opinion of the Administrative Agent or the Collateral Agent to cause
the Lien created by the applicable Security Document to be duly perfected to the
extent required by such agreement in accordance with all Applicable Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent or Collateral Agent. 
Investments made by EnergySolutions, Parent or any of their respective
Subsidiaries after the Agreement Date shall also be treated as additional
Collateral and shall be subject to the provisions of the appropriate Security
Documents.  Any document, agreement or instrument executed or issued pursuant to
this Section 5.13 shall be a “Loan Document” for purposes of this Agreement. 
Notwithstanding anything to the contrary set forth in this Section 5.13, Parent
shall execute a Guaranty of the Secured Obligations in the form of Exhibit H, a
Security Agreement in the form of Exhibit J-1 and a Pledge Agreement in the form
of Exhibit A.

 


SECTION 5.14                                          MAINTENANCE OF RATING.


 

The Loan Parties shall at all times during the term hereof use commercially
reasonable efforts to maintain ratings in respect of the Loans from S&P and
Moody’s.

 


SECTION 5.15                                          ENVIRONMENTAL COMPLIANCE.


 

Except as, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Change, EnergySolutions and Duratek each shall:

 

(a)                                  comply, and cause all other Persons to
comply, with all Environmental Laws and Environmental Permits now or hereafter
applicable to the Property or the Permitted Business and EnergySolutions and
Duratek each shall have sole responsibility for all costs and expenses
(including legal, consultant and other professional fees and expenses and costs
of investigation) associated with such compliance;

 

(b)                                 obtain and maintain in full force and effect
all Environmental Permits required under applicable Environmental Law for
operation of the Permitted Business;

 

87

--------------------------------------------------------------------------------


 

(c)                                  conduct and complete, at its sole cost and
expense, any investigation, study, sampling, monitoring or testing
(collectively, “Environmental Testing”) and undertake any investigation,
clean-up, removal, remedial, corrective, mitigation, response, monitoring or any
other activity (collectively, “Environmental Clean-up Activities”) required by
any applicable governmental authority or Environmental Law with respect to
Hazardous Materials at, in, on, under or from the Property, and any such
Environmental Testing or Environmental Clean-up Activities shall be undertaken
with appropriate diligence and in full compliance with all applicable
Environmental Laws;

 

(d)                                 provide as promptly as practicable (and in
any event within 20 days of receipt thereof) to the Collateral Agent written
notice of and copies of all written nonprivileged and material communications
relating to (A) any pending or threatened Environmental Claim pertaining to the
Property, or the use or operation thereof, EnergySolutions, Duratek, Parent or
the Permitted Business, or (B) any fact, condition, event or other circumstance
with respect to the Property or any other facility or property presently or
formerly owned or operated by EnergySolutions, Duratek, Parent or any Person for
which EnergySolutions, Duratek or Parent is responsible, which is reasonably
likely to result in a material Environmental Claim pertaining to the Property,
EnergySolutions, Duratek or Parent; all such notices shall describe in
reasonable detail the nature of the Environmental Claim, investigation, fact,
condition, event or other circumstance and EnergySolutions’, Duratek’s or
Parent’s response thereto;

 

(e)                                  at any time, if EnergySolutions or Duratek
receives notice that an adverse change in the environmental condition of the
Property has occurred or an adverse environmental condition with respect to the
Property has been discovered, and at EnergySolutions’ or Duratek’s sole cost and
expense, (i) diligently commence (or cause another Person to commence) to cure
such condition, to the extent required by applicable Environmental Laws
(including commencing any evaluation or assessment of such conditions and the
development of an appropriate plan with respect thereto), within 30 days after
receipt of such notice (or such shorter period as may be required by applicable
Environmental Laws or in the event of an emergency) and (ii) thereafter
diligently prosecute (or cause another Person to diligently prosecute) such cure
to completion; and

 

(f)                                    EnergySolutions and Parent shall provide
to the Administrative Agent such detailed reports relating to any material
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Lenders.

 


SECTION 5.16                                          REQUIRED CONSENTS AND
TRANSFER OF LICENSES IN EVENT OF DEFAULT.


 

If an Event of Default specified in Section 8.1 shall have occurred and be
continuing and the Administrative Agent exercises a remedy under Section 8.2,
EnergySolutions, Duratek and Parent shall, at the request of the Administrative
Agent:  (a) use commercially reasonable efforts to seek and obtain all required
prior approvals and consents to the direct or indirect transfer of control of
the Property, the Permitted Business or the applicable Licenses or Environmental
Permits, including all approvals and consents required by any Environmental Law,
License or Environmental Permit, (b) cooperate with the Administrative Agent, or
any receiver or other Person appointed by the Administrative Agent, to assist
such Person in identifying the Licenses and

 

88

--------------------------------------------------------------------------------


 

Environmental Permits required to own, maintain, operate or transfer the
Property or the Permitted Business from and after the Event of Default, and
(c) use commercially reasonable best efforts to either transfer to the
Administrative Agent or a Person designated by the Administrative Agent the
Licenses and Environmental Permits of EnergySolutions, where permissible, or
obtain new Licenses and Environmental Permits for the Administrative Agent or
Person designated by the Administrative Agent.  Such efforts, cooperation and
assistance shall include, but are not limited to, EnergySolutions’, Duratek’s,
Parent’s or their respective agents’ attendance at public hearings and, to the
extent necessary, the use of the knowledge, expertise and information of
EnergySolutions, Duratek, Parent and their respective agents, experts and
employees.

 


SECTION 5.17                                          SUBORDINATION OF
INTERCOMPANY LOANS.


 

Each Loan Party covenants and agrees that any existing and future debt
obligation of Parent, EnergySolutions or any Subsidiary to any Non-U.S.
Subsidiary shall be subordinated to the Loans.

 


ARTICLE 6.


 


INFORMATION COVENANTS


 

So long as any of the Obligations is outstanding and unpaid, any Letter of
Credit (other than a Collateralized Letter of Credit) shall be outstanding or
EnergySolutions has a right to borrow hereunder (whether or not the conditions
to borrowing have been or can be fulfilled), and unless the Majority Lenders, or
such greater number of Lenders as may be expressly provided herein, shall
otherwise consent in writing, EnergySolutions will furnish or cause to be
furnished to each Lender and the Administrative Agent, at their respective
offices:

 


SECTION 6.1                                                QUARTERLY AND INTERIM
FINANCIAL STATEMENTS AND INFORMATION.


 

Within forty-five (45) days after the last day of each of the first three
quarters of each fiscal year of Parent, unaudited balance sheets of Parent on a
consolidated basis with all of its Subsidiaries, as at the end of such quarter
and as of the end of the preceding fiscal year, and the related statements of
operations and the related statements of cash flows of Parent on a consolidated
basis with all of its Subsidiaries, for such quarter and for the elapsed portion
of the year ended with the last day of such quarter, which shall set forth in
comparative form such figures as at the end of and for such quarter and the
appropriate prior period (but only for such quarter and other periods for which
such comparative figures are available) and shall be certified by the chief
financial officer of Parent to be, in his or her opinion, complete and correct
in all material respects and to present fairly, in accordance with GAAP (except
as to the exclusion of certain Subsidiaries which should be consolidated with
EnergySolutions under GAAP), the financial position of Parent on a consolidated
basis with all of its Subsidiaries as at the end of such period and the results
of operations for such period, and for the elapsed portion of the year ended
with the last day of such period, subject only to normal year-end adjustments.

 


SECTION 6.2                                                ANNUAL FINANCIAL
STATEMENTS AND INFORMATION.


 

Within one hundred twenty (120) days after the end of each fiscal year of
Parent, the audited consolidated balance sheets of Parent on a consolidated
basis with all of its Subsidiaries, as

 

89

--------------------------------------------------------------------------------


 

of the end of such fiscal year, and the related audited consolidated statements
of operations for such fiscal year and, to the extent available, and not
previously provided to the Administrative Agent, for the previous two (2) fiscal
years, the related audited consolidated statements of changes in members’ equity
for such fiscal year and, to the extent available and not previously provided
hereunder, for the previous two (2) fiscal years, and related audited
consolidated statements of cash flows for such fiscal year and, to the extent
available, for the previous two (2) fiscal years, which shall be accompanied by
an opinion (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) of Ernst &
Young LLP or other independent certified public accountants of recognized
national standing or otherwise reasonably acceptable to the Administrative
Agent, together with a statement of such accountants that in connection with
their audit, nothing came to their attention that caused them to believe that
Parent was not in compliance with the terms, covenants, provisions or conditions
of Section 7.7 hereof.

 


SECTION 6.3                                                PERFORMANCE
CERTIFICATES.


 

At the time the annual and quarterly financial statements are furnished pursuant
to Sections 6.1 and 6.2 hereof, the Performance Certificate:

 

(a)                                  setting forth as at the end of such
quarterly period or fiscal year, as the case may be, whether or not
EnergySolutions or Parent was in compliance with the requirements of Section 7.7
hereof; and

 

(b)                                 stating that, to his or her knowledge, no
Default or Event of Default has occurred as at the end of such quarterly period
or year, as the case may be, or, if a Default or an Event of Default has
occurred, disclosing each such Default or Event of Default and its nature, when
it occurred, whether it is continuing and the steps being taken by
EnergySolutions with respect to such Default or Event of Default.

 


SECTION 6.4                                                COPIES OF OTHER
REPORTS.


 


(A)                                  PROMPTLY UPON RECEIPT THEREOF, COPIES OF
ANY FINAL MANAGEMENT REPORT SUBMITTED TO ENERGYSOLUTIONS OR PARENT BY
ENERGYSOLUTIONS’ OR PARENT’S INDEPENDENT PUBLIC ACCOUNTANTS INCLUDING, WITHOUT
LIMITATION, THE REPORT PREPARED IN CONNECTION WITH THE ANNUAL AUDIT REFERRED TO
IN SECTION 6.2.


 


(B)                                 PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY
MATERIAL ADVERSE NOTICE OR REPORT REGARDING ANY LICENSE, THE LOSS OF WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE, HELD BY
ENERGYSOLUTIONS OR PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES.


 


(C)                                  IN CONNECTION WITH ANY PROPOSED ACQUISITION
BY ENERGYSOLUTIONS OR ANY SUBSIDIARY DESCRIBED IN SECTION 7.6(D)(II), OR ANY
PROPOSED REAL PROPERTY ACQUISITION, AND PROMPTLY UPON EACH REQUEST, SUCH DATA,
CERTIFICATES, REPORTS, STATEMENTS, OPINIONS OF COUNSEL PREPARED FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM, DOCUMENTS OR FURTHER
INFORMATION REGARDING THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL POSITION,
PROJECTIONS, RESULTS OF OPERATIONS OR BUSINESS PROSPECTS OF ENERGYSOLUTIONS OR
ANY SUBSIDIARY AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST,
INCLUDING, WITHOUT LIMITATION, A PHASE I ENVIRONMENTAL REPORT IN CONNECTION WITH
ANY PROPOSED REAL PROPERTY ACQUISITION.


 


90

--------------------------------------------------------------------------------



 


(D)                                 ANNUALLY, A CERTIFICATE OF INSURANCE
INDICATING THAT THE REQUIREMENTS OF SECTION 5.5 HEREOF REMAIN SATISFIED FOR SUCH
FISCAL YEAR.


 


(E)                                  ANNUALLY, AND IN NO EVENT LATER THAN
JANUARY 31 OF ANY YEAR, A COPY OF PARENT’S ANNUAL FINANCIAL FORECASTS FOR ITSELF
AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR.


 


(F)                                    WITHIN FORTY-FIVE (45) DAYS AFTER THE
LAST DAY OF EACH FISCAL QUARTER OF PARENT BEGINNING ON THE LAST DAY OF THE
FISCAL QUARTER IN WHICH THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT
EFFECTIVE DATE OCCURS AND ENDING ON THE REVOLVING MATURITY DATE, FINANCIAL AND
OPERATIONS STATUS REPORTS RELATING TO THE ZION ACQUISITION AND ENERGYSOLUTIONS’
DECOMMISSIONING OBLIGATIONS RELATED THERETO, IN A FORM AS AGREED TO BY THE
ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS.


 


(G)                                 ANNUALLY UNTIL THE TERM LOAN MATURITY DATE,
AND IN NO EVENT LATER THAN JANUARY 31 OF ANY YEAR, FUND REPORTS CREATED FOR
ENERGYSOLUTIONS BY ANY TRUSTEE IN CONNECTION WITH THE ZION ACQUISITION OR
PURSUANT TO THE ZION AGREEMENTS; PROVIDED THAT SUCH REPORTS INCLUDE (I) FUND
PERFORMANCE, (II) BEGINNING AND END OF YEAR ALLOCATION MIX, (III) BEGINNING AND
END OF YEAR NET ASSET VALUE AND (IV) A SUMMARY OF THE INVESTMENT POLICY.


 


SECTION 6.5                                                NOTICE OF LITIGATION
AND OTHER MATTERS.


 

Notice specifying the nature and status of any of the following events,
promptly, but in any event not later than fifteen (15) days after any officer of
EnergySolutions becomes aware of the occurrence of any of the following events:

 

(a)                                  the commencement of all material
proceedings and investigations by or before any governmental body and all
actions and proceedings in any court or before any arbitrator against, or to the
extent known to EnergySolutions or Parent, in any other way relating materially
adversely to, EnergySolutions, Parent or any of their Subsidiaries, or any of
their respective properties, assets or businesses or any License;

 

(b)                                 any adverse change with respect to the
business, assets, liabilities, financial position, results of operations or
business prospects of EnergySolutions or any Subsidiary, which has had or could
reasonably be expected to have a Material Adverse Change;

 

(c)                                  any Default or the occurrence or
non-occurrence of any event (A) that constitutes, or that with the passage of
time or giving of notice or both would constitute, a material default by
EnergySolutions, Parent or any of their respective Subsidiaries under any
material agreement other than this Agreement to which EnergySolutions, Parent or
any of their respective Subsidiaries is a party or by which any of their
respective properties may be bound, or (B) that could reasonably be expected to
have a Material Adverse Change, giving in each case the details thereof and
specifying the action proposed to be taken with respect thereto;

 

(d)                                 (A) the occurrence of a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) with respect to any Plan that would result in the imposition on
EnergySolutions or any of the Subsidiaries of a tax or penalty,

 

91

--------------------------------------------------------------------------------


 

(B) any Reportable Event (for which the 30-day notice requirement has not been
waived) with respect to any Plan, (C) the institution or, to the knowledge of
EnergySolutions or any Subsidiary, threatened institution by the PBGC of
proceedings under ERISA to terminate or to partially terminate any Plan or ERISA
Affiliate Plan or appoint a trustee to administer any such Plan, (D) the
commencement of or, to the knowledge of EnergySolutions or any Subsidiary,
threatened commencement of any litigation regarding any such Plan, in each case,
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Change;

 

(e)                                  the occurrence of any event subsequent to
the Third Amended and Restated Credit Agreement Effective Date which, if such
event had occurred prior to the Third Amended and Restated Credit Agreement
Effective Date, would have constituted an exception to the representation and
warranty in Section 4.1(m) of this Agreement.

 


ARTICLE 7.


 


NEGATIVE COVENANTS


 

So long as any of the Obligations is outstanding and unpaid, any Letter of
Credit (other than a Collateralized Letter of Credit) shall be outstanding or
EnergySolutions has a right to borrow from the Lenders hereunder (whether or not
the conditions to borrowing have been or can be fulfilled), and unless the
Majority Lenders or such greater number of Lenders as may be expressly provided
herein, shall otherwise consent in writing:

 


SECTION 7.1                                                INDEBTEDNESS OF
PARENT, ENERGYSOLUTIONS AND ITS SUBSIDIARIES.


 

EnergySolutions and Parent each shall not, and shall cause each of their
respective Subsidiaries not to, create, assume, incur or otherwise become or
remain obligated in respect of, or permit to be outstanding, any Indebtedness,
or enter into any Derivatives Contract, except:

 

(a)                                  the Obligations (other than Loans made
pursuant to Section 2.15);

 

(b)                                 current accounts payable, accrued expenses,
customer advance payment liabilities in connection with FASB 143, liabilities
that are not Indebtedness for Money Borrowed and liabilities that are related to
litigation, in each case, incurred in, or resulting from the conduct of, the
ordinary course of the Permitted Business;

 

(c)                                  Indebtedness secured by Permitted Liens
described in clauses (g), (h) and (j) of the definition of “Permitted Liens”;

 

(d)                                 Obligations under the Secured Hedge
Agreements;

 

(e)                                  Indebtedness expressly permitted under
Section 7.5 hereof;

 

(f)                                    Guaranties and Indebtedness existing as
of the Second Amendment Effective Date and listed on Schedule 14 (as reduced by
any permanent repayments of principal thereof), without giving effect to any
subsequent extension, renewal or refinancing thereof except to the extent set
forth on Schedule 14; provided that the aggregate principal

 

92

--------------------------------------------------------------------------------


 

amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding at the time of any such extension, renewal
or refinancing;

 

(g)                                 Indebtedness of EnergySolutions and the
Subsidiaries (other than Indebtedness of the type acquired or assumed in
accordance with Section 7.1(l)) evidenced by Capitalized Lease Obligations (to
the extent permitted hereby) and purchase money Indebtedness; provided that in
no event shall the sum of the aggregate principal amount of all Capitalized
Lease Obligations and purchase money Indebtedness permitted by this
Section 7.1(g) exceed $40,000,000 at any time outstanding;

 

(h)                                 so long as no Default or Event of Default
then exists or would result therefrom, Additional Permitted Debt to the extent
that (i) such Additional Permitted Debt is issued to the seller as all or part
of the consideration for any Permitted Acquisition or Real Property Acquisition
or (ii) the Net Proceeds thereof are used within 90 days after the date of
issuance thereof to finance all or a part of any Permitted Acquisition or Real
Property Acquisition (including to refinance any Indebtedness of either the
Acquisition Entity or the business acquired) and to pay the related fees and
expenses; provided that (x) the sum of (1) the aggregate principal amount of all
Additional Permitted Debt incurred pursuant to this Section 7.1(h) plus (2) the
aggregate principal amount of all Indebtedness incurred pursuant to
Section 7.1(i) shall not exceed $10,000,000 at any time outstanding, and (y) if
all or any portion of the Net Proceeds of such Additional Permitted Debt are not
so used within such 90-day period (or such earlier date, if any, as
EnergySolutions determines not to (or that it cannot) consummate a Permitted
Acquisition within such 90-day period), such remaining portion shall be repaid
to the extent not prohibited by the terms thereof, and to the extent so
prohibited, shall be applied on the last day of such period (or such earlier
date of determination, if any) as a mandatory prepayment of principal of the
Term Loans to be applied in accordance with Section 2.6(b) hereof;

 

(i)                                     Indebtedness of a Subsidiary acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness) or Real Property
Acquisition; provided that (x) such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, such Permitted Acquisition or Real
Property Acquisition, (y) such Indebtedness does not constitute Indebtedness for
Money Borrowed, it being understood and agreed that Capitalized Lease
Obligations and purchase money Indebtedness shall not constitute Indebtedness
for Money Borrowed for purposes of this clause (y), and (z) the aggregate
principal amount of all Indebtedness permitted by this Section 7.1(i) shall not
exceed at any time outstanding the aggregate principal amount which, when added
to the aggregate principal amount of all Indebtedness then outstanding pursuant
to Section 7.1(h), equals $10,000,000;

 

(j)                                     so long as no Default or Event of
Default then exists or would result therefrom, Indebtedness incurred by
EnergySolutions and the Subsidiaries in the ordinary course of the Permitted
Business, including without limitation the amount by which the aggregate amount
of performance or fidelity bonds permitted under Section 7.1(l) below exceeds
the aggregate amount of cash and Letters of Credit securing the same, not to
exceed an aggregate principal amount of $5,000,000 at any one time outstanding;
provided

 

93

--------------------------------------------------------------------------------


 

that no more than $2,500,000 of the Indebtedness incurred pursuant to this
clause (j) may be secured by a Lien on the property of EnergySolutions and the
Subsidiaries;

 

(k)                                  intercompany Indebtedness to the extent
permitted by Section 7.6(c)(v) or 7.6(c)(x);

 

(l)                                     EnergySolutions’ reimbursement and other
obligations in connection with performance bonds and/or fidelity bonds that are
secured only by either cash proceeds of Revolving Loans or by Letters of Credit
issued hereunder, which bonds are required to be furnished by EnergySolutions or
any Subsidiary in connection with contracts entered into by EnergySolutions or
such Subsidiary in the ordinary course of its Permitted Business;

 

(m)                               Guaranties by EnergySolutions or any
Subsidiary Guarantor in respect of any Indebtedness of EnergySolutions or any
Subsidiary Guarantor, in each case, otherwise permitted under this Section 7.1;

 

(n)                                 Indebtedness representing the replacement,
renewal, extension, refinancing or refunding of the foregoing (other than
Section 7.1(a) and Section 7.1(f)); provided, however, that such Indebtedness
does not exceed the principal amount of outstanding or committed Indebtedness so
replaced, renewed, extended, refinanced or refunded plus financing fees and
other expenses associated therewith; provided further, however, that (A) such
replacing, renewing, extending, refinancing or refunding Indebtedness shall have
no mandatory repayments or redemptions prior to the Indebtedness being replaced,
renewed, extended, refinanced or refunded, (B) in the case of any replacing,
renewing, extending, refinancing or refunding of Indebtedness pari passu to the
Obligations hereunder, the replacing, renewing, extending, refinancing or
refunding Indebtedness is made pari passu or subordinated to the Obligations
hereunder and, in the case of any replacing, renewing, extending, refinancing or
refunding of Indebtedness subordinated to the Obligations hereunder, the
replacing, extending, refinancing or refunding Indebtedness is made subordinate
to the Obligations hereunder to substantially the same or a greater extent as
the Indebtedness replaced, renewed, extended, refinanced or refunded and (C) if
the Indebtedness being replaced, renewed, extended, refinanced or refunded was
incurred pursuant to Section 7.1(w) or incurred pursuant to this clause (n) but
was previously incurred pursuant to such Section 7.1(w), such replacing,
renewing, extending, refinancing or refunding Indebtedness shall be unsecured
and only a Loan Party may be an obligor with respect thereto;

 

(o)                                 Indebtedness of up to $240,000,000 aggregate
principal amount in respect of the Duratek Loans under the Duratek Loan
Agreement and, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Permitted Refinancing Indebtedness in
respect thereof;

 

(p)                                 Indebtedness from Loans made pursuant to
Section 2.15 hereto (other than Loans made pursuant to
Section 2.15(a)(iv) hereto) which is used solely to finance a Permitted
Acquisition (and to pay fees and expenses related thereto); provided that after
giving effect to the incurrence of such Indebtedness (and any other Indebtedness
incurred since the last day of the immediately preceding test period) on a pro
forma basis as if it

 

94

--------------------------------------------------------------------------------


 

was incurred on the first day of the immediately preceding fiscal quarter,
Parent would be in compliance with Section 7.7;

 

(q)                                 Indebtedness incurred by Non-U.S.
Subsidiaries in an aggregate amount not to exceed $15,000,000 at any time
outstanding;

 

(r)                                    Indebtedness of up to $30,000,000 million
aggregate principal amount incurred pursuant to a United Kingdom working capital
facility;

 

(s)                                  on or after the Third Amended and Restated
Credit Agreement Effective Date, (i) Indebtedness outstanding pursuant to the
Zion Credit Support Obligation and (ii) Indebtedness incurred pursuant to
Section 2.15(a)(iv) hereto; provided that any such Indebtedness incurred
pursuant to this Section 7.1(s) is incurred solely to provide credit support for
the Zion Acquisition or for ZionSolutions;

 

(t)                                    Indebtedness of any Special Purpose
Subsidiary other than ZionSolutions not to exceed $10,000,000 per such Special
Purpose Subsidiary;

 

(u)                                 on or after the Third Amended and Restated
Credit Agreement Effective Date, unsecured obligations by EnergySolutions or
Parent pursuant to documents identified in clauses (b), (h) and (l) in the
definition of “Zion Agreements” hereto;

 

(v)                                 unsecured obligations of EnergySolutions or
Parent pursuant to any SPS Project Documentation, including any guarantee bond;
provided that the aggregate amount of such obligations shall not exceed
$50,000,000 per Special Purpose Subsidiary; provided further that the aggregate
amount of all such obligations shall not exceed $150,000,000;

 

(w)                               any other Additional Permitted Debt of any
Loan Party issued for cash, so long as the Applicable Section 7.1(w) Prepayment
Percentage of the Net Proceeds thereof are used, notwithstanding anything else
contained herein, (i) first, to prepay amounts outstanding under the Term
Facility and Duratek Loan Agreement on a pro rata basis until the Term Facility
and the Loans under the Duratek Loan Agreement are repaid in full, (ii) second,
to reduce the Synthetic Deposit Account on a dollar for dollar basis by
returning the Synthetic Deposits and cash collateralizing the Synthetic Letters
of Credit in a manner reasonably satisfactory to the Synthetic Issuing Bank and
the Administrative Agent and (iii) third, to repay any outstanding Revolving
Loans; provided that after giving effect to the incurrence of such Indebtedness
and the use of proceeds therefrom, the covenants in Section 7.7 would have been
satisfied as of the last day of the most recently ended fiscal quarter at the
end of which financial statements were required to have been delivered pursuant
to Section 6.1 or 6.2 (the “Latest Financial Reporting Date”).

 


SECTION 7.2                                                LIMITATION ON LIENS.


 

EnergySolutions and Parent each shall not, and shall cause each of their
respective Subsidiaries not to, create, assume, incur or permit to exist or to
be created, assumed, incurred or permitted to exist, directly or indirectly, any
Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for Permitted Liens.

 

95

--------------------------------------------------------------------------------


 


SECTION 7.3                                                AMENDMENT AND WAIVER.


 

EnergySolutions and Parent each shall not, and shall cause each of their
respective Subsidiaries not to, except in connection with a transaction
otherwise permitted hereunder, enter into any amendment of its articles or
certificate of incorporation or organization or, as applicable, operating
agreement or partnership agreement, except in each case to the extent that the
Administrative Agent determines, in its reasonable credit judgment, that such
amendment is not material and not adverse to the interests of the Lenders.

 


SECTION 7.4                                                LIQUIDATION, MERGER,
DISPOSITION OF ASSETS.


 


(A)                                  DISPOSITION OF ASSETS.  ENERGYSOLUTIONS AND
PARENT EACH SHALL NOT, AND SHALL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES NOT
TO, AT ANY TIME SELL, LEASE, LICENSE, ABANDON, TRANSFER, ASSIGN OR OTHERWISE
DISPOSE OF ANY OF THEIR ASSETS (OTHER THAN EXCLUDED ASSET SALES), UNLESS (I) ANY
NET PROCEEDS THEREFROM ARE APPLIED AS PROVIDED IN SECTION 2.6(B) HEREOF,
(II) ANY SUCH SALE, LEASE, LICENSE OR DISPOSITION RESULTING IN NET PROCEEDS IN
EXCESS OF $1,000,000 IS MADE FOR FAIR MARKET VALUE AS DETERMINED BY THE MANAGERS
OF ENERGYSOLUTIONS, (III) AT LEAST 75% OF THE CONSIDERATION RECEIVED CONSISTS OF
CASH OR READILY MARKETABLE CASH EQUIVALENTS OR THE ASSUMPTION OF INDEBTEDNESS OF
ENERGYSOLUTIONS OR ANY SUBSIDIARY AND NO DEFAULT THEN EXISTS OR WOULD BE CAUSED
THEREBY (UNLESS SUCH SALE, LEASE, LICENSE, ABANDONMENT OR OTHER DISPOSAL WOULD
CURE ANY SUCH DEFAULT) AND (IV) AS TO ANY SUCH SALE, LEASE, LICENSE OR OTHER
DISPOSITION WHERE THE AGGREGATE CONSIDERATION TO BE RECEIVED IS IN EXCESS OF
$20,000,000, THE MAJORITY LENDERS SHALL HAVE GIVEN THEIR EXPRESS PRIOR WRITTEN
CONSENT, AFTER RECEIVING SUCH INFORMATION AND DOCUMENTS AS THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY REQUEST.  AT THE TIME OF ANY SUCH PERMITTED ASSET SALE
HEREUNDER IN WHICH THE AGGREGATE CONSIDERATION THEREFOR EXCEEDS $10,000,000,
ENERGYSOLUTIONS SHALL PROVIDE THE ADMINISTRATIVE AGENT AND THE LENDERS WITH
PROJECTIONS ASSUMING THE CONSUMMATION OF THE PERMITTED ASSET SALE AND
DEMONSTRATING PRO FORMA COMPLIANCE WITH SECTION 7.7 HEREOF FOR THE REMAINING
TERM OF THIS AGREEMENT.


 


(B)                                 LIQUIDATION, MERGER OR CONSOLIDATION. 
ENERGYSOLUTIONS AND PARENT EACH SHALL NOT, AND SHALL CAUSE EACH OF THEIR
RESPECTIVE SUBSIDIARIES (OTHER THAN A SPECIAL PURPOSE SUBSIDIARY) NOT TO, AT ANY
TIME LIQUIDATE OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION) OR
OTHERWISE WIND UP, OR ENTER INTO ANY MERGER OR CONSOLIDATION; PROVIDED THAT IF
NO DEFAULT THEN EXISTS OR WOULD BE CAUSED THEREBY, THE FOLLOWING SUCH
TRANSACTIONS ARE PERMITTED:  (I) A MERGER OR CONSOLIDATION AMONG ENERGYSOLUTIONS
AND ONE OR MORE OF ITS SUBSIDIARIES THAT IS A WHOLLY-OWNED SUBSIDIARY GUARANTOR;
PROVIDED ENERGYSOLUTIONS IS THE SURVIVING PERSON; (II) A MERGER OR CONSOLIDATION
AMONG DURATEK AND ONE OR MORE OF ITS SUBSIDIARIES THAT IS A WHOLLY-OWNED
SUBSIDIARY GUARANTOR; PROVIDED DURATEK IS THE SURVIVING PERSON; (III) A MERGER
OR CONSOLIDATION BETWEEN OR AMONG TWO OR MORE SUBSIDIARIES; PROVIDED THAT IF ANY
OF THE ENTITIES IS A SUBSIDIARY GUARANTOR, THE SURVIVING ENTITY SHALL BE A
SUBSIDIARY GUARANTOR; (IV) AN ACQUISITION PERMITTED HEREUNDER EFFECTED BY A
MERGER OR CONSOLIDATION IN WHICH ENERGYSOLUTIONS OR A SUBSIDIARY IS THE
SURVIVING PERSON; (V) A LIQUIDATION OR DISSOLUTION OF ONE OR MORE SUBSIDIARIES
INTO ITS OR THEIR PARENT ENTITY (PROVIDED ENERGYSOLUTIONS OR ONE OF THE
SUBSIDIARIES IS SUCH PARENT ENTITY); AND (VI) ANY TRANSACTION OR SERIES OF
RELATED TRANSACTIONS WHEREBY ENERGYSOLUTIONS BECOMES A CORPORATION ORGANIZED
UNDER THE LAWS OF THE STATE OF DELAWARE OR THE STATE OF UTAH, SO LONG AS,
FOLLOWING SUCH TRANSACTION OR TRANSACTIONS, NO PERSON OTHER THAN PARENT HAS AN
ECONOMIC OR VOTING INTEREST IN ENERGYSOLUTIONS; PROVIDED THAT AT LEAST TEN
(10) DAYS PRIOR TO EXECUTING ANY TRANSACTION OR TRANSACTIONS


 


96

--------------------------------------------------------------------------------



 

permitted by clause (vi) of this Section 7.4(b), EnergySolutions shall provide
written notice to the Collateral Agent and shall execute any amendment to the
Loan Documents reasonably requested by the Collateral Agent to maintain a valid
and perfected first priority security interest in the Collateral in favor of the
Collateral Agent, for itself and for the ratable benefit of the Secured Parties,
securing, in accordance with the terms of the Security Documents, the
outstanding Secured Obligations.  Notwithstanding anything to the contrary in
any Loan Document (other than this Agreement), any reorganization permitted
pursuant to clause (vi) of this Section 7.4(b) shall be deemed not to be a
breach of any representation or warranty in any Loan Document (other than this
Agreement), so long as EnergySolutions complies with the notification and
documentation requirements in such clause (vi).  Notwithstanding anything to the
contrary contained above, Parent must at all times directly or indirectly own
100% of the Equity Interests of each of EnergySolutions and Duratek.


 


SECTION 7.5                                                LIMITATION ON
GUARANTEES.


 

Except as permitted under Section 7.1, EnergySolutions and Parent each shall
not, and shall cause each of their respective Subsidiaries not to, at any time
Guaranty, assume or be obligated with respect to, or permit to be outstanding
any Guaranty of, any obligation of any other Person other than (a) a Guaranty by
endorsement of negotiable instruments for collection in the ordinary course of
business, or (b) obligations under agreements of EnergySolutions or any of the
Subsidiaries entered into in connection with providing or the acquisition of
services, supplies and equipment in the ordinary course of the Permitted
Business of EnergySolutions or any of the Subsidiaries, (c) on or after the
Third Amended and Restated Credit Agreement Effective Date, any Guaranty
contemplated by Sections 7.1(s) and (u) hereto, any Guaranty contemplated by the
Asset Sale Agreement and any Guaranty undertaken pursuant to the Zion Credit
Support Obligation, (d) unsecured obligations of EnergySolutions or Parent
pursuant to any SPS Project Documentation, including any guarantee bond;
provided that the aggregate amount of such obligations shall not exceed
$50,000,000 per Special Purpose Subsidiary; provided further that the aggregate
amount of all such obligations shall not exceed $150,000,000 and (e) as may be
contained in any Loan Document including, without limitation, the Guaranty and
the Subsidiary Guaranty and Guarantees by Loan Parties of Indebtedness incurred
pursuant to Section 7.1(w) and refinancings (including successive refinancings)
thereof pursuant to Section 7.1(n).

 


SECTION 7.6                                                INVESTMENTS AND
ACQUISITIONS.


 

EnergySolutions and Parent shall not, and shall cause each Subsidiary not to,
make any Investment in any Person, or make any Acquisition, or any acquisition
of any interest in real property, except that EnergySolutions may enter into the
Secured Hedge Agreements, and that, so long as no Default exists before and
after giving effect thereto:

 

(a)                                  Cash Equivalents.  EnergySolutions and each
Subsidiary may, directly or through a brokerage account, purchase (i) marketable
direct obligations of the United States of America, its agencies and
instrumentalities maturing within one year from the date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or

 

97

--------------------------------------------------------------------------------


 

Moody’s, (iii) dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from S&P or “A2”
or the equivalent thereof from Moody’s with maturities of not more than one year
from the date of acquisition by such Person, (iv) repurchase obligations with a
term of not more than seven days for underlying securities of the type described
in clauses (i) and (ii) above entered into with any bank meeting the
qualifications specified in clause (iii) above, (v) commercial paper issued by
any Person incorporated in the United States rated at least “A-1” or the
equivalent thereof by S&P or at least “P-1” or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person, and (vi) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses
(i) through (v) above (collectively, “Cash Equivalents”).

 

(b)                                 Acquisitions.  Subject to compliance with
Section 7.6(d), EnergySolutions and the Subsidiaries may make Permitted
Acquisitions and Real Property Acquisitions.

 

(c)                                  Investments.  Subject to compliance with
Section 7.6(d), EnergySolutions and the Subsidiaries may make the following
Investments (collectively, “Permitted Investments”):

 

(i)                                     EnergySolutions and the Subsidiaries may
acquire and hold accounts receivable owing to any of them, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms of EnergySolutions or such Subsidiary;

 

(ii)                                  EnergySolutions and its consolidated
Subsidiaries and each Consolidated Subsidiary of Parent may acquire and own
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of their suppliers and customers or in good faith
settlement of delinquent obligations of, and other disputes with, their
customers and suppliers arising in the ordinary course of business;

 

(iii)                               EnergySolutions and its consolidated
Subsidiaries and each Consolidated Subsidiary of Parent may make Investments
consisting of loans and advances to officers and employees for moving,
relocation and travel expenses and other similar expenditures, in each case in
the ordinary course of business and in an aggregate amount not to exceed
$1,000,000 at any time outstanding (determined without regard to any write-downs
or write-offs of such loans and advances);

 

(iv)                              EnergySolutions and its consolidated
Subsidiaries and each Consolidated Subsidiary of Parent may enter into Secured
Hedge Agreements;

 

(v)                                 the Loan Parties may make intercompany loans
and advances between and among one another (collectively, the “Intercompany
Loans”); provided that (A) each Intercompany Loan made shall be evidenced by an
intercompany

 

98

--------------------------------------------------------------------------------


 

promissory note, which note shall be pledged to the Collateral Agent pursuant
to, and to the extent required by, the Pledge Agreement, and (B) each obligor
and obligee in respect of each such Intercompany Loan shall have executed and
delivered to the Collateral Agent a counterpart of a Subordination Agreement;

 

(vi)                              Parent, EnergySolutions and their respective
Subsidiaries may make Investments in their respective Subsidiaries that are
Subsidiary Guarantors;

 

(vii)                           a Subsidiary that is not a Subsidiary Guarantor
may make Investments in another Subsidiary that is not a Subsidiary Guarantor;

 

(viii)                        EnergySolutions and the Subsidiaries may acquire
and hold promissory notes and other non-cash consideration issued by the
purchaser of assets in connection with a sale of such assets to the extent
permitted by the definition of “Permitted Asset Sale”;

 

(ix)                                Investments outstanding as of the Second
Amendment Effective Date and set forth on Schedule 17;

 

(x)                                   other Investments in any Subsidiary that
is not a Subsidiary Guarantor and joint ventures not to exceed $60,000,000 at
any time outstanding; provided that any Investment in the form of a loan or
advance shall be evidenced by a note and, in the case of a loan or advance by a
Loan Party, pledged by such Loan Party as Collateral pursuant to the Security
Documents;

 

(xi)                                Investments in ZionSolutions
(A) contemplated by Sections 7.1(s) and (u) hereto and (B) pursuant to the Zion
Agreements in an aggregate amount not greater than the aggregate amount of
Investments to be made pursuant to the Zion Agreements in the forms most
recently delivered to the Administrative Agent prior to the date hereof
(without, for the avoidance of doubt, giving effect to any amendments or
modifications thereof pursuant to clause (o) of the definition of Zion
Agreements); and

 

(xii)                             Investments in Special Purpose Subsidiaries
other than ZionSolutions not to exceed $10,000,000 per Special Purpose
Subsidiary.

 

(d)                                 Conditions to Permitted Acquisitions, Real
Property Acquisitions and Permitted Investments.  No Permitted Acquisition, Real
Property Acquisition or Permitted Investment permitted under Section 7.6(b) or
(c) hereof may be consummated unless:

 

(i)                                     (A) EnergySolutions and Parent shall be
in pro forma compliance with the financial covenants set forth in Section 7.7
before and after giving effect to such Permitted Acquisition, Real Property
Acquisition or Permitted Investment, as the case may be, (B) no Default shall
have occurred and be continuing (or would occur after giving effect thereto) and
(C) such Permitted Acquisition, Real Property Acquisition or Permitted
Investment shall not be reasonably expected to have a Material Adverse Change;

 

99

--------------------------------------------------------------------------------


 

(ii)                                  With respect to any Permitted Acquisition,
Real Property Acquisition or Permitted Investment of more than $20,000,000,
EnergySolutions shall provide the Administrative Agent and the Lenders with
notice thereof, not less than ten (10) days prior to the proposed closing
thereof, and with copies of all material information pertaining to such
Permitted Acquisition, Real Property Acquisition or Permitted Investment, as the
case may be, and a certificate signed by the chief financial officer of
EnergySolutions, certifying pro forma compliance with the covenants listed in
clause (i) of this Section 7.6(d), together with any calculations necessary to
demonstrate such compliance; and

 

(iii)                               Sections 5.10, 5.13 and 6.4(c) of this
Agreement have been complied with.

 


SECTION 7.7                                                FINANCIAL COVENANTS.


 

Parent and its Subsidiaries shall not:

 

(a)                                  Leverage Ratio.  Permit the Leverage Ratio
to exceed the ratios for the respective periods ended on the dates set forth
below:

 

Four Fiscal Quarters Ended

 

Maximum Ratio

 

March 31, 2007 – September 30, 2007

 

5.25

 

December 31, 2007

 

5.00

 

March 31, 2008 – September 30, 2008

 

4.75

 

December 31, 2008

 

4.50

 

March 31, 2009 – June 30, 2009

 

4.25

 

September 30, 2009 – December 31, 2010

 

4.00

 

March 31, 2011 – thereafter

 

3.50

 

 

(b)                                 First Lien Leverage Ratio.  Permit the First
Lien Leverage Ratio to exceed the ratios for the respective periods ended on the
dates set forth below:

 

Four Fiscal Quarters Ended

 

Maximum Ratio

 

March 31, 2007 – September 30, 2007

 

4.75

 

December 31, 2007

 

4.50

 

March 31, 2008 – September 30, 2008

 

4.25

 

December 31, 2008

 

4.00

 

March 31, 2009 – December 31, 2009

 

3.75

 

March 31, 2010 – December 31, 2010

 

3.50

 

March 31, 2011

 

3.25

 

June 30, 2011 – thereafter

 

3.00

 

 

(c)                                  Interest Coverage Ratio.  Permit the
Interest Coverage Ratio to be less than the ratios for the respective periods
ended on the dates set forth below:

 

 

Four Fiscal Quarters Ended

 

Minimum Ratio

 

March 31, 2007 – December 31, 2007

 

2.00

 

 

100

--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ended

 

Minimum Ratio

 

March 31, 2008

 

2.25

 

June 30, 2008 – March 31, 2009

 

2.50

 

June 30, 2009 – December 31, 2009

 

2.75

 

March 31, 2010 – thereafter

 

3.00

 

 

Notwithstanding the foregoing, at all times after the Duratek Payoff, for the
purpose of calculating the Leverage Ratio pursuant to Section 7.7(a), the First
Lien Leverage Ratio pursuant to Section 7.7(b) and the Interest Coverage Ratio
pursuant to this Section 7.7(c), Operating Cash Flow shall exclude (x) the net
income of Duratek and its Subsidiaries on a consolidated basis determined in
accordance with GAAP and (y) any items that would be added to the net income of
Duratek and its Subsidiaries in the calculation of the operating cash flow of
Duratek and its Subsidiaries (calculated in the same manner, and with the same
adjustments, as “Operating Cash Flow” of Parent and its Subsidiaries); provided
that “Duratek and its Subsidiaries” shall not include EnergySolutions and its
Subsidiaries if EnergySolutions is a Subsidiary of Duratek.

 

(d)                                 Maximum Capital Expenditures.  Permit the
aggregate Capital Expenditures of EnergySolutions and the Subsidiaries on a
consolidated basis to be greater than the amounts for the respective fiscal
years set forth below:

 

Fiscal Year

 

Maximum Capital Expenditures

 

2006

 

$40.0 million

 

2007 – 2009

 

$30.0 million

 

2010 – thereafter

 

$40.0 million

 

 

However, to the extent the aggregate Capital Expenditures of EnergySolutions and
the Subsidiaries on a consolidated basis in any one fiscal year (ending on or
after December 31, 2005) are less than the maximum amount permitted pursuant to
this Section 7.7(d), then EnergySolutions and its Subsidiaries on a consolidated
basis may expend an additional amount on Capital Expenditures in a subsequent
fiscal year equal to the dollar amount of the lesser of the shortfall from such
fiscal year and 50% of the amount permitted for Capital Expenditures in the
prior fiscal year; however, in no circumstance may any shortfall be carried
forward from more than one fiscal year at any time.

 


SECTION 7.8                                                AFFILIATE
TRANSACTIONS AND RESTRICTED PAYMENTS.


 


(A)                                  EXCEPT AS SPECIFICALLY PROVIDED HEREIN
(INCLUDING, WITHOUT LIMITATION, SECTION 7.7 AND SECTION 7.8(B) HEREOF),
ENERGYSOLUTIONS AND PARENT EACH SHALL NOT, AND SHALL CAUSE EACH OF THEIR
RESPECTIVE SUBSIDIARIES NOT TO, AT ANY TIME ENTER INTO ANY TRANSACTION OR SERIES
OF RELATED TRANSACTIONS WITH ANY AFFILIATE OF ENERGYSOLUTIONS OR ANY OF THE
SUBSIDIARIES, OTHER THAN (I)(A) IN THE ORDINARY COURSE OF BUSINESS OR (B) IN AN
AMOUNT LESS THAN $250,000 PER YEAR IN THE AGGREGATE FOR ALL SUCH TRANSACTIONS
AND (II) IN EACH CASE, ON TERMS THAT ARE NO LESS FAVORABLE TO ENERGYSOLUTIONS OR
SUCH SUBSIDIARY, AS THE CASE MAY BE, THAN THOSE THAT WOULD REASONABLY BE
OBTAINED BY ENERGYSOLUTIONS OR SUCH SUBSIDIARY AT THAT TIME IN A COMPARABLE
ARM’S-LENGTH TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE, EXCEPT (A) AS
DESCRIBED ON SCHEDULE 10 ATTACHED HERETO (AS SUCH SCHEDULE WAS DELIVERED ON THE
SECOND AMENDMENT EFFECTIVE DATE), (B) REASONABLE AND CUSTOMARY

 

101

--------------------------------------------------------------------------------


 

fees paid to non-officer members of the board of directors (or similar governing
body) of EnergySolutions and the Subsidiaries and (c) after the consummation of
the initial public offering of the shares of common stock of Parent, to the
holders of Equity Interests of EnergySolutions and Parent, (i) annualized
prorated dividends of up to $10,000,000 for the fiscal year ending December 31,
2007, (ii) dividends of up to $10,000,000 for the fiscal year ending
December 31, 2008, and (iii) dividends up to the greater of (A) $10,000,000 and
(B) 15% of Adjusted Net Income, for each consecutive four fiscal quarter period
thereafter; provided that for the 2009 fiscal year and each fiscal year
thereafter, the amount of dividends paid in any consecutive four fiscal quarter
period shall not exceed the lesser of (x) the amount referred to in clause
(iii) above or (y) 15% of the Available Adjusted Net Income as of the end of
such period.


 


(B)                                 THE LOAN PARTIES WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, DECLARE OR MAKE, OR AGREE TO
PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, OTHER THAN PERMITTED RESTRICTED
PAYMENTS.


 


SECTION 7.9                                                REAL ESTATE.


 

None of Parent, EnergySolutions or any of their respective Subsidiaries shall
purchase any single parcel of real estate other than any purchase that
constitutes a Real Property Acquisition.

 


SECTION 7.10                                          ERISA LIABILITIES.


 

EnergySolutions and Parent shall not, and shall cause each of their Subsidiaries
not to, permit the assets of any of their respective Plans to be less than the
accumulated benefit obligations of all such Plans (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) by an amount
that could reasonably be expected to have a Material Adverse Change if the Plans
were terminated.

 


SECTION 7.11                                          LIMITATION ON PREFERRED
STOCK.


 

EnergySolutions and Parent each shall not permit any of their respective
Subsidiaries (other than a Special Purpose Subsidiary) to create or issue any
preferred capital stock, limited partnership interest, general partnership
interest, or other securities or other equity or ownership interest except for
(a) preferred capital stock, limited partnership interests, general partnership
interests, and other securities and other equity and ownership interests
outstanding on the Third Amended and Restated Credit Agreement Effective Date or
(b) preferred capital stock, limited partnership interests, general partnership
interests, or other securities or other equity or ownership interests issued to
and held by EnergySolutions, Parent or any other Subsidiary.

 


SECTION 7.12                                          NEGATIVE PLEDGE.


 


(A)                                  ENERGYSOLUTIONS AND PARENT EACH SHALL NOT,
AND SHALL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN A SPECIAL
PURPOSE SUBSIDIARY) NOT TO, ENTER INTO AFTER THE THIRD AMENDED AND RESTATED
CREDIT AGREEMENT EFFECTIVE DATE OR PERMIT TO EXIST AFTER THE THIRD AMENDED AND
RESTATED CREDIT AGREEMENT EFFECTIVE DATE ANY NEW AGREEMENT (OTHER THAN THIS
AGREEMENT, ANY DURATEK LOAN DOCUMENT OR ANY OTHER LOAN DOCUMENT) THAT LIMITS OR
CONDITIONS


 


102

--------------------------------------------------------------------------------



 

the ability of EnergySolutions or Parent or any of their respective Subsidiaries
to create, incur, assume or suffer to exist Liens on property of such Person
except that this Section 7.12(a) shall not prohibit (a) any negative pledge
incurred or provided in connection with any Lien referred to in clause (e) of
the definition of “Permitted Lien” in Article 1 solely to the extent any such
negative pledge relates to the property secured by or the subject of such Lien,
(b) any restrictions on any Subsidiary of EnergySolutions or Parent under any
agreement in effect at the time such Subsidiary becomes a Subsidiary of
EnergySolutions or Parent, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary or a Subsidiary of Parent,
(c) any agreements governing any purchase money Liens or Capitalized Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(d) Additional Permitted Debt, (e) customary restrictions on assignment of
contracts (other than assignments in favor of the Collateral Agent for the
benefit of the Secured Parties) contained within such agreements, (f) customary
restrictions with respect to an asset imposed pursuant to an agreement for the
disposition of such asset (so long as such disposition is permitted by
Section 7.6 hereof and which agreement is not proscribed by a provision hereof
other than those contained in this Section 7.12(a)), (g) customary restrictions
in joint venture agreements of joint ventures that are not Subsidiaries and
(h) this Agreement or the Duratek Loan Agreement.


 


(B)                                 TO THE EXTENT ANY SPECIAL PURPOSE SUBSIDIARY
IS RESTRICTED OR PROHIBITED BY THE UNITED STATES NUCLEAR REGULATORY COMMISSION
OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL ENTITY, OR BY A COUNTERPARTY TO SUCH
SPECIAL PURPOSE SUBSIDIARY’S SPS PROJECT DOCUMENTATION, FROM GRANTING LIENS ON
SUCH SPECIAL PURPOSE SUBSIDIARY’S ASSETS FOR THE BENEFIT OF THE LENDERS, THEN
SUCH SPECIAL PURPOSE SUBSIDIARY SHALL NOT, AND SHALL CAUSE EACH OF ITS
RESPECTIVE SUBSIDIARIES NOT TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS,
OTHER THAN PERMITTED LIENS, ON THE PROPERTY OF SUCH SPECIAL PURPOSE SUBSIDIARY
FOR THE BENEFIT OF ANY PERSON THAT IS NOT A COUNTERPARTY TO SUCH SPECIAL PURPOSE
SUBSIDIARY’S SPS PROJECT DOCUMENTATION.


 


SECTION 7.13                                          PAYMENT RESTRICTIONS
AFFECTING SUBSIDIARIES.


 

EnergySolutions or Parent shall not, directly or indirectly, enter into after
the Third Amended and Restated Credit Agreement Effective Date or suffer to
exist after the Third Amended and Restated Credit Agreement Effective Date, or
permit any Subsidiary (other than a Special Purpose Subsidiary) to enter into
after the Third Amended and Restated Credit Agreement Effective Date or suffer
to exist after the Third Amended and Restated Credit Agreement Effective Date,
any new agreement or arrangement limiting the ability of any of such
Subsidiaries to declare or pay dividends or other distributions in respect of
its equity interests or repay or prepay any Indebtedness owed to, make loans or
advances to, or otherwise transfer assets to or invest in, EnergySolutions or
any Subsidiary (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (a) the
Loan Documents, (b) any agreement in effect at the time a Subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary, (c) restrictions on the transfer of any asset
subject to a Lien permitted by Section 7.2, (d) Additional Permitted Debt,
(e) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of EnergySolutions or any of the Subsidiaries
(other than in favor of the Collateral Agent for the benefit of the Secured
Parties), (f) customary provisions restricting assignment (other than in favor
of the Collateral Agent for the benefit of the Secured

 

103

--------------------------------------------------------------------------------


 

Parties) of any licensing agreement (in which EnergySolutions or any of the
Subsidiaries is the licensee) or other contract entered into by EnergySolutions
or any of the Subsidiaries in the ordinary course of business, and
(g) restrictions on the transfer (other than in favor of the Collateral Agent
for the benefit of the Secured Parties) of any asset subject to a Lien permitted
by Section 7.2.

 


SECTION 7.14                                          SPECULATIVE TRANSACTIONS.


 

EnergySolutions and Parent shall not, and shall cause each of their respective
Subsidiaries (other than a Special Purpose Subsidiary) not to, enter into any
derivatives transaction other than a Hedge Agreement or a currency swap
transaction involving the exchange of Dollars to U.K. pounds, entered into
pursuant to the U.K. Acquisition, on terms reasonably acceptable to the
Administrative Agent.

 


SECTION 7.15                                          NAME, JURISDICTION OF
ORGANIZATION AND BUSINESS.


 

Other that as permitted pursuant to Section 7.4, no Loan Party shall change its
name or its jurisdiction of incorporation without (i) 10 Business Days’ notice
to the Administrative Agent and (ii) taking all actions reasonably satisfactory
to the Collateral Agent that are necessary to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable, nor shall EnergySolutions or
any of the Subsidiaries enter into or conduct any business other than a
Permitted Business.

 


SECTION 7.16                                          [RESERVED].


 


SECTION 7.17                                          PERMITTED ACTIVITIES OF
HOLDINGS AND PARENT.


 

Parent shall not (a) incur, directly or indirectly, any Indebtedness (other than
Indebtedness permitted by Section 7.1); (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired by it other than the
Liens created under the Security Documents or permitted pursuant to Section 7.2;
(c) engage in any business or activity or own any assets other than (i) the
equity interests of EnergySolutions and Duratek or a holding company that is a
Loan Party and that owns, directly or indirectly, the Equity Interests of
EnergySolutions and Duratek, (ii) performing its obligations and activities
incidental thereto under the Loan Documents and (iii) making Restricted Payments
and Investments to the extent permitted by this Agreement; (d) consolidate with
or merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person; (e) sell or otherwise dispose of any Equity Interests of
EnergySolutions or Duratek; (f) create or acquire any Subsidiary or make or own
any Investment in any Person other than EnergySolutions or Duratek; (g) fail to
hold itself out to the public as a legal entity separate and distinct from all
other Persons and (h) become an obligor in respect of Indebtedness incurred
pursuant to Section 7.1(w) and replacements, renewals, extensions, refinancings
or refundings thereof pursuant to Section 7.1(n).

 

104

--------------------------------------------------------------------------------


 


ARTICLE 8.


 


DEFAULT


 


SECTION 8.1                                                EVENTS OF DEFAULT.


 

Each of the following events shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment or order of any court
or any order, rule or regulation of any governmental or non-governmental body:

 

(a)                                  Any representation or warranty made under
this Agreement or any other Loan Document shall prove to be incorrect or
misleading in any material respect when made, or when deemed to be made pursuant
to Section 4.2 hereof;

 

(b)                                 EnergySolutions (i) shall default in the
payment of any principal amount of the Loans, or (ii) shall default in the
payment of any interest, fees or other amounts payable to the Lender Parties,
the Administrative Agent or any of them, when due, and such Default, in the case
of this clause (ii), shall not be cured by payment in full within three
(3) Business Days;

 

(c)                                  EnergySolutions and Parent or any of their
respective Subsidiaries shall default in the performance or observance of any
agreement or covenant contained in Article 7 hereof;

 

(d)                                 EnergySolutions and Parent or any of their
respective Subsidiaries shall default in the performance or observance of any
other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 8.1, and such default shall not be cured
within a period of thirty (30) days after the earlier of the date that (i) any
officer or manager of EnergySolutions becomes aware of such default or
(ii) notice of such default to EnergySolutions from the Administrative Agent or
any Lender becomes effective in accordance with Section 11.1 hereof;

 

(e)                                  There shall occur any default in the
performance or observance of any agreement or covenant or breach of any
representation or warranty contained in any of the Loan Documents (other than
this Agreement or as otherwise provided in this Section 8.1) by EnergySolutions,
any of the Subsidiaries or any other obligor thereunder, which shall not be
cured within a period of thirty (30) days after the earlier of the date that
(i) any officer or manager of EnergySolutions becomes aware of such default or
(ii) notice of such default to EnergySolutions from the Administrative Agent or
any Lender becomes effective in accordance with Section 11.1 hereof;

 

(f)                                    There shall be entered and remain
unstayed a decree or order for relief in respect of Parent and EnergySolutions
or any of their respective Subsidiaries under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other applicable federal
or state bankruptcy law or other similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or similar official of
Parent and EnergySolutions or any of their respective Subsidiaries, or of any
substantial part of their

 

105

--------------------------------------------------------------------------------


 

respective properties, or ordering the winding-up or liquidation of the affairs
of Parent and EnergySolutions or any of their respective Subsidiaries; or an
involuntary petition shall be filed or case commenced against Parent and
EnergySolutions or any of their respective Subsidiaries and a temporary stay
entered, and (i) such petition and stay shall not be diligently contested, or
(ii) such petition and stay shall continue undismissed for a period of
forty-five (45) consecutive days;

 

(g)                                 Parent and EnergySolutions or any of their
respective Subsidiaries shall file a petition, answer or consent seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal or state bankruptcy law or other
similar law, or Parent and EnergySolutions or any of their respective
Subsidiaries shall consent to the institution of proceedings thereunder or to
the filing of any such petition or shall seek or consent to the appointment or
taking of possession of a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of Parent and EnergySolutions or any of
their respective Subsidiaries, or of any substantial part of their respective
properties, or Parent and EnergySolutions or any their respective Subsidiaries
shall fail generally to pay its debts as they become due, or Parent and
EnergySolutions or any of their respective Subsidiaries shall take any action in
furtherance of any such action;

 

(h)                                 A judgment shall be entered by any court
against Parent and EnergySolutions or any of the Subsidiaries for the payment of
money which, singly or in the aggregate with other such judgments (to the extent
the amount of such judgment exceeds the amount of insurance coverage therefor,
net of any deductible or co-payment, and as to which the related carrier has
been notified of such judgment and has responded in writing and not denied
insurance coverage therefor, including without limitation the amount of such
coverage), exceeds $10,000,000 or a warrant of attachment or execution or
similar process shall be issued or levied against property of Parent and
EnergySolutions or any of the Subsidiaries which, together with all other such
property of Parent and EnergySolutions or any of the Subsidiaries subject to
other such process, exceeds in value $10,000,000 in the aggregate, and within
sixty (60) days after the entry, issue or levy thereof, such judgment, warrant
or process shall not have been paid or discharged or stayed pending appeal, or
after the expiration of any such stay, such judgment, warrant or process shall
not have been paid, discharged or reduced to an amount less than $5,000,000;

 

(i)                                     (A) There shall be at any time any
“accumulated funding deficiency,” as defined in Section 302 of ERISA or in
Section 412 of the Code, with respect to any Plan or any ERISA Affiliate Plan;
(B) a trustee shall be appointed by a United States District Court to administer
any such Plan or ERISA Affiliate Plan; (C) the filing pursuant to
Section 412(d) of the Code or Section 303 of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan or ERISA
Affiliate Plan; (D) the PBGC or a plan administrator shall institute proceedings
to terminate any Plan or ERISA Affiliate Plan; or EnergySolutions, Parent or any
of the Subsidiaries shall incur any liability under Title IV of ERISA in
connection with the termination of any Plan or an ERISA Affiliate Plan (other
than liabilities for benefit obligations that are sufficiently funded at the
time of termination in accordance with applicable provisions of Title IV of
ERISA);

 

106

--------------------------------------------------------------------------------


 

(E) any Plan, or trust created under any such Plan, shall engage in a
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) which would subject EnergySolutions or any of the
Subsidiaries to a tax or penalty in any amount on “prohibited transactions”
imposed by Section 502 of ERISA or Section 4975 of the Code or an obligation to
indemnify any other person for such tax or penalty; or (F) the incurrence by
EnergySolutions, Parent or any of the Subsidiaries of any liability with respect
to a withdrawal or partial withdrawal from any Multiemployer Plan or the receipt
by EnergySolutions or any Subsidiary of any notice, or the receipt by any
Multiemployer Plan from EnergySolutions or any Subsidiary of any notice,
concerning the imposition on EnergySolutions or any Subsidiary of withdrawal
liability as defined under Title IV of ERISA or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization with
the meaning of Title IV of ERISA, and, in each case, such event or condition,
together with other such events or conditions, if any, would reasonably be
expected to subject EnergySolutions and the Subsidiaries to any tax, liability
or penalty in excess of $5,000,000;

 

(j)                                     There shall occur (i) any default under
any Indebtedness (other than the Loans) of Parent and EnergySolutions or any of
the Subsidiaries in an aggregate principal amount exceeding $5,000,000 at
maturity and which default shall continue unremedied for any applicable period
of time sufficient to allow the holder of such Indebtedness to accelerate the
maturity of such Indebtedness; (ii) any default under any Hedge Agreement having
a notional principal amount of $5,000,000 or more; or (iii) unless otherwise
permitted herein, any defeasance or any other action the result of which is to
defease or repay any other subordinated Indebtedness of EnergySolutions without
payment in full of the Obligations;

 

(k)                                  One or more of the Necessary Authorizations
shall be terminated or revoked such that EnergySolutions and the Subsidiaries
are no longer able to operate their businesses or any portion thereof or any of
such Necessary Authorizations shall fail to be renewed at the stated expiration
thereof such that EnergySolutions and the Subsidiaries are no longer able to
operate their businesses or any portion thereof and retain the revenue received
therefrom, except in the event that the termination or revocation could not
reasonably be expected to have a Material Adverse Change;

 

(l)                                     Any Security Document or any Note or any
other Loan Document or any material provision thereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by EnergySolutions and Parent or any of their
respective Subsidiaries or by any governmental authority having jurisdiction
over any of them seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or
EnergySolutions and Parent or any of their respective Subsidiaries shall deny
that it has any liability or obligation for the payment of principal or interest
or other obligations purported to be created under any Loan Document;

 

(m)                               Any Security Document shall for any reason
fail or cease to create a valid and first priority Lien on or Security Interest
in any material portion of the Collateral purported to be covered thereby,
subject to any Permitted Lien, or any such Lien or

 

107

--------------------------------------------------------------------------------


 

Security Interest shall cease to be perfected, except if such failure results
from the Collateral Agent’s failure to file any UCC-l financing statement or
UCC-3 continuation statement in the appropriate jurisdiction or to maintain
possession or control of such portion of the Collateral as a result of a sale or
assignment of such Collateral by the Collateral Agent; or

 

(n)                                 There shall occur a Change of Control.

 


SECTION 8.2                                                REMEDIES.


 


(A)                                  IF AN EVENT OF DEFAULT SPECIFIED IN
SECTION 8.1 (OTHER THAN AN EVENT OF DEFAULT UNDER SECTION 8.1(F) OR
SECTION 8.1(G)) SHALL HAVE OCCURRED AND SHALL BE CONTINUING, THE ADMINISTRATIVE
AGENT, AT THE REQUEST OF THE MAJORITY LENDERS, MAY FORMALLY DECLARE THAT AN
EVENT OF DEFAULT HAS OCCURRED AND, AT THE REQUEST OF THE MAJORITY LENDERS, MAY
(I) TERMINATE ALL OR ANY PORTION OF THE COMMITMENTS OF EACH LENDER PARTY AND THE
OBLIGATION OF EACH LENDER PARTY TO MAKE LOANS (OTHER THAN IN RESPECT OF
PURCHASES OF PARTICIPATIONS IN LETTER OF CREDIT LOANS BY THE REVOLVING ISSUING
BANK OR A REVOLVING LENDER PURSUANT TO SECTION 2.2(F)(II)) AND OF THE ISSUING
BANKS TO ISSUE LETTERS OF CREDIT AND (II) DECLARE THE PRINCIPAL OF AND INTEREST
ON THE LOANS AND ANY NOTES AND ALL OTHER AMOUNTS OWED TO THE LENDER PARTIES AND
THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND ANY NOTES AND ANY OTHER
OBLIGATIONS TO BE FORTHWITH DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST
OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED, ANYTHING IN
THIS AGREEMENT OR IN THE NOTES OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, AND THE COMMITMENTS SHALL THEREUPON FORTHWITH TERMINATE AND ALL
SUCH AMOUNTS SHALL BE IMMEDIATELY DUE AND PAYABLE.


 


(B)                                 UPON THE OCCURRENCE AND CONTINUANCE OF AN
EVENT OF DEFAULT SPECIFIED IN SECTION 8.1(F) OR SECTION 8.1(G), ALL PRINCIPAL,
INTEREST AND OTHER AMOUNTS DUE HEREUNDER AND UNDER ANY NOTES, AND ALL OTHER
OBLIGATIONS, SHALL THEREUPON AND CONCURRENTLY THEREWITH BECOME DUE AND PAYABLE,
THE COMMITMENTS OF EACH LENDER PARTY AND THE OBLIGATION OF EACH LENDER PARTY TO
MAKE LOANS (OTHER THAN IN RESPECT OF LETTER OF CREDIT LOANS BY THE REVOLVING
ISSUING BANK OR A REVOLVING LENDER PURSUANT TO SECTION 2.2(F)(II)) AND OF THE
ISSUING BANKS TO ISSUE LETTERS OF CREDIT SHALL FORTHWITH TERMINATE AND THE
PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING HEREUNDER SHALL BEAR INTEREST AT THE
DEFAULT RATE, ALL WITHOUT ANY ACTION BY THE ADMINISTRATIVE AGENT, THE LENDER
PARTIES OR THE MAJORITY LENDERS OR ANY OF THEM AND WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED, ANYTHING
IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS TO THE CONTRARY
NOTWITHSTANDING.


 


(C)                                  UPON ACCELERATION OF THE OBLIGATIONS, AS
PROVIDED IN SECTION 8.2(A) OR (B), THE ADMINISTRATIVE AGENT AND THE LENDER
PARTIES SHALL HAVE ALL OF THE POST-DEFAULT RIGHTS GRANTED TO THEM, OR ANY OF
THEM, UNDER THE LOAN DOCUMENTS AND UNDER APPLICABLE LAW.


 


(D)                                 UPON ACCELERATION OF THE OBLIGATIONS, AS
PROVIDED IN SECTION 8.2(A) OR (B), THE ADMINISTRATIVE AGENT, UPON REQUEST OF THE
MAJORITY LENDERS, SHALL HAVE THE RIGHT TO THE APPOINTMENT OF A RECEIVER FOR THE
PROPERTIES AND ASSETS OF ENERGYSOLUTIONS AND THE SUBSIDIARIES, BOTH TO OPERATE
AND TO SELL SUCH PROPERTIES AND ASSETS, AND ENERGYSOLUTIONS, FOR ITSELF AND ON
BEHALF OF THE SUBSIDIARIES, HEREBY CONSENTS TO SUCH RIGHT AND SUCH APPOINTMENT
AND HEREBY WAIVES ANY OBJECTION ENERGYSOLUTIONS OR ANY SUBSIDIARY MAY HAVE
THERETO OR THE RIGHT TO HAVE A BOND OR OTHER SECURITY POSTED BY THE COLLATERAL
AGENT ON BEHALF OF THE SECURED PARTIES, IN CONNECTION THEREWITH.


 


108

--------------------------------------------------------------------------------



 


(E)                                  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDER PARTIES HEREUNDER
SHALL BE CUMULATIVE AND NOT EXCLUSIVE.


 


SECTION 8.3                                                PAYMENTS SUBSEQUENT
TO DECLARATION OF EVENT OF DEFAULT.


 

Subsequent to the acceleration of the Loans under Section 8.2 hereof, payments
and prepayments under this Agreement made to any of the Administrative Agent,
the Collateral Agent or the Lender Parties or otherwise received by any of such
Persons (from realization on Collateral for the Secured Obligations or
otherwise) shall be paid over to the Administrative Agent (if necessary) and
distributed by the Administrative Agent as follows:  first, to reimburse the
reasonable costs and expenses, if any, incurred in connection with the
collection of such payment or prepayment including, without limitation, any
reasonable costs incurred by any of them in connection with the sale or
disposition of any Collateral for the Secured Obligations; second, to make
distributions in accordance with Section 2.10(c); and third, upon satisfaction
in full of all Secured Obligations, to EnergySolutions or as otherwise required
by law.

 


SECTION 8.4                                                ACTIONS IN RESPECT OF
THE LETTERS OF CREDIT UPON DEFAULT.


 

If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Majority Lenders,
irrespective of whether it is taking any of the actions described in Section 8.2
or otherwise, make demand upon EnergySolutions to, and forthwith upon such
demand EnergySolutions will, pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent’s office designated
in such demand, for deposit in the L/C Collateral Account, an amount equal to
the aggregate Revolving Letters of Credit then outstanding.  If at any time the
Administrative Agent determines that any funds held in the L/C Collateral
Account are subject to any right or claim of any Person other than the Agents
and the Lender Parties or that the total amount of such funds is less than the
aggregate Available Amount of all Revolving Letters of Credit, EnergySolutions
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Revolving Letter of
Credit for which funds are on deposit in the L/C Collateral Account, such funds
shall be applied to reimburse the Revolving Issuing Bank or Revolving Lenders,
as applicable, to the extent permitted by Applicable Law.

 


SECTION 8.5                                                CERTAIN CURE RIGHTS.


 


(A)                                  FINANCIAL CONDITION COVENANTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 8.1, IN THE EVENT
THAT PARENT FAILS TO COMPLY WITH THE REQUIREMENTS OF ANY COVENANTS SET FORTH IN
SECTION 7.7(A) OR (B) (EACH, A “FINANCIAL CONDITION COVENANT”), UNTIL THE
EXPIRATION OF THE 20TH DAY SUBSEQUENT TO THE DATE THE CERTIFICATE CALCULATING
SUCH FINANCIAL CONDITION COVENANT IS REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 6.3, PARENT SHALL HAVE THE RIGHT TO ISSUE EQUITY INTERESTS TO THE EQUITY
SPONSORS FOR CASH, AND, IN EACH CASE, TO CONTRIBUTE ANY SUCH CASH TO THE CAPITAL
OF ENERGYSOLUTIONS (COLLECTIVELY, THE “CURE RIGHT”), AND UPON THE RECEIPT BY
ENERGYSOLUTIONS OF SUCH CASH (THE “CURE AMOUNT”) PURSUANT TO THE EXERCISE BY
PARENT OF SUCH CURE


 


109

--------------------------------------------------------------------------------



 

Right such Financial Condition Covenant shall be recalculated giving effect to
the following pro forma adjustments:


 

(I)                                     OPERATING CASH FLOW SHALL BE INCREASED,
SOLELY FOR THE PURPOSE OF MEASURING THE FINANCIAL CONDITION COVENANTS AND NOT
FOR ANY OTHER PURPOSE UNDER THIS AGREEMENT, BY AN AMOUNT EQUAL TO THE CURE
AMOUNT; AND

 

(II)                                  IF, AFTER GIVING EFFECT TO THE FOREGOING
RECALCULATIONS, PARENT AND ENERGYSOLUTIONS SHALL THEN BE IN COMPLIANCE WITH THE
REQUIREMENTS OF ALL FINANCIAL CONDITION COVENANTS, PARENT AND ENERGYSOLUTIONS
SHALL BE DEEMED TO HAVE SATISFIED THE REQUIREMENTS OF THE FINANCIAL CONDITION
COVENANTS AS OF THE RELEVANT DATE OF DETERMINATION WITH THE SAME EFFECT AS
THOUGH THERE HAD BEEN NO FAILURE TO COMPLY THEREWITH AT SUCH DATE, AND THE
APPLICABLE BREACH OR DEFAULT OF THE FINANCIAL CONDITION COVENANTS WHICH HAD
OCCURRED SHALL BE DEEMED CURED FOR ALL PURPOSES OF THIS AGREEMENT.

 


(B)                                 LIMITATIONS ON EXERCISE OF CURE RIGHT, ETC. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (A) IN NO EVENT SHALL PARENT BE
ENTITLED TO EXERCISE THE CURE RIGHT IN MORE THAN TWO CONSECUTIVE FISCAL QUARTERS
AND (B) EACH CURE AMOUNT SHALL NOT EXCEED THE AMOUNT REQUIRED TO CURE THE
APPLICABLE FAILURE TO COMPLY WITH A FINANCIAL CONDITION COVENANT.  TO THE EXTENT
A FISCAL QUARTER ENDED FOR WHICH THE FINANCIAL CONDITION COVENANTS ARE INITIALLY
RECALCULATED AS A RESULT OF A CURE RIGHT IS INCLUDED IN THE CALCULATION OF A
FINANCIAL CONDITION COVENANT IN A SUBSEQUENT FISCAL PERIOD, THE CURE AMOUNT
SHALL BE INCLUDED IN THE AMOUNT OF OPERATING CASH FLOW FOR SUCH INITIAL FISCAL
PERIOD.


 


ARTICLE 9.


 


THE AGENTS


 


SECTION 9.1                                                APPOINTMENT AND
AUTHORIZATION.


 

Each Lender (in its capacities as a Lender and an Issuing Bank (if applicable))
hereby consents to the assignment by Calyon of all of its rights and duties as
the Administrative Agent and Collateral Agent to CNAI pursuant to the Successor
Agent Agreement and hereby irrevocably appoints and authorizes, and hereby
agrees that it will require any transferee of any of its interest in its Loans
irrevocably to appoint and authorize, CNAI as the Administrative Agent and the
Collateral Agent, as applicable, to take such actions as agents on its behalf
and to exercise such powers hereunder, under the Security Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Notwithstanding anything in the Loan Documents
to the contrary, neither Calyon (as administrative and collateral agent under
the Original Credit Agreement), the Administrative Agent, the Collateral Agent
nor any of their respective directors, officers, employees or agents shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith (or, with respect to Calyon, the Original Credit Agreement),
except for its or their own gross negligence or willful misconduct.

 

110

--------------------------------------------------------------------------------



 


SECTION 9.2                                                INTEREST HOLDERS.


 

The Administrative Agent may treat each Lender Party, or the Person designated
in the last notice filed with the Administrative Agent, whether under
Section 11.1, Section 11.5 or otherwise hereunder, as the holder of all of the
interests of such Lender Party in its Loans or Commitments and Synthetic
Deposits until written notice of transfer, signed by such Lender Party (or the
Person designated in the last notice filed with the Administrative Agent) and by
the Person designated in such written notice of transfer, in form and substance
satisfactory to the Administrative Agent, shall have been filed with the
Administrative Agent.

 


SECTION 9.3                                                CONSULTATION WITH
COUNSEL.


 

The Administrative Agent and the Collateral Agent may consult with legal counsel
selected by it with due care (which may include counsel to EnergySolutions) and
shall not be liable for any action taken or suffered by it in good faith in
consultation with the Majority Lenders and in reasonable reliance on such
consultations.

 


SECTION 9.4                                                DOCUMENTS.


 

The Administrative Agent and the Collateral Agent shall be under no duty to
examine, inquire into or pass upon the validity, effectiveness or genuineness of
this Agreement, any Note, any other Loan Document or any other instrument,
document or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent and the Collateral Agent shall be entitled to
assume (absent knowledge to the contrary) that they are valid, effective and
genuine, have been signed or sent by the proper parties and are what they
purport to be.

 


SECTION 9.5                                                CNAI AND AFFILIATES.


 

With respect to its Commitments and the Loans and Synthetic Deposits made by it
and the Notes issued to it, if any, CNAI shall have the same rights and powers
under the Loan Documents as any other Lender Party and may exercise the same as
though it were not an Agent; and the term “Lender Party” or “Lender Parties”
shall, unless otherwise expressly indicated, include CNAI in its individual
capacity.  CNAI and its Affiliates may accept deposits from, lend money to, act
as trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Loan Party, any of its
Subsidiaries and any Person that may do business with or own securities of any
Loan Party or any such Subsidiary, all as if CNAI was not an Agent and without
any duty to account therefor to the Lender Parties.  No Agent shall have any
duty to disclose any information obtained or received by it or any of its
Affiliates relating to any Loan Party or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as such
Agent.

 


SECTION 9.6                                                RESPONSIBILITY OF THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT.


 

The duties and obligations of the Administrative Agent and the Collateral Agent
under this Agreement and the Security Documents are only those expressly set
forth in this Agreement and the Security Documents.  The term “Agent” is used
merely for convenience of reference, and the Administrative Agent and the
Collateral Agent shall not, either as a result of the use of such term or for
any other reason, have any duties or responsibilities except those expressly set
forth

 

111

--------------------------------------------------------------------------------


 

herein or in the other Loan Documents, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent or the Collateral Agent.  Each of the
Administrative Agent and the Collateral Agent shall be entitled to assume that
no Default has occurred and is continuing unless it has actual knowledge, or has
been notified by EnergySolutions, of such fact or has been notified by a Lender
Party in writing that such Lender Party considers that a Default has occurred
and is continuing, and such Lender Party shall specify in detail the nature
thereof in writing.  Each of the Administrative Agent and the Collateral Agent
shall not be liable hereunder for any action taken or omitted to be taken except
for its own gross negligence or willful misconduct.  The Administrative Agent
shall provide promptly each Lender Party with copies of such documents received
from EnergySolutions in connection with this Agreement as such Lender Party may
reasonably request.

 


SECTION 9.7                                                COLLATERAL AND
GUARANTY MATTERS.


 


(A)                                  THE COLLATERAL AGENT, AS COLLATERAL AGENT
HEREUNDER AND UNDER THE SECURITY DOCUMENTS, IS HEREBY AUTHORIZED TO ACT ON
BEHALF OF THE SECURED PARTIES, IN ITS OWN CAPACITY AND THROUGH OTHER AGENTS AND
SUB-AGENTS APPOINTED BY IT WITH DUE CARE, UNDER THE SECURITY DOCUMENTS.  IN
CONNECTION WITH ITS ROLE AS SECURED PARTY WITH RESPECT TO THE COLLATERAL
HEREUNDER, THE COLLATERAL AGENT SHALL ACT AS COLLATERAL AGENT, FOR ITSELF AND
FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, AND SUCH ROLE AS COLLATERAL
AGENT SHALL BE DISCLOSED ON ALL APPROPRIATE ACCOUNTS, CERTIFICATES, FILINGS,
MORTGAGES AND OTHER COLLATERAL DOCUMENTATION.


 


(B)                                 THE LENDER PARTIES IRREVOCABLY AUTHORIZE THE
COLLATERAL AGENT, AT ITS OPTION AND IN ITS DISCRETION, AND THE COLLATERAL AGENT
MAY, WITHOUT FURTHER WRITTEN CONSENT OR AUTHORIZATION FROM LENDERS (SUBJECT TO
SECTION 11.12 HEREOF), AND AGREES WITH AND FOR THE BENEFIT OF ENERGYSOLUTIONS
THAT IT SHALL EXECUTE ANY DOCUMENTS OR INSTRUMENTS AND TAKE ANY FURTHER ACTIONS,
IN EACH CASE AT THE SOLE COST AND EXPENSE OF ENERGYSOLUTIONS, NECESSARY:


 

(I)                  TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY
THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT (A) UPON TERMINATION OF THE
COMMITMENTS AND PAYMENT IN FULL OF ALL SECURED OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT, (B) THAT IS SOLD OR TRANSFERRED OR TO BE SOLD OR TRANSFERRED
AS PART OF OR IN CONNECTION WITH ANY SALE, OR TRANSFERRED IN ANY LIQUIDATION OR
MERGER, IN EACH CASE, PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR
(C) SUBJECT TO SECTION 11.12, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY
THE MAJORITY LENDERS; OR

 

(II)               TO RELEASE ANY GUARANTOR (OTHER THAN PARENT) FROM ITS
OBLIGATIONS UNDER THE GUARANTY IF SUCH PERSON (X) CEASES TO BE A SUBSIDIARY AS A
RESULT OF A TRANSACTION PERMITTED HEREUNDER OR (Y) THAT IS A SPECIAL PURPOSE
SUBSIDIARY, SO LONG AS, IN THE CASE OF THIS CLAUSE (Y), ENERGYSOLUTIONS HAS
PROVIDED A CERTIFICATE OF ONE OF ITS FINANCIAL OFFICERS STATING THAT SUCH
GUARANTOR IS A SPECIAL PURPOSE SUBSIDIARY THAT HAS BEEN, AND UPON RELEASE SHALL
BE, FORMED AND EXISTING IN COMPLIANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS
APPLICABLE TO SPECIAL PURPOSE SUBSIDIARIES.

 

112

--------------------------------------------------------------------------------


 

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s or the Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.7.

 


SECTION 9.8                                                ACTION BY THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT.


 


(A)                                  EACH OF THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT SHALL BE ENTITLED TO USE ITS DISCRETION WITH RESPECT TO
EXERCISING OR REFRAINING FROM EXERCISING ANY RIGHTS WHICH MAY BE VESTED IN IT
BY, AND WITH RESPECT TO TAKING OR REFRAINING FROM TAKING ANY ACTION OR ACTIONS
WHICH IT MAY BE ABLE TO TAKE UNDER OR IN RESPECT OF, THIS AGREEMENT, UNLESS THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, SHALL HAVE BEEN
INSTRUCTED BY THE MAJORITY LENDERS TO EXERCISE OR REFRAIN FROM EXERCISING SUCH
RIGHTS OR TO TAKE OR REFRAIN FROM TAKING SUCH ACTION.  NEITHER THE
ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT SHALL INCUR ANY LIABILITY UNDER OR
IN RESPECT OF THIS AGREEMENT WITH RESPECT TO ANYTHING WHICH IT MAY DO OR REFRAIN
FROM DOING IN THE REASONABLE EXERCISE OF ITS JUDGMENT OR WHICH MAY SEEM TO IT TO
BE NECESSARY OR DESIRABLE IN THE CIRCUMSTANCES FOR THE PROTECTION OF THE
INTERESTS OF THE LENDER PARTIES, EXCEPT FOR ITS GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A FINAL, NON-APPEALABLE ORDER OF A COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER.


 


(B)                                 IN ANY EVENT, NEITHER THE COLLATERAL AGENT
NOR THE ADMINISTRATIVE AGENT SHALL BE LIABLE TO THE LENDERS OR TO ANY LENDER IN
ACTING OR REFRAINING FROM ACTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ACCORDANCE WITH THE INSTRUCTIONS OF THE MAJORITY LENDERS OR OF ALL THE
LENDERS, WHERE EXPRESSLY REQUIRED BY THIS AGREEMENT, AND ANY ACTION TAKEN OR
FAILURE TO ACT PURSUANT TO SUCH INSTRUCTIONS SHALL BE BINDING ON ALL LENDERS.


 


SECTION 9.9                                                NOTICE OF DEFAULT OR
EVENT OF DEFAULT.


 

In the event that the Administrative Agent or any Lender Party shall acquire
actual knowledge, or shall have been notified, of any Default (other than
through a notice by one party hereto to all other parties), the Administrative
Agent or such Lender Party shall promptly notify the Administrative Agent, and
the Administrative Agent shall take such action and assert such rights under
this Agreement as the Majority Lenders or of all the Lenders, where expressly
required by this Agreement, shall request in writing, and the Administrative
Agent shall not be subject to any liability by reason of its acting pursuant to
any such request.  If the Majority Lenders shall fail to request the
Administrative Agent to take action or to assert rights under this Agreement in
respect of any Default within ten (10) days after their receipt of the notice of
any Default from the Administrative Agent or any Lender Party, or shall request
inconsistent action with respect to such Default, the Administrative Agent may,
but shall not be required to, take such action and assert such rights as it
deems in its discretion to be advisable for the protection of the Lender
Parties.


 


113

--------------------------------------------------------------------------------



 


SECTION 9.10                                          RESPONSIBILITY DISCLAIMED.


 

Each of the Administrative Agent and the Collateral Agent shall not be under any
liability or responsibility whatsoever as agent:

 

(a)                                  to EnergySolutions or any other Person as a
consequence of any failure or delay in performance by or any breach by any
Lender Party or Lender Parties of any of its or their obligations under this
Agreement;

 

(b)                                 to any Lender Party or Lender Parties as a
consequence of any failure or delay in performance by, or any breach by,
(i) EnergySolutions of any of its obligations under this Agreement or any Notes
or any other Loan Document, or (ii) any Subsidiary or any other obligor under
any other Loan Document;

 

(c)                                  to any Lender Party or Lender Parties for
any statements, representations or warranties in this Agreement, or any other
document contemplated by this Agreement or any other Loan Document, or any
information provided pursuant to this Agreement, any other Loan Document or any
other document contemplated by this Agreement, or for the validity,
effectiveness, enforceability or sufficiency of this Agreement, any Notes, any
other Loan Document or any other document contemplated by this Agreement;

 

(d)                                 to any Lender Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; or

 

(e)                                  Under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

 


SECTION 9.11                                          INDEMNIFICATION.


 


(A)                                  EACH LENDER PARTY SEVERALLY AGREES TO
INDEMNIFY EACH AGENT AND CALYON, IN ITS CAPACITY AS ADMINISTRATIVE AGENT UNDER
THE ORIGINAL CREDIT AGREEMENT (TO THE EXTENT NOT PROMPTLY REIMBURSED BY
ENERGYSOLUTIONS) FROM AND AGAINST SUCH LENDER PARTY’S RATABLE SHARE (DETERMINED
AS PROVIDED BELOW) OF ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST SUCH AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS
AND ANY ACTION TAKEN OR OMITTED BY CALYON IN ANY WAY RELATING TO OR ARISING OUT
OF THE ORIGINAL CREDIT AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT
UNDER THE LOAN DOCUMENTS (COLLECTIVELY, THE “INDEMNIFIED COSTS”); PROVIDED,
HOWEVER, THAT NO LENDER PARTY SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER PARTY
AGREES TO REIMBURSE EACH AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL)
PAYABLE BY ENERGYSOLUTIONS UNDER SECTION 11.2, TO THE EXTENT THAT SUCH AGENT IS
NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY

 

114

--------------------------------------------------------------------------------


 

EnergySolutions.  In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 9.11 applies whether any such
investigation, litigation or proceeding is brought by any Lender Party or any
other Person.


 


(B)                                 EACH REVOLVING LENDER SEVERALLY AGREES TO
INDEMNIFY THE REVOLVING ISSUING BANK (TO THE EXTENT NOT PROMPTLY REIMBURSED BY
ENERGYSOLUTIONS) FROM AND AGAINST SUCH REVOLVING LENDER’S RATABLE SHARE
(DETERMINED AS PROVIDED BELOW) OF ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE REVOLVING ISSUING BANK IN ANY WAY RELATING TO OR ARISING
OUT OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE REVOLVING
ISSUING BANK UNDER THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT NO REVOLVING
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE REVOLVING ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION.  WITHOUT LIMITATION OF THE FOREGOING, EACH REVOLVING LENDER AGREES
TO REIMBURSE THE REVOLVING ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE
SHARE OF ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND
EXPENSES OF COUNSEL) PAYABLE BY ENERGYSOLUTIONS UNDER SECTION 11.2, TO THE
EXTENT THAT THE REVOLVING ISSUING BANK IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS
AND EXPENSES BY ENERGYSOLUTIONS.  EACH SYNTHETIC LENDER SEVERALLY AGREES TO
INDEMNIFY THE SYNTHETIC ISSUING BANK (TO THE EXTENT NOT PROMPTLY REIMBURSED BY
ENERGYSOLUTIONS) FROM AND AGAINST SUCH SYNTHETIC LENDER’S RATABLE SHARE
(DETERMINED AS PROVIDED BELOW) OF ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE SYNTHETIC ISSUING BANK IN ANY WAY RELATING TO OR ARISING
OUT OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE SYNTHETIC
ISSUING BANK UNDER THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT NO SYNTHETIC
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE SYNTHETIC ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION.  WITHOUT LIMITATION OF THE FOREGOING, EACH SYNTHETIC LENDER AGREES
TO REIMBURSE THE SYNTHETIC ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE
SHARE OF ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND
EXPENSES OF COUNSEL) PAYABLE BY ENERGYSOLUTIONS UNDER SECTION 11.2, TO THE
EXTENT THAT THE SYNTHETIC ISSUING BANK IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS
AND EXPENSES BY ENERGYSOLUTIONS.


 


(C)                                  FOR PURPOSES OF THIS SECTION 9.11, THE
LENDER PARTIES’ RESPECTIVE RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED,
WITH RESPECT TO ANY TIME DEEMED APPROPRIATE BY SUCH AGENT, ACCORDING TO THE SUM
OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING AT SUCH TIME AND
OWING TO THE RESPECTIVE LENDER PARTIES, (II) THEIR RESPECTIVE PRO RATA SHARES OF
THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AT SUCH TIME
AND (III) THE AGGREGATE UNUSED PORTIONS OF THEIR RESPECTIVE REVOLVING
COMMITMENTS AT SUCH TIME; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF LETTER
OF CREDIT LOANS OWING TO THE REVOLVING ISSUING BANK SHALL BE DEEMED “OWED TO”
THE REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING
COMMITMENTS.  THE FAILURE OF ANY LENDER PARTY TO REIMBURSE ANY AGENT OR THE
REVOLVING ISSUING BANK, AS THE CASE MAY BE, PROMPTLY UPON DEMAND FOR ITS RATABLE
SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDER PARTIES TO SUCH AGENT OR
THE REVOLVING ISSUING BANK, AS THE CASE MAY BE, AS PROVIDED HEREIN SHALL NOT
RELIEVE ANY OTHER LENDER PARTY OF ITS OBLIGATION HEREUNDER TO REIMBURSE

 

115

--------------------------------------------------------------------------------


 

such Agent or the Revolving Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender Party shall be responsible for the failure
of any other Lender Party to reimburse such Agent or the Revolving Issuing Bank,
as the case may be, for such other Lender Party’s ratable share of such amount. 
Without prejudice to the survival of any other agreement of any Lender Party
hereunder, the agreement and obligations of each Lender Party contained in this
Section 9.11 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.


 


SECTION 9.12                                          CREDIT DECISION.


 

Each Lender Party represents and warrants to each other Lender Party, to each
Agent and to the Administrative Agent that:

 

(a)                                  in making its decision to enter into this
Agreement and to make its Loans it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of
EnergySolutions and the Subsidiaries and that it has made an independent credit
judgment, and that it has not relied upon the Administrative Agent, any Agent or
any other Lender Party, or information provided by the Administrative Agent
(other than information provided to the Administrative Agent by EnergySolutions
and forwarded by the Administrative Agent to the Lender Parties); and

 

(b)                                 so long as any portion of the Obligations
remains outstanding, it will continue to make its own independent evaluation of
the financial condition and affairs of EnergySolutions and the Subsidiaries.

 


SECTION 9.13                                          SUCCESSOR AGENTS.


 


(A)                                  RESIGNATION OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE FIVE DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH RESIGNATION TO THE LENDER PARTIES AND
ENERGYSOLUTIONS.  UPON ANY SUCH RESIGNATION, THE MAJORITY LENDERS SHALL HAVE THE
RIGHT, IN CONSULTATION WITH ENERGYSOLUTIONS, TO APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT; PROVIDED THAT, AT THE TIME OF THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED BY
THE MAJORITY LENDERS, THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE
LENDER PARTIES, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE ANY
LENDER PARTY OR A COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR ANY POLITICAL SUBDIVISION THEREOF WHICH HAS COMBINED CAPITAL AND
RESERVES IN EXCESS OF $250,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH
SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES, DUTIES AND OBLIGATIONS OF THE RETIRING
ADMINISTRATIVE AGENT AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  AFTER ANY RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT (INCLUDING,
FOR THE AVOIDANCE OF DOUBT, CALYON’S RESIGNATION AS ADMINISTRATIVE AGENT
PURSUANT TO THE SUCCESSOR AGENT AGREEMENT), THE PROVISIONS OF THIS ARTICLE SHALL
CONTINUE IN EFFECT FOR ITS BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO
BE TAKEN BY IT WHILE IT WAS ACTING AS THE ADMINISTRATIVE AGENT (AND WITH RESPECT
TO CALYON, INCLUDING ANY ACTION TAKEN OR OMITTED TO BE TAKEN SUBSEQUENT TO ITS
RESIGNATION IN CONNECTION WITH

 

116

--------------------------------------------------------------------------------


 

(x) the payoff of the term loans under the Original Credit Agreement or
(y) other obligations under the Original Credit Agreement).


 


(B)                                 RESIGNATION OF COLLATERAL AGENT.  THE
COLLATERAL AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE OF SUCH
RESIGNATION TO THE LENDER PARTIES AND ENERGYSOLUTIONS.  UPON ANY SUCH
RESIGNATION, THE MAJORITY LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH
ENERGYSOLUTIONS, TO APPOINT A SUCCESSOR COLLATERAL AGENT; PROVIDED THAT IF, AT
THE TIME OF THE RESIGNATION OF THE ADMINISTRATIVE AGENT, NO SUCCESSOR COLLATERAL
AGENT HAS BEEN APPOINTED BY THE MAJORITY LENDERS, THE RETIRING COLLATERAL AGENT
MAY, ON BEHALF OF THE LENDER PARTIES, APPOINT A SUCCESSOR COLLATERAL AGENT AND,
AFTER ITS RESIGNATION AND PRIOR TO THE APPOINTMENT OF ANY SUCCESSOR COLLATERAL
AGENT, THE RETIRING COLLATERAL AGENT WILL ACT AS A NOMINEE FOR PERFECTION WITH
RESPECT TO THE APPLICABLE COLLATERAL.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
COLLATERAL AGENT HEREUNDER BY A SUCCESSOR COLLATERAL AGENT, SUCH SUCCESSOR
COLLATERAL AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES, DUTIES AND OBLIGATIONS OF THE RETIRING COLLATERAL
AGENT AND THE RETIRING COLLATERAL AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  AFTER ANY RETIRING COLLATERAL AGENT’S
RESIGNATION HEREUNDER AS COLLATERAL AGENT (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, CALYON’S RESIGNATION AS COLLATERAL AGENT PURSUANT TO THE SUCCESSOR AGENT
AGREEMENT), THE PROVISIONS OF THIS ARTICLE SHALL CONTINUE IN EFFECT FOR ITS
BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT
WAS ACTING AS THE COLLATERAL AGENT (AND WITH RESPECT TO CALYON, INCLUDING ANY
ACTION TAKEN OR OMITTED TO BE TAKEN SUBSEQUENT TO ITS RESIGNATION IN CONNECTION
WITH THE PAYOFF OF TERM LOANS UNDER THE ORIGINAL CREDIT AGREEMENT).


 


(C)                                  GENERAL.  IF NO SUCCESSOR AGENT SHALL HAVE
BEEN APPOINTED AND SHALL HAVE ACCEPTED SUCH APPOINTMENT PRIOR TO THE RESIGNATION
OF THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT, THEN THE RETIRING
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, SHALL THEREUPON BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THE
MAJORITY LENDERS SHALL THEREAFTER PERFORM ALL DUTIES OF THE RETIRING
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, UNDER THE LOAN
DOCUMENTS UNTIL SUCH TIME, IF ANY, AS THE MAJORITY LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, AS PROVIDED ABOVE. 
AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT OR
COLLATERAL AGENT SHALL HAVE BECOME EFFECTIVE (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, CALYON’S RESIGNATION AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
PURSUANT TO THE SUCCESSOR AGENT AGREEMENT), THE PROVISIONS OF THIS ARTICLE 9
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, UNDER THIS
AGREEMENT (AND WITH RESPECT TO CALYON, INCLUDING ANY ACTION TAKEN OR OMITTED TO
BE TAKEN SUBSEQUENT TO ITS RESIGNATION IN CONNECTION (X) WITH THE PAYOFF OF THE
TERM LOANS UNDER THE ORIGINAL CREDIT AGREEMENT OR (Y) OTHER OBLIGATIONS UNDER
THE ORIGINAL CREDIT AGREEMENT).


 


SECTION 9.14                                          DELEGATION OF DUTIES.


 

The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys selected by it using reasonable care, and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.

 

117

--------------------------------------------------------------------------------


 


SECTION 9.15                                          ADDITIONAL AGENTS.


 

None of the Lender Parties or other entities identified on the facing page of,
signature pages of or elsewhere in this Agreement as a “syndication agent,”
“documentation agent,” “sole bookrunner” or “sole lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document other than those applicable to all Lender Parties as
such.  Without limiting the foregoing, none of the Lender Parties so identified
shall have or be deemed to have any fiduciary relationship with any other Lender
Party.  Each Lender Party acknowledges that it has not relied, and will not
rely, on any of the Lender Parties or other entities so identified in deciding
to enter into this Agreement or any other Loan Document or in taking or not
taking action hereunder or thereunder.

 


SECTION 9.16                                          ADMINISTRATIVE AGENT
MAY FILE PROOFS OF CLAIM.


 


(A)                                  IN CASE OF THE PENDENCY OF ANY
RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL PROCEEDING RELATIVE TO ANY LOAN PARTY,
THE ADMINISTRATIVE AGENT OR ITS DESIGNEE (IRRESPECTIVE OF WHETHER THE PRINCIPAL
OF ANY LOAN OR LETTER OF CREDIT SHALL THEN BE DUE AND PAYABLE AS HEREIN
EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON ENERGYSOLUTIONS) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE:


 

(I)                                     TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS,
LETTER OF CREDIT AGREEMENT AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID
AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO
HAVE THE CLAIMS OF THE LENDER PARTIES AND THE ADMINISTRATIVE AGENT (INCLUDING
ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES
OF THE LENDER PARTIES AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS
AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDER PARTIES AND THE ADMINISTRATIVE
AGENT UNDER SECTIONS 2.3, 2.5 AND 11.2) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

 

(II)                                  TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lender Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5 and 11.2.

 


(B)                                 NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
AUTHORIZE THE ADMINISTRATIVE AGENT TO AUTHORIZE OR CONSENT TO OR ACCEPT OR ADOPT
ON BEHALF OF ANY LENDER PARTY ANY PLAN OF REORGANIZATION, ARRANGEMENT,
ADJUSTMENT OR COMPOSITION AFFECTING THE OBLIGATIONS OR THE RIGHTS OF ANY LENDER
PARTY OR TO AUTHORIZE THE ADMINISTRATIVE AGENT TO VOTE IN RESPECT OF THE CLAIM
OF ANY LENDER PARTY IN ANY SUCH PROCEEDING.

 

118

--------------------------------------------------------------------------------


 


SECTION 9.17                                          SECURITY DOCUMENTS.


 

Notwithstanding anything herein to the contrary, each Lender also acknowledges
that CNAI, Collateral Agent hereunder, is also acting as Collateral Agent under
the Duratek Loan Agreement, and in such dual capacities has entered into the
Security Documents on behalf of both the Secured Parties hereunder as well as
the secured parties under the Duratek Loan Agreement, each Secured Party hereby
waiving any actual or potential conflict or breach of duty created or existing
as the result of such dual capacities and acknowledging that it has read the
terms and conditions of the Security Documents and has accepted the same without
reliance on any of the Agents.

 


ARTICLE 10.


 


CHANGE IN CIRCUMSTANCES AFFECTING FIXED RATE LOANS


 


SECTION 10.1                                          EURODOLLAR BASIS
DETERMINATION INADEQUATE OR UNFAIR.


 

If, with respect to any proposed Eurodollar Option Loan for any Interest Period,
the Administrative Agent determines after consultation with the Lenders that
deposits in Dollars (in the applicable amount) are not being offered to each of
the Lenders in the relevant market for such Interest Period, the Administrative
Agent shall forthwith give notice thereof to EnergySolutions and the Lenders,
whereupon until the Administrative Agent notifies EnergySolutions that the
circumstances giving rise to such situation no longer exist, the obligations of
any affected Lender to make or continue Eurodollar Option Loans shall be
suspended.

 


SECTION 10.2                                          ILLEGALITY.


 

If after the Third Amended and Restated Credit Agreement Effective Date the
adoption of any Applicable Law, or any change in any Applicable Law (whether
adopted before or after the Third Amended and Restated Credit Agreement
Effective Date), or any change in interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, shall make it unlawful or impossible, or any
such governmental authority, central bank or comparable agency shall assert that
it is unlawful, for any Lender to make, maintain or fund Eurodollar Option
Loans, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and EnergySolutions.  Before giving any notice to the Administrative Agent
pursuant to this Section 10.2, such Lender shall designate a different lending
office if such designation will avoid the need for giving such notice and will
not, in the sole judgment of such Lender, be otherwise materially
disadvantageous to such Lender.  Upon receipt of such notice, notwithstanding
anything contained in Article 2 hereof, (a) the obligation of the Lenders to
make or continue Eurodollar Option Loans shall be suspended until the
Administrative Agent shall notify EnergySolutions and the Lenders that the
circumstances causing such suspension no longer exist and (b) unless
EnergySolutions, within three (3) Business Days thereafter, converts all
Eurodollar Option Loans into Base Rate Option Loans in accordance with the terms
of this Agreement, EnergySolutions shall repay in full the then outstanding
principal amount of each affected Eurodollar Option Loan of such

 

119

--------------------------------------------------------------------------------


 

Lender, together with accrued interest thereon and any reimbursement required
under Section 2.11 hereof, on either (i) the last day of the then current
Interest Period applicable to such affected Eurodollar Option Loans if such
Lender may lawfully continue to maintain and fund such Eurodollar Option Loans
to such day or (ii) immediately if such Lender may not lawfully continue to fund
and maintain such affected Eurodollar Option Loans to such day.  Concurrently
with repaying each affected Eurodollar Option Loan of such Lender,
notwithstanding anything contained in Article 2 or Article 3 hereof,
EnergySolutions may borrow a Base Rate Option Loan from such Lender, and such
Lender shall make such Base Rate Option Loan, if so requested, in an amount such
that the outstanding principal amount held by such Lender shall equal the
outstanding principal amount immediately prior to such repayment.

 


SECTION 10.3                                          INCREASED COSTS.


 


(A)                                  IF AFTER THE THIRD AMENDED AND RESTATED
CREDIT AGREEMENT EFFECTIVE DATE THE ADOPTION OR EFFECTIVENESS OF ANY APPLICABLE
LAW OR ANY CHANGE OR EFFECTIVENESS IN ANY APPLICABLE LAW (WHETHER ADOPTED BEFORE
OR AFTER THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE) OR ANY
INTERPRETATION OR CHANGE IN INTERPRETATION OR ADMINISTRATION OR EFFECTIVENESS
THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION THEREOF OR COMPLIANCE BY ANY LENDER
PARTY WITH ANY DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY:


 

(I)                                     SHALL SUBJECT ANY LENDER PARTY TO ANY
TAX, DUTY OR OTHER CHARGE WITH RESPECT TO ITS OBLIGATION TO MAKE OR CONTINUE
EURODOLLAR OPTION LOANS, OR ITS EURODOLLAR OPTION LOANS OR SYNTHETIC DEPOSITS,
OR SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO ANY LENDER PARTY OF THE
PRINCIPAL OF OR INTEREST ON ITS EURODOLLAR OPTION LOANS, SYNTHETIC DEPOSITS OR
IN RESPECT OF ANY OTHER AMOUNTS DUE UNDER THIS AGREEMENT, IN RESPECT OF ITS
EURODOLLAR OPTION LOANS, SYNTHETIC DEPOSITS OR ITS OBLIGATION TO MAKE OR
CONTINUE EURODOLLAR OPTION LOANS (EXCEPT FOR CHANGES IN THE RATE OR METHOD OF
CALCULATION OF TAX ON THE OVERALL NET INCOME OF SUCH LENDER PARTY); OR

 

(II)                                  SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE (INCLUDING, WITHOUT LIMITATION, ANY IMPOSED BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, BUT EXCLUDING ANY INCLUDED IN AN
APPLICABLE EURODOLLAR RESERVE PERCENTAGE), SPECIAL DEPOSIT, CAPITAL ADEQUACY,
ASSESSMENT OR OTHER REQUIREMENT OR CONDITION AGAINST ASSETS OF, DEPOSITS WITH OR
FOR THE ACCOUNT OF, OR COMMITMENTS OR CREDIT EXTENDED BY, ANY LENDER PARTY OR
SHALL IMPOSE ON ANY LENDER PARTY OR THE LONDON INTERBANK BORROWING MARKET OR THE
NEW YORK CERTIFICATE OF DEPOSIT MARKET ANY OTHER CONDITION AFFECTING ITS
OBLIGATION TO MAKE OR CONTINUE EURODOLLAR OPTION LOANS OR ITS EURODOLLAR OPTION
LOANS OR SYNTHETIC DEPOSITS;

 

and the result of any of the foregoing is to increase the cost to such Lender
Party of making or maintaining any such Eurodollar Option Loans or Synthetic
Deposits, or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit or of agreeing to make or of making or maintaining Letter
of Credit Loans, or to reduce the amount of any sum received or receivable by
such Lender Party under this Agreement with respect thereto, then, within five
(5) days after demand by such Lender Party, EnergySolutions agrees to pay to
such Lender Party such additional amount or amounts as will compensate such
Lender Party for such increased

 

120

--------------------------------------------------------------------------------


 

costs (other than any increased costs resulting from Taxes that are Covered
Taxes or Other Taxes (which shall be governed exclusively by Section 2.14) or
are excluded from the definition of “Covered Taxes” under Section 2.14(a)). 
Each Lender Party will promptly notify EnergySolutions and the Administrative
Agent of any event of which it has knowledge, occurring after the Third Amended
and Restated Credit Agreement Effective Date, which will entitle such Lender
Party to compensation pursuant to this Section 10.3 and will designate a
different lending office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.

 


(B)                                 ANY LENDER PARTY CLAIMING COMPENSATION UNDER
THIS SECTION 10.3 SHALL PROVIDE ENERGYSOLUTIONS WITH A WRITTEN CERTIFICATE
SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER AND
CALCULATIONS THEREFOR IN REASONABLE DETAIL.  SUCH CERTIFICATE SHALL BE
PRESUMPTIVELY CORRECT, ABSENT MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH
LENDER PARTY MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.  IF ANY
LENDER PARTY DEMANDS COMPENSATION UNDER THIS SECTION 10.3, ENERGYSOLUTIONS MAY
AT ANY TIME, UPON AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR NOTICE TO SUCH LENDER
PARTY, PREPAY IN FULL THE THEN OUTSTANDING AFFECTED EURODOLLAR OPTION LOANS OF
SUCH LENDER PARTY, TOGETHER WITH ACCRUED INTEREST THEREON TO THE DATE OF
PREPAYMENT, ALONG WITH ANY REIMBURSEMENT REQUIRED UNDER SECTION 2.11 HEREOF. 
CONCURRENTLY WITH PREPAYING SUCH EURODOLLAR OPTION LOANS, NOTWITHSTANDING
ANYTHING CONTAINED IN ARTICLE 2 OR ARTICLE 3 HEREOF, ENERGYSOLUTIONS MAY BORROW
A BASE RATE OPTION LOAN FROM SUCH LENDER PARTY, AND SUCH LENDER PARTY SHALL, IF
SO REQUESTED, MAKE SUCH BASE RATE OPTION LOAN IN AN AMOUNT SUCH THAT THE
OUTSTANDING PRINCIPAL AMOUNT HELD BY SUCH LENDER PARTY SHALL EQUAL THE
OUTSTANDING PRINCIPAL AMOUNT IMMEDIATELY PRIOR TO SUCH PREPAYMENT.


 


(C)                                  IF ANY LENDER REQUESTS COMPENSATION UNDER
THIS SECTION 10.3, THEN ENERGYSOLUTIONS MAY, AT ITS SOLE EXPENSE AND EFFORT,
UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 11.5), ALL OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN
DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT: 
(I) ENERGYSOLUTIONS SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT
FEE SPECIFIED IN SECTION 11.5, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF
AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF AND PREMIUM (IF ANY) ON ITS
LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO
IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS SPECIFIED
IN SECTION 2.11, TREATING SUCH ASSIGNMENT AS A VOLUNTARY PREPAYMENT) FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR ENERGYSOLUTIONS (IN THE CASE OF ALL OTHER AMOUNTS); (III) SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS
THEREAFTER; AND (IV) SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAW.  A
LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT OR DELEGATION IF, PRIOR
THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING ENERGYSOLUTIONS TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO
APPLY.  EACH LENDER AGREES THAT, IF ENERGYSOLUTIONS ELECTS TO REPLACE SUCH
LENDER IN ACCORDANCE WITH THIS SECTION, IT SHALL PROMPTLY EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION AGREEMENT TO EVIDENCE SUCH
SALE AND PURCHASE AND SHALL DELIVER TO THE ADMINISTRATIVE AGENT ANY NOTE (IF
NOTES HAVE BEEN ISSUED IN RESPECT OF SUCH LENDER’S LOANS) SUBJECT TO SUCH
ASSIGNMENT AND ASSUMPTION AGREEMENT; PROVIDED THAT THE FAILURE OF ANY SUCH NON-

 

121

--------------------------------------------------------------------------------


 


CONSENTING LENDER TO EXECUTE AN ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL NOT
RENDER SUCH SALE AND PURCHASE (AND THE CORRESPONDING ASSIGNMENT) INVALID AND
SUCH ASSIGNMENT SHALL BE RECORDED IN THE REGISTER.


 


SECTION 10.4                                          EFFECT ON OTHER LOANS.


 


(A)                                  IF NOTICE HAS BEEN GIVEN PURSUANT TO
SECTION 10.1, 10.2 OR 10.3 SUSPENDING THE OBLIGATION OF ANY LENDER TO MAKE OR
CONTINUE EURODOLLAR OPTION LOANS, OR REQUIRING EURODOLLAR OPTION LOANS OF ANY
LENDER TO BE REPAID OR PREPAID, THEN, UNLESS AND UNTIL SUCH LENDER NOTIFIES
ENERGYSOLUTIONS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH REPAYMENT NO LONGER
APPLY, ALL LOANS WHICH WOULD OTHERWISE BE MADE OR CONTINUED AS EURODOLLAR OPTION
LOANS SHALL, AT THE OPTION OF ENERGYSOLUTIONS, BE MADE OR CONTINUED INSTEAD AS
BASE RATE OPTION LOANS.


 


(B)                                 IF, WITH RESPECT TO ANY EURODOLLAR OPTION
LOAN, LENDERS OWED AT LEAST 51% OF THE THEN AGGREGATE UNPAID PRINCIPAL AMOUNT
THEREOF NOTIFY THE ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE FOR ANY
INTEREST PERIOD FOR SUCH LOAN WILL NOT ADEQUATELY REFLECT THE COST TO SUCH
LENDERS OF MAKING, FUNDING OR MAINTAINING THEIR EURODOLLAR OPTION LOANS FOR SUCH
INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL FORTHWITH SO NOTIFY
ENERGYSOLUTIONS AND THE LENDERS WHICH HAVE MADE SUCH LOAN, WHEREUPON (I) SUCH
EURODOLLAR REVOLVING LOAN WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN
EXISTING INTEREST PERIOD THEREFOR, BE REBORROWED AS A BASE RATE REVOLVING LOAN,
(II) SUCH EURODOLLAR TERM LOAN WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN
EXISTING INTEREST PERIOD THEREFOR, BE CONTINUED AS A BASE RATE TERM LOAN AND
(III) THE OBLIGATION OF THE LENDERS WHICH HAVE MADE SUCH LOAN TO MAKE FURTHER OR
CONTINUE EURODOLLAR OPTION LOANS SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE
AGENT SHALL NOTIFY ENERGYSOLUTIONS THAT SUCH LENDERS HAVE DETERMINED THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.


 


ARTICLE 11.

MISCELLANEOUS


 


SECTION 11.1                                          NOTICES.


 


(A)                                  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING FAX OR E-MAIL
COMMUNICATION) AND MAILED, TELECOPIED OR DELIVERED.  ALL SUCH NOTICES AND OTHER
COMMUNICATIONS SHALL, WHEN MAILED, FAXED OR E-MAILED, BE EFFECTIVE WHEN
DEPOSITED IN THE MAILS, TRANSMITTED BY FAX OR E-MAIL, EXCEPT THAT NOTICES AND
COMMUNICATIONS TO ANY AGENT PURSUANT TO ARTICLE 2, 3 OR 9 SHALL NOT BE EFFECTIVE
UNTIL RECEIVED BY SUCH AGENT.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE GIVEN TO THE PARTIES HERETO AT THE FOLLOWING ADDRESSES:

 

122

--------------------------------------------------------------------------------


 

(I)                                     IF TO ENERGYSOLUTIONS, TO IT AT:

 

EnergySolutions LLC
423 West 300 South
Salt Lake City, UT  84101
Attn:  Philip Strawbridge
Tel:  (801) 649-2298
Fax:  (801) 413-5649
E-mail:  pstrawbridge@energysolutions.com

 

If to the Administrative Agent, to it at:

Citicorp North America, Inc.
390 Greenwich Street
New York, NY  10013
Attn:  James Granello, Director, Leveraged Finance
Tel:  (212) 723-4955
E-mail:  james.granello@citi.com

 

with a copy to such counsel to the Administrative Agent as the Administrative
Agent may designate in writing from time to time.

 

(II)                                  IF TO THE LENDER PARTIES, TO THEM AT THE
ADDRESSES SET FORTH BESIDE THEIR NAMES ON SCHEDULES 4-A, 4-B AND 4-C.

 

Copies shall be provided to Persons other than parties hereto only in the case
of notices under Article 8 hereof.

 


(B)                                 ANY PARTY HERETO MAY CHANGE THE ADDRESS TO
WHICH NOTICES SHALL BE DIRECTED UNDER THIS SECTION 11.1 BY GIVING TEN (10) DAYS’
WRITTEN NOTICE OF SUCH CHANGE TO THE OTHER PARTIES.


 


(C)                                  DELIVERY BY FAX OF AN EXECUTED COUNTERPART
OF A SIGNATURE PAGE TO ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR THE NOTES OR OF ANY EXHIBIT HERETO TO BE EXECUTED AND DELIVERED
HEREUNDER SHALL BE EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART
THEREOF.  ELECTRONIC MAIL AND INTERNET AND INTRANET WEBSITES MAY BE USED BY THE
ADMINISTRATIVE AGENT AND/OR THE AGENTS TO DISTRIBUTE COMMUNICATIONS, SUCH AS
FINANCIAL STATEMENTS AND OTHER INFORMATION AS PROVIDED IN ARTICLE 6, AND TO
DISTRIBUTE LOAN DOCUMENTS FOR EXECUTION BY THE PARTIES THERETO, AND THE
ADMINISTRATIVE AGENT AND THE AGENTS SHALL NOT BE RESPONSIBLE FOR ANY LOSSES,
COSTS, EXPENSES AND LIABILITIES THAT MAY ARISE BY REASON OF THE USE THEREOF,
EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE ADMINISTRATIVE
AGENT AND THE PARTIES SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF
ENERGYSOLUTIONS EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY FORM OF NOTICE
SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT,
VARIED FROM ANY CONFIRMATION THEREOF.  NO AGENT AND NO LENDER PARTY SHALL BE
LIABLE OR RESPONSIBLE FOR ANY LOSS, COST, EXPENSE OR LIABILITY RESULTING FROM
THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF
ENERGYSOLUTIONS IN ACCORDANCE WITH THIS AGREEMENT, OTHER THAN, WITH RESPECT TO
ANY AGENT OR

 

123

--------------------------------------------------------------------------------


 

Lender Party, the losses, costs, expenses and liabilities that result from the
gross negligence or willful misconduct of such Agent or Lender Party.  All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


 


SECTION 11.2                                          COSTS AND EXPENSES.


 


(A)                                  ENERGYSOLUTIONS WILL PROMPTLY PAY, OR
REIMBURSE, WITHOUT DUPLICATION:


 

(I)                                     ALL REASONABLE OUT-OF-POCKET EXPENSES OF
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN CONNECTION WITH THE
PREPARATION, STRUCTURING, DUE DILIGENCE, NEGOTIATION, EXECUTION, DELIVERY,
SYNDICATION AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THE TRANSACTIONS RELATED HERETO, CONTEMPLATED HEREUNDER AND THEREUNDER AND
THE MAKING OF THE INITIAL LOANS HEREUNDER (WHETHER OR NOT SUCH LOANS ARE MADE),
INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND DISBURSEMENTS OF CAHILL
GORDON & REINDEL LLP, SPECIAL COUNSEL FOR THE ARRANGER;

 

(II)                                  ALL REASONABLE OUT-OF-POCKET EXPENSES OF
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN CONNECTION WITH THE
ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, THE RESTRUCTURING AND “WORK OUT” OF SUCH TRANSACTIONS AND THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF ANY WAIVER, AMENDMENT OR
CONSENT, WHETHER OR NOT SUCH WAIVER, AMENDMENT OR CONSENT SHALL BECOME
EFFECTIVE, BY THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, THE
REASONABLE FEES AND DISBURSEMENTS OF ANY EXPERTS, AGENTS OR CONSULTANTS AND OF
SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (LIMITED TO
ONE OUTSIDE COUNSEL TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND
SUCH LOCAL COUNSEL AS MAY BE NECESSARY FOR THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT), BUT EXCLUDING ANY ASSIGNMENT FEE PURSUANT TO
SECTION 11.5(B) HEREOF; AND

 

(III)                               ALL OUT-OF-POCKET COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT AND THE LENDERS IN CONNECTION WITH
THE ENFORCEMENT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AND ALL
OUT-OF-POCKET COSTS AND EXPENSES OF COLLECTION IF AN EVENT OF DEFAULT OCCURS IN
THE PAYMENT OF THE LOANS OR THE OTHER OBLIGATIONS, WHETHER IN ANY ACTION, SUIT
OR LITIGATION, OR ANY BANKRUPTCY, INSOLVENCY, LIQUIDATION, OR OTHER SIMILAR
PROCEEDING AFFECTING CREDITORS’ RIGHTS GENERALLY, WHICH IN EACH CASE SHALL
INCLUDE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF ONE RESPECTIVE OUTSIDE
COUNSEL AND SUCH LOCAL COUNSEL AS MAY BE NECESSARY FOR THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE LENDERS.

 


(B)                                 ENERGYSOLUTIONS ALSO AGREES NOT TO ASSERT
ANY CLAIM AGAINST ANY AGENT, ANY LENDER PARTY OR ANY OF THEIR AFFILIATES, OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
ARISING OUT OF OR OTHERWISE RELATING TO THE COMMITMENTS, THE ACTUAL OR PROPOSED
USE OF THE PROCEEDS OF ANY LOAN OR LETTER OF CREDIT, THE LOAN DOCUMENTS OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.


 


124

--------------------------------------------------------------------------------



 


(C)                                  IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY
COSTS, EXPENSES OR OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL AND INDEMNITIES,
SUCH AMOUNT MAY BE PAID ON BEHALF OF SUCH LOAN PARTY BY THE ADMINISTRATIVE
AGENT.


 


SECTION 11.3                                          WAIVERS.


 

The rights and remedies of the Administrative Agent, the Collateral Agent and
the Lender Parties under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have.  No failure or delay by the Administrative Agent, the Collateral
Agent or the Lender Parties, or any of them, in exercising any right shall
operate as a waiver of such right.  The Administrative Agent and the Lender
Parties expressly reserve the right to require strict compliance with the terms
of this Agreement in connection with any future funding of a request for a
Loan.  In the event the Lender Parties decide to fund a Loan or issue a Letter
of Credit at a time when EnergySolutions is not in strict compliance with the
terms of this Agreement, such decision by the Lender Parties shall not be deemed
to constitute an undertaking by the Lender Parties to fund any further Loans, to
issue any further Letter of Credit or to preclude the Lender Parties and the
Administrative Agent from exercising any rights available under the Loan
Documents or at law or equity.  Any waiver or indulgence granted by the
Administrative Agent, the Lender Parties or the Majority Lenders shall not
constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing at
variance with the terms of this Agreement such as to require further notice of
their intent to require strict adherence to the terms of this Agreement in the
future.

 


SECTION 11.4                                          SET-OFF.


 

In addition to any rights now or hereafter granted under Applicable Law and not
by way of limitation of any such rights, upon the occurrence of an Event of
Default and during the continuation thereof, the Administrative Agent and the
Lender Parties are hereby authorized by EnergySolutions at any time or from time
to time, without notice to EnergySolutions or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, time or demand, including, but not
limited to, Indebtedness evidenced by certificates of deposit, in each case
whether matured or unmatured) and any other Indebtedness at any time held or
owing by any Lender Party or the Administrative Agent to or for the credit or
the account of EnergySolutions or any of its Subsidiaries against and on account
of the Obligations irrespective of whether (a) any Lender Party or the
Administrative Agent shall have made any demand hereunder or (b) the
Administrative Agent shall have declared the principal of and interest on the
Loans and other amounts due hereunder to be due and payable as permitted by
Section 8.2 and although such Obligations or any of them shall be contingent or
unmatured.  Upon direction by the Administrative Agent with the consent of the
Majority Lenders, each Lender Party holding deposits of EnergySolutions or any
of its Subsidiaries shall exercise its set-off rights as so directed.

 


125

--------------------------------------------------------------------------------



 


SECTION 11.5                                          BINDING EFFECT AND
ASSIGNMENT.


 


(A)                                  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN
IT SHALL HAVE BEEN EXECUTED BY ENERGYSOLUTIONS AND EACH AGENT AND THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY EACH LENDER PARTY HERETO, AND
ENERGYSOLUTIONS SHALL HAVE BEEN NOTIFIED BY THE ADMINISTRATIVE AGENT, THAT EACH
SUCH LENDER PARTY HERETO HAS EXECUTED IT AND THEREAFTER SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF ENERGYSOLUTIONS, EACH AGENT AND EACH SUCH LENDER AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT ENERGYSOLUTIONS SHALL NOT
HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE
PRIOR WRITTEN CONSENT OF ALL OF THE LENDERS.


 


(B)                                 EACH LENDER MAY ENTER FREELY INTO
PARTICIPATION AGREEMENTS WITH RESPECT TO OR OTHERWISE GRANT PARTICIPATIONS IN
ITS LOANS AND SYNTHETIC DEPOSITS TO ONE OR MORE BANKS OR OTHER LENDERS OR
FINANCIAL INSTITUTIONS; PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S OBLIGATIONS
HEREUNDER SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(III) THE PARTICIPANT SHALL NOT BE ENTITLED BY THE BENEFIT OF ITS PARTICIPATION
TO VOTE OR OTHERWISE TAKE ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, EXCEPT WITH RESPECT TO THE MATTERS REFERRED TO IN SECTION 11.12 HEREOF
RELATING TO THE MATTERS IN WHICH AFFECTED LENDERS ARE REQUIRED TO VOTE OR ALL
LENDERS ARE REQUIRED TO VOTE, (IV) SUCH LENDER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS (IN SUCH NUMBER OF COPIES AS SHALL BE
REASONABLY REQUESTED BY THE RECIPIENT) DULY SIGNED AND PROPERLY COMPLETED COPIES
OF INTERNAL REVENUE SERVICE FORM W-8 IMY (OR ANY SUCCESSOR THERETO) FOR EACH
PARTICIPANT, AND (V) ENERGYSOLUTIONS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS
HEREUNDER.  IN ADDITION, EACH LENDER MAY SELL UP TO 100%, ASSIGN OR CREATE A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS TO ANY OTHER PERSON ON AN ASSIGNMENT BASIS; PROVIDED THAT
(A) (I) AT ANY TIME HEREUNDER, SUCH ASSIGNMENT IS TO AN AFFILIATE OF THE
ASSIGNOR, AN APPROVED FUND, ANOTHER LENDER OR ANY CONDUIT LENDER, (II) PRIOR TO
A DATE TO BE SEPARATELY AGREED AMONG ENERGYSOLUTIONS, PARENT AND THE ARRANGER
(THE “SYNDICATION DATE”), SUCH ASSIGNMENT IS MADE BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH SYNDICATION OF ANY OF THE LOANS, (III) PRIOR TO THE SYNDICATION
DATE, THE ADMINISTRATIVE AGENT HAS GIVEN ITS WRITTEN CONSENT TO THE PROPOSED
ASSIGNEE OF A LENDER HEREUNDER OR (IV) AFTER THE SYNDICATION DATE,
ENERGYSOLUTIONS (UNLESS THERE EXISTS AT THE TIME OF SUCH ASSIGNMENT AN EVENT OF
DEFAULT HEREUNDER) AND THE ADMINISTRATIVE AGENT HAVE GIVEN THEIR PRIOR WRITTEN
CONSENT TO THE PROPOSED ASSIGNEE OF A LENDER HEREUNDER, WHICH CONSENTS SHALL NOT
BE UNREASONABLY DELAYED, CONDITIONED OR WITHHELD, AND (B) EACH SUCH ASSIGNMENT
SHALL BE IN A PRINCIPAL AMOUNT OF NOT LESS THAN THE LESSER OF (I) THE ENTIRE
AMOUNT OF SUCH LENDER’S INTEREST HEREUNDER OR (II) $1,000,000 (CALCULATED FOR
THE TERM LOANS AND THE SYNTHETIC DEPOSITS ON A COMBINED BASIS WITH SUCH LENDER’S
CONTEMPORANEOUS ASSIGNMENT OF ITS DURATEK LOANS) UNLESS AN ASSIGNMENT IS FROM
ONE LENDER TO ANOTHER OR TO AN APPROVED FUND OR AN AFFILIATE OF A LENDER, IN
WHICH CASE THERE SHALL BE NO MINIMUM ASSIGNMENT AMOUNT.  EACH LENDER WHO SELLS
OR ASSIGNS A PORTION OF ITS LOANS OR SYNTHETIC DEPOSITS PURSUANT HERETO SHALL
PAY TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT FEE OF $3,500 WITH RESPECT TO EACH
ASSIGNMENT (EXCEPT THAT ONE SUCH FEE SHALL BE PAYABLE IN CONNECTION WITH
SIMULTANEOUS ASSIGNMENTS (I) TO OR BY TWO OR MORE APPROVED FUNDS AND (II) OF
DURATEK LOANS), SUCH FEE TO BE PAID TO THE ADMINISTRATIVE AGENT NOT LATER THAN
THE EFFECTIVE DATE OF THE ASSIGNMENT OF THE LOAN OR SYNTHETIC DEPOSIT RELATING
THERETO.  ALL ASSIGNMENTS BY ANY OF THE LENDERS OF ANY INTERESTS HEREUNDER SHALL
BE MADE PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT.  EACH LENDER MAY
PROVIDE ANY PROPOSED PARTICIPANT OR ASSIGNEE WITH CONFIDENTIAL INFORMATION
PROVIDED TO SUCH LENDER REGARDING ENERGYSOLUTIONS, PARENT

 

126

--------------------------------------------------------------------------------


 

and the Subsidiaries on a confidential basis, and such participant or assignee
shall agree to maintain such confidentiality in accordance with the provisions
of Section 11.19 hereof.  Further, each permitted assignee or participant with
respect to any portion of the Loans shall be entitled to the benefits, and
subject to the burdens, of Sections 2.11, 2.13, 2.14 and Article 10 hereof and
all other provisions hereof and of the other Loan Documents as a “Lender”
hereunder.  Each Participant shall be entitled to the benefits of Sections 2.11,
2.13 and 2.14 and Article 10 (subject to the requirements of those Sections) to
the same extent as if it were a Lender, but no participant shall be entitled to
a greater payment under Section 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold.  Upon the grant of a
participation of its commitment by a Lender pursuant to this Section 11.5(b),
such Lender (on behalf of EnergySolutions) shall maintain a register analogous
to the Register described in Section 11.5(c) below.  Notwithstanding anything to
the contrary set forth herein, each assignment by a Lender of its Term Loans or
Synthetic Deposits (other than Synthetic A Deposits) hereunder shall be made
concurrently with the ratable assignment of all or a portion of such Lender’s
(i) Duratek Loans (ii) Synthetic Deposits (other than Synthetic A Deposits) or
Term Loans, as applicable, and no assignment of the Term Loans or Synthetic
Deposits (other than Synthetic A Deposits) shall be made by any Lender hereunder
unless such Lender makes a simultaneous ratable assignment of all or a portion
of its Duratek Loans and its Synthetic Deposits (other than Synthetic A
Deposits) or Term Loans, as applicable.  Before and after any assignment of Term
Loans or Synthetic Deposits (other than Synthetic A Deposits) by any Lender, the
ratios of (i) such Lender’s Term Loans to the aggregate principal amount of Term
Loans outstanding, (ii) such Lender’s Synthetic Deposits (other than Synthetic A
Deposits) to the aggregate amount of Synthetic Deposits (other than Synthetic A
Deposits) and (iii) such Lender’s Duratek Loans to the aggregate principal
amount of Duratek Loans outstanding, shall be identical; provided that
immaterial deviations of the ratable assignment provisions of this
Section 11.5(b) shall be permitted.


 


(C)                                  THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF ENERGYSOLUTIONS, SHALL MAINTAIN A COPY OF EACH ASSIGNMENT
AND ASSUMPTION AGREEMENT DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF
THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENTS OF AND THE PRINCIPAL
AMOUNT OF THE LOANS OWING TO EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME
TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR, AND ENERGYSOLUTIONS, THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT
TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION AT THE OFFICES OF THE ADMINISTRATIVE AGENT BY ENERGYSOLUTIONS OR ANY
LENDER, AT ANY REASONABLE TIME DURING NORMAL BUSINESS HOURS AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.  EACH LENDER AGREES TO PROVIDE THE
ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS WITH WRITTEN NOTICE OF THE ASSIGNMENT
OF ALL OR PART OF ITS RIGHTS HEREUNDER.  UPON THE ADMINISTRATIVE AGENT’S RECEIPT
OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION AGREEMENT EXECUTED BY AN ASSIGNING
LENDER AND AN ASSIGNEE LENDER, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE IS ALREADY A LENDER), THE FEE REFERRED TO IN
SECTION 11.5(B) ABOVE AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED
THEREBY, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AGREEMENT AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTED FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.  IN CONNECTION WITH EACH
ASSIGNMENT OF SYNTHETIC DEPOSITS, THE SYNTHETIC DEPOSIT OF THE ASSIGNOR LENDER
SHALL NOT BE RELEASED, BUT SHALL INSTEAD BE PURCHASED BY THE RELEVANT ASSIGNEE
AND CONTINUE TO BE HELD FOR APPLICATION (TO THE EXTENT


 


127

--------------------------------------------------------------------------------



 

not already applied) in accordance with Article II to satisfy such assignee’s
obligations in respect of Synthetic Deposit Letters of Credit.  Each Synthetic
Lender agrees that immediately prior to each assignment by a Synthetic Lender
(i) the Administrative Agent shall establish a new Synthetic Deposit Sub-Account
in the name of the assignee, (ii) unless otherwise consented to by the
Administrative Agent, a corresponding portion of the Synthetic Deposit credited
to the Synthetic Deposit Sub-Account of the assignor Lender shall be purchased
by the assignee and shall be transferred from the assignor’s Synthetic Deposit
Sub-Account to the assignee’s Synthetic Deposit Sub-Account and (iii) if after
giving effect to such assignment the Synthetic Deposit of the assignor Lender
shall be zero, the Administrative Agent shall close the Synthetic Deposit
Sub-Account of such assignor Lender.


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 11.5, ANY LENDER THAT IS A FUND THAT INVESTS IN BANK
LOANS MAY (WITHOUT THE CONSENT OF ENERGYSOLUTIONS OR THE ADMINISTRATIVE AGENT)
PLEDGE ALL OR A PORTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT TO THE
TRUSTEE OR ANY HOLDER OF OBLIGATIONS OR AGENTS THEREFOR OWED, OR SECURITIES
ISSUED, BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES.  NO PLEDGE
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL RELEASE ANY SUCH LENDER
FROM ITS OBLIGATIONS HEREUNDER.


 


(E)                                  THE REVOLVING ISSUING BANK MAY ASSIGN TO AN
ASSIGNEE ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THE UNDRAWN PORTION OF ITS
REVOLVING LETTER OF CREDIT COMMITMENT AT ANY TIME; PROVIDED, HOWEVER, THAT
(I) EACH SUCH ASSIGNMENT SHALL BE MADE IN ACCORDANCE WITH CLAUSE (A) OF THE
SECOND PROVISO IN SECTION 11.5(B) AND (II) THE PARTIES TO EACH SUCH ASSIGNMENT
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND
RECORDING IN THE REGISTER, AN ASSIGNMENT AND ASSUMPTION AGREEMENT, TOGETHER WITH
A PROCESSING AND RECORDATION FEE OF $3,500.  THE REVOLVING ISSUING BANK SHALL
PROMPTLY NOTIFY ENERGYSOLUTIONS OF SUCH ASSIGNMENT.


 


(F)                                    EXCEPT AS SPECIFICALLY SET FORTH IN
SECTION 11.5(B) HEREOF, NOTHING IN THIS AGREEMENT OR ANY NOTES, EXPRESS OR
IMPLIED, IS INTENDED TO OR SHALL CONFER ON ANY PERSON OTHER THAN THE RESPECTIVE
PARTIES HERETO AND THERETO AND THEIR SUCCESSORS AND ASSIGNEES PERMITTED
HEREUNDER AND THEREUNDER ANY BENEFIT OR ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
OTHER CLAIM UNDER THIS AGREEMENT OR ANY NOTES.


 


(G)                                 THE PROVISIONS OF THIS SECTION 11.5 SHALL
NOT APPLY TO ANY PURCHASE OF PARTICIPATIONS AMONG THE LENDERS PURSUANT TO
SECTION 2.12 HEREOF.


 


(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER PARTY (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS (A “CONDUIT
LENDER”) THE OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING
LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED
THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY CONDUIT LENDER TO
FUND ANY LOAN, AND (II) IF A CONDUIT LENDER ELECTS NOT TO EXERCISE SUCH OPTION
OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER
SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING
OF A LOAN BY A CONDUIT LENDER HEREUNDER SHALL UTILIZE THE APPLICABLE COMMITMENT
OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY
SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT (I) NO CONDUIT
LENDER SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER
THIS AGREEMENT FOR WHICH A LENDER PARTY WOULD BE


 


128

--------------------------------------------------------------------------------



 

liable, (ii) no Conduit Lender shall be entitled to the benefits of Sections
2.13, 2.14 and 10.3 (or any other increased costs protection provision) to any
greater extent than the Granting Lender would have been entitled absent the use
of a Conduit Lender and (iii) the Granting Lender shall for all purposes,
including, without limitation, the approval of any amendment or waiver of any
provision of any Loan Document, remain the Lender Party of record hereunder.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior Indebtedness of any Conduit Lender, it will not institute
against, or join any other Person in instituting against, such Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under the laws of the United States or any State thereof. 
Notwithstanding anything to the contrary contained in this Agreement, any
Conduit Lender may (i) with notice to, but without prior consent of,
EnergySolutions and the Administrative Agent and without paying any processing
fee therefor, assign all or any portion of its interest in any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of advances to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such Conduit Lender.  This Section 11.5(h) may not be amended
without the prior written consent of each Granting Lender all or any part of
whose Loans are being funded by a Conduit Lender at the time of such amendment.


 


(I)                                     NOTWITHSTANDING ANY CONTRARY PROVISION
OF THIS SECTION 11.5, ANY LENDER MAY AT ANY TIME PLEDGE THE OBLIGATIONS HELD BY
IT AND SUCH LENDER’S RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE TO A FEDERAL RESERVE BANK
SHALL RELEASE SUCH LENDER FROM SUCH LENDER’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT.


 


SECTION 11.6                                          ACCOUNTING PRINCIPLES.


 

Except as set forth in the following sentence, references in this Agreement to
GAAP shall be to such principles as defined in Section 1.4, and all accounting
terms used herein without definition shall be used as defined under GAAP.  All
references to Operating Cash Flow, Debt Service and other such terms shall be
deemed to refer to such items of EnergySolutions or Parent and their respective
Subsidiaries on a consolidated basis, consistently applied, unless otherwise
indicated herein.

 


SECTION 11.7                                          COUNTERPARTS.


 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument.

 


SECTION 11.8                                          GOVERNING LAW AND
JURISDICTION.


 


(A)                                  THIS AGREEMENT, ANY NOTES AND ANY LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
IN NEW YORK.


 


129

--------------------------------------------------------------------------------



 


(B)                                 EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UN-CONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR
FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


SECTION 11.9                                          SEVERABILITY.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 


SECTION 11.10                                    INTEREST.


 


(A)                                  IN NO EVENT SHALL THE AMOUNT OF INTEREST
DUE OR PAYABLE HEREUNDER OR UNDER ANY NOTES EXCEED THE MAXIMUM RATE OF INTEREST
ALLOWED BY APPLICABLE LAW, AND IN THE EVENT ANY SUCH PAYMENT IS INADVERTENTLY
MADE BY ENERGYSOLUTIONS OR INADVERTENTLY RECEIVED BY ANY LENDER, THEN SUCH
EXCESS SUM SHALL BE CREDITED AS A PAYMENT OF PRINCIPAL, UNLESS ENERGYSOLUTIONS
SHALL NOTIFY THE ADMINISTRATIVE AGENT OR SUCH LENDER IN WRITING THAT IT ELECTS
TO HAVE SUCH EXCESS RETURNED FORTHWITH.  IT IS THE EXPRESS INTENT HEREOF THAT
ENERGYSOLUTIONS NOT PAY AND THE LENDERS NOT RECEIVE, DIRECTLY OR INDIRECTLY IN
ANY MANNER WHATSOEVER, INTEREST IN EXCESS OF THAT WHICH MAY LEGALLY BE PAID BY
ENERGYSOLUTIONS UNDER APPLICABLE LAW.


 


130

--------------------------------------------------------------------------------



 


(B)                                 NOTWITHSTANDING THE USE BY THE LENDERS OF
THE BASE RATE, THE FEDERAL FUNDS RATE AND THE EURODOLLAR RATE AS REFERENCE RATES
FOR THE DETERMINATION OF INTEREST ON THE LOANS, THE LENDERS SHALL BE UNDER NO
OBLIGATION TO OBTAIN FUNDS FROM ANY PARTICULAR SOURCE IN ORDER TO CHARGE
INTEREST TO ENERGYSOLUTIONS AT INTEREST RATES RELATED TO SUCH REFERENCE RATES.


 


SECTION 11.11                                    TABLE OF CONTENTS AND HEADINGS.


 

The Table of Contents and the headings of the various subdivisions used in this
Agreement are for convenience only and shall not in any way modify or amend any
of the terms or provisions hereof, nor be used in connection with the
interpretation of any provision hereof.

 


SECTION 11.12                                    AMENDMENT AND WAIVER.


 

Neither this Agreement nor any other Loan Document nor any term hereof or
thereof may be amended orally, nor may any provision hereof or thereof be waived
orally but only by an instrument in writing signed by the Administrative Agent
(or, in the case of Security Documents executed by the Collateral Agent for
itself and on behalf of the Secured Parties, signed by the Collateral Agent and
approved by) and the Majority Lenders and, in the case of an amendment, by
EnergySolutions, except that (a) any amendment or waiver or consent relating to
(i) any delay or extension in the terms of repayment or of the expiration date
of any Commitment or Synthetic Deposit or change in the order of application of
repayment or application in the reduction of any Commitment of the Loans
provided in Section 2.4 or Section 2.8 hereof shall be made only with the
written consent by each Lender Party directly affected thereby, (ii) any
reduction in principal, interest (other than as a result of any waiver in
respect of the Default Rate), premium or fees due hereunder or postponement of
the payment thereof shall be made only with the written consent by each Lender
Party directly affected thereby, (iii) the release of all or substantially all
of the Collateral for the Loans shall be made only with the written consent by
each Lender Party, (iv) any waiver of any Default due to the failure by
EnergySolutions to pay any sum due to any of the Lenders hereunder shall be made
only with the written consent by each Lender Party directly affected thereby,
(v) any release of Holdco, Parent or any material Subsidiary Guarantor from its
Guaranty of all or any portion of the Obligations, except in connection with a
merger, sale or other disposition otherwise permitted hereunder, shall be made
only with the written consent by each Lender Party, (vi) any portion of
Section 2.6, 2.8, 2.10, 2.12 or 8.3, as it relates to the relative priority of
payment among the Obligations or any other provision of this Agreement or any of
the other Loan Documents specifically requiring the consent or approval of each
of the Lender Parties directly affected thereby shall be made only with the
written consent by each Lender Party directly affected thereby, (vii) any
amendment of this Section 11.12, the definition of “Majority Lenders” or any
other change or modification of any of the voting percentage requirements
hereunder shall be made only with the written consent by each Lender Party,
(viii) any amendment that extends the Eurodollar Period beyond six months shall
be made with the consent of each Lender directly affected thereby and (ix) any
amendment, waiver or modification of the prepayment provisions of Section 2.6 or
Section 2.8, or any change in the definitions related thereto, shall be made
only with the written consent by each Lender Party directly affected thereby,
(b) any amendment relating to any increase in any Commitment of any Lender shall
be made only by an instrument in writing signed by such Lender, the
Administrative Agent and EnergySolutions, (c) no amendment, waiver or consent
shall, unless in writing and signed by the Revolving Issuing Bank, in addition
to the Lenders required above, affect the rights or duties of

 

131

--------------------------------------------------------------------------------


 

the Revolving Issuing Bank under this Agreement or any Revolving Letter of
Credit Agreement, (d) no amendment, waiver or consent shall, unless in writing
and signed by the Synthetic Issuing Bank, in addition to the Lenders required
above, affect the rights or duties of the Synthetic Issuing Bank under this
Agreement or any Synthetic Letter of Credit Agreement, (e) the Fee Letter may be
amended or otherwise modified by the parties thereto without the consent of, or
notice to, any other Person and (f) no amendment or modification that would
require the Revolving Lenders to make a Loan or other extension of credit at a
time they otherwise would not be required to do so shall be effective without
the prior written consent of the Majority Revolving Lenders.  Any amendment to
any provision hereunder governing the rights, obligations or liabilities of the
Administrative Agent in its capacity as such may be made only by an instrument
in writing signed by the Administrative Agent and by each of the Lender Parties.

 

If, in connection with any proposed change, waiver, discharge or termination of
or to any of the provisions of this Agreement (other than as contemplated by
clause (b) above), and the consent of all Lenders required hereunder would have
been obtained but for any Lender’s failure to consent (such Lender, a
“Non-Consenting Lender”) and the consent of Majority Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then EnergySolutions shall have the right, so long as all
Non-Consenting Lenders whose individual consent is required are treated as
described in either clause (i) or (ii) below, to either (i) replace each such
Non-Consenting Lender or Lenders (or, at the option of EnergySolutions if the
respective Lender’s consent is required with respect to less than all Loans (or
related Commitments or Synthetic Deposits), to replace only the Commitments,
Synthetic Deposits and/or Loans of the respective Non-Consenting Lender that
gave rise to the need to obtain such Lender’s individual consent) with one or
more assignees pursuant to, and with the effect of an assignment under,
Section 10.3 so long as at the time of such replacement, each such assignee
consents to the proposed change, waiver, discharge or termination or
(ii) terminate such Non-Consenting Lender’s Commitment (if such Lender’s consent
is required as a result of its Commitment) and/or repay all outstanding Loans or
refund the Synthetic Deposit of such Lender that gave rise to the need to obtain
such Lender’s consent in accordance with this Agreement; provided that, unless
the Commitments that are terminated, Loans that are repaid and Synthetic Deposit
that is refunded pursuant to the preceding clause (ii) are immediately replaced
in full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to the
preceding clause (ii), the Majority Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto.  In addition, any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of the Revolving Lenders (but not the
Term Lenders or Synthetic Lenders) or the Term Lenders (but not the Revolving
Lenders or Synthetic Lenders) or the Synthetic Lenders (but not the Term Lenders
or the Revolving Lenders) may be effected by an agreement or agreements in
writing entered into by EnergySolutions and the requisite percentage in interest
of the affected class of Lenders that would be required to consent thereto under
this Section 11.12 if such Lenders were the only Lenders hereunder at the time;
provided further that EnergySolutions shall pay to any Non-Consenting Lender any
premium that would be payable in the event of a prepayment on such date.

 

132

--------------------------------------------------------------------------------


 


SECTION 11.13                                    ENTIRE AGREEMENT.


 

Except as otherwise expressly provided herein, this Agreement and the other
documents described or contemplated herein embody the entire agreement and
understanding among the parties hereto and thereto and supersede all prior
agreements and understandings relating to the subject matter hereof and thereof.

 


SECTION 11.14                                    OTHER RELATIONSHIPS.


 

No relationship created hereunder or under any other Loan Document shall in any
way affect the ability of the Administrative Agent or its Affiliates and each
Lender Party or its respective Affiliates to enter into or maintain business
relationships with EnergySolutions or any of its Affiliates beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

 


SECTION 11.15                                    DIRECTLY OR INDIRECTLY.


 

If any provision in this Agreement refers to any action taken or to be taken by
any Person or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person, whether or not expressly specified in such provision.

 


SECTION 11.16                                    RELIANCE ON AND SURVIVAL OF
VARIOUS PROVISIONS.


 

All covenants, agreements, statements, representations and warranties made
herein or in any certificate delivered pursuant hereto (a) shall be deemed to
have been relied upon by the Administrative Agent and each of the Lender Parties
notwithstanding any investigation heretofore or hereafter made by them and
(b) shall survive the execution and delivery of this Agreement and shall
continue in full force and effect so long as any Obligation is outstanding and
unpaid.  Any right to indemnification hereunder, including, without limitation,
rights pursuant to Sections 2.11, 2.13, 2.14, 5.11, 9.11, 10.3 and 11.2 hereof,
shall survive the termination of this Agreement and the payment and performance
of all other Obligations.

 


SECTION 11.17                                    SENIOR DEBT.


 

The Indebtedness of EnergySolutions evidenced by this Agreement is secured by
the Security Documents and is intended by the parties hereto to be in parity
with the Secured Hedge Agreements in effect from time to time (with respect to
Secured Obligations under Secured Hedge Agreements) and senior in right of
payment to any other investors of EnergySolutions.

 


SECTION 11.18                                    OBLIGATIONS SEVERAL.


 

The obligations of the Administrative Agent and each of the Lender Parties
hereunder are several, not joint.

 

133

--------------------------------------------------------------------------------


 


SECTION 11.19                                    CONFIDENTIALITY.


 

The Lender Parties shall hold all information which has been identified as
non-public, proprietary or confidential by EnergySolutions obtained pursuant to
the requirements of this Agreement in accordance with their customary procedures
for handling confidential information of this nature and in accordance with safe
and sound financial service industry practices; provided, however, that the
Lender Parties may make disclosure of any such information (a) to their
examiners, Affiliates, outside auditors, counsel, consultants, appraisers and
other professional advisors in connection with this Agreement; (b) to any
pledgee referred to in Section 11.5(d) or any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such pledgee, contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 11.19); (c) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender Party’s investment portfolio in
connection with ratings issued with respect to such Lender Party; (d) as
reasonably required by any proposed syndicate member or any proposed transferee
or participant in connection with the contemplated transfer of any Loans or
participation therein (so long as such proposed syndicate member or proposed
transferee or participant agrees to be bound by the provisions of this
Section 11.19); (e) as required or requested by any governmental authority or
representative thereof; (f) in connection with the exercise of any right or
remedy under this Agreement, the Secured Hedge Agreements, any other Loan
Document or related document; (g) as required by any law, rule, regulation or
judicial process; or (h) with respect to any litigation to which any Loan Party,
any Agent, any Lender Party or any of their Affiliates is a party.  In no event
shall any Lender Party be obligated or required to return any materials
furnished to it by EnergySolutions.  The foregoing provisions shall not apply to
a Lender Party with respect to information that (i) is or becomes generally
available to the public (other than through a breach of this Section 11.19 by
such Lender Party), (ii) is already in the possession of such Lender Party on a
nonconfidential basis, or (iii) comes into the possession of such Lender Party
in a manner not known to such Lender Party to involve a breach of a duty of
confidentiality owing to EnergySolutions.

 


SECTION 11.20                                    NO LIABILITY OF THE ISSUING
BANKS.


 

EnergySolutions assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither the Issuing Banks nor any of their officers or directors shall
be liable or responsible for (a) the use that may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by either
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that EnergySolutions shall have a claim against the Issuing Banks, and
the Issuing Banks shall be liable to EnergySolutions, to the extent of any
direct, but not consequential, damages suffered by EnergySolutions that
EnergySolutions proves were caused by (i) the Issuing Banks’ willful misconduct,
gross negligence or breach of any Loan Document as determined in a final,
non-appealable

 

134

--------------------------------------------------------------------------------


 

judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) the Issuing Banks’ willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance and not in limitation of the foregoing, the Issuing Banks may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 


SECTION 11.21                                    PATRIOT ACT NOTICE.


 

Each Lender Party and the Administrative Agent (for itself and not on behalf of
any Lender Party) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
Party or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.  EnergySolutions shall, and shall cause each of
its Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender Parties in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

 


SECTION 11.22                                    PERFORMANCE.


 

If any performance (other than payment) under this Agreement or any of the other
Loan Documents is specified to be made on a day which is not a Business Day, it
shall be made on the next Business Day.

 


SECTION 11.23                                    THE PLATFORM.


 

EnergySolutions hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com.  In addition,
EnergySolutions agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent.

 

135

--------------------------------------------------------------------------------


 

EnergySolutions further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”).

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ENERGYSOLUTIONS, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF
ENERGYSOLUTIONS’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Agent for purposes of the Loan
Documents.  Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents.  Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 


SECTION 11.24                                    CONVERSION OF CURRENCIES.


 


(A)                                  IF, FOR THE PURPOSE OF OBTAINING JUDGMENT
IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM OWING HEREUNDER IN ONE CURRENCY
INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST EXTENT THAT IT
MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN

 

136

--------------------------------------------------------------------------------


 

accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.


 


(B)                                 THE OBLIGATIONS OF ENERGYSOLUTIONS IN
RESPECT OF ANY SUM DUE TO ANY PARTY HERETO OR ANY HOLDER OF THE OBLIGATIONS
OWING HEREUNDER (THE “APPLICABLE CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT
IN A CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH
SUM IS STATED TO BE DUE HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY
TO THE EXTENT THAT, ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE
CREDITOR OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE
APPLICABLE CREDITOR MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE
RELEVANT JURISDICTION PURCHASE THE AGREEMENT CURRENCY WITH THE JUDGMENT
CURRENCY; IF THE AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE
SUM ORIGINALLY DUE TO THE APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY,
ENERGYSOLUTIONS AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
JUDGMENT, TO INDEMNIFY THE APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE
OBLIGATIONS OF ENERGYSOLUTIONS CONTAINED IN THIS SECTION 11.24 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF ALL OTHER AMOUNTS OWING
HEREUNDER.


 


(C)                                  FOR PURPOSES OF THIS AGREEMENT, THE DOLLAR
EQUIVALENT OF THE AVAILABLE AMOUNT OF ANY LETTER OF CREDIT SHALL BE CALCULATED
ON THE DATE WHEN SUCH LETTER OF CREDIT IS ISSUED, ON THE FIRST BUSINESS DAY OF
EACH MONTH AND AT SUCH OTHER TIMES AS DESIGNATED BY THE ADMINISTRATIVE AGENT. 
SUCH DOLLAR EQUIVALENT SHALL REMAIN IN EFFECT UNTIL THE SAME IS RECALCULATED BY
THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE AND NOTICE OF SUCH RECALCULATION IS
RECEIVED BY ENERGYSOLUTIONS, IT BEING UNDERSTOOD THAT UNTIL SUCH NOTICE IS
RECEIVED, THE DOLLAR EQUIVALENT SHALL BE AS LAST REPORTED BY THE ADMINISTRATIVE
AGENT TO ENERGYSOLUTIONS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
ENERGYSOLUTIONS OF EACH SUCH DETERMINATION OF DOLLAR EQUIVALENTS.


 


ARTICLE 12.


 


WAIVER OF JURY TRIAL


 


SECTION 12.1                                          WAIVER OF JURY TRIAL.


 

EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS, THE LETTERS
OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

137

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

 

 

 

ENERGYSOLUTIONS, LLC,

 

 

a Utah limited liability company

 

 

 

 

 

By:

/s/ Richard Tooze

 

 

Name: Richard Tooze

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

Taxpayer Identification Number: I4-1921823

 

 

 

 

 

Address of Principal Place of Business:

 

 

423 West 300 South

 

 

Salt Lake City, Utah 84101

 

 

STATE OF

Utah

)

 

 

)

COUNTY OF

Salt Lake

)

 

On the day of September 17 in the year 2009, before me, the undersigned
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the instrument, personally
appeared and acknowledged to me that he or she executed the same in his or her
capacity, and that by his or her signature on the instrument the individual, or
the person or entity upon behalf of which the individual acted, executed the
instrument.

 

 

/s/ Heidi Nakaishi

 

Notary

 

 

 

[Notarial Seal]

 

[signatures continue on the following pages]

 

[THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ENERGY SOLUTIONS, LLC,

 

a Delaware corporation

 

 

 

By:

/s/ Richard Tooze

 

Name: Richard Tooze

 

Title: Senior Vice President and

 

Corporate Treasurer

 

 

 

Taxpayer Identification Number: 51-0653027

 

 

 

Address of Principal Place of Business:

 

423 West 300 South

 

Salt Lake City, Utah 84101

 

[signatures continue on the following pages]

 

[THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

CITIGROUP GLOBAL MARKETS INC.,

 

as sole lead arranger and bookrunner

 

 

 

 

 

 

By:

/s/ Stuart G. Dickson

 

Name: Richard Tooze

 

Title: Director

 

[THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent, collateral agent, successor

agent, initial revolving issuing bank and initial

Term L/C Facility issuing bank

 

 

 

 

 

 

By:

/s/ Blake Gronich

 

Name: Blake Gronich

 

Title: Vice President

 

[THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------